[Those portions of this agreement that have been omitted and filed separately
with the U.S. Securities and Exchange Commission pursuant to Delek US Holdings,
Inc.’s application requesting confidential treatment are marked “[***]” herein.]
Exhibit 10.6
SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
dated as of October 13, 2006
among
DELEK REFINING, LTD.,
DELEK PIPELINE TEXAS, INC.,
as Borrowers
THE LENDERS FROM TIME TO TIME PARTY HERETO
THE CIT GROUP/BUSINESS CREDIT, INC. and
NATIONAL CITY BUSINESS CREDIT, INC. ,
as Co-Documentation Agents
BANK OF AMERICA, N.A. and
PNC BANK, NATIONAL ASSOCIATION ,
as Co-Syndication Agents
and
SUNTRUST BANK,
as Collateral and Administrative Agent
SUNTRUST CAPITAL MARKETS, INC.,
as Sole Lead Arranger and Book Manager

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I
    8  
 
       
DEFINITIONS; CONSTRUCTION
    8  
Section 1.1 Definitions
    8  
Section 1.2 Classifications of Loans and Borrowings
    38  
Section 1.3 Accounting Terms and Determination
    38  
Section 1.4 Terms Generally
    38  
 
       
ARTICLE II
    39  
 
       
AMOUNT AND TERMS OF THE COMMITMENTS
    39  
Section 2.1 General Description of Facilities
    39  
Section 2.2 Revolving Loans
    39  
Section 2.3 Procedure for Revolving Borrowings
    39  
Section 2.4 Swingline Commitment
    40  
Section 2.5 Agent Advances
    42  
Section 2.6 [Reserved]
    43  
Section 2.7 Funding of Borrowings
    43  
Section 2.8 Interest Elections
    44  
Section 2.9 Optional Reduction and Termination of Commitments
    45  
Section 2.10 Repayment of Loans
    46  
Section 2.11 Evidence of Indebtedness
    46  
Section 2.12 Optional Prepayments
    46  
Section 2.13 Mandatory Prepayments
    47  
Section 2.14 Interest on Loans
    48  
Section 2.15 Fees
    49  
Section 2.16 Computation of Interest and Fees
    50  
Section 2.17 Inability to Determine Interest Rates
    51  
Section 2.18 Illegality
    51  
Section 2.19 Increased Costs
    52  
Section 2.20 Funding Indemnity
    53  
Section 2.21 Taxes
    53  
Section 2.22 Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    55  
Section 2.23 Letters of Credit
    57  
Section 2.24 Application of Payments
    61  
Section 2.25 Mitigation of Obligations
    62  
Section 2.26 Replacement of Lenders
    63  
Section 2.27 Agent Borrower
    63  
Section 2.28 Nature and Extent of Each Borrower’s Liability
    64  
 
       
ARTICLE III
    66  

 



--------------------------------------------------------------------------------



 



              Page
CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT
    66  
Section 3.1 Conditions To Effectiveness
    66  
Section 3.2 Each Credit Event
    67  
Section 3.3 Delivery of Documents
    67  
 
       
ARTICLE IV
    68  
 
       
REPRESENTATIONS AND WARRANTIES
    68  
Section 4.1 Existence; Power
    68  
Section 4.2 Organizational Power; Authorization
    68  
Section 4.3 Governmental Approvals; No Conflicts
    68  
Section 4.4 [Reserved.]
    68  
Section 4.5 Litigation and Environmental Matters
    68  
Section 4.6 Compliance with Laws and Agreements
    69  
Section 4.7 Investment Company Act, Etc.
    69  
Section 4.8 Taxes
    69  
Section 4.9 Margin Regulations
    69  
Section 4.10 ERISA
    70  
Section 4.11 Ownership of Property
    70  
Section 4.12 Disclosure
    70  
Section 4.13 Labor Relations
    71  
Section 4.14 Subsidiaries
    71  
Section 4.15 Insolvency
    71  
Section 4.16 Subordination of Subordinated Debt
    71  
Section 4.17 Accounts
    71  
Section 4.18 OFAC
    72  
Section 4.19 Patriot Act.
    72  
 
       
ARTICLE V
    73  
 
       
AFFIRMATIVE COVENANTS
    73  
Section 5.1 Financial Statements and Other Information
    73  
Section 5.2 Lien Perfection
    74  
Section 5.3 Location of Collateral; Consignment of Inventory
    74  
Section 5.4 Protection of Collateral
    75  
Section 5.5 Assignments and Records of Accounts
    75  
Section 5.6 Administration of Accounts
    75  
Section 5.7 Administration of Inventory
    78  
Section 5.8 Marketing Agreement; Etc.
    80  
Section 5.9 Borrowing Base Certificates
    80  
Section 5.10 Notices of Material Events
    80  
Section 5.11 Existence; Conduct of Business
    81  
Section 5.12 Compliance with Laws, Etc.
    81  
Section 5.13 Payment of Obligations
    82  
Section 5.14 Books and Records
    82  
Section 5.15 Visitation, Inspection, Etc.
    82  
Section 5.16 Maintenance of Properties; Insurance
    82  

- 3 -



--------------------------------------------------------------------------------



 



              Page
Section 5.17 Use of Proceeds and Letters of Credit
    83  
Section 5.18 [Reserved]
    83  
Section 5.19 Subordinated Working Capital Facility
    83  
 
       
ARTICLE VI
    84  
 
       
FINANCIAL COVENANTS
    84  
Section 6.1 Fixed Charge Coverage Ratio
    84  
Section 6.2 Capital Expenditures
    84  
 
       
ARTICLE VII
    84  
 
       
NEGATIVE COVENANTS
    84  
Section 7.1 Indebtedness and Preferred Equity
    84  
Section 7.2 Negative Pledge
    85  
Section 7.3 Fundamental Changes
    86  
Section 7.4 Investments, Loans, Etc.
    87  
Section 7.5 Restricted Payments
    87  
Section 7.6 Sale of Assets
    88  
Section 7.7 Transactions with Affiliates
    88  
Section 7.8 Restrictive Agreements
    88  
Section 7.9 Sale and Leaseback Transactions
    89  
Section 7.10 Hedging Transactions
    89  
Section 7.11 Amendment to Material Documents
    89  
Section 7.12 Permitted Subordinated Indebtedness
    90  
Section 7.13 Accounting Changes
    90  
Section 7.14 Lease Obligations
    90  
 
       
ARTICLE VIII
    90  
 
       
EVENTS OF DEFAULT
    90  
Section 8.1 Events of Default
    90  
 
       
ARTICLE IX
    93  
 
       
THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
    93  
Section 9.1 Appointment of Agents
    93  
Section 9.2 Nature of Duties
    94  
Section 9.3 Lack of Reliance on the Agents
    94  
Section 9.4 Certain Rights of the Agents
    94  
Section 9.5 Reliance by Agents
    95  
Section 9.6 The Agents in their Individual Capacity
    95  
Section 9.7 Successor Agents
    95  
Section 9.8 Authorization to Execute other Loan Documents
    96  
Section 9.9 Documentation Agent; Syndication Agent
    96  
Section 9.10 BSI Report; Reconciliation to Borrowing Base
    96  
 
       
ARTICLE X
    96  

- 4 -



--------------------------------------------------------------------------------



 



              Page
MISCELLANEOUS
    96  
Section 10.1 Notices
    96  
Section 10.2 Waiver; Amendments; Out-of-Formula Loans
    98  
Section 10.3 Expenses; Indemnification
    100  
Section 10.4 Successors and Assigns
    102  
Section 10.5 Governing Law; Jurisdiction; Consent to Service of Process
    104  
Section 10.6 WAIVER OF JURY TRIAL
    105  
Section 10.7 Right of Setoff
    105  
Section 10.8 Counterparts; Integration
    105  
Section 10.9 Survival
    106  
Section 10.10 Severability
    106  
Section 10.11 Confidentiality
    106  
Section 10.12 Interest Rate Limitation
    107  
Section 10.13 Waiver of Effect of Corporate Seal
    107  
Section 10.14 Posting of Electronic Communications; Viewing of Accounts
    107  
Section 10.15 Transitional Provisions
    108  

- 5 -



--------------------------------------------------------------------------------



 



          Schedules        
Schedule I
  —   Applicable Margin and Applicable Percentage
Schedule II
  —   Commitment Amounts
Schedule III
  —   Eligible Carriers
Schedule IV
  —   Continuing Borrowing Base Items
Schedule 1.1(c)
  —   Other Permitted Investments
Schedule 4.5
  —   Environmental Matters
Schedule 4.6
  —   Compliance with Laws
Schedule 4.14
  —   Subsidiaries
Schedule 5.3
  —   Collateral Locations
Schedule 5.6
  —   Deposit Accounts
Schedule 7.1
  —   Outstanding Indebtedness
Schedule 7.2
  —   Existing Liens
Schedule 7.4
  —   Existing Investments

          Exhibits        
Exhibit A
  —   Form of Revolving Credit Note
Exhibit B
  —   Form of Security Agreement
Exhibit C
  —   Form of Swingline Note
Exhibit D
  —   Form of Pledge Agreement
Exhibit E
  —   Form of Assignment and Acceptance
Exhibit F
  —   Form of Subsidiary/Delek Land Guaranty Agreement
Exhibit G
  —   Form of Parent Guaranty Agreement
Exhibit H
  —   Form of Borrowing Base Certificate
Exhibit 2.3
  —   Form of Notice of Revolving Borrowing
Exhibit 2.4
  —   Form of Notice of Swingline Borrowing
Exhibit 2.8
  —   Form of Continuation/Conversion
Exhibit 3.1(b)(v)
  —   Form of Secretary’s Certificate
Exhibit 5.1(d)
  —   Form of Compliance Certificate

- 6 -



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
     THIS SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this “
Agreement”) is made and entered into as of October 13, 2006, by and among, DELEK
REFINING, LTD. (individually and, in its capacity as the representative of the
other Borrowers pursuant to Section 2.27 hereof, “Delek Refining”), a Texas
limited partnership; and DELEK PIPELINE TEXAS, INC. (“Delek Pipeline”), a Texas
corporation; (Delek Refining and Delek Pipeline being referred to jointly as the
“Borrowers ,” and individually as a “ Borrower”), the several banks and other
financial institutions and lenders from time to time party hereto (the
“Lenders”), SUNTRUST BANK, in its capacity as administrative agent for the
Lenders (the “Administrative Agent”), as issuing bank (the “Issuing Bank”), as
swingline lender (the “Swingline Lender”), and as collateral agent for the
Lenders (the “Collateral Agent”), THE CIT GROUP/BUSINESS CREDIT, INC. and
NATIONAL CITY BUSINESS CREDIT, INC., in their capacities as co-documentation
agents (each in such capacity, the “Co-Documentation Agents”), and BANK OF
AMERICA, N.A. and PNC BANK, NATIONAL ASSOCIATION, in their capacities as
co-syndication agents (each in such capacity, the “Co-Syndication Agents”).
Capitalized terms used in this Agreement have the meanings assigned to them in
Article I hereof.
W I T N E S S E T H:
     WHEREAS, the Borrowers, the Agents, certain financial institutions
(“Existing Lenders”), and the other parties named therein are parties to a
certain Amended and Restated Revolving Credit Agreement dated May 2, 2005 (as at
any time amended, modified, supplemented or restated, the “Existing Credit
Agreement”), pursuant to which Existing Lenders made certain revolving credit
loans, letters of credit, and other financial accommodations to the Borrowers in
an amount not exceeding $250,000,000;
     WHEREAS, the Borrowers have requested that the Existing Credit Agreement be
amended and restated in its entirety to become effective and binding on the
Borrowers and the other Loan Parties pursuant to the terms hereof, and the
Lenders (including the Existing Lenders that are parties hereto) have agreed,
subject to the terms of this Agreement, to amend and restate the Existing Credit
Agreement in its entirety to read as set forth herein, and it has been agreed by
the parties hereto that (a) the commitments which the Existing Lenders that are
parties hereto extended to the Borrowers under the Existing Credit Agreement and
the commitments of new Lenders that become parties hereto shall be extended or
advanced upon the amended and restated terms and conditions contained in this
Agreement and (b) the Loans and other Obligations outstanding under the Existing
Credit Agreement shall be governed by and deemed to be outstanding under the
amended and restated terms and conditions contained herein;
     WHEREAS, all existing Obligations are and shall continue to be (and all
Obligations incurred pursuant hereto shall be) secured by, among other things,
the Security Documents and the other Loan Documents and shall be guaranteed
pursuant to the Subsidiary/Delek Land Guaranty Agreement and the Parent Guaranty
Agreement, and
     NOW, THEREFORE, the parties hereto hereby agree to amend and restate the
Existing Credit Agreement and the Existing Credit Agreement is hereby amended
and restated, in its entirety as follows:

- 7 -



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS; CONSTRUCTION
           Section 1.1Definitions. In addition to the other terms defined
herein, the following terms used herein shall have the meanings herein specified
(to be equally applicable to both the singular and plural forms of the terms
defined):
     “Account Debtor” shall mean any Person who is obligated to make payments
under an Account.
     “Accounts” shall mean all accounts, contract rights, chattel paper,
instruments, drafts, acceptances and documents of a Borrower arising from the
sale or lease of goods or the provision of services by a Borrower in the
ordinary course of its business, whether secured or unsecured, and whether now
existing or hereafter created or arising, and “Account” shall mean any one of
the foregoing.
     “Accounts Formula Amount” shall mean, on any date of determination thereof,
an amount equal to the sum of (i) 85% of the net amount of Eligible Accounts on
such date, plus (ii) 100% of LC Backed Accounts. As used herein, the phrase “net
amount of Eligible Accounts” shall mean the face amount of such Accounts on any
date less any and all returns, rebates, discounts (which may, at the Collateral
Agent’s option, be calculated on shortest terms), credits, allowances or Taxes
(including sales, excise or other taxes) at any time issued, owing, claimed by
Account Debtors, granted, outstanding or payable in connection with, or any
interest accrued on the amount of, such Accounts at such date.
     “Acquisition” shall mean the acquisition of certain assets of Seller as
contemplated by the terms of the Acquisition Documents.
     “Acquisition Documents” shall mean any and all agreements and other
documents relating to the Acquisition, including, without limitation, the Asset
Purchase Agreement.
     “Additional Subordinated Indebtedness” shall mean Indebtedness of the
Borrowers owing to the Subordinate Creditor (as defined in the Subordination
Agreement) which (i) is evidenced by the Subordinated Note, (ii) constitutes
additional funds borrowed by the Borrowers from the Subordinate Creditor after
the Closing Date which are payable on terms and conditions substantially similar
to those applying to the Indebtedness evidenced by the Subordinated Note, as
amended, (iii) constitutes Subordinate Debt under (and as defined in) the
Subordination Agreement, and (iv) is timely reflected in financial statements
delivered by the Borrowers to the Agents pursuant to Section 5.1 .
     “Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Borrowing, the rate per annum obtained by dividing (i) LIBOR for such
Interest Period by (ii) a percentage equal to 1.00 minus the Eurodollar Reserve
Percentage.
     “Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

- 8 -



--------------------------------------------------------------------------------



 



     “Affiliate” shall mean, as to any Person, any other Person that directly,
or indirectly through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such Person. For the purposes of this definition,
“Control” shall mean the power, directly or indirectly, either to (i) vote 10%
or more of the securities having ordinary voting power for the election of
directors (or persons performing similar functions) of a Person or (ii) direct
or cause the direction of the management and policies of a Person, whether
through the ability to exercise voting power, by control or otherwise. The terms
“Controlling”, “Controlled by”, and “under common Control with” have the
meanings correlative thereto.
     “Agent Advances” has the meaning set forth in Section 2.5 hereof.
     “Agent Banks” means the Administrative Agent, the Collateral Agent, the
Co-Documentation Agents and the Co-Syndication Agents.
     “Agents” means the Administrative Agent and the Collateral Agent, and
“Agent” means any one of them.
     “Aggregate Revolving Commitment Amount” shall mean the aggregate principal
amount of the Aggregate Revolving Commitments from time to time. On the Closing
Date, the Aggregate Revolving Commitment Amount equals $300,000,000.
     “Aggregate Revolving Commitments” shall mean, collectively, all Revolving
Commitments of all Lenders at any time outstanding.
     “Applicable Lending Office” shall mean, for each Lender and for each Type
of Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrowers as the office by which its Loans of such Type are to be made
and maintained.
     “Applicable Margin” shall mean, as of any date, with respect to interest on
all Revolving Loans outstanding on any date or the letter of credit fee, as the
case may be, a percentage per annum determined by reference to the applicable
Average Availability from time to time in effect as set forth on Schedule I ;
provided , that a change in the Applicable Margin resulting from a change in the
Average Availability shall be effective on the second Business Day after which
the Agents shall have received all Borrowing Base Certificates required by
Section 5.9 for the applicable quarterly period; provided further , that if the
Agents have not received such Borrowing Base Certificates for any applicable
quarterly period by the dates such Borrowing Base Certificates are required to
be delivered under this Agreement, the Applicable Margin shall be at Level IV as
set forth on Schedule I until such time as such Borrowing Base Certificates are
delivered, at which time the Applicable Margin shall be determined as provided
above.
     “Applicable Percentage” shall mean, as of any date, with respect to the
commitment fee as of any date, the percentage per annum determined by reference
to the applicable Average Availability in effect on such date as set forth on
Schedule I ; provided , that a change in the Applicable Percentage resulting
from a change in the Average Availability shall be

- 9 -



--------------------------------------------------------------------------------



 



effective on the second Business Day after the Agents shall have received all
Borrowing Base Certificates required by Section 5.9 for the applicable quarterly
period; provided further , that if the Agents shall not have received such
Borrowing Base Certificates for any applicable quarterly period by the dates
such Borrowing Base Certificates are required to be delivered under this
Agreement, the Applicable Percentage shall be at Level IV as set forth on
Schedule I until such time as such Borrowing Base Certificates are delivered, at
which time the Applicable Percentage shall be determined as provided above.
     “Approved Electronic Communications” shall mean each notice, demand,
communication, information, document and other material that any Loan Party is
obligated to, or otherwise chooses to, provide to the Administrative Agent
pursuant to any Loan Document or the transactions contemplated therein,
including any financial statement or and other financial report, Borrowing Base
Certificate, notice, request, certificate and other information or material;
provided, however, that, “Approved Electronic Communication” shall exclude
(i) all Notices of Borrowing, any request for a Letter of Credit, any Notice of
Conversion/Continuation, and any other notice, demand, communication,
information, document and other material relating to a request for a new, or a
conversion of an existing, Borrowing, (ii) any notice pursuant to Sections 2.9,
2.12 or 2.13 and any other notice relating to the payment of any principal or
other amount due under any Loan Document prior to the scheduled date therefor,
(iii) all notices of any Default or Event of Default and (iv) any notice,
demand, communication, information, document and other material required to be
delivered to satisfy any of the conditions set forth in Article III or any other
condition to any Borrowing or other extension of credit hereunder or any
condition precedent to the effectiveness of this Agreement.
     “Approved Fund” shall mean any Person (other than a natural Person) that is
(or will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.
     “Asset Purchase Agreement” shall mean that certain Refinery Purchase and
Sale Agreement, dated as of March 14, 2005, as amended April 29, 2005, among the
Borrowers, and Delek Land, as purchasers, and the Seller, as seller.
     “Assignment and Acceptance” shall mean an assignment and acceptance entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b) ) and accepted by the Administrative Agent, in the
form of Exhibit E attached hereto or any other form approved by the
Administrative Agent.
     “Availability” shall mean on any determination date, an amount equal to (a)
(i) the Accounts Formula Amount on such date, plus (ii) the Inventory Formula
Amount on such date, plus (iii) 100% of Eligible Cash Collateral on such date,
plus (iv) 100% of Paid but Unexpired Standby Letters of Credit on such date,
minus (v) the Availability Reserve on such date, minus (b) the aggregate amount
of the outstanding Loans on such date. If the amount of the Loans outstanding
under clause (b) is equal to or greater than the amounts under clause (a),
Availability shall be deemed to be zero.

- 10 -



--------------------------------------------------------------------------------



 



     “Availability Block” shall mean the amount of $15,000,000.
     “Availability Period” shall mean the period from the Closing Date to the
Revolving Commitment Termination Date.
     “Availability Reserve” shall mean on any date of determination thereof, an
amount equal to the sum of the following (without duplication): (i) three
(3) months rental payments, storage charges or throughput fees or other similar
charges (net of cash deposits securing such obligations, as evidenced to the
reasonable satisfaction of the Agents from time to time) owing at such time by a
Borrower in respect of Petroleum Inventory in pipelines, storage tanks or
carriers, or owned by any Person other than a Borrower, for which the
Administrative Agent has not received a Landlord Waiver or Bailee’s Letter (as
applicable) from the landlord or owner of such property, provided that any of
the foregoing amounts shall be adjusted from time to time hereafter upon
(x) delivery to the Agents of any such acceptable waiver, (y) the opening or
closing of a Collateral location and/or (z) any change in the amount of rental,
storage or processor payments or similar charges; (ii) any amounts which any
Loan Party is obligated to pay pursuant to the provisions of any of the Loan
Documents that Administrative Agent or any Lender elects to pay for the account
of such Loan Party in accordance with authority contained in any of the Loan
Documents; (iii) the LC Exposure; (iv) all customer deposits or other
prepayments held by Borrowers; (v) any post-closing adjustments that may be
owing by Borrowers to Seller under an Acquisition Document; (vi) the aggregate
amount of all liabilities and obligations that are secured by Liens upon any of
the Collateral that are senior in priority to Administrative Agent’s Liens if
such Liens are not Permitted Liens (provided that the imposition of a reserve
hereunder on account of such Liens shall not be deemed a waiver of the Event of
Default that arises from the existence of such Liens) or are Permitted Liens;
(vii) the Availability Block; (viii) for so long as the Mapco Reserve Conditions
exist, the Mapco Reserve; (ix) un-collateralized wellhead or first producer
taxes or charges or state excise tax liabilities that are or may be secured by a
Lien or claim (including a right of subrogation) that is prior to the Lien of
the Administrative Agent, as determined by the Administrative Agent from time to
time in its reasonable discretion; (x) the aggregate Net Mark-to-Market Exposure
as of any applicable date; (xi) the Eligibility Reserve; and (xii) for so long
as an Event of Default exists, such additional reserves, in such amounts and
with respect to such matters, as the Agents in their discretion may elect to
impose from time to time.
     “Availability Support Trigger Date” shall mean a date occurring prior to
October 29, 2006, preceding which the Borrowers had Availability of less than
$2,000,000 for five (5) consecutive Business Days.
     “Average Availability” shall mean for any quarterly period, an amount equal
to the sum of the actual amount of Availability on each day or week, as
applicable (and in the case of any week, pro-rated accordingly), during such
quarter, as determined by the Collateral Agent, divided by the number of days or
weeks (as so pro-rated), as applicable, in such quarter.
     “Bailee’s Letter” means a letter in form and substance reasonably
acceptable to the Administrative Agent and executed by any Person (other than a
Borrower) that is in possession of Inventory on behalf of a Borrower pursuant to
which such Person acknowledges, among other things, the Administrative Agent’s
Lien with respect thereto.

- 11 -



--------------------------------------------------------------------------------



 



     “Bank Products” shall mean any one or more of the following types of
products, services or facilities extended to any Borrower by an Agent Bank or
any Affiliate of an Agent Bank: (i) credit cards; (ii) merchant card services;
(iii) products or services under Cash Management Agreements; (iv) Hedging
Transactions; and (v) such other banking products or services provided by an
Agent Bank or any Affiliate of an Agent Bank as may be requested by any Borrower
(on behalf of itself or their Subsidiaries ) other than Letters of Credit.
     “Banking Relationship Debt” shall mean Debt or other obligations of a
Borrower (i) to an Agent Bank (or any Affiliate of an Agent Bank) arising out of
or relating to Bank Products or (ii) to an Agent Bank in connection with its
having provided any guaranty or indemnity on behalf of a Borrower with respect
to any Bank Products.
     “Bankruptcy Code” shall mean the United States Bankruptcy Code (11 U.S.C.
Section 101 etseq.), as now or hereafter amended, and any successor statute.
     “Base Rate” shall mean the higher of (i) the per annum rate which the
Administrative Agent publicly announces from time to time to be its prime
lending rate, as in effect from time to time, and (ii) the Federal Funds Rate,
as in effect from time to time, plus one-half of one percent (0.50%). The
Administrative Agent’s prime lending rate is a reference rate and does not
necessarily represent the lowest or best rate charged to customers. The
Administrative Agent may make commercial loans or other loans at rates of
interest at, above or below the Administrative Agent’s prime lending rate. Each
change in the Administrative Agent’s prime lending rate shall be effective from
and including the date such change is publicly announced as being effective.
     “Borrower Agent” shall have the meaning given to such term in Section 2.27
hereof.
     “Borrowing” shall mean a borrowing consisting of (i) Loans of the same
Class and Type, made, converted or continued on the same date and in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (ii) a
Swingline Loan.
     “Borrowing Base” shall mean on any date of determination thereof, an amount
equal to the lesser of: (a) the aggregate amount of the Revolving Commitments on
such date minus the LC Exposure on such date, or (b) an amount equal to (i) the
sum of the Accounts Formula Amount, plus the Inventory Formula Amount on such
date, plus 100% of Eligible Cash Collateral, plus 100% of Paid but Unexpired
Standby Letters of Credit, minus (ii) the Availability Reserve on such date.
     “Borrowing Base Certificate” shall mean a certificate, substantially in the
form attached hereto as Exhibit H, by which the Borrowers shall certify to each
Agent and the Lenders, with such frequency as provided in Section 5.9 hereof,
the amount of the Borrowing Base as of the date of the certificate (which date
shall be not more than two (2) Business Days earlier than the date of submission
of such certificate to Collateral Agent) and the calculation of such amount.
     “Business Day” shall mean (i) any day other than a Saturday, Sunday or
other day on which commercial banks in Atlanta, Georgia are authorized or
required by law to close and

- 12 -



--------------------------------------------------------------------------------



 




(ii) if such day relates to a Borrowing of, a payment or prepayment of principal
or interest on, a conversion of or into, or an Interest Period for, a Eurodollar
Loan or a notice with respect to any of the foregoing, any day on which dealings
in Dollars are carried on in the London interbank market.
     “Capital Expenditures” shall mean for any period, without duplication,
(i) the additions to property, plant and equipment and other capital
expenditures of the Borrowers and their Subsidiaries that are (or would be) set
forth on a consolidated statement of cash flows of the Borrowers for such period
prepared in accordance with GAAP and (ii) Capital Lease Obligations incurred by
the Borrowers and their Subsidiaries during such period.
     “Capital Lease Obligations” of any Person shall mean all obligations of
such Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.
     “Capital Stock” shall mean any non-redeemable capital stock (or in the case
of a partnership or limited liability company, the partners’ or members’
equivalent equity interest) of the Borrowers or any of their Subsidiaries (to
the extent issued to a Person other than the Borrower), whether common or
preferred.
     “Cash Collateral” shall mean cash, and any interest or other income earned
thereon, that is deposited with Administrative Agent in accordance with the
Agreement for the ratable benefit of Lenders to cash collateralize any of the
Obligations.
     “Cash Collateral Account” shall mean a demand deposit, money market or
other account established by the Administrative Agent at SunTrust or a Lender
other than SunTrust, which account shall be under the control of the
Administrative Agent and subject to the Administrative Agent’s Liens for the
benefit of the Lenders pursuant to a Deposit Account Control Agreement.
     “Cash Management Agreements” shall mean any agreement entered into from
time to time between any Borrower or any of their Subsidiaries , on the one
hand, and SunTrust or any of its Affiliates or any other banking or financial
institution, on the other, in connection with cash management services for
operating, collections, payroll and trust accounts of such Borrowers or their
Subsidiaries provided by such banking or financial institution, including
automatic clearinghouse services, controlled disbursement services, electronic
funds transfer services, information reporting services, lockbox services, stop
payment services, investment account services and wire transfer services.
     “Change in Control” shall mean the occurrence of one or more of the
following events: (i) any sale, lease, exchange or other transfer (in a single
transaction or a series of related transactions) of all or substantially all of
the assets of a Borrower to any Person or “group” (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder in effect on the date hereof), (ii) the acquisition of
ownership,

- 13 -



--------------------------------------------------------------------------------



 




directly or indirectly, beneficially or of record, by any Person or “group”
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof)
of 40 % or more of the outstanding shares of the voting stock of a Borrower
except to a Person or Persons that is an Affiliate of Holdings, or
(iii) occupation of a majority of the seats (other than vacant seats) on the
board of directors of a Borrower by Persons who were neither (a) nominated by
the current board of directors nor (b) appointed by directors so nominated, nor
(c) nominated by Holdings or an Affiliate of Holdings.
     “Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation or application
thereof, by any Governmental Authority after the date of this Agreement, or
(iii) compliance by any Lender (or its Applicable Lending Office) or the Issuing
Bank (or for purposes of Section 2.19(b ), by such Lender’s or the Issuing
Bank’s parent corporation, if applicable) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement.
     “Chattel Paper” shall have the meaning given to the term in the Security
Agreement.
     “Class”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans or
Swingline Loans and when used in reference to any Commitment, refers to whether
such Commitment is a Revolving Commitment or a Swingline Commitment.
     “Closing Date” shall mean the date of this Agreement.
     “Code” shall mean the Internal Revenue Code of 1986, as amended and in
effect from time to time.
     “Collateral” shall mean all property pledged as collateral security for the
Obligations pursuant to the Security Documents (other than UCC-1 financing
statements) or otherwise, of Holdings, the Parent, GP, Delek Land, the Borrowers
or their Subsidiaries that is now or hereafter in the possession or control of
an Agent, the Issuing Bank or any Lender or on which the Administrative Agent,
the Collateral Agent, the Issuing Bank or any Lender has been granted a Lien.
     “Commitment” shall mean a Revolving Commitment or a Swingline Commitment or
any combination thereof (as the context shall permit or require).
     “Compliance Certificate” shall mean a certificate from a Responsible
Officer of the Borrowers in the form of, and containing the certifications set
forth in, the certificate attached hereto as Exhibit 5.1(d) .
     “Conditions to Dividends” shall mean (i) no Default or Event of Default
exists or would exist after giving effect to any proposed dividend or
distribution, (ii) trade payables of the Borrowers are current or are being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves have been set aside on the Borrowers’ books, (iii) immediately

- 14 -



--------------------------------------------------------------------------------



 




after making any dividend or distribution the Borrowers shall have not less than
$10,000,000 of Availability, and (iv) the Borrowers’ have or would have a Fixed
Charge Coverage Ratio of 1.20:1.00 or more for the period of four (4) Fiscal
Quarters ending on any proposed date for the payment of such dividend or
distribution as reflected in the Compliance Certificate issued by the Borrowers
to the Administrative Agent in respect of such period. Solely for purposes of
calculating such Fixed Charge Coverage Ratio under this definition, (A) the
amount of Capital Expenditures for each applicable measurement period shall be
deemed to be the greater of (y) the Borrowers’ actual Capital Expenditures
during such measurement period or (z) the Borrowers’ projected Capital
Expenditures for such measurement period as most recently submitted to
Administrative Agent prior to the Original Closing Date, and (B) any such
proposed payment of a dividend or distribution shall be included as an
additional Fixed Charge for purposes of satisfying the Fixed Charge Coverage
Ratio for any applicable measurement period.
     “Consolidated EBITDA” shall mean, for the Borrowers and their Subsidiaries
for any period, an amount equal to the sum of (i) Consolidated Net Income for
such period plus (ii) to the extent deducted in determining Consolidated Net
Income for such period, (A) Consolidated Interest Expense, (B) income tax
expense determined on a consolidated basis in accordance with GAAP,
(C) depreciation and amortization determined on a consolidated basis in
accordance with GAAP, and (D) all other non-cash charges acceptable to the
Administrative Agent, determined on a consolidated basis in accordance with
GAAP, in each case for such period.
     “Consolidated Fixed Charges” shall mean, for the Borrowers and their
Subsidiaries for any period, the sum (without duplication) of (i) Consolidated
Interest Expense for such period, (ii) the principal payments made on
Consolidated Total Debt during such period, (iii) Restricted Payments paid
during such period and (iv) Consolidated Lease Expense for such period.
     “Consolidated Interest Expense” shall mean, for the Borrowers and their
Subsidiaries for any period determined on a consolidated basis in accordance
with GAAP, the sum of (i) total interest expense, including without limitation
the interest component of any payments in respect of Capital Lease Obligations
capitalized or expensed during such period (whether or not actually paid during
such period) plus (ii) the net amount payable (or minus the net amount
receivable) under Hedging Agreements during such period (whether or not actually
paid or received during such period).
     “Consolidated Lease Expense” shall mean, for the Borrowers and their
Subsidiaries for any period, the aggregate amount of fixed and contingent
rentals payable with respect to leases of real and personal property (excluding
Capital Lease Obligations) determined on a consolidated basis in accordance with
GAAP for such period.
     “Consolidated Net Income” shall mean, for the Borrowers and their
Subsidiaries for any period, the net income (or loss) of the Borrowers and their
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP, but excluding therefrom (to the extent otherwise included therein)
(i) any extraordinary gains or losses, (ii) any gains attributable to write-ups
of assets, (iii) any equity interest of the Borrowers or any Subsidiary of the
Borrowers in the unremitted earnings of any Person that is not a Subsidiary and
(iv) any income

- 15 -



--------------------------------------------------------------------------------



 




(or loss) of any Person accrued prior to the date it becomes a Subsidiary or is
merged into or consolidated with the Borrowers or any Subsidiary on the date
that such Person’s assets are acquired by the Borrowers or any Subsidiary.
     “Consolidated Total Debt” shall mean, as of any date, all Indebtedness of
the Borrowers and their Subsidiaries measured on a consolidated basis as of such
date, but excluding Indebtedness of the type described in subsection (xi) of the
definition thereto and the Obligations.
     “Contractual Obligation” of any Person shall mean any provision of any
security issued by such Person or of any agreement, instrument or undertaking
under which such Person is obligated or by which it or any of the property in
which it has an interest is bound.
     “Default” shall mean any condition or event that, with the giving of notice
or the lapse of time or both, would constitute an Event of Default.
     “Default Interest” shall have the meaning set forth in Section 2.14(c).
     “Delek Finance” shall mean Delek Finance, Inc., a Delaware corporation.
     “Delek Marketing” shall mean Delek Marketing & Supply, LP, a Delaware
limited partnership.
     “Delek Land” shall mean Delek Land Texas, Inc., a Texas corporation.
     “Delek Land Negative Pledge” shall mean the Negative Pledge Agreement,
dated the Original Closing Date, between Delek Land and the Administrative
Agent.
     “Delek US Holdings” shall mean Delek US Holdings, Inc., a Delaware
corporation.
     “Deposit Account Control Agreement” shall mean a Deposit Account Control
Agreement which is to be executed by each depository institution of a Borrower
in favor of the Administrative Agent for itself and the ratable benefit of the
Lenders, as security for the Obligations, in form and substance reasonably
acceptable to the Administrative Agent.
     “Document” shall have the meaning given to the term in the Security
Agreement.
     “Documentary Letter of Credit” shall mean any Letter of Credit that is
drawable upon presentation of documents evidencing the sale or shipment of goods
purchased by a Borrower in the Ordinary Course of Business.
     “Dollar(s)” and the sign “$” shall mean lawful money of the United States
of America.
     “Dominion Account” shall mean a special account of the Administrative Agent
established by Borrowers at SunTrust, and over which the Administrative Agent
shall have sole and exclusive access and control for withdrawal purposes.

- 16 -



--------------------------------------------------------------------------------



 



     “Eligibility Reserves” means, effective as of two Business Days after the
date of written notice of any determination thereof to the Borrowers by the
Collateral Agent, such amounts as the Collateral Agent (in its sole discretion
exercised reasonably and in accordance with its customary business practices for
comparable asset based transactions), may from time to time establish against
the gross amounts of Eligible Accounts, Eligible Petroleum Inventory, Eligible
Petroleum Inventory-Not-Received, Paid but Unexpired Letters of Credit, Eligible
Cash Collateral and Eligible Positive Exchange Agreement Balances to reflect
risks or contingencies that may affect any one or more class of such items and
that have not already been taken into account in the calculation of the
Borrowing Base set forth in the Borrowing Base Certificate most recently
provided by the Borrowers at such time pursuant to this Agreement.
     “Eligible Account” shall mean an Account which arises in the Ordinary
Course of Business of a Borrower from the sale of goods , is payable in Dollars,
is subject to the Administrative Agent’s duly perfected Lien, and is deemed by
the Agents, in their reasonable credit judgment, to be an Eligible Account.
Without limiting the generality of the foregoing, no Account shall be an
Eligible Account if: (i) it arises out of a sale made by a Borrower to a
Subsidiary or an Affiliate of a Borrower, or a Person controlled by an Affiliate
of a Borrower; (ii) it is unpaid for more than 60 days after the original due
date shown on the invoice; (iii) it is due or unpaid more than 90 days after the
original invoice date; (iv) 50% or more of the Accounts from the Account Debtor
are not deemed Eligible Accounts hereunder; (v) the total unpaid Accounts of the
Account Debtor exceed 20% of the aggregate amount of all Eligible Accounts, to
the extent of such excess; (vi) any covenant, representation or warranty
contained Section 4.17 of this Agreement with respect to such Account is
inaccurate, untrue or has been breached; (vii) the Account Debtor is also such
Borrower’s creditor or supplier, or the Account Debtor has disputed liability
with respect to such Account, or the Account Debtor has made any claim with
respect to any other Account due from such Account Debtor to such Borrower, or
the Account otherwise is or may become subject to any right of setoff,
counterclaim, recoupment, reserve, defense or chargeback, provided that, the
Accounts of such Account Debtor shall be ineligible only to the extent of such
dispute or right of offset, counterclaim, recoupment, reserve, defense or
chargeback; (viii) an Insolvency Proceeding has been commenced by or against the
Account Debtor or the Account Debtor has failed, suspended or ceased doing
business; (ix) the Account Debtor is not or has ceased to be Solvent; (x) it
arises from a sale to an Account Debtor that is organized under the laws of any
jurisdiction outside of the United States or that has its principal office,
assets or place of business outside the United States; (xi) it arises from a
sale to the Account Debtor on a bill-and-hold, guaranteed sale, sale-or-return,
sale-on-approval, consignment or any other repurchase or return basis; (xii) the
Account Debtor is the United States of America or any department, agency or
instrumentality thereof with respect to Accounts in an aggregate face amount
exceeding $10,000,000, unless the applicable Borrower is not prohibited from
assigning the Account and does assign its right to payment of such Account to
Administrative Agent, in a manner satisfactory to Administrative Agent, so as to
comply with the Assignment of Claims Act of 1940 (31 U.S.C. §3727 and 41 U.S.C.
§15), or is a state, county or municipality, or a political subdivision or
agency thereof and applicable law disallows or restricts an assignment of
Accounts on which it is the Account Debtor; (xiii) the Account Debtor is located
in any state which imposes conditions on the right of a creditor to collect
accounts receivable unless the applicable Borrower has either qualified to
transact business in such state as a foreign entity or filed a Notice of
Business Activities Report or other required report with the appropriate
officials in those states for the then current year; (xiv) the Account Debtor is
located

- 17 -



--------------------------------------------------------------------------------



 




in a state in which such Borrower is deemed to be doing business under the laws
of such state and which denies creditors access to its courts in the absence of
qualification to transact business in such state or of the filing of any reports
with such state, unless such Borrower has qualified as a foreign entity
authorized to transact business in such state or has filed all required reports;
(xv) the Account is subject to a Lien other than a Permitted Lien; (xvi) the
goods giving rise to such Account have not been delivered to and accepted by the
Account Debtor or the Account otherwise does not represent a final sale;
(xvii) the Account is evidenced by Chattel Paper or an Instrument of any kind,
or has been reduced to judgment; (xviii) the Account represents a progress
billing or a retainage or arises from a sale on a cash-on-delivery basis;
(xix) such Borrower or Delek Marketing has made any agreement with the Account
Debtor for any deduction therefrom, except for discounts or allowances which are
made in the Ordinary Course of Business for prompt payment and which discounts
or allowances are reflected in the calculation of the face value of each invoice
related to such Account; (xx) such Borrower or Delek Marketing has made an
agreement with the Account Debtor to extend the time of payment thereof beyond
payment and due dates provided in clauses (ii) and (iii) above; (xxi) the
Account represents, in whole or in part, a billing for interest, fees or late
charges, provided that such Account shall be ineligible only to the extent of
the amount of such billing; (xxii) the Account Debtor has made a partial payment
with respect to such Account; (xxiii) it arises from the sale of Inventory that
is not Eligible Petroleum Inventory pursuant to clause (ii) of the definition of
“Eligible Petroleum Inventory”; (xxiv) it arises from a retail sale of Inventory
to a Person who is purchasing the same primarily for personal, family or
household purposes; (xxv) the Account is a LC Backed Account; or (xxvi) Delek
Marketing (or any Person claiming through Delek Marketing) fails or declines for
any reason to timely remit collections with respect to the Account to Borrowers
pursuant to the terms of the Marketing Agreement, without regard as to whether
payment on such Account is then due. No Account shall cease to be an Eligible
Account solely by reason of the fact that Delek Marketing has provided marketing
and sales services with respect to such Account pursuant to the terms of the
Marketing Agreement.
     “Eligible Assignee” shall mean (i) a Lender; (ii) an Affiliate of a Lender;
(iii) an Approved Fund; and (iv) any other commercial bank, finance company,
insurance company or other financial institution approved by the Administrative
Agent, the Issuing Bank, and unless an Event of Default has occurred and is
continuing, the Borrower Agent (each such approval not to be unreasonably
withheld or delayed). If the consent of the Borrower Agent to an assignment or
to an Eligible Assignee is required hereunder (including a consent to an
assignment which does not meet the minimum assignment thresholds specified in
paragraph (b) of Section 10.4 ), the Borrower Agent shall be deemed to have
given its consent five Business Days after the date notice thereof has actually
been delivered by the assigning Lender (through the Administrative Agent) to the
Borrower Agent, unless such consent is expressly refused by the Borrower Agent
prior to such fifth Business Day.
     “Eligible Carrier” shall mean any of the carriers and pipeline companies
listed on Schedule III (Eligible Carriers) or otherwise approved from time to
time by the Agents in their reasonable discretion.
     “Eligible Cash Collateral” shall mean any and all cash and Permitted
Investments of the Borrowers which are held in Permitted Cash Collateral
Accounts under the control of the Administrative Agent pursuant to
Section 5.6(g) ; provided that Eligible Cash Collateral shall not

- 18 -



--------------------------------------------------------------------------------



 



include on any date of determination the amount by which (i) the average daily
balance for the preceding thirty days in Permitted Cash Collateral Accounts
maintained with Lenders other than SunTrust, exceeds (ii) the average daily
balance for such period in Permitted Cash Collateral Accounts maintained at
SunTrust, in each case measured as of the date of the most recently delivered
Borrowing Base Certificate for the period of thirty days then ending.
          “Eligible Petroleum Inventory” shall mean Petroleum Inventory which is
owned by a Borrower (other than packaging or shipping materials, labels,
samples, display items, bags, replacement parts and manufacturing supplies) and
which the Agents, in their reasonable credit judgment, deem to be Eligible
Petroleum Inventory. Without limiting the generality of the foregoing, no
Petroleum Inventory shall be Eligible Petroleum Inventory unless:
     (a) it is subject to a valid, first priority perfected Lien in favor of the
Administrative Agent as security for the Obligations and (i) is located at a
location owned or leased by a Borrower, or (ii) has been delivered to an
Eligible Carrier;
     (b) is in good saleable condition, is not deteriorating in quality and is
not obsolete, and is of a quality which (in the locations where sold by the
Borrowers) is marketable at prevailing market prices for such products and meets
all applicable governmental regulations and standards at the place of intended
sale;
     (c) is owned by a Borrower or, in the case of Inventory described in clause
(ii) of paragraph (a) above, a Borrower has the absolute and unconditional right
to obtain such Inventory (or Inventory equivalent to such Inventory) from an
Eligible Carrier, in each case, free and clear of any and all Liens whatsoever,
other than those in favor of the Administrative Agent as security for the
Obligations and Permitted Liens (including Liens in favor of any applicable
Eligible Carrier securing solely transportation, storage and throughput costs or
fees) securing amounts which have been disclosed in writing by the Borrowers to
the Agents for the purposes of calculating any Eligibility Reserve with respect
thereto;
     (d) is not commingled with Inventory of any Person other than the other
Borrower or has been delivered to an Eligible Carrier; and
     (e) is not subject to delivery to a trading partner under an Exchange
Agreement having a Negative Exchange Agreement Balance.
          “Eligible Petroleum Inventory-Not-Received” shall mean, at any date of
determination, the aggregate value (determined as provided below) of Petroleum
Inventory purchased or contracted for purchase by a Borrower from a seller for
whom such sale is in the Ordinary Course of Business and, as of any date of
determination, if it is Petroleum Inventory not owned by a Borrower, the unpaid
obligation of such Borrower for the purchase of such Petroleum Inventory is
supported by (i) a Documentary Letter of Credit issued under this Agreement by
the Issuing Bank, which Documentary Letter of Credit requires the original bill
of lading (or other original Document) relating to such Petroleum Inventory to
be delivered to the Issuing Bank or its designee in connection with a drawing
under such Documentary Letter of Credit, or (ii) a Standby Letter of Credit
issued under this Agreement by the Issuing Bank, which

- 19 -



--------------------------------------------------------------------------------



 



Standby Letter of Credit provides that the beneficiary thereunder is not
permitted to make any drawing thereunder until the beneficiary has delivered a
certificate to the Issuing Bank certifying that delivery of such Petroleum
Inventory has been made by the beneficiary to a Borrower and payment therefor is
past due and owing, and in each case such Petroleum Inventory, when owned by a
Borrower, will be subject to no Liens other than Permitted Liens securing
amounts which have been disclosed in writing by the Borrowers to the Agents for
the purposes of calculating any Eligibility Reserve with respect thereto;
provided, however , that for purposes of inclusion of such Petroleum Inventory
in the Borrowing Base, such Petroleum Inventory shall be valued at (i) if the
purchase price thereof has been prepaid, the amount so prepaid by a Borrower, or
(ii) the face amount of such Letter of Credit issued specifically to support the
purchase of such Petroleum Inventory from the applicable supplier thereof, less
, without duplicating other Eligibility Reserves, the aggregate amount of the
payables owing by a Borrower to such supplier for any such Petroleum Inventory
delivered to such Borrower or an Eligible Carrier.
     “Eligible Positive Exchange Agreement Balance” shall mean, at any date of
determination, the amount of the positive balance, valued at a mark to market
basis, of the Petroleum Inventory that a Borrower has a right to receive from a
trading partner (other than a trading partner determined by the Administrative
Agent to be unacceptable in the Administrative Agent’s reasonable discretion)
under an Exchange Agreement or money owing to a Borrower in connection with such
exchange of Petroleum Inventory under an Exchange Agreement, net of any offsets
or counterclaims, and only to the extent such Borrowers rights in Petroleum
Inventory are subject to a valid, first priority (subject only to Permitted
Liens), perfected Lien in favor of the Administrative Agent as security for the
Obligations, provided, that the value of the Eligible Positive Exchange
Agreement Balance shall be subject to Eligibility Reserves as determined by the
Agents.
     “Environmental Laws” shall mean all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by or with any Governmental
Authority, relating in any way to the environment, preservation or reclamation
of natural resources, the management, Release or threatened Release of any
Hazardous Material or to health and safety matters.
     “Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrowers or any Subsidiary directly or
indirectly resulting from or based upon (i) any actual or alleged violation of
any Environmental Law, (ii) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (iii) any actual or
alleged exposure to any Hazardous Materials, (iv) the Release or threatened
Release of any Hazardous Materials or (v) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.
     “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrowers, is treated as a single
employer under Section 414(b) or (c) of

- 20 -



--------------------------------------------------------------------------------



 



the Code or, solely for the purposes of Section 302 of ERISA and Section 412 of
the Code, is treated as a single employer under Section 414 of the Code.
     “ERISA Event” shall mean (i) the occurrence of any “reportable event”, as
defined in Section 4043 of ERISA or the regulations issued thereunder with
respect to a Plan (other than an event for which the 30-day notice period is
waived); (ii) the existence with respect to any Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived; (iii) the filing pursuant to Section 412(d) of the Code
or Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (iv) the incurrence by the Borrowers or any
of their ERISA Affiliates of any liability under Title IV of ERISA with respect
to the termination of any Plan; (v) the institution by PBGC of proceedings to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; or
(vi) the receipt by the Borrowers or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from the Borrowers or any ERISA Affiliate of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is being terminated or in reorganization, within the
meaning of Title IV of ERISA.
     “Eurodollar” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, bears interest at a
rate determined by reference to the Adjusted LIBO Rate.
     “Eurodollar Reserve Percentage” shall mean the aggregate of the maximum
reserve percentages (including, without limitation, any emergency, supplemental,
special or other marginal reserves) expressed as a decimal (rounded upwards to
the next 1/100 th of 1%) in effect on any day to which the Administrative Agent
is subject with respect to the Adjusted LIBO Rate pursuant to regulations issued
by the Board of Governors of the Federal Reserve System (or any Governmental
Authority succeeding to any of its principal functions) with respect to
eurocurrency funding (currently referred to as “eurocurrency liabilities” under
Regulation D). Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under Regulation D. The Eurodollar Reserve Percentage shall
be adjusted automatically on and as of the effective date of any change in any
reserve percentage.
     “Event of Default” shall have the meaning provided in Article VIII.
     “Excess Availability Conditions” shall mean, at any date of determination,
(i) the Borrowers have Availability of not less than $30,000,000 for purposes of
Section 5.9 and $15,000,000 for purposes of all other applicable provisions, and
(ii) no Event of Default exists.
     “Exchange Agreement” shall mean an agreement under which a Borrower
undertakes to deliver goods on behalf of an unaffiliated Person to a customer of
such Person in exchange for such Person’s delivery of similar goods to a
customer of such Borrower.
     “Excluded Taxes” shall mean with respect to the Administrative Agent, the
Collateral Agent, any Lender, the Issuing Bank or any other recipient of any
payment to be made

- 21 -



--------------------------------------------------------------------------------



 




by or on account of any obligation of the Borrowers hereunder, (a) income or
franchise Taxes imposed on (or measured by) its net income, net receipts or
capital by the United States of America, or by the jurisdiction under the laws
of which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits Taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which any Lender is
located, (c) in the case of a Lender that is a “United States person” as defined
in Section 7701(a)(30) of the Code, any withholding Tax that is attributable to
such Lender’s failure to comply with Section 2.21(f) , (d) any withholding Tax
imposed as a result of a Lender being treated as a “conduit entity” within the
meaning of U.S. Treasury Regulations Section 1.881-3 or any successor provision,
and (e) in the case of a Foreign Lender, any withholding Tax that (i) is imposed
on amounts payable to such Foreign Lender at the time such Foreign Lender
becomes a party to this Agreement, (ii) is imposed on amounts payable to such
Foreign Lender at any time that such Foreign Lender designates a new lending
office, other than Taxes that have accrued prior to the designation of such
lending office that are otherwise not Excluded Taxes, and (iii) is attributable
to such Foreign Lender’s failure to comply with Section 2.21(e) .
     “Existing Lenders” shall have the meaning ascribed to such term in the
preamble to this Agreement.
     “Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100 th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.
     “Fee Letter” shall mean that certain fee letter, dated as of April 5, 2005,
as amended April 25, 2005, executed by SunTrust Capital Markets, Inc. and
SunTrust Bank and accepted by Holdings.
     “Fiscal Quarter” shall mean any fiscal quarter of the Borrowers.
     “Fiscal Year” shall mean any fiscal year of the Borrowers.
     “Fixed Charge Coverage Ratio” shall mean, as of any date, the ratio of (a)
Consolidated EBITDA less the actual amount paid by the Borrowers and their
Subsidiaries in cash on account of Capital Expenditures less cash taxes paid to
(b) Consolidated Fixed Charges, in each case measured for the four consecutive
Fiscal Quarters ending on or immediately prior to such date.
     “Foreign Lender” shall mean any Lender that is not a United States person
under Section 7701(a)(30) of the Code.
     “Foreign Subsidiary” shall mean any Subsidiary that is organized under the
laws of a jurisdiction other than one of the fifty states of the United States
or the District of Columbia.

- 22 -



--------------------------------------------------------------------------------



 



     “GAAP” shall mean generally accepted accounting principles in the United
States applied on a consistent basis and subject to the terms of Section 1.3 .
     “Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
     “GP” shall mean Delek US Refining GP, LLC, a Texas limited liability
company.
     “Guarantee” of or by any Person (the “guarantor”) shall mean any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly and including any obligation, direct or indirect, of the guarantor
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(iii) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation or (iv) as an
account party in respect of any letter of credit or letter of guaranty issued in
support of such Indebtedness or obligation; provided , that the term “Guarantee”
shall not include endorsements for collection or deposits in the ordinary course
of business. The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the primary obligation in respect of
which Guarantee is made or, if not so stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith. The
term “Guarantee” used as a verb has a corresponding meaning.
     “Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Hedging Obligations” of any Person shall mean any and all obligations of
such Person, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired under (i) any and all Hedging
Transactions, (ii) any and all cancellations, buy backs, reversals, terminations
or assignments of any Hedging Transactions, (iii) any and all renewals,
extensions and modifications of any Hedging Transactions and any and all
substitutions for any Hedging Transactions, and (iv) without duplication, Net
Mark-to-Market Exposure.
     “Hedging Transaction” of any Person shall mean any transaction (including
an agreement with respect thereto) now existing or hereafter entered into by
such Person that is a rate swap, basis swap, forward rate transaction, commodity
swap, interest rate option, foreign

- 23 -



--------------------------------------------------------------------------------



 




exchange transaction, cap transaction, floor transaction, collateral
transaction, forward transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction (including
any option with respect to any of these transactions) or any combination
thereof, whether linked to one or more interest rates, foreign currencies,
commodity prices, equity prices or other financial measures.
          “Holdings” shall mean Delek US Holdings, Inc., a Delaware corporation,
and the sole shareholder of Parent.
          “Indebtedness” of any Person shall mean, without duplication (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(iii) all obligations of such Person in respect of the deferred purchase price
of property or services (other than trade payables incurred in the ordinary
course of business; provided , that for purposes of Section 8.1 (g ), trade
payables overdue by more than 120 days shall be included in this definition
except to the extent that any of such trade payables are being disputed in good
faith and by appropriate measures), (iv) all obligations of such Person under
any conditional sale or other title retention agreement(s) relating to property
acquired by such Person, (v) all Capital Lease Obligations of such Person,
(vi) all obligations, contingent or otherwise, of such Person in respect of
letters of credit, acceptances or similar extensions of credit, (vii) all
Guarantees of such Person of the type of Indebtedness described in clauses
(i) through (vi) above, to the extent of the amount guaranteed, (viii) all
Indebtedness of a third party secured by any Lien on property owned by such
Person, whether or not such Indebtedness has been assumed by such Person,
(ix) all obligations of such Person, contingent or otherwise, to purchase,
redeem, retire or otherwise acquire for value any common stock of such Person,
(x) Off-Balance Sheet Liabilities and (xi) all Hedging Obligations. The
Indebtedness of any Person shall include the Indebtedness of any partnership or
joint venture in which such Person is a general partner or a joint venturer,
except to the extent that the terms of such Indebtedness provide that such
Person is not liable therefor.
          “Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
          “Instrument” shall have the meaning given to the term in the Security
Agreement.
          “Intercreditor Agreement” shall mean the Intercreditor Agreement dated
on or about the date of this Agreement, between the Administrative Agent and
Fifth Third Bank, as agent for various financial institutions under a revolving
loan agreement with Delek Marketing.
          “Interest Period” shall mean with respect to (i) any Swingline
Borrowing, such period as the Swingline Lender and the Borrowers shall mutually
agree and (ii) any Eurodollar Borrowing, a period of one, two, three or six
months; provided, that:
     (i) the initial Interest Period for such Borrowing shall commence on the
date of such Borrowing (including the date of any conversion from a Borrowing of
another Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;
     (ii) if any Interest Period would otherwise end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless

- 24 -



--------------------------------------------------------------------------------



 



such Business Day falls in another calendar month, in which case such Interest
Period would end on the next preceding Business Day;
     (iii) any Interest Period which begins on the last Business Day of a
calendar month or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period shall end on the last
Business Day of such calendar month; and
     (iv) no Interest Period may extend beyond the Revolving Commitment
Termination Date.
          “Inventory” shall mean all goods, merchandise and other personal
property owned and held for sale, and all raw materials, work or goods in
process, materials, supplies and packaging of every nature which contribute to
the finished products of a Borrower in the ordinary course of its business,
whether now owned or hereafter acquired by Borrowers.
          “Inventory Formula Amount” shall mean, on any date of determination
thereof, an amount equal to the sum of (a) 80% of the Petroleum Inventory Market
Price of Eligible Petroleum Inventory on such date consisting of Petroleum
Products, plus (b) 85% of Eligible Petroleum Inventory-Not-Received, plus
(c) 80% of Eligible Positive Exchange Agreement Balances. The Agents shall have
the right at any time to decrease the foregoing advance rate percentages in
their reasonable credit judgment, provided , that any such decrease in the
advance rate percentages shall not be effective until three (3) Business Days
after written notice thereof is provided to Borrowers by the Agents.
          “Issuing Bank” shall mean SunTrust Bank in its capacity as an issuer
of Letters of Credit pursuant to Section 2.23 .
          “Land Newco” shall mean MPC Land Acquisition, Inc., a Texas
corporation.
          “Landlord Waiver” shall mean a letter in form and substance reasonably
acceptable to the Administrative Agent and executed by a landlord in respect of
Inventory of a Borrower located at any leased premises of a Borrower pursuant to
which such landlord, among other things, waives or subordinates on terms and
conditions reasonably acceptable to the Administrative Agent any Lien such
landlord may have in respect of such Inventory.
          “LC Backed Accounts” shall mean (i) an Account in support of which a
Preferred Issuer has issued an irrevocable standby letter of credit in the
amount of such Account or (ii) Accounts in an aggregate face amount not to
exceed at any time the sum of $10,000,000 in support of which an Other Issuer
has issued an irrevocable standby letter of credit in the amount of such
Accounts, with all such standby letters of credit to be issued for the benefit
of a Borrower and on which such Borrower may draw in the event of a default by
the Account Debtor under any such Account; provided that such letters of credit
contain provisions directing the issuing bank to make payment thereunder to the
Dominion Account or that SunTrust is the collecting bank for such letter of
credit, otherwise contain drawing provisions acceptable to the Agents and, upon
an Agent’s request, a copy of such letter of credit shall be delivered to the
Administrative Agent; and provided , further , that the proceeds of any drawing
under such letter of credit are to be deposited directly into a Cash Collateral
Account.

- 25 -



--------------------------------------------------------------------------------



 



     “LC Commitment” shall mean that portion of the Aggregate Revolving
Commitment Amount that may be used by the Borrowers for the issuance of Letters
of Credit in an aggregate face amount not to exceed $300,000,000.
     “LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to
a Letter of Credit.
     “LC Documents” shall mean the Letters of Credit and all applications,
agreements and instruments relating to the Letters of Credit.
     “LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrowers at such time. The LC Exposure of any Lender shall be its
Pro Rata Share of the total LC Exposure at such time.
     “Lenders” shall have the meaning assigned to such term in the opening
paragraph of this Agreement and shall include, where appropriate, the Swingline
Lender and any Person that joins this Agreement as a Lender pursuant to
Section 10.4 .
     “Letter of Credit” shall mean any Documentary or Standby Letter of Credit
issued pursuant to Section 2.23 by the Issuing Bank for the account of the
Borrowers pursuant to the LC Commitment.
     “LIBOR” shall mean, for any applicable Interest Period with respect to any
Eurodollar Loan, the British Bankers’ Association Interest Settlement Rate per
annum for deposits in Dollars for a period equal to such Interest Period
appearing on the display designated as Page 3750 on the Dow Jones Markets
Service (or such other page on that service or such other service designated by
the British Bankers’ Association for the display of such Association’s Interest
Settlement Rates for Dollar deposits) as of 11:00 a.m. (London, England time) on
the day that is two Business Days prior to the first day of the Interest Period
or if such Page 3750 is unavailable for any reason at such time, the rate which
appears on the Reuters Screen ISDA Page as of such date and such time; provided
, that if the Administrative Agent determines that the relevant foregoing
sources are unavailable for the relevant Interest Period, LIBOR shall mean the
rate of interest determined by the Administrative Agent to be the average
(rounded upward, if necessary, to the nearest 1/100 th of 1%) of the rates per
annum at which deposits in Dollars are offered to the Administrative Agent two
(2) Business Days preceding the first day of such Interest Period by leading
banks in the London interbank market as of 10:00 a.m. (Atlanta, Georgia time)
for delivery on the first day of such Interest Period, for the number of days
comprised therein and in an amount comparable to the amount of the Eurodollar
Loan of the Administrative Agent.
     “Lien” shall mean any mortgage, pledge, security interest, lien (statutory
or otherwise), charge, encumbrance, hypothecation, assignment, deposit
arrangement, or other arrangement having the practical effect of the foregoing
or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any capital lease having the same economic
effect as any of the foregoing).

- 26 -



--------------------------------------------------------------------------------



 



     “Loan Documents” shall mean, collectively, this Agreement, the Notes (if
any), the Security Documents, the Subordination Agreement, the LC Documents, the
Subsidiary/Delek Land Guaranty Agreement, the Parent Guaranty Agreement, all
Notices of Borrowing, all Notices of Conversion/Continuation, all Compliance
Certificates, Borrowing Base Certificates, and any and all other instruments,
agreements, documents and writings executed in connection with any of the
foregoing, and all other documents, lockbox agreements, instruments,
certificates, and agreements executed or delivered in connection with or
contemplated by this Agreement.
     “Loan Parties” shall mean the Borrowers and the Subsidiary Loan Parties.
     “Loans” shall mean all Revolving Loans and Swingline Loans in the aggregate
or any of them, as the context shall require.
     “Management Agreement” shall mean that certain Management Agreement dated
on or about the Original Closing Date, between Delek Refining and Mapco.
     “Mapco” shall mean Mapco Express, Inc., a Delaware corporation.
     “Mapco Reserve” shall mean, on any date of determination, the aggregate
amount owed by Mapco to Persons who are also Account Debtors of a Borrower,
provided , however , that the amount of the Mapco Reserve shall not exceed at
any time an amount equal to the aggregate net amount of all Accounts owing by
such Persons to Borrowers.
     “Mapco Reserve Conditions” shall mean, after any date on which the Excess
Availability Conditions are not satisfied (and thereafter until the
Reinstatement Conditions are satisfied), the Agents’ receipt of a Borrowing Base
Certificate which indicates that Mapco has less than $4,500,000 available during
the period covered by such Borrowing Base Certificate for additional working
capital loans under the formulae contained in Mapco’s working capital credit
facilities, assuming all trade payables of Mapco are paid within normal terms.
     “Marketing Agreement” shall mean the Marketing Agreement, dated on or about
the date hereof, between Delek Refining and Delek Marketing.
     “Marketing Agreement Assignment” shall mean the Agreement Regarding
Marketing, Sales and Supply Agreement, dated October 13, 2006, among Delek
Refining, Delek Marketing and the Administrative Agent.
     “Material Adverse Effect” shall mean, with respect to any event, act,
condition or occurrence of whatever nature (including any adverse determination
in any litigation, arbitration, or governmental investigation or proceeding),
whether singularly or in conjunction with any other event or events, act or
acts, condition or conditions, occurrence or occurrences whether or not related,
a material adverse change in, or a material adverse effect on, (i) the business,
results of operations, financial condition, assets or liabilities of the
Borrowers and their Subsidiaries taken as a whole, (ii) the ability of the Loan
Parties to perform their respective obligations under the Loan Documents,
(iii) the rights and remedies of the Administrative Agent, the Issuing Bank,
Swingline Lender, and the Lenders under any of the Loan Documents or (iv) the
legality, validity or enforceability of any of the Loan Documents.

- 27 -



--------------------------------------------------------------------------------



 



     “Material Indebtedness” shall mean Indebtedness (other than the Loans, the
Letters of Credit and Permitted Subordinated Debt) and Hedging Obligations of
the Borrowers or any of their Subsidiaries, individually or in an aggregate
principal amount exceeding $2,000,000. For purposes of determining the amount of
attributed Indebtedness from Hedging Obligations, the “principal amount” of any
Hedging Obligations at any time shall be the Net Mark-to-Market Exposure of such
Hedging Obligations.
     “Moody’s” shall mean Moody’s Investors Service, Inc.
     “Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3)
of ERISA.
     “Negative Exchange Agreement Balance” shall mean, at any date of
determination, the amount of the negative balance, valued at a mark to market
basis, of any rights of trading partners under an Exchange Agreement to receive
Petroleum Products or money from a Borrower arising from the exchange of
Petroleum Products under an Exchange Agreement.
     “Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation. “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming the Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
means the fair market value of the gain to such Person of replacing such Hedging
Transaction as of the date of determination (assuming such Hedging Transaction
were to be terminated as of that date).
     “Notes” shall mean, collectively, the Revolving Credit Notes and the
Swingline Note.
     “Notices of Borrowing” shall mean, collectively, the Notices of Revolving
Borrowing and the Notices of Swingline Borrowing.
     “Notice of Conversion/Continuation” shall mean the notice given by the
Borrowers to the Administrative Agent in respect of the conversion or
continuation of an outstanding Borrowing as provided in Section 2.8(b ).
     “Notice of Revolving Borrowing” shall have the meaning as set forth in
Section 2.3.
     “Notice of Swingline Borrowing” shall have the meaning as set forth in
Section 2.4.
     “Obligations” shall mean all amounts owing by any Borrower to an Agent, the
Issuing Bank or any Lender (including the Swingline Lender) pursuant to or in
connection with this Agreement or any other Loan Document, including without
limitation, all principal, interest (including any interest accruing after the
filing of any petition in bankruptcy or the commencement of any insolvency,
reorganization or like proceeding relating to a Borrower,

- 28 -



--------------------------------------------------------------------------------



 



whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding), all reimbursement obligations, fees, expenses, indemnification
and reimbursement payments, costs and expenses (including all fees and expenses
of counsel to an Agent, the Issuing Bank and any Lender (including the Swingline
Lender) incurred pursuant to this Agreement or any other Loan Document), whether
direct or indirect, absolute or contingent, liquidated or unliquidated, now
existing or hereafter arising hereunder or thereunder, all Banking Relationship
Debt (other than Hedging Obligations), and all obligations and liabilities
incurred in connection with collecting and enforcing the foregoing, together
with all renewals, extensions, modifications or refinancings thereof.
     “Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any Synthetic Lease Obligation or (iv) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person.
     “Ordinary Course of Business” shall mean, with respect to any transaction
involving any Person, the ordinary course of such Person’s business, as
undertaken by such Person in good faith and not for the purpose of evading any
covenant or restriction in any Loan Document.
     “Original Closing Date” shall mean April 29, 2005.
     “OSHA” shall mean the Occupational Safety and Health Act of 1970, as
amended from time to time, and any successor statute.
     “Other Issuer” shall mean a United States domestic bank or United States
branch of a foreign bank, in each case rated “ BBB+ ” or higher by S&P and “ Baa
” or higher by Moody’s.
     “Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.
     “Out-of-Formula Condition” shall have the meaning set forth in
Section 2.2(b) hereof.
     “Out-of-Formula Loan” shall mean a Revolving Loan made or existing when an
Out-of-Formula Condition exists or the amount of any Revolving Loan which, when
funded, results in an Out-of-Formula Condition.
     “Paid but Unexpired Standby Letters of Credit” shall mean, during a Post
Supplier Payment Period, the amount available for drawing under an outstanding
Standby Letter of Credit issued to support the purchase of Petroleum Inventory
of the Borrowers as of such date of determination where the supplier of such
Petroleum Inventory in connection with which such Standby Letter of Credit was
specifically issued has been paid in full.

- 29 -



--------------------------------------------------------------------------------



 



     “Parent” shall mean Delek Refining, Inc., a Delaware corporation.
     “Parent Guaranty Agreement” shall mean that certain Parent Guaranty, dated
the Original Closing Date, executed by Parent and GP in favor of Administrative
Agent, on its behalf and on behalf of the Collateral Agent, the Issuing Bank and
the Lenders, substantially in the form of Exhibit G hereto.
     “Participant” shall have the meaning set forth in Section 10.4(d).
     “Payment Account” shall mean an account maintained by the Administrative
Agent to which all monies from time to time deposited to a Dominion Account
shall be transferred and all other payments shall be sent in immediately
available federal funds.
     “Payment Items” shall mean all checks, drafts, or other items of payment
payable to a Borrower, including proceeds of any of the Collateral.
     “Payment Office” shall mean the office of the Administrative Agent located
at 303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as
to which the Administrative Agent shall have given written notice to the
Borrowers and the other Lenders.
     “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.
     “Permitted Cash Collateral Account” shall mean a Cash Collateral Account
maintained with (i) SunTrust, or (ii) a Lender other than SunTrust to the extent
the Administrative Agent has received not less than ten (10) days prior written
notice of the opening of such account, which notice shall include applicable
account numbers, wiring instructions, contact persons at the applicable Lender,
and confirmation that the Administrative Agent shall have the right to access
and review, in real time, balances therein and all transactions with respect
thereto.
     “Permitted Investments” shall mean (a) securities issued or fully
guaranteed or insured by the United States federal government or any agency
thereof (including Federal Home Loan Bank, Federal National Mortgage
Association, Student Loan Marketing Association and Government National Mortgage
Association), (b) certificates of deposit, Eurodollar time deposits, overnight
bank deposits and bankers’ acceptances of any commercial bank organized under
the laws of the United States, any state thereof, the District of Columbia, any
foreign bank, or its branches or agencies (fully protected against currency
fluctuations) that, at the time of acquisition, are rated at least “A-2” by S&P
or “P-2” by Moody’s, (c) commercial paper of an issuer rated at least “A-2” by
S&P or “P-2” by Moody’s, (d) auction rate securities (in a maximum $25,000,000
notional amount with respect to any single issue) with intermediate to perpetual
maturities that are structured with short term holding periods of 7-49 days and
whose long-term debt rating as of the date of purchase thereof is not less than
any two of the following: “A2” by Moody’s, “A” by S&P or “A” by Fitch, and
(e) shares of any money market or similar fund that has net assets whose Dollar
Equivalent exceeds $500,000,000 and any other investment that is, in each case,
either (i) described on Schedule 1.1(c) or (ii) approved in writing by the
Administrative Agent (such approval not to be unreasonably withheld) for the
purposes of this definition; provided, however, that the maturities of all
obligations of the types specified in (A)

- 30 -



--------------------------------------------------------------------------------



 




clauses (a) and (b) above shall not exceed 90 days and (B) clauses (c) and
(d) above shall not exceed 90 days.
          “Permitted Liens” shall mean, as applied to any Person:
     (a) Any Lien in favor of an Agent, the Issuing Bank or the Lenders given to
secure the Obligations;
     (b) (i) Liens on real estate for real estate taxes, assessments, sewer and
water charges and/or other governmental charges and levies not yet delinquent
and (ii) Liens for taxes, assessments, judgments, governmental charges or
levies, or claims not yet delinquent or the non-payment of which is being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves have been set aside on such Person’s books;
     (c) Liens of mechanics, laborers, suppliers, workers and materialmen
incurred in the ordinary course of business for sums not yet due or being
diligently contested in good faith, if such reserve or appropriate provision, if
any, as shall be required by GAAP shall have been made therefor;
     (d) Liens incurred in the ordinary course of business in connection with
worker’s compensation and unemployment insurance or other types of social
security benefits;
     (e) Easements, rights-of-way, restrictions, and other similar encumbrances
on the use of real property which either (x) are non-monetary in nature and are
existing as of the date of this Agreement or (y) do not materially interfere
with the ordinary conduct of the business of such Person;
     (f) Purchase money security interests provided that such Lien attaches only
to the asset so purchased by a Borrower and secures only Indebtedness incurred
by a Borrower in order to purchase such asset, but only to the extent permitted
by Section 7.1(c) hereof;
     (g) Deposits to secure the performance of bids, trade contracts, tenders,
sales, leases, statutory obligations, surety and appeal bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business;
     (h) Liens on assets of a Borrower and/or their Subsidiaries on the Original
Closing Date (after giving effect to the Acquisition) which are set forth on
Schedule 7.2 , attached hereto;
     (i) Liens securing Capitalized Lease Obligations provided that such Liens
attach only to the assets leased by a Borrower and/or its Subsidiaries and
secure only Indebtedness incurred by a Borrower and/or its Subsidiaries in order
to lease such assets, but only to the extent permitted by Section 7.1(c) hereof;
     (j) Liens securing rental, storage, throughput, handling or other fees or
charges owing from time to time to Eligible Carriers, solely to the extent of
such fees or charges; and
     (k) Liens in cash of the Borrowers securing Hedging Obligations incurred by
a Borrower in connection with Hedging Transactions permitted under Section 7.10
.

- 31 -



--------------------------------------------------------------------------------



 



     “Permitted Subordinated Debt” shall mean (i) Indebtedness evidenced by the
Subordinated Note, including Additional Subordinated Indebtedness,
(ii) Subordinated Working Capital Indebtedness, or (iii) any other Indebtedness
of a Borrower or any Subsidiary (i) that is expressly subordinated to the
Obligations on terms satisfactory to the Administrative Agent and the Required
Lenders in their sole discretion, (ii) that matures by its terms no earlier than
six months after the Revolving Commitment Termination Date, (iii) that bears
interest at a rate per annum not to exceed 10.0% and (iv) that is evidenced by
an instrument that is in a form reasonably satisfactory to the Administrative
Agent and the Required Lenders.
     “Permitted Tax Distributions” shall mean (i) cash dividends or
distributions to the partners of a Borrower with respect to each taxable year
during which such Borrower is a partnership in an amount not to exceed the
aggregate of the maximum federal and state income tax liability of the partners
of such Borrower (assuming that all of such partners are taxed at the maximum
permissible federal and state rates of such partners or members) attributable to
the taxable income of such Borrower for such taxable year, computed in
accordance with the Code, and (ii) dividends to Holdings to permit Holdings to
pay any Taxes which are due and payable by Holdings and attributable to the
Borrowers and their Subsidiaries as part of a consolidated group.
     “Person” shall mean any individual, partnership, firm, corporation,
association, joint venture, limited liability company, trust or other entity, or
any Governmental Authority.
     “Petroleum Inventory” means Inventory consisting of Petroleum Products,
which Inventory shall be valued at the Petroleum Inventory Market Price
(including any premium or discount to reflect location differentials).
     “Petroleum Inventory Market Price” means, with respect to any Petroleum
Inventory, the market price for such Petroleum Inventory as set forth in a
published or reported price index maintained by a third-party that is not an
Affiliate of the Borrowers and that prepares such index in the ordinary course
of its business or such other price as the Collateral Agent may ascribe thereto
in its reasonable credit judgment. Such market price shall be determined using
published or reported price indices created or distributed by Oil Price
Information Service, commonly known as OPIS, and/or Platts Oilgram Price Report,
commonly known as Platts, less in each case applicable location differentials
and product adjustments. In the event OPIS or Platts no longer provides the
aforementioned price indices, or in the event the Borrowers and the Collateral
Agent determine that either OPIS or Platts no longer accurately provides pricing
information for Petroleum Inventory, the Borrowers and the Collateral Agent
shall replace one or both of the OPIS and Platts price indices, as applicable,
with other third-party price indices reasonably acceptable to each of the
Borrowers and the Collateral Agent.
     “Petroleum Product” means crude oil, petroleum, refined petroleum products,
byproducts and intermediate feed stocks, and other energy-related commodities,
including, without limitation, blend components commonly used in the petroleum
industry to improve characteristics of, or meet governmental or customer
specifications for, petroleum or refined petroleum products.

- 32 -



--------------------------------------------------------------------------------



 



     “Pipeline Newco” shall mean MPC Pipeline Acquisition, Inc., a Texas
corporation.
     “Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which a
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
     “Pledge Agreement” shall mean that certain Pledge Agreement of even date
herewith executed by Delek Pipeline, Delek Land, Holdings, Parent and GP in
favor of the Administrative Agent, pursuant to which Delek Pipeline, Delek Land,
Holdings, Parent and GP pledge to the Administrative Agent, for its benefit and
for the benefit of the Administrative Agent, the Issuing Bank and the Lenders,
all of the Capital Stock of Borrowers, Delek Land, Parent, GP, Pipeline Newco
and Land Newco substantially in the form of Exhibit D hereto.
     “Post Supplier Payment Period” shall mean the period commencing on the date
on which a Borrower shall have paid in full all amounts owed for the purchase of
Petroleum Inventory (the “Full Payment Date”) the payment for which was
supported by a Standby Letter of Credit issued specifically for such purpose and
ending on the sooner of (i) ten (10) days after the Full Payment Date or
(ii) the date the original of such Standby Letter of Credit is returned to the
Administrative Agent for cancellation.
     “Preferred Issuer” shall mean a United States domestic bank or United
States branch of a foreign bank, in each case rated “ A- ” or higher by S&P and
“ A3 ” or higher by Moody’s.
     “Projections” shall mean projections of the Borrowers’ financial condition,
results of operations, cash flow, operating budget and Availability, prepared on
a monthly-to-month basis for the applicable Fiscal Year pursuant to and as
required by Section 5.1(f) hereof
     “Pro Rata Share” shall mean, with respect to all Commitments of any Lender
at any time, a percentage, the numerator of which shall be the sum of such
Lender’s Revolving Commitment (or if such Revolving Commitments have been
terminated or expired or the Loans have been declared to be due and payable,
such Lender’s Revolving Credit Exposure) and the denominator of which shall be
the sum of all Lenders’ Revolving Commitments (or if such Revolving Commitments
have been terminated or expired or the Loans have been declared to be due and
payable, all Revolving Credit Exposure of all Lenders funded under such
Commitments).
     “Qualified Marketing Documents” shall mean the Intercreditor Agreement, the
Services Agreement, the Marketing Agreement and the Marketing Agreement
Assignment, each in form and substance acceptable to the Administrative Agent.
     “Regulation D” shall mean Regulation D of the Board of Governors of the
Federal Reserve System, as the same may be in effect from time to time, and any
successor regulations.

- 33 -



--------------------------------------------------------------------------------



 



     “Reinstatement Conditions” shall mean at any date when the Excess
Availability Conditions are not satisfied (i) by reason of the occurrence of an
Event of Default, such Event of Default has been waived by the Agents or
otherwise remedied by the Borrowers in accordance with the Credit Agreement and
no Event of Default occurs at any time during a period of 30 consecutive days
following the date on which such Event of Default was so waived or otherwise
remedied, or (ii) by reason of Borrowers’ failure to maintain Availability of
not less than $30,000,000 for purposes of Section 5.9 and $15,000,000 for
purposes of all other applicable provisions, Borrowers shall have maintained
Availability of at least the applicable minimum amount for not less than 30
consecutive days; provided , that if Borrowers fail to satisfy the Excess
Availability Conditions more than three (3) times during any twelve (12) month
period, the Borrowers may not avail themselves of the Reinstatement Conditions
for a period of twelve (12) months from the date on which Borrowers last failed
to satisfy the Excess Availability Conditions.
     “Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
     “Release” shall mean any release, spill, emission, leaking, dumping,
injection, pouring, deposit, disposal, discharge, dispersal, leaching or
migration into the environment (including ambient air, surface water,
groundwater, land surface or subsurface strata) or within any building,
structure, facility or fixture.
     “Required Lenders” shall mean, at any time, Lenders holding more than 50%
of the aggregate outstanding Revolving Commitments at such time or if the
Lenders have no Commitments outstanding, then Lenders holding more than 50% of
the Revolving Credit Exposure.
     “Requirement of Law” for any Person shall mean the articles or certificate
of incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and any law,
treaty, rule or regulation, or determination of a Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.
     “Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the treasurer
or a vice president of a Borrower or such other representative of a Borrower as
may be designated in writing by any one of the foregoing with the consent of the
Administrative Agent; and, with respect to the financial covenants only, the
chief financial officer, chief executive officer or the treasurer of a Borrower.
     “Restricted Payment” shall have the meaning set forth in Section 7.5.
     “Revolving Commitment” shall mean, with respect to each Lender, the
obligation of such Lender to make Revolving Loans to the Borrowers and to
participate in Letters of Credit and Swingline Loans in an aggregate principal
amount not exceeding the amount set forth with respect to such Lender on
Schedule II , as such schedule may be amended pursuant to

- 34 -



--------------------------------------------------------------------------------



 



Section 2.24, or in the case of a Person becoming a Lender after the Closing
Date through an assignment of an existing Revolving Commitment, the amount of
the assigned “Revolving Commitment” as provided in the Assignment and Acceptance
executed by such Person as an assignee, as the same may be increased or deceased
pursuant to terms hereof.
     “Revolving Commitment Termination Date” shall mean the earliest of
(i) April 28, 2010, (ii) the date on which the Revolving Commitments are
terminated pursuant to Section 2.9(c) and (iii) the date on which all amounts
outstanding under this Agreement have been declared or have automatically become
due and payable (whether by acceleration or otherwise).
     “Revolving Credit Exposure” shall mean, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Revolving
Loans, LC Exposure and Swingline Exposure.
     “Revolving Credit Note” shall mean a promissory note of the Borrowers
payable to the order of a requesting Lender in the principal amount of such
Lender’s Revolving Commitment, in substantially the form of Exhibit A .
     “Revolving Loan” shall mean a loan made by a Lender (other than the
Swingline Lender) to the Borrowers under its Revolving Commitment, which may
either be a Base Rate Loan or a Eurodollar Loan.
     “S&P” shall mean Standard & Poor’s, a Division of the McGraw-Hill
Companies.
     “SEC” shall mean the United States Securities and Exchange Commission.
     “Security Agreement” shall mean that certain Security Agreement, dated the
Original Closing Date among the Borrowers, Parent, GP, Delek Land, MPC Pipeline
Acquisition, Inc. and MPC Land Acquisition, Inc. and the Administrative Agent,
on its behalf and on behalf of the Collateral Agent, the Issuing Bank and the
Lenders, substantially in the form of Exhibit B hereto.
     “Security Documents” shall mean, collectively, the Security Agreement, the
Pledge Agreement, the Deposit Account Control Agreements, the Delek Land
Negative Pledge, all UCC-1 financing statements and any other document,
instrument or agreement granting Collateral for the Obligations, as the same may
be amended or modified from time to time.
     “Seller” shall mean La Gloria Oil and Gas Company, a Delaware corporation.
     “Services Agreement” shall mean the Services Agreement, dated on or about
July 31, 2006, between Delek Refining and Delek Marketing.
     “Settlement Date” shall mean Friday of each week (or if any Friday is not a
Business Day on which all Lenders are open for business, the immediately
preceding Business Day on which all Lenders are open for business), provided
that, after the occurrence of an Event of Default or during a continuing decline
or sudden increase in the principal amount of Revolving Loans, the
Administrative Agent, in its discretion, may require that the Settlement

- 35 -



--------------------------------------------------------------------------------



 



Date occur more frequently (even daily) so long as any Settlement Date chosen by
the Administrative Agent is a Business Day on which each Lender is open for
business.
     “Solvent” shall mean, as to any Person, such Person (i) owns property whose
fair saleable value is greater than the amount required to pay all of such
Person’s Indebtedness (including contingent Indebtedness and trade payables),
(ii) is able to pay all of its Indebtedness as such Indebtedness matures,
(iii) has capital sufficient to carry on its business and transactions and all
business and transactions in which it is about to engage, and (iv) is not
“insolvent” within the meaning of Section 101(32) Bankruptcy Code.
     “Standby Letter of Credit” shall mean any Letter of Credit that is not a
Documentary Letter of Credit, and includes any direct — pay Letter of Credit.
     “Subordinated Debt Documents” shall mean any indenture, agreement or
similar instrument governing any Permitted Subordinated Debt.
     “Subordinated Note” shall mean the Subordinated Note in the original
principal amount of $51,000,000 referenced in and subject to the Subordination
Agreement.
     “Subordinated Working Capital Credit Documents” shall mean the Intercompany
Loan Agreement, dated on or about the Original Closing Date, among Delek Finance
and the Borrowers and each other agreement, guaranty, note, instrument or
document delivered pursuant thereto, as the same may be modified, supplemented,
extended, restated, refinanced or replaced from time to time.
     “Subordinated Working Capital Indebtedness” shall mean Indebtedness of the
Borrowers owing to Delek Finance under the Subordinated Working Capital Credit
Documents.
     “Subordination Agreement” shall mean the Debt Subordination Agreement,
dated on or about the Original Closing Date, among Delek Finance, the Borrowers
and the Administrative Agent.
     “Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, partnership, joint venture, limited liability company,
association or other entity (i) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power, or in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (ii) that is, as
of such date, otherwise controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent. Unless
otherwise indicated, all references to “Subsidiary” hereunder shall mean a
Subsidiary of the Borrowers.
     “Subsidiary/Delek Land Guaranty Agreement” shall mean the Subsidiary
Guaranty, dated as of the date hereof and substantially in the form of Exhibit F
, made by certain

- 36 -



--------------------------------------------------------------------------------



 



Subsidiaries of the Borrowers and Delek Land in favor of the Administrative
Agent for the benefit of the Lenders.
     “Subsidiary Loan Party” shall mean any Subsidiary that executes or becomes
a party to the Subsidiary/Delek Land Guaranty Agreement.
     “SunTrust” shall mean SunTrust Bank, a Georgia banking corporation.
     “Swingline Commitment” shall mean the commitment of the Swingline Lender to
make Swingline Loans in an aggregate principal amount at any time outstanding
not to exceed $30,000,000.
     “Swingline Exposure” shall mean, with respect to each Lender, the principal
amount of the Swingline Loans in which such Lender is legally obligated either
to make a Base Rate Loan or to purchase a participation in accordance with
Section 2.4 , which shall equal such Lender’s Pro Rata Share of all outstanding
Swingline Loans.
     “Swingline Lender” shall mean SunTrust Bank.
     “Swingline Loan” shall mean a loan made to the Borrowers by the Swingline
Lender under the Swingline Commitment.
     “Swingline Note” shall mean the promissory note of the Borrowers payable to
the order of the Swingline Lender in the principal amount of the Swingline
Commitment, substantially the form of Exhibit C .
     “Swingline Rate” shall mean the Base Rate plus the Applicable Margin or
such other rate as offered by the Swingline Lender and accepted by the
Borrowers. The Borrowers are under no obligation to accept such other rate, and
the Swingline Lender is under no obligation to provide it.
     “Synthetic Lease” shall mean a lease transaction under which the parties
intend that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Statement of Financial Accounting Standards No. 13, as amended and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.
     “Synthetic Lease Obligations” shall mean, with respect to any Person, the
sum of (i) all remaining rental obligations of such Person as lessee under
Synthetic Leases which are attributable to principal and, without duplication,
(ii) all rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.
     “Taxes” shall mean any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.
     “Type”, when used in reference to a Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.

- 37 -



--------------------------------------------------------------------------------



 



     “Withdrawal Liability” shall mean liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
          Section 1.2Classifications of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g. a
“Revolving Loan”) or by Type (e.g. a “Eurodollar Loan” or “Base Rate Loan”) or
by Class and Type (e.g. “Revolving Eurodollar Loan”). Borrowings also may be
classified and referred to by Class (e.g. “Revolving Borrowing”) or by Type
(e.g. “Eurodollar Borrowing”) or by Class and Type (e.g. “Revolving Eurodollar
Borrowing”).
          Section 1.3Accounting Terms and Determination. Unless otherwise
defined or specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared, in
accordance with GAAP as in effect from time to time, applied on a basis
consistent with the most recent audited consolidated financial statement of the
Borrowers delivered pursuant to Section 5.1(a) ; provided, that if the Borrowers
notify the Administrative Agent that the Borrowers wish to amend any covenant in
Article VI to eliminate the effect of any change in GAAP on the operation of
such covenant (or if the Administrative Agent notifies the Borrowers that the
Required Lenders wish to amend Article VI for such purpose), then the Borrower’s
compliance with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant is amended in a manner satisfactory to
the Borrowers and the Required Lenders.
          Section 1.4Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the word “to” means “to but
excluding”. Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (iii) the words “hereof”, “herein” and “hereunder” and words
of similar import shall be construed to refer to this Agreement as a whole and
not to any particular provision hereof, (iv) all references to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles,
Sections, Exhibits and Schedules to this Agreement and (v) all references to a
specific time shall be construed to refer to the time in the city and state of
the Administrative Agent’s principal office, unless otherwise indicated.
          

- 38 -



--------------------------------------------------------------------------------



 




ARTICLE II
AMOUNT AND TERMS OF THE COMMITMENTS
          Section 2.1General Description of Facilities. Subject to and upon the
terms and conditions herein set forth, (i) the Lenders hereby establish in favor
of the Borrowers a revolving credit facility pursuant to which each Lender
severally agrees (to the extent of such Lender’s Revolving Commitment) to make
Revolving Loans to the Borrowers in accordance with Section 2.2 , (ii) the
Issuing Bank agrees to issue Letters of Credit in accordance with Section 2.23 ,
(iii) the Swingline Lender agrees to make Swingline Loans in accordance with
Section 2.4 , and (iv) each Lender agrees to purchase a participation interest
in the Letters of Credit and the Swingline Loans pursuant to the terms and
conditions hereof; provided, that in no event shall the aggregate principal
amount of all outstanding Revolving Loans, Swingline Loans and outstanding LC
Exposure exceed at any time the Aggregate Revolving Commitment Amount from time
to time in effect.
          Section 2.2Revolving Loans.
     (a) Subject to the terms and conditions set forth herein, each Lender
severally agrees to make Revolving Loans, ratably in proportion to its Pro Rata
Share of the Revolving Commitments, to the Borrowers, from time to time during
the Availability Period, in an aggregate principal amount outstanding at any
time that will not result in (i) such Lender’s Revolving Credit Exposure
exceeding such Lender’s Revolving Commitment or (ii) the sum of the aggregate
Revolving Credit Exposures of all Lenders exceeding the lesser of the Aggregate
Revolving Commitment Amount or the Borrowing Base at any date of determination.
During the Availability Period, the Borrowers shall be entitled to borrow,
prepay and reborrow Revolving Loans in accordance with the terms and conditions
of this Agreement; provided , that the Borrowers may not borrow or reborrow
should there exist a Default or an Event of Default.
     (b) If at any time the aggregate Revolving Credit Exposure exceeds the
Aggregate Revolving Commitment Amount or the Borrowing Base (an “Out-of-Formula
Condition”), such aggregate Revolving Credit Exposure shall nevertheless
constitute Obligations that is secured by the Collateral and entitled to all
benefits thereof. In no event, however, shall Borrowers have any right
whatsoever to (i) receive any Revolving Loan, (ii) receive any Swingline Loan,
or (iii) request the issuance of any Letter of Credit if, before or after giving
effect thereto, there shall exist a Default or after giving effect thereto, an
Out-of-Formula Condition would exist. Out-of-Formula Loans shall be payable
(y) no later than one (1) Business Day after the date of the Administrative
Agent’s demand for payment for so long as the aggregate amount of Out-of-Formula
Loans is less than $5,000,000, and (z) immediately on demand if the aggregate
amount of Out-of-Formula Loans is $5,000,000 or more at any time, provided that
the Borrowers shall not be entitled to more than a single payment period of one
(1) Business Day in respect of Out-of-Formula Loans in any Fiscal Quarter. For
so long as an Out-of-Formula Condition exists, the Obligations, at the election
of the Administrative Agent, shall bear interest at the Default Interest rate.
          Section 2.3Procedure for Revolving Borrowings.

- 39 -



--------------------------------------------------------------------------------



 



     (a) The Borrowers shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of each Revolving Borrowing
substantially in the form of Exhibit 2.3 (a “Notice of Revolving Borrowing “)
(x) prior to noon (Atlanta, Georgia time) one (1) Business Day prior to the
requested date of each Base Rate Borrowing and (y) prior to noon (Atlanta,
Georgia time) three (3) Business Days prior to the requested date of each
Eurodollar Borrowing. Each Notice of Revolving Borrowing shall be irrevocable
and shall specify: (i) the aggregate principal amount of such Borrowing,
(ii) the date of such Borrowing (which shall be a Business Day), (iii) the Type
of such Revolving Loan comprising such Borrowing and (iv) in the case of a
Eurodollar Borrowing, the duration of the initial Interest Period applicable
thereto (subject to the provisions of the definition of Interest Period). Each
Revolving Borrowing shall consist entirely of Base Rate Loans or Eurodollar
Loans, as the Borrowers may request. The aggregate principal amount of each
Eurodollar Borrowing shall be not less than $5,000,000 or a larger multiple of
$1,000,000, and the aggregate principal amount of each Base Rate Borrowing shall
not be less than $100,000 or a larger multiple of $50,000; provided , that Base
Rate Loans made pursuant to Section 2.4 or Section 2.23(d ) may be made in
lesser amounts as provided therein. At no time shall the total number of
Eurodollar Borrowings outstanding at any time exceed five (5). Promptly
following the receipt of a Notice of Revolving Borrowing in accordance herewith,
the Administrative Agent shall advise each Lender of the details thereof and the
amount of such Lender’s Revolving Loan to be made as part of the requested
Revolving Borrowing.
     (b) Unless payment is otherwise timely made by the Borrowers, the becoming
due of any amount required to be paid under this Agreement or any of the other
Loan Documents as principal, accrued interest, fees or other charges, including
all reimbursable expenses of the Agents and the Lenders, shall be deemed
irrevocably to be a request for a Revolving Borrowing on the due date of
(provided the Borrowers shall not be deemed to have made any representations
under Section 3.2(b) in connection therewith), and in an aggregate amount
required to pay, such principal, accrued interest, fees or other charges, and
the proceeds of a Revolving Loan made pursuant thereto may be dispersed by way
of direct payment of the relevant Obligation and shall bear interest as a Base
Rate Borrowing. Administrative Agent and the Lenders shall have no obligation to
Borrowers to honor any such deemed request for a Revolving Loan, but may do so
in their sole discretion and without regard to the existence of, and without
being deemed to have waived, any Default or Event of Default.
          Section 2.4Swingline Commitment.
     (a) Subject to the terms and conditions set forth herein, the Swingline
Lender agrees to make Swingline Loans to the Borrowers, from time to time during
the Availability Period, in an aggregate principal amount outstanding at any
time not to exceed the lesser of (i) the Swingline Commitment then in effect and
(ii) the difference between the Aggregate Revolving Commitment Amount and the
lesser of the aggregate Revolving Credit Exposures of all Lenders or the
Borrowing Base; provided , that the Swingline Lender shall not be required to
make a Swingline Loan to refinance an outstanding Swingline Loan. The Borrowers
shall be entitled to borrow, repay and reborrow Swingline Loans in accordance
with the terms and conditions of this Agreement.

- 40 -



--------------------------------------------------------------------------------



 



     (b) The Borrowers shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of each Swingline Borrowing
substantially in the form of Exhibit 2.4 attached hereto (“Notice of Swingline
Borrowing”) prior to 11:00 a.m. (Atlanta, Georgia time) on the requested date of
each Swingline Borrowing. Each Notice of Swingline Borrowing shall be
irrevocable and shall specify: (i) the principal amount of such Swingline Loan,
(ii) the date of such Swingline Loan (which shall be a Business Day) and
(iii) the account of the Borrowers to which the proceeds of such Swingline Loan
should be credited. The Administrative Agent will promptly advise the Swingline
Lender of each Notice of Swingline Borrowing. Each Swingline Loan shall accrue
interest at the Swingline Rate. The aggregate principal amount of each Swingline
Loan shall be not less than $100,000 or a larger multiple of $50,000, or such
other minimum amounts agreed to by the Swingline Lender and the Borrowers. The
Swingline Lender will make the proceeds of each Swingline Loan available to the
Borrowers in Dollars in immediately available funds at the account specified by
the Borrowers in the applicable Notice of Swingline Borrowing not later than
1:00 p.m. (Atlanta, Georgia time) on the requested date of such Swingline Loan.
     (c) The Swingline Lender, at any time and from time to time in its sole
discretion, may, on behalf of the Borrowers (which hereby irrevocably authorizes
and directs the Swingline Lender to act on its behalf), give a Notice of
Revolving Borrowing to the Administrative Agent requesting the Lenders
(including the Swingline Lender) to make Base Rate Loans in an amount equal to
the unpaid principal amount of any Swingline Loan on each Settlement Date or
more frequently as the Swingline Lender may elect. Each Lender will make the
proceeds of its Base Rate Loan included in such Borrowing available to the
Administrative Agent for the account of the Swingline Lender in accordance with
Section 2.7 , which will be used solely for the repayment of such Swingline
Loan.
     (d) If for any reason a Base Rate Borrowing may not be (as determined in
the sole discretion of the Administrative Agent), or is not, made in accordance
with the foregoing provisions, then each Lender (other than the Swingline
Lender) shall purchase an undivided participating interest in such Swingline
Loan in an amount equal to its Pro Rata Share thereof on the date that such Base
Rate Borrowing should have occurred. On the date of such required purchase, each
Lender shall promptly transfer, in immediately available funds, the amount of
its participating interest to the Administrative Agent for the account of the
Swingline Lender. If such Swingline Loan bears interest at a rate other than the
Base Rate, such Swingline Loan shall automatically become a Base Rate Loan on
the effective date of any such participation and interest shall become payable
on demand.
     (e) Each Lender’s obligation to make a Base Rate Loan pursuant to
Section 2.4(c) or to purchase the participating interests pursuant to
Section 2.4(d ) shall be absolute and unconditional and shall not be affected by
any circumstance, including without limitation (i) any setoff, counterclaim,
recoupment, defense or other right that such Lender or any other Person may have
or claim against the Swingline Lender, the Borrowers or any other Person for any
reason whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of any Lender’s Revolving Commitment, (iii) the existence (or
alleged existence) of any event or condition which has had or would reasonably
be expected to have a Material Adverse Effect, (iv) any breach of this Agreement
or any other Loan Document by the Borrowers, the Administrative Agent or any
Lender or (v) any other circumstance, happening

- 41 -



--------------------------------------------------------------------------------



 



or event whatsoever, whether or not similar to any of the foregoing. If such
amount is not in fact made available to the Swingline Lender by any Lender, the
Swingline Lender shall be entitled to recover such amount on demand from such
Lender, together with accrued interest thereon for each day from the date of
demand thereof (i) at the Federal Funds Rate until the second Business Day after
such demand and (ii) at the Base Rate at all times thereafter. Until such time
as such Lender makes its required payment, the Swingline Lender shall be deemed
to continue to have outstanding Swingline Loans in the amount of the unpaid
participation for all purposes of the Loan Documents. In addition, such Lender
shall be deemed to have assigned any and all payments made of principal and
interest on its Loans and any other amounts due to it hereunder, to the
Swingline Lender to fund the amount of such Lender’s participation interest in
such Swingline Loans that such Lender failed to fund pursuant to this
Section 2.4 , until such amount has been purchased in full.
          Section 2.5Agent Advances.
     (a) The Administrative Agent hereby is authorized by Borrowers and the
Lenders, from time to time in Administrative Agent’s sole credit judgment (and
with no obligation to do so), (1) after the occurrence and during the
continuance of a Default or an Event of Default, or (2) at any time that any of
the other applicable conditions precedent set forth in Section 3.2 (including as
to Availability) have not been satisfied, or (3) when a Borrower is unable to
provide notice of a Borrowing within the time required by Section 2.3 , to make
Revolving Loans to Borrowers on its own behalf that Administrative Agent, in its
sole credit judgment deems necessary or desirable (A) to preserve or protect the
Collateral or any portion thereof, (B) to enhance the likelihood of repayment of
the Obligations, or (C) to pay any other amount chargeable to Borrowers pursuant
to the terms of this Agreement (any of the advances described in this
Section 2.5 shall be referred to as “Agent Advances”); provided, however,
(w) that the aggregate amount of Agent Advances outstanding at any time shall
not exceed $10,000,000, (x) that after giving effect to any such Agent Advance,
the Aggregate Revolver Credit Exposure (including all Agent Advances) shall not
exceed the Aggregate Revolving Commitment Amount, (y) after giving effect to
each such Agent Advance, the aggregate Revolving Credit Exposure shall not
exceed the Borrowing Base by more than $5,000,000, and (z) at the time of the
making of any such Agent Advance, the Administrative Agent does not believe, in
good faith, that the any Out-of-Formula Condition created by such Agent Advance
will be outstanding for more than 90 days. Each Agent Advance shall be deemed to
be a Borrowing hereunder subject to the terms set forth in this Section 2.5
(provided that the Borrowers shall not be deemed to have made any
representations under Section 3.2(b) in connection therewith). Each Agent
Advance shall be secured by Administrative Agent’s Liens granted to the
Administrative Agent under the Loan Documents, shall constitute Obligations
hereunder, and shall bear interest as Base Rate Borrowings and shall be
repayable on demand. Subject to clauses (b), (c) and (d) below of this
Section 2.5 , all Agent Advances made by Administrative Agent pursuant to this
Section, shall be for Administrative Agent’s sole account and shall be senior in
right of payment to all other Loans (as set forth in Section 2.24 ).
     (b) The Administrative Agent may give at any time and from time to time,
and in no event later than 30 days after the making of an Agent Advances the
Administrative Agent shall give, notice to the Lenders requesting the Lenders to
make Base Rate Loans in an amount equal to the unpaid principal amount of any
Agent Advance on the next following

- 42 -



--------------------------------------------------------------------------------



 



Business Day. Each Lender will make the proceeds of its Base Rate Loan included
in such Borrowing available to the Administrative Agent for the account of the
Administrative Agent, which will be used solely for the repayment of such Agent
Advances.
     (c) If for any reason a Base Rate Borrowing may not be (as determined in
the sole discretion of the Administrative Agent), or is not, made in accordance
with the foregoing provisions, then each Lender shall purchase an undivided
participating interest in such Agent Advances in an amount equal to its Pro Rata
Share thereof on the date that such Base Rate Borrowing should have occurred. On
the date of such required purchase, each Lender shall promptly transfer, in
immediately available funds, the amount of its participating interest to the
Administrative Agent for the account of the Administrative Agent. If any such
Agent Advance bears interest at a rate other than the Base Rate, such Agent
Advance shall automatically become a Base Rate Loan on the effective date of any
such participation and interest shall become payable on demand.
     (d) Each Lender’s obligation to make a Base Rate Loan pursuant to
Section 2.5(b) or to purchase the participating interests pursuant to
Section 2.5(c ) shall be absolute and unconditional and shall not be affected by
any circumstance, including without limitation (i) any setoff, counterclaim,
recoupment, defense or other right that such Lender or any other Person may have
or claim against the Swingline Lender, the Borrowers or any other Person for any
reason whatsoever, (ii) the existence of a Default or an Event of Default or an
Out of Formula Condition or the termination of any Lender’s Revolving
Commitment, (iii) the existence (or alleged existence) of any event or condition
which has had or would reasonably be expected to have a Material Adverse Effect,
(iv) any breach of this Agreement or any other Loan Document by the Borrowers,
the Administrative Agent or any Lender or (v) any other circumstance, happening
or event whatsoever, whether or not similar to any of the foregoing. If such
amount is not in fact made available to the Administrative Agent in respect of
Agent Advances by any Lender, the Administrative Agent shall be entitled to
recover such amount on demand from such Lender, together with accrued interest
thereon for each day from the date of demand thereof (i) at the Federal Funds
Rate until the second Business Day after such demand and (ii) at the Base Rate
at all times thereafter. Until such time as such Lender makes its required
payment, the Administrative Agent shall be deemed to continue to have
outstanding Agent Advances in the amount of the unpaid participation for all
purposes of the Loan Documents. In addition, such Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Loans and
any other amounts due to it hereunder, to the Administrative Agent to fund the
amount of such Lender’s participation interest in such Agent Advances that such
Lender failed to fund pursuant to this Section 2.5 , until such amount has been
purchased in full.
          Section 2.6[Reserved].
          Section 2.7Funding of Borrowings.
     (a) Each Lender will make available each Loan to be made by it hereunder on
the proposed date thereof by wire transfer in immediately available funds by
noon (Atlanta, Georgia time) to the Administrative Agent at the Payment Office;
provided , that the Swingline Loans will be made as set forth in Section 2.4 .
The Administrative Agent will make such

- 43 -



--------------------------------------------------------------------------------



 



Loans available to the Borrowers by promptly crediting the amounts that it
receives, in like funds by the close of business on such proposed date, to an
account maintained by the Borrowers with the Administrative Agent or at the
Borrowers’ option, by effecting a wire transfer of such amounts to an account
designated by the Borrowers to the Administrative Agent.
     (b) Unless the Administrative Agent shall have been notified by any Lender
prior to 5:00 p.m. (Atlanta, Georgia time) one (1) Business Day prior to the
date of a Borrowing in which such Lender is to participate that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on such date, and the
Administrative Agent, in reliance on such assumption, may make available to the
Borrowers on such date a corresponding amount. If such corresponding amount is
not in fact made available to the Administrative Agent by such Lender on the
date of such Borrowing, the Administrative Agent shall be entitled to recover
such corresponding amount on demand from such Lender together with interest at
the Federal Funds Rate until the second Business Day after such demand and
thereafter at the Base Rate. If such Lender does not pay such corresponding
amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent shall promptly notify the Borrowers, and the Borrowers (to
the extent they received such amount) shall pay such corresponding amount to the
Administrative Agent within 3 Business Days together with interest at the rate
specified for such Borrowing (but without any amounts being due under
Section 2.20 ). Nothing in this subsection shall be deemed to relieve any Lender
from its obligation to fund its Pro Rata Share of any Borrowing hereunder or to
prejudice any rights which the Borrowers may have against any Lender as a result
of any default by such Lender hereunder.
     (c) All Revolving Borrowings shall be made by the Lenders on the basis of
their respective Pro Rata Shares. No Lender shall be responsible for any default
by any other Lender in its obligations hereunder, and each Lender shall be
obligated to make its Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to make its Loans hereunder.
          Section 2.8Interest Elections.
     (a) Each Borrowing initially shall be of the Type specified in the
applicable Notice of Borrowing, and in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Notice of Borrowing.
Thereafter, the Borrowers may elect to convert such Borrowing into a different
Type or to continue such Borrowing, and in the case of a Eurodollar Borrowing,
may elect Interest Periods therefor, all as provided in this Section 2.8 . The
Borrowers may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing. This
Section shall not apply to Swingline Borrowings, which may not be converted or
continued.
     (b) To make an election pursuant to this Section 2.8, the Borrowers shall
give the Administrative Agent prior written notice (or telephonic notice
promptly confirmed in

- 44 -



--------------------------------------------------------------------------------



 



writing) of each Borrowing substantially in the form of Exhibit 2.8 attached
hereto (a “Notice of Conversion/Continuation”) that is to be converted or
continued, as the case may be, (x) prior to noon (Atlanta, Georgia time) one
(1) Business Day prior to the requested date of a conversion into a Base Rate
Borrowing and (y) prior to noon (Atlanta, Georgia time) three (3) Business Days
prior to a continuation of or conversion into a Eurodollar Borrowing. Each such
Notice of Conversion/Continuation shall be irrevocable and shall specify (i) the
Borrowing to which such Notice of Continuation/Conversion applies and if
different options are being elected with respect to different portions thereof,
the portions thereof that are to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and
(iv) shall be specified for each resulting Borrowing); (ii) the effective date
of the election made pursuant to such Notice of Continuation/Conversion, which
shall be a Business Day, (iii) whether the resulting Borrowing is to be a Base
Rate Borrowing or a Eurodollar Borrowing; and (iv) if the resulting Borrowing is
to be a Eurodollar Borrowing, the Interest Period applicable thereto after
giving effect to such election, which shall be a period contemplated by the
definition of “Interest Period”. If any such Notice of Continuation/Conversion
requests a Eurodollar Borrowing but does not specify an Interest Period, the
Borrowers shall be deemed to have selected an Interest Period of one month. The
principal amount of any resulting Borrowing shall satisfy the minimum borrowing
amount for Eurodollar Borrowings and Base Rate Borrowings set forth in
Section 2.3 .
     (c) If, on the expiration of any Interest Period in respect of any
Eurodollar Borrowing, the Borrowers shall have failed to deliver a Notice of
Conversion/ Continuation, then, unless such Borrowing is repaid as provided
herein, the Borrowers shall be deemed to have elected to convert such Borrowing
to a Base Rate Borrowing. No Borrowing may be converted into, or continued as, a
Eurodollar Borrowing if an Event of Default has occurred and is continuing,
unless the Administrative Agent and each of the Lenders shall have otherwise
consented in writing. No conversion of any Eurodollar Loans shall be permitted
except on the last day of the Interest Period in respect thereof.
     (d) Upon receipt of any Notice of Conversion/Continuation, the
Administrative Agent shall promptly notify each Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.
          Section 2.9Optional Reduction and Termination of Commitments.
     (a) Unless previously terminated, all Revolving Commitments, Swingline
Commitments and LC Commitments shall terminate on the Revolving Commitment
Termination Date.
     (b) Upon at least three (3) Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent
(which notice shall be irrevocable) at any time after April 30, 2006, the
Borrowers may reduce the Aggregate Revolving Commitments in part; provided ,
that (i) any partial reduction shall apply to reduce proportionately and
permanently the Revolving Commitment of each Lender, (ii) any partial reduction
pursuant to this Section 2.9 shall be in an amount of at least $20,000,000 and
any larger multiple of $1,000,000, and (iii) no such reduction shall be
permitted which would

- 45 -



--------------------------------------------------------------------------------



 



reduce the Aggregate Revolving Commitment Amount to an amount less than the
outstanding Revolving Credit Exposures of all Lenders. Any such reduction in the
Aggregate Revolving Commitment Amount below the sum of the principal amount of
the Swingline Commitment and the LC Commitment shall result in a proportionate
reduction (rounded to the next lowest integral multiple of $100,000) in the
Swingline Commitment and the LC Commitment.
     (c) Upon at least three (3) Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent
(which notice shall be irrevocable) the Borrowers may terminate the Aggregate
Revolving Commitments in whole.
          Section 2.10Repayment of Loans.
     (a) The outstanding principal amount of all Revolving Loans shall be due
and payable (together with accrued and unpaid interest thereon) on the Revolving
Commitment Termination Date.
     (b) The principal amount of each Swingline Borrowing shall be due and
payable (together with accrued and unpaid interest thereon) on the Revolving
Commitment Termination Date.
          Section 2.11Evidence of Indebtedness.
     (a) Each Lender shall maintain in accordance with its usual practice
appropriate records evidencing the Indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable thereon and paid to such Lender from
time to time under this Agreement. The Administrative Agent shall maintain
appropriate records in which shall be recorded (i) the Revolving Commitment of
each Lender, (ii) the amount of each Loan made hereunder by each Lender, the
Class and Type thereof and the Interest Period applicable thereto, (iii) the
date of each continuation thereof pursuant to Section 2.8 , (iv) the date of
each conversion of all or a portion thereof to another Type pursuant to
Section 2.8 , (v) the date and amount of any principal or interest due and
payable or to become due and payable from the Borrowers to each Lender hereunder
in respect of such Loans and (vi) both the date and amount of any sum received
by the Administrative Agent hereunder from the Borrowers in respect of the Loans
and each Lender’s Pro Rata Share thereof. The entries made in such records shall
be prima facie evidence of the existence and amounts of the obligations of the
Borrowers therein recorded; provided, that the failure or delay of any Lender or
the Administrative Agent in maintaining or making entries into any such record
or any error therein shall not in any manner affect the obligation of the
Borrowers to repay the Loans (both principal and unpaid accrued interest) of
such Lender in accordance with the terms of this Agreement.
     (b) At the request of any Lender (including the Swingline Lender) at any
time, the Borrowers agree that they will execute and deliver to such Lender a
Revolving Credit Note and, in the case of the Swingline Lender only, a Swingline
Note, payable to the order of such Lender.
          Section 2.12Optional Prepayments. The Borrowers shall have the right
at any time and from time to time to prepay any Borrowing, in whole or in part,
without

- 46 -



--------------------------------------------------------------------------------



 



premium or penalty, by giving irrevocable written notice (or telephonic notice
promptly confirmed in writing) to the Administrative Agent no later than (i) in
the case of prepayment of any Eurodollar Borrowing, noon (Atlanta, Georgia time)
not less than three (3) Business Days prior to any such prepayment, (ii) in the
case of any prepayment of any Base Rate Borrowing, not less than one Business
Day prior to the date of such prepayment, and (iii) in the case of Swingline
Borrowings, prior to noon (Atlanta, Georgia time) on the date of such
prepayment. Each such notice shall be irrevocable and shall specify the proposed
date of such prepayment and the principal amount of each Borrowing or portion
thereof to be prepaid. Upon receipt of any such notice, the Administrative Agent
shall promptly notify each affected Lender of the contents thereof and of such
Lender’s Pro Rata Share of any such prepayment. If such notice is given, the
aggregate amount specified in such notice shall be due and payable on the date
designated in such notice, together with accrued interest to such date on the
amount so prepaid in accordance with Section 2.14(e ); provided , that if a
Eurodollar Borrowing is prepaid on a date other than the last day of an Interest
Period applicable thereto, no such prepayment shall be in an amount of less than
$500,000 and the Borrowers shall also pay all amounts required pursuant to
Section 2.20 with respect thereto. Each partial prepayment of any Loan (other
than a Swingline Loan) shall be in an amount that would be permitted in the case
of an advance of a Revolving Borrowing of the same Type pursuant to Section 2.2
or in the case of a Swingline Loan pursuant to Section 2.4 . Each prepayment of
a Borrowing shall be applied ratably to the Loans comprising such Borrowing.
          Section 2.13Mandatory Prepayments.
     (a) Immediately upon receipt by the Borrowers or any of their Subsidiaries
of proceeds of any sale or disposition by the Borrowers or such Subsidiary of
any of its assets (excluding (i) sales of inventory in the ordinary course of
business, including all sales and transfers of Petroleum Products under the
Marketing Agreement , (ii) sales of obsolete equipment, (iii) sales of assets
the proceeds of which are invested into the businesses of the Borrowers and
their Subsidiaries within 180 days after such assets are sold and (iv) so long
as no Event of Default has occurred and is continuing, other sales of assets of
the Borrowers or any of their Subsidiaries with an aggregate book value not to
exceed $1,000,000 in any Fiscal Year) the Borrowers shall prepay the Loans in an
amount equal to all such proceeds, net of commissions and other reasonable and
customary transaction costs, fees and expenses properly attributable to such
transaction and payable by such Borrowers in connection therewith (in each case,
paid to non-Affiliates). Any such prepayment shall be applied in accordance with
paragraph (c) below.
     (b) If the Borrowers or any of their Subsidiaries issues any debt or equity
securities (other than Indebtedness permitted under Section 7.1 , equity
securities issued by a Subsidiary of a Borrower to another Borrower or another
Subsidiary) then no later than the Business Day following the date of receipt of
the proceeds thereof, the Borrowers shall prepay the Loans in an amount equal to
all such proceeds, net of underwriting discounts and commissions and other
reasonable costs paid to non-Affiliates in connection therewith. Any such
prepayment shall be applied in accordance with Section 2.13(c) .
     (c) Any prepayments made by the Borrowers pursuant to Sections 2.13(a) or
(b) above shall be applied as follows: first, to Administrative Agent’s fees and
reimbursable

- 47 -



--------------------------------------------------------------------------------



 



expenses then due and payable pursuant to any of the Loan Documents; second, to
all other fees and reimbursable expenses of the Lenders and the Issuing Bank
then due and payable pursuant to any of the Loan Documents, pro rata to the
Lenders and the Issuing Bank based on their respective Pro Rata Shares of such
fees and expenses; third , to interest then due and payable on the Loans made to
Borrowers, pro rata to the Lenders based on their respective Revolving
Commitments; fourth , to the principal balance of the Swingline Loans, until the
same shall have been paid in full, to the Swingline Lender; fifth , to the
principal balance of the Revolving Loans, until the same shall have been paid in
full, pro rata to the Lenders based on their respective Revolving Commitments;
sixth , to cash collateralize the Letters of Credit in accordance with
Section 2.23(g) in an amount in cash equal to the LC Exposure as of such date
plus any accrued and unpaid fees thereon and seventh , to the Cash Collateral
Account. The Revolving Commitments of the Lenders shall not be permanently
reduced by the amount of any prepayments made pursuant to clauses fourth and
fifth above.
     (d) If at any time the Revolving Credit Exposure of all Lenders exceeds the
Aggregate Revolving Commitment Amount, as reduced pursuant to Section 2.9 or
otherwise, the Borrowers shall immediately repay Swingline Loans and Revolving
Loans in an amount equal to such excess, together with all accrued and unpaid
interest on such excess amount and any amounts due under Section 2.20 . Each
prepayment shall be applied first to the Swingline Loans to the full extent
thereof, second to the Base Rate Loans to the full extent thereof, and finally
to Eurodollar Loans to the full extent thereof. If after giving effect to
prepayment of all Swingline Loans and Revolving Loans, the Revolving Credit
Exposure of all Lenders exceeds the Aggregate Revolving Commitment Amount, the
Borrowers shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Issuing Bank and the
Lenders, an amount in cash equal to such excess plus any accrued and unpaid fees
thereon to be held as collateral for the LC Exposure. Such account shall be
administered in accordance with Section 2.23(g) hereof.
          Section 2.14Interest on Loans.
     (a) The Borrowers shall pay interest on each Base Rate Loan at the Base
Rate in effect from time to time and on each Eurodollar Loan at the Adjusted
LIBO Rate for the applicable Interest Period in effect for such Loan, plus , in
each case, the Applicable Margin in effect from time to time.
     (b) The Borrowers shall pay interest on each Swingline Loan at the
Swingline Rate in effect from time to time.
     (c) While an Event of Default exists or after acceleration, at the option
of the Required Lenders, the Borrowers shall pay interest (“Default Interest”)
with respect to all Eurodollar Loans at the rate otherwise applicable for the
then-current Interest Period plus an additional 2% per annum until the last day
of such Interest Period, and thereafter, and with respect to all Base Rate Loans
(including all Swingline Loans) and all other Obligations hereunder (other than
Loans), at the rate in effect for Base Rate Loans, plus an additional 2% per
annum.

- 48 -



--------------------------------------------------------------------------------



 



     (d) Interest on the principal amount of all Loans shall accrue from and
including the date such Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Base Rate Loans shall be payable
monthly in arrears on the last day of each calendar month and on the Revolving
Commitment Termination Date, as the case may be. Interest on all outstanding
Eurodollar Loans shall be payable on the last day of each Interest Period
applicable thereto, and, in the case of any Eurodollar Loans having an Interest
Period in excess of three months or 90 days, respectively, on each day which
occurs every three months or 90 days, as the case may be, after the initial date
of such Interest Period, and on the Revolving Commitment Termination Date.
Interest on each Swingline Loan shall be payable on the maturity date of such
Loan, which shall be the last day of the Interest Period applicable thereto, and
on the Revolving Commitment Termination Date. Interest on any Loan which is
converted into a Loan of another Type or which is repaid or prepaid shall be
payable on the date of such conversion or on the date of any such repayment or
prepayment (on the amount repaid or prepaid) thereof. All Default Interest shall
be payable on demand.
     (e) The Administrative Agent shall determine each interest rate applicable
to the Loans hereunder and shall promptly notify the Borrowers and the Lenders
of such rate in writing (or by telephone, promptly confirmed in writing). Any
such determination shall be conclusive and binding for all purposes, absent
manifest error.
     (f) The Base Rate on the date hereof is 8.25% per annum and, therefore, the
rate of interest in effect hereunder on the date hereof, expressed in simple
interest terms, is 8.50% per annum with respect to any portion of the Revolving
Loans bearing interest as a Base Rate Loan. The Swingline Rate on the date
hereof is 8.25% per annum and, therefore, the rate of interest in effect
hereunder on the date hereof, expressed in simple interest terms, is 8.50% per
annum with respect to Swingline Loans.
          Section 2.15Fees.
     (a) The Borrowers shall pay to the Administrative Agent for its own account
fees in the amounts and at the times agreed upon in the Fee Letter.
     (b) The Borrowers agree to pay to the Administrative Agent for the account
of each Lender a commitment fee, which shall accrue at the Applicable Percentage
per annum (determined daily in accordance with Schedule I ) on the daily amount
of the unused Revolving Commitment of such Lender during the Availability
Period. For purposes of computing commitment fees with respect to the Revolving
Commitments, the Revolving Commitment of each Lender shall be deemed used to the
extent of the outstanding Revolving Loans and LC Exposure, but not Swingline
Exposure, of such Lender.
     (c) The Borrowers agree to pay (i) to the Administrative Agent, for the
account of each Lender, a letter of credit fee with respect to its participation
in each Letter of Credit, which shall accrue at a rate per annum equal to the
Applicable Margin for Eurodollar Loans then in effect on the average daily
amount of such Lender’s LC Exposure attributable to such Letter of Credit during
the period from and including the date of issuance of such Letter of Credit to
but excluding the date on which such Letter of Credit expires or is drawn in
full (including without limitation any LC Exposure that remains outstanding
after the Revolving

- 49 -



--------------------------------------------------------------------------------



 



Commitment Termination Date) and (ii) to the Issuing Bank for its own account a
fronting fee, which shall accrue at the rate of 0.125% per annum on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the Availability Period (or until the date
that such Letter of Credit is irrevocably cancelled, whichever is later), as
well as the Issuing Bank’s standard fees with respect to issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder. Notwithstanding the foregoing, if the Required Lenders elect to
increase the interest rate on the Loans to the Default Interest pursuant to
Section 2.14(c) , the rate per annum used to calculate the letter of credit fee
pursuant to clause (i) above shall automatically be increased by an additional
2% per annum.
     (d) The Borrowers shall pay to the Administrative Agent, for the ratable
benefit of each Lender, the upfront fee previously agreed upon by the Borrowers
and the Administrative Agent, which shall be due and payable on the Closing
Date.
     (e) Accrued fees under paragraphs (b) and (c) above shall be payable
quarterly in arrears on the last day of each March, June, September and
December, commencing on December 31, 2006 and on the Revolving Commitment
Termination Date (and if later, the date the Loans and LC Exposure shall be
repaid in their entirety); provided further , that any such fees accruing after
the Revolving Commitment Termination Date shall be payable on demand.
     (f) The Borrowers shall pay audit, appraisal, and valuation fees and
charges as follows (each of which shall be for the sole benefit of the
applicable Agent relating thereto): (i) a fee of $850 per day, per auditor, plus
reasonable out-of-pocket expenses for each financial audit of Borrowers
performed by personnel employed by the Administrative Agent, (ii) if
implemented, a fee of $850 per day, per applicable individual, plus
out-of-pocket expenses for the establishment of electronic collateral reporting
systems, (iii) a fee of $850 per day per appraiser, plus out-of-pocket expenses,
for each appraisal or field audit of the Collateral, or any portion thereof,
performed by personnel employed by the Collateral Agent, and (iv) the actual
reasonable charges paid or incurred by the Administrative Agent or Collateral
Agent, as applicable (for the sole benefit of such Agents) if it elects to
employ the services of one or more third Persons to perform financial audits of
Borrowers or a Subsidiary, to establish electronic collateral reporting systems,
to appraise the Collateral, or any portion thereof, or to assess a Borrower’s or
its Subsidiaries’ business valuation; provided , however , that so long as no
Event of Default has occurred and is continuing, Borrowers shall only be
obligated to pay for fees and expenses incurred for financial and/or field
audits conducted no more frequently than three (3) times per calendar year in
the aggregate (it being understood that simultaneously conducted financial and
field audits shall be considered as a single audit for purposes of the foregoing
limitation).
          Section 2.16Computation of Interest and Fees.
     All computations of interest and fees hereunder shall be made on the basis
of a year of 360 days for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest or fees
are payable (to the extent computed on the basis of days elapsed). Each
determination by the Administrative Agent of an interest amount or

- 50 -



--------------------------------------------------------------------------------



 



fee hereunder shall be made in good faith and, except for manifest error, shall
be final, conclusive and binding for all purposes.
          Section 2.17Inability to Determine Interest Rates. If prior to the
commencement of any Interest Period for any Eurodollar Borrowing,
     (i) the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the Borrowers) that, by reason of
circumstances affecting the relevant interbank market, adequate means do not
exist for ascertaining LIBOR for such Interest Period, or
     (ii) the Administrative Agent shall have received notice from the Required
Lenders that the Adjusted LIBO Rate does not adequately and fairly reflect the
cost to such Lenders (or Lender, as the case may be) of making, funding or
maintaining their (or its, as the case may be) Eurodollar Loans for such
Interest Period,
the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrowers and to the Lenders as soon as
practicable thereafter. In the case of Eurodollar Loans, until the
Administrative Agent shall notify the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) the obligations of
the Lenders to make Eurodollar Revolving Loans or to continue or convert
outstanding Loans as or into Eurodollar Loans shall be suspended and (ii) all
such affected Loans shall be converted into Base Rate Loans on the last day of
the then current Interest Period applicable thereto unless the Borrowers prepay
such Loans in accordance with this Agreement. Unless the Borrowers notify the
Administrative Agent at least one Business Day before the date of any Eurodollar
Revolving Borrowing for which a Notice of Revolving Borrowing has previously
been given that it elects not to borrow on such date, then such Revolving
Borrowing shall be made as a Base Rate Borrowing.
          Section 2.18Illegality. If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain or fund any Eurodollar Loan and such
Lender shall so notify the Administrative Agent, the Administrative Agent shall
promptly give notice thereof to the Borrowers and the other Lenders, whereupon
until such Lender notifies the Administrative Agent and the Borrowers that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Lender to make Eurodollar Revolving Loans, or to continue or convert
outstanding Loans as or into Eurodollar Loans, shall be suspended. In the case
of the making of a Eurodollar Revolving Borrowing, such Lender’s Revolving Loan
shall be made as a Base Rate Loan as part of the same Revolving Borrowing for
the same Interest Period and if the affected Eurodollar Loan is then
outstanding, such Loan shall be converted to a Base Rate Loan either (i) on the
last day of the then current Interest Period applicable to such Eurodollar Loan
if such Lender may lawfully continue to maintain such Loan to such date or
(ii) immediately if such Lender shall determine that it may not lawfully
continue to maintain such Eurodollar Loan to such date (provided that no amount
shall be due under Section 2.20 in connection therewith). Notwithstanding the
foregoing, the affected Lender shall, prior to giving such notice to the
Administrative Agent, designate a different Applicable Lending Office if such
designation would avoid the need for giving such notice and if such designation
would not otherwise be materially disadvantageous to such Lender in the good
faith exercise of its discretion.

- 51 -



--------------------------------------------------------------------------------



 



          Section 2.19Increased Costs.
     (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement that is not otherwise included in the determination of the
Adjusted LIBO Rate hereunder against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or the Issuing Bank; or
     (ii) impose on any Lender or on the Issuing Bank or the Eurodollar
interbank market any other condition affecting this Agreement or any Eurodollar
Loans made by such Lender or any Letter of Credit or any participation therein;
and the result of either of the foregoing is to increase the cost to such Lender
of making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or the Issuing Bank of participating in or
issuing any Letter of Credit or to reduce the amount received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount), then the Borrowers shall promptly pay, upon written notice from
and demand by such Lender on the Borrowers (with a copy of such notice and
demand to the Administrative Agent), to the Administrative Agent for the account
of such Lender, within 20 calendar days after the date of such notice and
demand, additional amount or amounts sufficient to compensate such Lender or the
Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.
     (b) If any Lender or the Issuing Bank shall have determined that on or
after the date of this Agreement any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Bank’s capital (or on the capital of such Lender’s or
the Issuing Bank’s parent corporation) as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s
parent corporation could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies or the policies of
such Lender’s or the Issuing Bank’s parent corporation with respect to capital
adequacy) then, from time to time, within twenty (20) calendar days after
receipt by the Borrowers of written demand by such Lender (with a copy thereof
to the Administrative Agent), the Borrowers shall pay to such Lender such
additional amounts as will compensate such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s parent corporation for any such reduction
suffered.
     (c) A certificate of a Lender or the Issuing Bank setting forth the amount
or amounts necessary to compensate such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s parent corporation, as the case may be, specified
in paragraph (a) or (b) of this Section 2.19 shall be delivered to the Borrowers
(with a copy to the Administrative Agent) and shall be conclusive, absent
manifest error. The Borrowers shall pay any such Lender or the Issuing Bank, as
the case may be, such amount or amounts within twenty (20) calendar days after
receipt thereof.

- 52 -



--------------------------------------------------------------------------------



 



     (d) Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section 2.19 shall not constitute a waiver
of such Lender’s or the Issuing Bank’s right to demand such compensation;
provided Borrowers shall have no obligation to pay any such amounts with respect
to any period which was more than 120 days prior to the date of such notice.
          Section 2.20Funding Indemnity. In the event of (a) the payment of any
principal of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion or continuation of a Eurodollar Loan other than on the last day of
the Interest Period applicable thereto, or (c) the failure by the Borrowers to
borrow, prepay, convert or continue any Eurodollar Loan on the date specified in
any applicable notice (regardless of whether such notice is withdrawn or
revoked), then, in any such event, the Borrowers shall compensate each Lender,
within five (5) Business Days after written demand from such Lender, for any
loss, cost or expense attributable to such event. In the case of a Eurodollar
Loan, such loss, cost or expense shall be deemed to include an amount determined
by such Lender to be the excess, if any, of (A) the amount of interest that
would have accrued on the principal amount of such Eurodollar Loan if such event
had not occurred at the Adjusted LIBO Rate applicable to such Eurodollar Loan
for the period from the date of such event to the last day of the then current
Interest Period therefor (or in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Eurodollar Loan) over (B) the amount of interest that would accrue on the
principal amount of such Eurodollar Loan for the same period if the Adjusted
LIBO Rate were set on the date such Eurodollar Loan was prepaid or converted or
the date on which the Borrowers failed to borrow, convert or continue such
Eurodollar Loan. A certificate as to any additional amount payable under this
Section 2.20 submitted to the Borrowers by any Lender (with a copy to the
Administrative Agent) shall be conclusive, absent manifest error.
          Section 2.21Taxes.
     (a) Any and all payments by or on account of any obligation of the
Borrowers hereunder shall be made free and clear of and without deduction for
any Indemnified Taxes or Other Taxes; provided , that if the Borrowers shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.21 ) the Administrative Agent, any Lender or the Issuing
Bank (as the case may be) shall receive an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrowers shall make such
deductions and (iii) the Borrowers shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
     (b) In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

- 53 -



--------------------------------------------------------------------------------



 



     (c) The Borrowers shall indemnify the Administrative Agent, each Lender and
the Issuing Bank, within five (5) Business Days after written demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, on or
with respect to any payment by or on account of any obligation of the Borrowers
hereunder (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.21 ) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrowers by a Lender
or the Issuing Bank, or by the Administrative Agent on its own behalf or on
behalf of a Lender or the Issuing Bank, shall be conclusive absent manifest
error. Notwithstanding anything to the contrary contained in this
Section 2.21(c) , the Borrowers shall not be obligated to indemnify the
Administrative Agent, any Lender or the Issuing Bank for any portion of such
penalties, interest and reasonable expenses to the extent such liability is
attributable to a failure or delay by the Administrative Agent, such Lender or
the Issuing Bank, as applicable, in making demand for such Indemnified Taxes or
Other Taxes.
     (d) As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrowers to a Governmental Authority, the Borrowers shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
     (e) Any Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the Code or any treaty to which the United States is a
party, with respect to payments under this Agreement shall deliver to the
Borrowers (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrowers as will
permit such payments to be made without withholding or at a reduced rate.
Without limiting the generality of the foregoing, each Foreign Lender agrees
that it will deliver to the Administrative Agent and the Borrowers (or in the
case of a Participant, to the Lender from which the related participation shall
have been purchased), as appropriate, two (2) duly completed copies of
(i) Internal Revenue Service Form W-8 ECI, or any successor form thereto,
certifying that the payments received from the Borrowers hereunder are
effectively connected with such Foreign Lender’s conduct of a trade or business
in the United States; or (ii) Internal Revenue Service Form W-8 BEN, or any
successor form thereto, certifying that such Foreign Lender is entitled to
benefits under an income tax treaty to which the United States is a party which
reduces the rate of withholding tax on payments of interest; or (iii) Internal
Revenue Service Form W-8 BEN, or any successor form prescribed by the Internal
Revenue Service, together with a certificate (A) establishing that the payment
to the Foreign Lender qualifies as “portfolio interest” exempt from U.S.
withholding tax under Code section 871(h) or 881(c), and (B) stating that
(1) the Foreign Lender is not a bank for purposes of Code section 881(c)(3)(A),
or the obligation of the Borrowers hereunder is not, with respect to such
Foreign Lender, a loan agreement entered into in the ordinary course of its
trade or business, within the meaning of that section; (2) the Foreign Lender is
not a 10% shareholder of any Borrower within the meaning of Code section
871(h)(3) or 881(c)(3)(B); and (3) the Foreign Lender is

- 54 -



--------------------------------------------------------------------------------



 



not a controlled foreign corporation that is related to a Borrower within the
meaning of Code section 881(c)(3)(C); or (iv) such other Internal Revenue
Service forms as may be applicable to the Foreign Lender, including Forms W-8
IMY or W-8 EXP. Each such Foreign Lender shall deliver to the Borrowers and the
Administrative Agent such forms on or before the date that it becomes a party to
this Agreement (or in the case of a Participant, on or before the date such
Participant purchases the related participation). In addition, each such Foreign
Lender shall deliver such forms promptly upon the obsolescence or invalidity of
any form previously delivered by such Foreign Lender. Each such Foreign Lender
shall promptly notify the Borrowers and the Administrative Agent at any time
that it determines that it is no longer in a position to provide any previously
delivered certificate to the Borrowers (or any other form of certification
adopted by the Internal Revenue Service for such purpose).
     (f) Upon the Borrowers’ reasonable request, each Lender that is a “United
States person” as defined in Section 7701(a)(30) of the Code shall deliver to
the Borrowers and the Administrative Agent two (2) duly completed copies of
Internal Revenue Service Form W-9 (or applicable successor form) to establish
that such Lender is entitled to receive all payments from the Borrowers
hereunder free and clear from withholding of United States federal income Tax.
     (g) If the Borrowers are required to pay additional amounts to the
Administrative Agent, any Lender or the Issuing Bank pursuant to Section 2.21(a)
or required to indemnify the Administrative Agent, any Lender or the Issuing
Bank pursuant to Section 2.21(c) and if the Administrative Agent, such Lender or
Issuing Bank may be entitled to a refund which is attributable to the imposition
of Indemnified Taxes or Other Taxes giving rise to the payment of additional
amounts or an indemnification payment, then the Administrative Agent, such
Lender or the Issuing Bank shall use its best effort to obtain the refund by
filing any forms, certificates, documents, applications or returns in a timely
fashion. In the event that the Administrative Agent, Lender or Issuing Bank
receives a refund in respect of Indemnified Taxes or Other Taxes as to which it
has been paid additional amounts by the Borrowers pursuant to Section 2.21(a) or
been indemnified pursuant to Section 2.21(c) , then the Administrative Agent,
such Lender or the Issuing Bank shall promptly remit to the Borrowers the amount
of such refund.
          Section 2.22Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.
     (a) The Borrowers shall make each payment required to be made by them
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Sections 2.19 , 2.20 or 2.21 , or
otherwise) prior to 12:00 noon (Atlanta, Georgia time) on the date when due, in
immediately available funds, free and clear of any defenses, rights of set-off,
counterclaim, or withholding or deduction of taxes. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at the Payment Office, except payments to be made directly
to the Issuing Bank or Swingline Lender as expressly provided herein and except
that payments pursuant to Sections 2.19 , 2.20 and 2.21 and 10.3 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall

- 55 -



--------------------------------------------------------------------------------



 



distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be made payable for the period
of such extension. All payments hereunder shall be made in Dollars.
     (b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
     (c) If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Loans or participations in LC Disbursements or Swingline Loans
that would result in such Lender receiving payment of a greater proportion of
the aggregate amount of its Revolving Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in LC Disbursements and Swingline Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements and Swingline Loans; provided , that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements or Swingline Loans to any assignee or
participant, other than to the Borrowers or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrowers
consent to the foregoing and agree, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrowers rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrowers in the amount of such participation.
     (d) Unless the Administrative Agent shall have received notice from the
Borrowers prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrowers will not make such payment, the Administrative Agent may assume that
the Borrowers have made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or the Issuing
Bank, as the case may be, the amount or amounts due. In such event,

- 56 -



--------------------------------------------------------------------------------



 



if the Borrowers have not in fact made such payment, then each of the Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
     (e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.4(d), 2.7(b), 2.22(d),2.23(d ) or (e ) or 10.3(d ), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
          Section 2.23Letters of Credit.
     (a) During the Availability Period, the Issuing Bank, in reliance upon the
agreements of the other Lenders pursuant to Section 2.23(d ), agrees to issue,
at the request of the Borrowers, Letters of Credit for the account of the
Borrowers on the terms and conditions hereinafter set forth; provided , that
(i) each Letter of Credit shall expire on the earlier of (A) the stated expiry
date of such Letter of Credit (or in the case of any renewal or extension
thereof, the expiry date of any such renewal or extension) and (B) the date that
is five (5) Business Days prior to the Revolving Commitment Termination Date;
(ii) each Letter of Credit shall be in a stated amount of at least $1,000,000;
and (iii) the Borrowers may not request any Letter of Credit, if, after giving
effect to such issuance (A) the aggregate LC Exposure would exceed the LC
Commitment or (B) the aggregate Revolving Credit Exposure of all Lenders would
exceed the lesser of the Aggregate Revolving Commitment Amount or the Borrowing
Base. Upon the issuance of each Letter of Credit each Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the Issuing
Bank without recourse a participation in such Letter of Credit equal to such
Lender’s Pro Rata Share of the aggregate amount available to be drawn under such
Letter of Credit. Each issuance of a Letter of Credit shall be deemed to utilize
the Revolving Commitment of each Lender by an amount equal to the amount of such
participation.
     (b) To request the issuance of a Letter of Credit (or any amendment,
renewal or extension of an outstanding Letter of Credit), the Borrowers shall
give the Issuing Bank and the Administrative Agent irrevocable written notice at
least three (3) Business Days prior to the requested date of such issuance
specifying the date (which shall be a Business Day) such Letter of Credit is to
be issued (or amended, extended or renewed, as the case may be), the expiration
date of such Letter of Credit, the amount of such Letter of Credit, the name and
address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. In addition
to the satisfaction of the conditions in Article III , the issuance of such
Letter of Credit (or any amendment which increases the amount of such Letter of
Credit) will be subject to the further conditions that such Letter of Credit
shall be in such form and contain such terms as the Issuing Bank shall approve
and that the Borrowers shall have executed and delivered any additional
applications, agreements and instruments

- 57 -



--------------------------------------------------------------------------------



 



relating to such Letter of Credit as the Issuing Bank shall reasonably require;
provided, that in the event of any conflict between such applications,
agreements or instruments and this Agreement, the terms of this Agreement shall
control.
     (c) At least two Business Days prior to the issuance of any Letter of
Credit, the Issuing Bank will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received such notice
and if not, the Issuing Bank will provide the Administrative Agent with a copy
thereof. Unless the Issuing Bank has received notice from the Administrative
Agent on or before 2:00 p.m. on the Business Day immediately preceding the date
the Issuing Bank is to issue the requested Letter of Credit (1) directing the
Issuing Bank not to issue the Letter of Credit because such issuance is not then
permitted hereunder because of the limitations set forth in Section 2.23(a ) or
that one or more conditions specified in Article III are not then satisfied,
then, subject to the terms and conditions hereof, the Issuing Bank shall, on the
requested date, issue such Letter of Credit in accordance with the Issuing
Bank’s usual and customary business practices.
     (d) The Issuing Bank shall examine all documents purporting to represent a
demand for payment under a Letter of Credit promptly following its receipt
thereof. The Issuing Bank shall notify the Borrowers and the Administrative
Agent of such demand for payment and whether the Issuing Bank has made or will
make a LC Disbursement thereunder; provided , that any failure to give or delay
in giving such notice shall not relieve the Borrowers of their obligation to
reimburse the Issuing Bank and the Lenders with respect to such LC Disbursement.
The Borrowers shall be irrevocably and unconditionally obligated to reimburse
the Issuing Bank for any LC Disbursements paid by the Issuing Bank in respect of
such drawing, without presentment, demand or other formalities of any kind.
Unless the Borrowers shall have notified the Issuing Bank and the Administrative
Agent prior to 11:00 a.m. (Atlanta, Georgia time) on the Business Day
immediately prior to the date on which such drawing is honored that the
Borrowers intend to reimburse the Issuing Bank for the amount of such drawing in
funds other than from the proceeds of Revolving Loans, the Borrowers shall be
deemed to have timely given a Notice of Revolving Borrowing to the
Administrative Agent requesting the Lenders to make a Base Rate Borrowing on the
date on which such drawing is honored in an exact amount due to the Issuing
Bank; provided , that for purposes solely of such Borrowing, the conditions
precedent set forth in Section 3.2 hereof shall not be applicable. The
Administrative Agent shall notify the Lenders of such Borrowing in accordance
with Section 2.3 , and each Lender shall make the proceeds of its Base Rate Loan
included in such Borrowing available to the Administrative Agent for the account
of the Issuing Bank in accordance with Section 2.7 . The proceeds of such
Borrowing shall be applied directly by the Administrative Agent to reimburse the
Issuing Bank for such LC Disbursement .
     (e) If for any reason a Base Rate Borrowing may not be (as determined in
the sole discretion of the Administrative Agent), or is not, made in accordance
with the foregoing provisions, then each Lender (other than the Issuing Bank)
shall be obligated to fund the participation that such Lender purchased pursuant
to subsection (a) in an amount equal to its Pro Rata Share of such LC
Disbursement on and as of the date which such Base Rate Borrowing should have
occurred. Each Lender’s obligation to fund its participation shall be absolute
and unconditional and shall not be affected by any circumstance, including
without limitation (i) any setoff, counterclaim, recoupment, defense or other
right that such Lender or

- 58 -



--------------------------------------------------------------------------------



 



any other Person may have against the Issuing Bank or any other Person for any
reason whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of the Aggregate Revolving Commitments, (iii) any adverse change in
the condition (financial or otherwise) of the Borrowers or any of their
Subsidiaries , (iv) any breach of this Agreement by the Borrowers or any other
Lender, (v) any amendment, renewal or extension of any Letter of Credit or
(vi) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing. On the date that such participation is required
to be funded, each Lender shall promptly transfer, in immediately available
funds, the amount of its participation to the Administrative Agent for the
account of the Issuing Bank. Whenever, at any time after the Issuing Bank has
received from any such Lender the funds for its participation in a LC
Disbursement, the Issuing Bank (or the Administrative Agent on its behalf)
receives any payment on account thereof, the Administrative Agent or the Issuing
Bank, as the case may be, will distribute to such Lender its Pro Rata Share of
such payment; provided , that if such payment is required to be returned for any
reason to the Borrowers or to a trustee, receiver, liquidator, custodian or
similar official in any bankruptcy proceeding, such Lender will return to the
Administrative Agent or the Issuing Bank any portion thereof previously
distributed by the Administrative Agent or the Issuing Bank to it.
     (f) To the extent that any Lender shall fail to pay any amount required to
be paid pursuant to paragraph (d) above on the due date therefor, such Lender
shall pay interest to the Issuing Bank (through the Administrative Agent) on
such amount from such due date to the date such payment is made at a rate per
annum equal to the Federal Funds Rate; provided , that if such Lender shall fail
to make such payment to the Issuing Bank within three (3) Business Days of such
due date, then, retroactively to the due date, such Lender shall be obligated to
pay interest on such amount at the rate set forth in Section 2.14(d) .
     (g) If any Event of Default shall occur and be continuing, on the Business
Day that the Borrowers receive notice from the Administrative Agent or the
Required Lenders demanding the deposit of cash collateral pursuant to this
paragraph, the Borrowers shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Issuing Bank and the Lenders, an amount in cash equal to 105% of the LC Exposure
as of such date plus any accrued and unpaid fees thereon; provided , that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
notice of any kind, upon the occurrence of any Event of Default with respect to
the Borrowers described in clause (g) or (h) of Section 8.1 . Such deposit shall
be held by the Administrative Agent as collateral for the payment and
performance of the obligations of the Borrowers under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Borrowers agree to execute any
documents and/or certificates to effectuate the intent of this paragraph. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower’s risk and expense, such deposits shall not bear interest.
Interest and profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Bank for LC Disbursements for which it had not been
reimbursed and to the extent so applied, shall be held for the satisfaction of
the reimbursement obligations of the Borrowers for the LC Exposure at such time
or, if the maturity of the Loans has been accelerated, with the consent of

- 59 -



--------------------------------------------------------------------------------



 



the Required Lenders, be applied to satisfy other obligations of the Borrowers
under this Agreement and the other Loan Documents. If the Borrowers are required
to provide an amount of cash collateral hereunder as a result of the occurrence
of an Event of Default, such amount (to the extent not so applied as aforesaid)
shall be returned to the Borrowers within three Business Days after all Events
of Default have been cured or waived.
          (h) Promptly following the end of each calendar quarter, the Issuing
Bank shall deliver (through the Administrative Agent) to each Lender and the
Borrowers a report describing the aggregate Letters of Credit outstanding at the
end of such Fiscal Quarter. Upon the request of any Lender from time to time,
the Issuing Bank shall deliver to such Lender any other information reasonably
requested by such Lender with respect to each Letter of Credit then outstanding.
          (i) The Borrowers’ obligation to reimburse LC Disbursements hereunder
shall be absolute, unconditional and irrevocable and shall be performed strictly
in accordance with the terms of this Agreement under all circumstances
whatsoever and irrespective of any of the following circumstances:
     (i) Any lack of validity or enforceability of any Letter of Credit or this
Agreement;
     (ii) The existence of any claim, set-off, defense or other right which the
Borrowers or any Subsidiary or Affiliate of the Borrowers may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), any
Lender (including the Issuing Bank) or any other Person, whether in connection
with this Agreement or the Letter of Credit or any document related hereto or
thereto or any unrelated transaction;
     (iii) Any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect;
     (iv) Payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document to the Issuing Bank that does not
comply with the terms of such Letter of Credit;
     (v) Any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section 2.23 ,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder; or
     (vi) The existence of a Default or an Event of Default.
Neither the Administrative Agent, the Issuing Bank, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication

- 60 -



--------------------------------------------------------------------------------



 



under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided , that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrowers to the extent of any actual direct damages (as
opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrowers to the extent permitted by applicable law)
suffered by the Borrowers that are caused by the Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree, that in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised due care in
each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
     (j) Each Letter of Credit shall be subject to the Uniform Customs and
Practices for Documentary Credits (1993 Revision), International Chamber of
Commerce Publication No. 500, as the same may be amended from time to time, or
to ISP 98 (International Standby Practices), as the same may be amended from
time to time, and, to the extent not inconsistent therewith, the governing law
of this Agreement set forth in Section 10.5 .
          Section 2.24Application of Payments.
     (a) Except for payments and other amounts received by the Administrative
Agent and applied in accordance with the provisions of Section 2.24(b) below,
all payments and any other amounts received by the Administrative Agent from or
for the benefit of the Borrowers shall be applied as follows: first , to pay
principal of, and interest on, any portion of the Loans the Administrative Agent
may have advanced pursuant to the express provisions of this Agreement on behalf
of any Lender, for which the Administrative Agent has not then been reimbursed
by such Lender or the Borrowers, second , to pay all other Obligations then due
and payable and third , as the Borrowers so designate. Payments in respect of
Swingline Loans received by the Administrative Agent shall be distributed to the
Swingline Lender; payments in respect of Revolving Loans received by the
Administrative Agent shall be distributed to each Lender in accordance with its
Pro Rata Share; and all payments of fees and all other payments in respect of
any other Obligation shall be allocated among such of the Lenders and Issuing
Bank as are entitled thereto and, for such payments allocated to the Lenders, in
proportion to their respective Pro Rata Shares.
     (b) Each Borrower hereby irrevocably waives the right to direct the
application of any and all payments in respect of the Obligations and any
proceeds of Collateral after the occurrence and during the continuance of an
Event of Default and agrees that, notwithstanding Section 2.24(a) above, the
Administrative Agent may and, upon either (A) the written direction of the
Required Lenders or (B) the acceleration of the Obligations, shall apply

- 61 -



--------------------------------------------------------------------------------



 



all payments in respect of any Obligations and all funds on deposit in any Cash
Collateral Account and all other proceeds of Collateral in the following order:
     (i) first, to pay interest on and the principal of any portion of the
Revolving Loans that the Administrative Agent or the Collateral Agent may have
advanced on behalf of any Lender for which the Administrative Agent or
Collateral Agent has not then been reimbursed by such Lender or the Borrowers;
     (ii) second, to pay Obligations in respect of any expense reimbursements or
indemnities (except with respect to Banking Relationship Debt) then due to the
Administrative Agent or the Collateral Agent;
     (iii) third, to pay Obligations in respect of any expense reimbursements or
indemnities (except with respect to Banking Relationship Debt) then due to the
Lenders and the Issuing Bank;
     (iv) fourth, to pay Obligations in respect of any fees (except with respect
to Banking Relationship Debt) then due to the Administrative Agent, the
Collateral Agent and the Issuing Bank;
     (v) fifth, to pay interest then due and payable in respect of the Loans and
LC Exposure and fees due to any Lender;
     (vi) sixth, to pay or prepay principal amounts on the Loans and LC
Exposure, to provide cash collateral for the LC Exposure in the manner described
in Section 2.23(g) ( provided, however, that upon the expiration or termination
of a Letter of Credit that has been cash collateralized such cash collateral
shall be applied in accordance with the provisions of this Section 2.24(b) ),
ratably to the aggregate principal amount of such Loans and LC Exposure;
     (vii) seventh, to the ratable payment of Obligations owing with respect to
Banking Relationship Debt; and
     (viii) eighth, to the ratable payment of all other Obligations;
provided, however, that if sufficient funds are not available to fund all
payments to be made in respect of any Secured Obligation described in any of
clauses (i), (ii) , (iii) , (iv) , (v) , (vi), (vii) and (viii) above the
available funds being applied with respect to any such Obligations (unless
otherwise specified in such clause) shall be allocated to the payment of such
Obligations ratably, based on the proportion of the Agents’ and each Lender’s or
Issuing Bank’s interest in the aggregate outstanding Obligations described in
such clauses; provided , however , that payments that would otherwise be
allocated to the Lenders shall be allocated first to repay Agent Advances and
Swingline Loans pro rata and then to the Lenders.
          Section 2.25Mitigation of Obligations. If any Lender requests
compensation underSection 2.19, or if the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.21 , then such Lender shall use reasonable
efforts to designate a different lending office

- 62 -



--------------------------------------------------------------------------------



 



for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the sole judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable under Section 2.19 or Section 2.21 , as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrowers hereby agree to pay all costs and expenses incurred by any
Lender in connection with such designation or assignment.
               Section 2.26 Replacement of Lenders. If any Lender requests
compensation under Section 2.19, or if the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority of the account of
any Lender pursuant to Section 2.21 , or if any Lender defaults in its
obligation to fund Loans hereunder, then the Borrowers may, at their sole
expense and effort, upon notice to such Lender and the Administrative Agent
delivered within 30 days after the request for compensation or payment or the
default by such Lender, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions set forth in
Section 10.4(b) all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender); provided, that (i) the Borrowers shall have received the prior written
consent of the Administrative Agent, which consent shall not be unreasonably
withheld, (ii) within 60 days after receipt of such notice, such Lender shall
have received payment of an amount equal to the outstanding principal amount of
all Loans owed to it, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (in the case of such
outstanding principal and accrued interest) and from the Borrowers (in the case
of all other amounts) and (iii) in the case of a claim for compensation under
Section 2.19 or payments required to be made pursuant to Section 2.21 , such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrowers to require such assignment and delegation cease to
apply.
               Section 2.27 Agent Borrower. Each Borrower hereby irrevocably
appoints Delek Refining, and Delek Refining agrees to act under this Agreement,
as the agent and representative of itself and each other Borrower for all
purposes under this Agreement (in such capacity, “Borrower Agent”), including
requesting Borrowings, selecting whether any Loan or portion thereof is to bear
interest as a Base Rate Borrowing or a Eurodollar Borrowing, and receiving
account statements and other notices and communications to Borrowers (or any of
them) from an Agent. The Agents may rely, and shall be fully protected in
relying, on any request for a Borrowing, Notice of Conversion/Continuation,
disbursement instructions, reports, information, Borrowing Base Certificate or
any other notice or communication made or given by Borrower Agent, whether in
its own name, on behalf of any Borrower or on behalf of “Borrowers,” and no
Agent shall have any obligation to make any inquiry or request any confirmation
from or on behalf of any other Borrower as to the binding effect on such
Borrower of any such request for a Borrowing, Notice of Conversion Continuation,
instruction, report, information, Borrowing Base Certificate or other notice or
communication, nor shall the joint and several character of Borrowers’ liability
for the Obligations be affected, provided that the provisions of this
Section 2.27 shall not be construed so as to preclude any Borrower from directly
requesting Borrowings or taking other actions

- 63 -



--------------------------------------------------------------------------------



 



permitted to be taken by “a Borrower” hereunder. The Administrative Agent may
maintain a single Loan Account in the name of “Delek Refining” hereunder, and
each Borrower expressly agrees to such arrangement and confirms that such
arrangement shall have no effect on the joint and several character of such
Borrower’s liability for the Obligations.
               Section 2.28 Nature and Extent of Each Borrower’s Liability.
          (a) Each Borrower shall be liable for, on a joint and several basis,
and hereby guarantees the timely payment by all other Borrowers of, all of the
Loans and other Obligations, regardless of which Borrower actually may have
received the proceeds of any Loans or other extensions of credit hereunder or
the amount of such Loans received or the manner in which Administrative Agent or
any Lender accounts for such Loans or other extensions of credit on its books
and records, it being acknowledged and agreed that Loans to any Borrower inure
to the mutual benefit of all Borrowers and that the Agents and the Lenders are
relying on the joint and several liability of Borrowers in extending the Loans
and other financial accommodations hereunder. Each Borrower hereby
unconditionally and irrevocably agrees that upon default in the payment when due
(whether at stated maturity, by acceleration or otherwise) of any principal of,
or interest owed on, any of the Loans or other Obligations, such Borrower shall
forthwith pay the same, without notice or demand.
          (b) Each Borrower’s joint and several liability hereunder with respect
to, and guaranty of, the Loans and other Obligations shall, to the fullest
extent permitted by applicable law, be unconditional irrespective of (i) the
validity, enforceability, avoidance or subordination of any of the Obligations
or of any promissory note or other document evidencing all or any part of the
Obligations, (ii) the absence of any attempt to collect any of the Obligations
from any other Loan Party or any Collateral or other security therefor, or the
absence of any other action to enforce the same, (iii) the waiver, consent,
extension, forbearance or granting of any indulgence by an Agent or any Lender
with respect to any provision of any instrument evidencing or securing the
payment of any of the Obligations, or any other agreement now or hereafter
executed by any other Borrower and delivered to an Agent or any Lender, (iv) the
failure by an Agent to take any steps to perfect or maintain the perfected
status of its security interest in or Lien upon, or to preserve its rights to,
any of the Collateral or other security for the payment or performance of any of
the Obligations or an Agent’s release of any Collateral or of its Liens upon any
Collateral, (v) an Agent’s or Lenders’ election, in any proceeding instituted
under the Bankruptcy Code, for the application of Section 1111(b)(2) of the
Bankruptcy Code, (vi) any borrowing or grant of a security interest by any other
Borrower, as debtor-in-possession under Section 364 of the Bankruptcy Code,
(vii) the release or compromise, in whole or in part, of the liability of any
Loan Party for the payment of any of the Obligations, (viii) any amendment or
modification of any of the Loan Documents or any waiver of a Default or Event of
Default, (ix) any increase in the amount of the Obligations beyond any limits
imposed herein or in the amount of any interest, fees or other charges payable
in connection therewith, or any decrease in the same, (x) the disallowance of
all or any portion of an Agent’s or any Lender’s claims against any other Loan
Party for the repayment of any of the Obligations under Section 502 of the
Bankruptcy Code, or (xi) any other circumstance that might constitute a legal or
equitable discharge or defense of any Borrower. After the occurrence and during
the continuance of any Event of Default, the Administrative Agent may proceed
directly and at once, without notice to any Loan Party, against any or all of
the Loan

- 64 -



--------------------------------------------------------------------------------



 



Parties to collect and recover all or any part of the Obligations, without first
proceeding against any other Loan Party or against any Collateral or other
security for the payment or performance of any of the Obligations, and each
Borrower waives any provision under applicable law that might otherwise require
an Agent to pursue or exhaust its remedies against any Collateral or a Loan
Party before pursuing another Loan Party . Each Borrower consents and agrees
that no Agent shall be under any obligation to marshal any assets in favor of
any Loan Party or against or in payment of any or all of the Obligations.
          (c) No payment or payments made by a Loan Party or received or
collected by an Agent from a Borrower or any other Person by virtue of any
action or proceeding or any setoff or appropriation or application at any time
or from time to time in reduction of or in payment of the Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of any
Borrower under this Agreement, each of whom shall remain jointly and severally
liable for the payment and performance of all Loans and other Obligations until
the Obligations are paid in full and this Agreement is terminated.
          (d) Each Borrower is unconditionally obligated to repay the
Obligations as a joint and several obligor under this Agreement. If, as of any
date, the aggregate amount of payments made by a Borrower on account of the
Obligations and proceeds of such Borrower’s Collateral that are applied to the
Obligations exceeds the aggregate amount of Loan proceeds actually used by such
Borrower in its business (such excess amount being referred to as an
“Accommodation Payment”), then each of the other Borrowers (each such Borrower
being referred to as a “Contributing Borrower”) shall be obligated to make
contribution to such Borrower (the “Paying Borrower”) in an amount equal to (A)
the product derived by multiplying the sum of each Accommodation Payment of each
Borrower by the Allocable Percentage of the Borrower from whom contribution is
sought less (B) the amount, if any, of the then outstanding Accommodation
Payment of such Contributing Borrower (such last mentioned amount which is to be
subtracted from the aforesaid product to be increased by any amounts theretofore
paid by such Contributing Borrower by way of contribution hereunder, and to be
decreased by any amounts theretofore received by such Contributing Borrower by
way of contribution hereunder); provided , however , that a Paying Borrower’s
recovery of contribution hereunder from the other Borrowers shall be limited to
that amount paid by the Paying Borrower in excess of its Allocable Percentage of
all Accommodation Payments then outstanding of all Borrowers. As used herein,
the term “Allocable Percentage” shall mean, on any date of determination
thereof, a fraction the denominator of which shall be equal to the number of
Borrowers who are parties to this Agreement on such date and the numerator of
which shall be 1; provided , however , that such percentages shall be modified
in the event that contribution from a Borrower is not possible by reason of
insolvency, bankruptcy or otherwise by reducing such Borrower’s Allocable
Percentage equitably and by adjusting the Allocable Percentage of the other
Borrowers proportionately so that the Allocable Percentages of all Borrowers at
all times equals 100%.
          (e) Each Borrower hereby subordinates any claims, including any right
of payment, subrogation, contribution and indemnity, that it may have from or
against any other Loan Party , and any successor or assign of any other Loan
Party , including any trustee, receiver or debtor-in-possession, howsoever
arising, due or owing or whether heretofore, now or hereafter existing, to the
full and indefeasible payment of all of the Obligations.

- 65 -



--------------------------------------------------------------------------------



 



ARTICLE III
CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT
               Section 3.1Conditions To Effectiveness. The obligations of the
Lenders (including the Swingline Lender) to make Loans and the obligation of the
Issuing Bank to issue any Letter of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 10.2 ).
          (a) The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Closing Date, including all fees due
under the Fee Letter as of the Closing Date, reimbursement or payment of all
out-of-pocket expenses (including reasonable fees, charges and disbursements of
counsel to the Administrative Agent) required to be reimbursed or paid by the
Borrowers hereunder, under any other Loan Document and under any agreement with
the Administrative Agent or SunTrust Capital Markets, Inc., as Sole Lead
Arranger and Book Manager.
          (b) The Administrative Agent (or its counsel) shall have received the
following:
     (i) a counterpart of this Agreement and the other Loan Documents signed by
or on behalf of each party hereto or written evidence satisfactory to the
Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement;
     (ii) a duly executed Revolving Credit Note payable to such Lender and the
Swingline Note payable to the Swingline Lender;
     (iii) a Borrowing Base Certificate dated as of the Closing Date;
     (iv) the duly executed Qualified Marketing Documents;
     (v) a certificate of the Secretary or Assistant Secretary of each Loan
Party in the form of Exhibit 3.1(b)(v) attaching and certifying copies of its
bylaws and of the resolutions of its boards of directors, or partnership
agreement or limited liability company agreement, or comparable organizational
documents and authorizations, authorizing the execution, delivery and
performance of the Loan Documents to which it is a party and certifying the
name, title and true signature of each officer of such Loan Party executing the
Loan Documents to which it is a party;
     (vi) certified copies of the articles or certificate of incorporation,
certificate of organization or limited partnership, or other registered
organizational documents of each Loan Party, together with certificates of good
standing or existence, as may be available from the Secretary of State of the
jurisdiction of organization of such Loan Party and each other jurisdiction
where such Loan Party is required to be qualified to do business as a foreign
corporation;

- 66 -



--------------------------------------------------------------------------------



 



     (vii) a favorable written opinion of Fulbright & Jaworski LLP, counsel to
the Loan Parties, addressed to the Administrative Agent and each of the Lenders,
and covering such matters relating to the Loan Parties, the Loan Documents and
the transactions contemplated therein as the Administrative Agent or the
Required Lenders shall reasonably request; and
     (viii) certified copies of all consents, approvals, authorizations,
registrations and filings and orders (if any) required to be made or obtained
under any Requirement of Law, or by any Contractual Obligation of each Loan
Party, in connection with the execution, delivery, performance, validity and
enforceability of the Loan Documents or any of the transactions contemplated
thereby, and the failure to obtain any of which would reasonably be expected to
have a Material Adverse Effect and such consents, approvals, authorizations,
registrations, filings and orders shall be in full force and effect and all
applicable waiting periods shall have expired, and no investigation or inquiry
by any Governmental Authority regarding this Agreement or any transaction being
financed with the proceeds thereof shall be ongoing.
               Section 3.2Each Credit Event. The obligation of each Lender to
make a Loan and of the Issuing Bank to issue, amend, renew or extend any Letter
of Credit is subject to the satisfaction of the following conditions:
          (a) at the time of and immediately after giving effect to the making
of such Loan or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default or Event of Default shall have occurred and be
continuing;
          (b) at the time of and immediately after giving effect to the making
of such Loan or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, all representations and warranties of each Loan Party set
forth in the Loan Documents shall be true and correct in all material respects
on and as of the date of such Loan or the date of issuance, amendment, extension
or renewal of such Letter of Credit (except to the extent relating to an earlier
date, in which case such representations and warranties were true and correct in
all material respects as of such earlier date), in each case before and after
giving effect thereto;
          (c) the Borrowers shall have delivered the required Notice of
Borrowing; and
          (d) the Collateral Agent shall have received each Borrowing Base
Certificate then required by the terms of this Agreement.
          The making of each Loan and each issuance, amendment, extension or
renewal of any Letter of Credit shall be deemed to constitute a representation
and warranty by the Borrowers on the date thereof as to the matters specified in
paragraphs (a), (b) and (c) of this Section 3.2 .
               Section 3.3Delivery of Documents. All of the Loan Documents,
certificates, legal opinions and other documents and papers referred to in this
Article III , unless otherwise specified, shall be delivered to the
Administrative Agent for the account of

- 67 -



--------------------------------------------------------------------------------



 



each of the Lenders and, except for the Notes, Borrowing Base Certificates, or
notices of Borrowings or Notices of Conversion/Continuation, in sufficient
counterparts or copies for each of the Lenders and shall be in form and
substance satisfactory in all respects to the Administrative Agent.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          Each Borrower represents and warrants to the Agents and each Lender as
follows:
               Section 4.1 Existence; Power. The Borrowers and each of their
Subsidiaries (i) is duly organized, validly existing and in good standing as a
corporation, partnership or limited liability company under the laws of the
jurisdiction of its organization, (ii) has all requisite power and authority to
carry on its business as now conducted, and (iii) is duly qualified to do
business, and is in good standing, in each jurisdiction where such qualification
is required, except where a failure to be so qualified and in good standing
would not reasonably be expected to result in a Material Adverse Effect.
               Section 4.2 Organizational Power; Authorization. The execution,
delivery and performance by each Loan Party of the Loan Documents to which it is
a party are within such Loan Party’s organizational powers and have been duly
authorized by all necessary organizational, and if required, shareholder,
partner or member, action. This Agreement has been duly executed and delivered
by the Borrowers, and constitutes, and each other Loan Document to which any
Loan Party is a party, when executed and delivered by such Loan Party, will
constitute, valid and binding obligations of the Borrowers or such Loan Party
(as the case may be), enforceable against it in accordance with their respective
terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.
               Section 4.3 Governmental Approvals; No Conflicts. The execution,
delivery and performance by the Borrowers of this Agreement, and by each Loan
Party of the other Loan Documents to which it is a party (a) do not require any
consent or approval of, registration or filing with, or any action by, any
Governmental Authority, except those as have been obtained or made and are in
full force and effect, (b) will not violate any Requirements of Law applicable
to the Borrowers or any of their Subsidiaries or any judgment, order or ruling
of any Governmental Authority, (c) will not violate or result in a default under
any indenture, material agreement or other material instrument binding on the
Borrowers or any of their Subsidiaries or any of its assets or give rise to a
right thereunder to require any payment to be made by the Borrowers or any of
their Subsidiaries and (d) will not result in the creation or imposition of any
Lien on any asset of the Borrowers or any of their Subsidiaries , except Liens
(if any) created under the Loan Documents.
               Section 4.4 [Reserved.]
               Section 4.5 Litigation and Environmental Matters.

- 68 -



--------------------------------------------------------------------------------



 



          (a) Except for the matters set forth on Schedule 4.5, no litigation,
investigation or proceeding of or before any arbitrators or Governmental
Authorities is pending against or, to the knowledge of the Borrowers, threatened
against or affecting the Borrowers or any of their Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination that would
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect or (ii) which in any manner draws into question the
validity or enforceability of this Agreement or any other Loan Document.
          (b) Except for the matters set forth on Schedule 4.5 or except as
would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect, neither the Borrowers nor any of their
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.
               Section 4.6Compliance with Laws and Agreements. Except for the
matters set forth on Schedule 4.6. The Borrowers and each Subsidiary is in
compliance with (a) all Requirements of Law (except Environmental Laws, without
limiting the representation made in Section 4.5(b) ) and all judgments, decrees
and orders of any Governmental Authority and (b) all indentures, agreements or
other instruments binding upon it or its properties, except where
non-compliance, either singly or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.
               Section 4.7Investment Company Act, Etc. Neither the Borrowers nor
any of their Subsidiaries is (a) an “investment company” or is “controlled” by
an “investment company”, as such terms are defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended, or (b) otherwise subject
to any other regulatory scheme limiting its ability to incur debt or requiring
any approval or consent from or registration or filing with, any Governmental
Authority in connection therewith.
               Section 4.8Taxes. The Borrowers and their Subsidiaries and each
other Person for whose taxes the Borrowers or any Subsidiary could become liable
have timely filed or caused to be filed all Federal income tax returns and all
other material tax returns that are required to be filed by them, and have paid
all taxes shown to be due and payable on such returns or on any assessments made
against it or its property and all other material taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority, except where
the same are currently being contested in good faith by appropriate proceedings
and for which the Borrowers or such Subsidiary, as the case may be, has set
aside on its books adequate reserves. The charges, accruals and reserves on the
books of the Borrowers and their Subsidiaries in respect of such taxes are
adequate, and no tax liabilities that could be materially in excess of the
amount so provided are anticipated.
               Section 4.9Margin Regulations. None of the proceeds of any of the
Loans or Letters of Credit will be used, directly or indirectly, for
“purchasing” or “carrying” any “margin stock” with the respective meanings of
each of such terms under Regulation U of the Board of Governors of the Federal
Reserve System as now and from time to

- 69 -



--------------------------------------------------------------------------------



 



time hereafter in effect or for any purpose that violates the provisions of the
Regulation U. Neither the Borrowers nor their Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying “margin stock.”
               Section 4.10ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated plan
benefits under all Plans (determined utilizing the assumptions used for purposes
of Statement of Financial Standards No. 35) did not, as of the most recent dates
reflected in the most recent financial statements reflecting such amounts,
exceed the fair market value of the assets of such Plans, except as disclosed in
such financial statements.
               Section 4.11Ownership of Property.
          (a) Each of the Borrowers and their Subsidiaries has good title to, or
valid leasehold interests in, all of its real and personal property material to
the operation of its business, free and clear of Liens prohibited by this
Agreement. All leases that individually or in the aggregate are material to the
business or operations of the Borrowers and their Subsidiaries are valid and
subsisting and are in full force.
          (b) Each of the Borrowers and their Subsidiaries owns, or is licensed,
or otherwise has the right, to use, all patents, trademarks, service marks,
trade names, copyrights and other intellectual property material to its
business, and the use thereof by the Borrowers and their Subsidiaries does not
infringe in any material respect on the rights of any other Person.
          (c) The properties of the Borrowers and their Subsidiaries are insured
(except with respect to title) with financially sound and reputable insurance
companies which are not Affiliates of the Borrowers, in such amounts with such
deductibles and covering such risks as Borrowers believe are customarily carried
by companies engaged in similar businesses and owning similar properties in
localities where the Borrowers or any applicable Subsidiary operates.
               Section 4.12Disclosure. Each Borrower has disclosed to the
Lenders all agreements, instruments, and corporate or other restrictions to
which the Borrowers or any of their Subsidiaries is subject, and all other
matters known to any of them, that, individually or in the aggregate, would
reasonably be expected to result in a Material Adverse Effect. None of the
reports (including without limitation all reports that the Borrowers are
required to file with the Securities and Exchange Commission), financial
statements, certificates or other information furnished by or on behalf of the
Borrowers to the Administrative Agent or any Lender in connection with the
negotiation or syndication of this Agreement or any other Loan Document or
delivered hereunder or thereunder (as modified or supplemented by any other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, taken as a
whole, in light of the circumstances under which they were made, not misleading.

- 70 -



--------------------------------------------------------------------------------



 



               Section 4.13Labor Relations. Except as would not reasonably be
expected to have a Material Adverse Effect. There are no strikes, lockouts or
other material labor disputes or grievances against the Borrowers or any of
their Subsidiaries , or, to the Borrower’s knowledge, threatened against or
affecting the Borrowers or any of their Subsidiaries , and no significant unfair
labor practice, charges or grievances are pending against the Borrowers or any
of their Subsidiaries , or to the Borrower’s knowledge, threatened against any
of them before any Governmental Authority. All payments due from the Borrowers
or any of their Subsidiaries pursuant to the provisions of any collective
bargaining agreement have been paid or accrued as a liability on the books of
the Borrowers or any such Subsidiary, except where the failure to do so would
not reasonably be expected to have a Material Adverse Effect.
               Section 4.14Subsidiaries.Schedule 4.14 sets forth the name of,
the ownership interest of the Borrowers in, the jurisdiction of incorporation or
organization of, and the type of, each Subsidiary and identifies each Subsidiary
that is a Subsidiary Loan Party, in each case as of the Closing Date.
               Section 4.15Insolvency. After giving effect to the execution and
delivery of the Loan Documents and the making of the Loans under this Agreement,
neither the Borrowers nor any of their Subsidiaries will be “insolvent,” within
the meaning of such term as defined in § 101 of Title 11 of the United States
Code, as amended from time to time, or be unable to pay its debts generally as
such debts become due, or have an unreasonably small capital to engage in any
business or transaction, whether current or contemplated.
               Section 4.16Subordination of Subordinated Debt.
               This Agreement, and all amendments, modifications, extensions,
renewals, refinancings and refundings hereof, constitute the “Senior Credit
Agreement” within the meaning of the applicable Subordinated Debt Document; this
Agreement, together with each of the other Loan Documents and all amendments,
modifications, extensions, renewals, refinancings and refundings hereof and
thereof, constitute “Senior Loan Documents” within the meaning the applicable
Subordinated Debt Document; and the Revolving Loans and all other Obligations of
the Borrowers to the Lenders and the Administrative Agent under this Agreement,
the Notes and all other Loan Documents, and all amendments, modifications,
extensions, renewals, refundings or refinancings of any of the foregoing
constitute “Senior Indebtedness” of the Borrowers within the meaning of the
applicable Subordinated Debt Document, and the holders thereof from time to time
shall be entitled to all of the rights of a holder of “Senior Indebtedness”
pursuant to the applicable Subordinated Debt Document.
               Section 4.17Accounts Agents may rely, in determining which
Accounts are Eligible Accounts, on all statements and representations made by
Borrowers with respect to any Account. Unless otherwise indicated in writing to
Agents or excluded by Borrowers in their calculation of the Borrowing Base in
any Borrowing Base Certificate, with respect to each Account, each Borrower
warrants that:
          (a) It is genuine and in all respects what it purports to be, and it
is not evidenced by a judgment;

- 71 -



--------------------------------------------------------------------------------



 



          (b) It arises out of a completed, bona fide sale and delivery of goods
by a Borrower in the Ordinary Course of Business and substantially in accordance
with the terms and conditions of all purchase orders, contracts or other
documents relating thereto and forming a part of the contract between a Borrower
and the Account Debtor;
          (c) It is for a sum certain maturing as stated in the duplicate
invoice covering such sale, a copy of which has been furnished or is available
to Administrative Agent on request;
          (d) Such Account, and Administrative Agent’s security interest
therein, is not, and will not (by voluntary act or omission of a Borrower or
Delek Marketing) be in the future, subject to any offset, Lien, deduction,
defense, dispute, counterclaim or any other adverse condition except for
disputes resulting in returned goods where the amount in controversy is
immaterial, and each such Account is absolutely owing to a Borrower and is not
contingent in any respect or for any reason;
          (e) Neither Borrower nor Delek Marketing has made any agreement with
any Account Debtor thereunder for any extension, compromise, settlement or
modification of any such Account or any deduction therefrom, except discounts or
allowances which are granted by a Borrower in the Ordinary Course of Business
for prompt payment and which are reflected in the calculation of the net amount
of each respective invoice related thereto and are reflected in the Schedules of
Accounts submitted to Administrative Agent pursuant to Section 5.6(a) hereof;
          (f) To the best of such Borrower’s knowledge, there are no facts,
events or occurrences which are reasonably likely to impair the validity or
enforceability of such Account or reduce in any material respect the amount
payable thereunder from the face amount of the invoice and statements delivered
to Administrative Agent with respect thereto; and
          (g) To the best of such Borrower’s knowledge, the Account Debtor
thereunder (1) had the capacity to contract at the time any contract or other
document giving rise to the Account was executed and (2) is solvent.
               Section 4.18OFAC. No Loan Party (i) is a person whose property or
interest in property is blocked or subject to blocking pursuant to Section 1 of
Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)), (ii) engages in any dealings or transactions
prohibited by Section 2 of such executive order, or is otherwise associated with
any such person in any manner violative of Section 2, or (iii) is a person on
the list of Specially Designated Nationals and Blocked Persons or subject to the
limitations or prohibitions under any other U.S. Department of Treasury’s Office
of Foreign Assets Control regulation or executive order.
               Section 4.19Patriot Act. Each Loan Party is in compliance, in all
material respects, with (i) the Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto,

- 72 -



--------------------------------------------------------------------------------



 



     and (ii) the Uniting And Strengthening America By Providing Appropriate
Tools Required To Intercept And Obstruct Terrorism (USA Patriot Act of 2001). No
part of the proceeds of the Loans will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.
ARTICLE V
AFFIRMATIVE COVENANTS
     Each Borrower covenants and agrees that so long as any Lender has a
Commitment hereunder or any Obligation remains unpaid or outstanding:
               Section 5.1Financial Statements and Other Information. The
Borrower will deliver to the Agents and each Lender:
          (a) as soon as available and in any event within 90 days after the end
of each Fiscal Year of Borrowers, (i) the annual audited report for such Fiscal
Year for the Borrowers and their Subsidiaries, containing a consolidated balance
sheet of the Borrowers and their Subsidiaries as of the end of such Fiscal Year
and the related consolidated statements of income, stockholders’ equity and cash
flows (together with all footnotes thereto) of the Borrowers and their
Subsidiaries for such Fiscal Year, setting forth in each case in comparative
form the figures for the previous Fiscal Year, all in reasonable detail and
reported on by Ernst& Young or other independent public accountants reasonably
acceptable to the Administrative Agent (without a “going concern” or like
qualification, exception or explanation and without any qualification or
exception as to scope of such audit) to the effect that such financial
statements present fairly in all material respects the financial condition and
the results of operations of the Borrowers and their Subsidiaries for such
Fiscal Year on a consolidated and consolidating basis in accordance with GAAP
and that the examination by such accountants in connection with such
consolidated financial statements has been made in accordance with generally
accepted auditing standards; provided , however , that so long as Delek US
Holdings is required to file and has timely filed a 10-K with the SEC, such
filing will be deemed to satisfy the foregoing covenant (unless such filings
contain a “going concern” or like qualification, exception or explanation and
unless such filings contain a qualification or exception as to scope of such
audit), and (ii) the unaudited consolidated balance sheet of the Borrowers and
their Subsidiaries as of the end of such Fiscal Year and the related
consolidated statements of income, stockholders’ equity and cash flows of the
Borrowers and their Subsidiaries for such Fiscal Year, setting forth in each
case in comparative form the figures for the previous Fiscal Year, and certified
by a Responsible Officer.
          (b) as soon as available and in any event within 60 days after the end
of each Fiscal Quarter of the Borrowers, an unaudited consolidated and
consolidating balance sheet of the Borrowers and their Subsidiaries as of the
end of such Fiscal Quarter and the related unaudited consolidated and
consolidating statements of income and cash flows of the Borrowers and their
Subsidiaries for such Fiscal Quarter and the then elapsed portion of such

- 73 -



--------------------------------------------------------------------------------



 



Fiscal Year, setting forth in each case in comparative form the figures for the
corresponding quarter and the corresponding portion of Borrowers’ previous
Fiscal Year;
          (c) as soon as available and in any event within 30 days after the end
of each month, an unaudited consolidated and consolidating balance sheet of the
Borrowers and their Subsidiaries as of the end of such month and the related
unaudited consolidated and consolidating statements of income and cash flows of
the Borrowers and their Subsidiaries for such month and the then elapsed portion
of such Fiscal Year, setting forth in each case in comparative form the figures
for the corresponding month and the corresponding portion of Borrowers’ previous
Fiscal Year, when applicable;
          (d) concurrently with the delivery of the financial statements
referred to in clauses (a), (b) and (c) above, a Compliance Certificate signed
by (x) one of the principal executive officer, the principal financial officer
or treasurer and (y) any other Responsible Officer of the Borrowers;
          (e) concurrently with the delivery of the financial statements
referred to in clause (a) above, any management letters issued by the accounting
firm in connection with such financial statements;
          (f) no later than 30 days after the commencement of each Fiscal Year,
deliver to the Agents Projections for such Fiscal Year; and
          (g) promptly following any request therefor, such other information
regarding the results of operations, business affairs and financial condition of
the Borrowers or any Subsidiary as the Administrative Agent or any Lender may
reasonably request.
               Section 5.2Lien Perfection. Promptly upon the request of an
Agent, the Borrowers will execute all Uniform Commercial Code financing
statements, and amendments and continuation statements thereto, provided for by
applicable law together with any and all other instruments, assignments or
documents and shall take such other action as may be required to perfect or
continue the perfection of the Administrative Agent’s (on behalf of the
Administrative Agent, the Lenders and the Issuing Banks) security interest in
the Collateral. The Borrowers hereby authorize the Administrative Agent to
execute and file any such financing statement on the Borrowers’ behalf to the
extent permitted by applicable law.
               Section 5.3Location of Collateral; Consignment of Inventory. All
Collateral, other than Inventory in transit and Inventory sold in the Ordinary
Course of Business, will at all times be kept by the Borrowers and their
Subsidiaries at one or more of the business locations of Borrowers or their
Subsidiaries set forth in Schedule 5.3 . The Inventory shall not, without the
prior written approval of the Agents, be moved therefrom except as permitted in
the immediately preceding sentence and so long as no Event of Default exists,
(i) sales or other dispositions of assets permitted pursuant to Section 7.6
hereof and (ii) the storage of Inventory at locations within the continental
United States other than those specified in the first sentence of this
Section 5.3 if (A) Borrowers give the Agents written notice of the new storage
location outside of (x) the state, or (y) if the Uniform Commercial Code as in
effect in such state has a county filing requirement, the county, in which it is
currently stored at least

- 74 -



--------------------------------------------------------------------------------



 



thirty (30) days prior to storing Inventory at such location, (B) the
Administrative Agent’s security interest in such Inventory is and continues to
be a duly perfected, first priority Lien thereon, and (C) neither the Borrowers’
nor an Agent’s right of entry upon the premises where such Inventory is stored
or its right to remove the Inventory therefrom, is more restricted than at the
prior location of such Inventory.
                Section 5.4Protection of Collateral. All insurance expenses and
expenses of protecting, storing, warehousing, insuring, handling, maintaining
and shipping the Collateral (including, without limitation, all rent payable by
Borrowers to any landlord of any premises where any of the Collateral may be
located), and any and all excise, property, sales, and use taxes imposed by any
state, federal, or local authority on any of the Collateral or in respect of the
sale thereof, shall be borne and paid by Borrowers. If Borrowers fail to
promptly pay any portion thereof when due, the Lenders may, at their option,
after notice to the Borrowers, but shall not be required to, make a Base Rate
Revolving Loan for such purpose and pay the same directly to the appropriate
Person; provided that Borrowers shall not be deemed to have made any
representations under Section 3.2(a) in connection therewith. Borrowers agree to
reimburse the Lenders promptly therefor with interest accruing thereon daily at
the Default Interest rate provided in this Agreement. All sums so paid or
incurred by the Lenders for any of the foregoing and all reasonable costs and
expenses (including reasonable attorneys’ fees, reasonable legal expenses, and
court costs) which the Lenders may incur in enforcing or protecting the Lien on
or rights and interest in the Collateral or any of their rights or remedies
under this or any other agreement between the parties hereto or in respect of
any of the transactions to be had hereunder until paid by Borrowers to the
Lenders with interest at the Default Interest rate, shall be considered
Obligations owing by Borrowers to the Lenders hereunder. Such Obligations shall
be secured by all Collateral and by any and all other collateral, security,
assets, reserves, or funds of Borrowers in or coming into the hands or inuring
to the benefit of the Lenders. Neither the Collateral Agent, the Administrative
Agent nor the Lenders shall be liable or responsible in any way for the
safekeeping of any of the Collateral or for any loss or damage thereto (except
for reasonable care in the custody thereof while any Collateral is in the
Lenders’ actual possession) or for any diminution in the value thereof, or for
any act or default of any warehouseman, carrier, forwarding agency, or other
person whomsoever, but the same shall be at the Borrowers’ sole risk.
                Section 5.5Assignments and Records of Accounts. If so requested
by an Agent following an Event of Default and for so long as the same shall be
continuing, the Borrowers shall execute and deliver to the Administrative Agent
formal written assignments of all of the Accounts weekly (unless the Collateral
Agent requests that such assignments be executed and delivered more frequently),
which shall include all Accounts that have been created since the date of the
last assignment, together with copies of invoices or invoice registers related
thereto. Borrowers shall keep accurate and complete records of the Accounts and
all payments and collections thereon.
                Section 5.6Administration of Accounts.
          (a) Records and Schedules of Accounts. Each Borrower shall keep
accurate and complete records of its Accounts and all payments and collections
thereon and shall submit to the Collateral Agent on such periodic basis as the
Collateral Agent shall request a sales and

- 75 -



--------------------------------------------------------------------------------



 



collections report for the preceding period, in form satisfactory to the
Collateral Agent; provided that Collateral Agent shall not request such report
more than once during any 30 day period for so long as no Event of Default
exists. Each Borrower shall also provide to the Collateral Agent on or before
the 20th day of each month, (i) a detailed aged trial balance of all Accounts
existing as of the last day of the preceding month, specifying the names,
addresses, face value, dates of invoices and due dates for each Account Debtor
obligated on an Account so listed (“Schedule of Accounts”), (ii) upon the
Collateral Agent’s request therefor, copies of proof of delivery and a copy of
all documents, including repayment histories and present status reports relating
to the Accounts so scheduled, (iii) a reconciliation of the Borrowers’ Accounts
aging report to the Borrowers’ general ledger and applicable Borrowing Base
Certificates delivered to the Collateral Agent and (iv) such other matters and
information relating to the status of then existing Accounts as the Collateral
Agent shall reasonably request. In addition, if Accounts in an aggregate face
amount in excess of $1,500,000 cease to be Eligible Accounts in whole or in
part, Borrowers shall notify the Collateral Agent of such occurrence promptly
(and in any event within 2 Business Days) after any Borrower’s having obtained
knowledge of such occurrence and the Borrowing Base shall thereupon be adjusted
to reflect such occurrence.
          (b) Discounts, Disputes and Returns. If any Borrower grants any
discounts, allowances or credits that are not shown on the face of the invoice
for the Account involved, such Borrower shall report such discounts, allowances
or credits, as the case may be to the Collateral Agent as part of the next
required Schedule of Accounts. If any amounts due and owing in excess of
$1,500,000 are in dispute between any Borrower and any Account Debtor, or if any
returns are made in excess of $1,500,000 with respect to any Accounts owing from
an Account Debtor, such Borrower shall provide the Collateral Agent with written
notice thereof at the time of submission of the next Schedule of Accounts,
explaining in reasonable detail the reason for the dispute or return, all claims
related thereto and the amount in controversy. At any time an Event of Default
exists, the Collateral Agent shall have the right to settle or adjust all
disputes and claims directly with the Account Debtor and to compromise the
amount or extend the time for payment of any Accounts comprising a part of the
Collateral upon such terms and conditions as the Collateral Agent may deem
advisable, and to charge the deficiencies, costs and expenses thereof, including
attorneys’ fees, to Borrowers. Borrowers shall not permit Delek Marketing to
grant any discounts, allowances or credits as to any Account which Borrowers
would not otherwise be permitted to grant under this Section 5.6(b), provided
that such discounts, allowances or credits are either shown on the face of the
invoice for the Account involved or such discounts, allowances or credits, as
the case may be, are reported by the Borrowers to the Collateral Agent as part
of the next required Schedule of Accounts.
          (c) Taxes. If an Account of any Borrower includes a charge for any
Taxes payable to any Governmental Authority, and unless the Borrowers are
diligently contesting the payment of such Taxes in good faith and by appropriate
proceedings and for which adequate reserves have been set aside on Borrowers’
books, the Administrative Agent is authorized, in its sole discretion, upon
notice to the Borrowers and after the Borrowers’ failure or inability to pay
such Tax, to pay such Tax (without duplication of other payments made with
respect to any such Tax), the amount thereof to the proper taxing authority for
the account of such Borrower and to charge Borrowers therefor; provided,
however, that neither the Administrative Agent nor Lenders shall be liable for
any Taxes that may be due by Borrowers.

- 76 -



--------------------------------------------------------------------------------



 



          (d) Account Verifications. For so long as an Event of Default exists,
the Collateral Agent shall have the right, in the name of the Collateral Agent,
any designee of the Collateral Agent or any Borrower to verify the validity,
amount or any other matter relating to any Accounts of such Borrower by mail,
telephone, telegraph or otherwise, provided that from and after any date on
which the Excess Availability Conditions are not satisfied (and thereafter until
the Reinstatement Conditions are satisfied), Collateral Agent shall have the
right at any time or times, in the name of the Collateral Agent, any designee of
the Collateral Agent or any Borrower, to conduct such verifications whether or
not an Event of Default exists, provided , further , that the Collateral Agent
will endeavor in good faith to notify the Borrowers after any such request for
verification, but the Collateral Agent shall have no liability, nor shall the
Borrowers have any recourse against the Collateral Agent, in the event the
Collateral Agent fails to so notify the Borrowers. Borrowers shall cooperate
fully with the Collateral Agent in an effort to facilitate and promptly conclude
any such verification process.
          (e) Maintenance of Dominion Account. The Borrowers shall maintain a
Dominion Account at SunTrust (or such other bank acceptable to the
Administrative Agent) pursuant to arrangements acceptable to the Administrative
Agent. The Borrowers shall issue to SunTrust an irrevocable letter of
instruction directing such bank to deposit all payments or other remittances
received in the Dominion Account. Borrowers shall enter into agreements, in form
satisfactory to the Administrative Agent, with each bank at which a Dominion
Account is maintained by which such bank shall immediately transfer to the Cash
Collateral Account all monies deposited to the Dominion Account. All funds
deposited in each Dominion Account shall be subject to the Administrative
Agent’s Lien. Borrowers shall obtain the agreement (in favor of and in form and
content satisfactory to the Administrative Agent) by each bank at which a
Dominion Account is maintained to waive any offset rights against the funds
deposited into such Dominion Account, except offset rights in respect of charges
incurred in the administration of such Dominion Account. Neither Agent nor any
Lender assumes any responsibility to Borrowers for such Dominion Account,
including any claim of accord and satisfaction or release with respect to
deposits accepted by any bank thereunder.
          (f) Collection of Accounts and Proceeds of Collateral. To expedite
collection, each Borrower shall endeavor in the first instance to make
collection of such Borrower’s Accounts for the Administrative Agent and Lenders.
Borrowers shall request in writing and otherwise take such reasonable steps to
ensure that all Account Debtors forward payment directly to such Dominion
Account (or other collection arrangements related to the Dominion Account), and
deposit and cause its Subsidiaries to deposit or cause to be deposited promptly,
and in any event no later than the first Business Day after the date of receipt
thereof, all cash, checks, drafts or other similar items of payment relating to
or constituting payments made in respect of any and all Collateral (whether or
not otherwise delivered to pursuant to such collection arrangements) into the
Dominion Account. Borrowers shall issue to each bank servicing such collection
arrangements an irrevocable letter of instruction directing such bank to deposit
all payments or other remittances received by it to the Dominion Account. All
Payment Items received by any Borrower in respect of its Accounts, together with
the proceeds of any other Collateral, shall be held by such Borrower as trustee
of an express trust for the Administrative Agent’s and Lenders’ benefit; such
Borrower shall immediately deposit same in kind in the Dominion Account.

- 77 -



--------------------------------------------------------------------------------



 



          (g) Application of Proceeds; Cash Collateral Account. The balance in
each Dominion Account shall be swept at least once on each Business Day to a
Cash Collateral Account maintained at SunTrust. If at any time there are any
Loans outstanding, or any other Obligations which are then due and payable,
(i) for so long as no Event of Default exists the Administrative Agent shall
apply the balance of any Cash Collateral Account as the Borrowers may direct to
the repayment of such Loans or other Obligations or (ii) if the Borrowers have
not so directed the Administrative Agent or at any time an Event of Default
exists, the Borrowers authorize the Administrative Agent to apply the balance in
a Cash Collateral Account as the Administrative Agent may elect, in repayment of
such Loan or other Obligation; provided ,however , that in the event that the
Administrative Agent elects to apply such amount (or a portion thereof) in
repayment of a Eurodollar Rate Loan, such amount shall at the Borrowers’ option,
in lieu of being applied in repayment of such Eurodollar Rate Loan, be held by
the Administrative Agent for application to such Loan on the last day of the
Interest Period applicable thereto or otherwise applied to Borrowers’
obligations under Section 2.20 . The Borrowers agree that each Cash Collateral
Account shall be under the sole dominion and control of the Administrative
Agent. Without limiting the foregoing, funds on deposit in any Cash Collateral
Account, after application to any outstanding Loans or other Obligations shall
be invested only in cash and Permitted Investments, which shall be made at any
time when no Event of Default exists at the direction of the Borrowers. At any
time when an Event of Default exists each Lender maintaining a Cash Collateral
Account, at the direction of the Administrative Agent, shall promptly remit all
funds in the Cash Collateral Account maintained by such Lender to a Cash
Collateral Account maintained at SunTrust as the Administrative Agent shall
designate. Without limiting the foregoing, for so long as an Event of Default
exists, all sums held in a Cash Collateral Account may be held in cash or may be
invested in such Permitted Investments as the Administrative Agent alone may
elect. Neither of the Borrowers nor any Person claiming on behalf of or through
a Borrower shall have any right to demand payment of any funds held in any Cash
Collateral Account at any time prior to the termination of all outstanding
Letters of Credit, the payment in full of all then outstanding and payable
monetary Obligations and termination of the Revolving Credit Commitments.
Notwithstanding the foregoing, the Administrative Agent shall be authorized to
apply all funds and Permitted Investments in a Cash Collateral Account as
provided in Section 2.24(b) and the Loan Documents.
          (h) Notification of Account Debtors. The Administrative Agent retains
the right at all times after an Event of Default has occurred and is continuing
to notify Account Debtors of any Borrower that Accounts have been assigned to
the Administrative Agent and to collect Accounts directly in its own name and to
charge to Borrowers the collection costs and expenses incurred by the Agents,
including reasonable attorneys’ fees.
          (i) Limitations on Bank Accounts. Except as otherwise disclosed in
this Agreement, the Borrowers and their Subsidiaries shall not open any deposit
account unless the depository bank for such deposit account is a Lender that has
entered into a Deposit Account Control Agreement reasonably acceptable to the
Administrative Agent. As of the Closing Date, all bank accounts of any nature of
the Borrowers and their Subsidiaries are listed on Schedule 5.6 and such
Schedule designates which such accounts are deposit accounts.
                Section 5.7Administration of Inventory.

- 78 -



--------------------------------------------------------------------------------



 



          (a) Records and Reports of Inventory. Each Borrower shall keep
accurate and complete records of its Inventory (including records showing the
cost thereof and daily withdrawals therefrom and additions thereto) and shall
furnish the Collateral Agent inventory reports respecting such Inventory in form
and detail satisfactory to the Collateral Agent at such times as the Collateral
Agent may request, but so long as no Event of Default has occurred and is
continuing, no more frequently than once each week unless the Collateral Agent
shall elect to receive such reports on a more frequent basis (provided that,
notwithstanding the foregoing, certain items noted in Schedule IV , shall only
be updated on a weekly basis). Each Borrower shall, at its own expense, conduct
a physical inventory no less frequently than annually (and on a more frequent
basis if requested by the Collateral Agent when an Event of Default exists) and
periodic cycle counts consistent with such Borrower’s historical practices and
shall provide to the Collateral Agent a report based on each such physical
inventory and cycle count promptly after completion thereof, together with such
supporting information as the Collateral Agent shall request. The Agents may
participate in and observe each physical count or inventory, which participation
shall be at Borrowers’ expense at any time that an Event of Default exists.
          (b) Returns of Inventory. No Borrower shall return any of its
Inventory to a supplier or vendor thereof, or any other Person, whether for
cash, credit against future purchases or then existing payables, or otherwise,
unless (i) such return is in the Ordinary Course of Business of such Borrower
and such Person; (ii) no Event of Default has occurred and is continuing or
would result therefrom; (iii) the return of such Inventory will not result in an
Out-of-Formula Condition; (iv) such Borrower promptly notifies the Collateral
Agent thereof if the aggregate value of all Inventory returned in any month
exceeds $1,500,000; and (v) any payments received by such Borrower in connection
with any such return are promptly turned over to the Administrative Agent for
application to the Obligations.
          (c) Acquisitions and Sale of Inventory. No Borrower shall acquire or
accept any Inventory on consignment or approval. No Borrower shall sell any
Inventory to any customer on approval or any other basis upon which the customer
has a right to return (except if non-conforming) or obligates any Borrower to
repurchase such Inventory.
          (d) Maintenance of Inventory. Borrowers shall produce, use, store and
maintain all Inventory with all reasonable care and caution in accordance with
applicable standards of any insurance and in conformity with Applicable Law
(including the requirements of the FLSA) and will maintain current rent payments
(within applicable grace periods provided for in leases) at all locations at
which any Inventory is maintained or stored.

- 79 -



--------------------------------------------------------------------------------



 



                Section 5.8Marketing Agreement; Etc. The Administrative Agent
hereby consents to Delek Refining entering into the Marketing Agreement and the
Services Agreement, provided that such consent shall not be deemed to modify in
any respect the obligations of Borrowers under this Section 5 or elsewhere in
this Agreement with respect to the Accounts or any other Collateral. Borrowers
shall comply in all material respects with the terms and provisions of the
Qualified Marketing Documents having application to Borrowers and notify the
Administrative Agent promptly of any material non-compliance, unreasonable delay
or other default of which written notice was issued or received by a Borrower at
any time occurring under any of such documents.
                Section 5.9Borrowing Base Certificates. For so long as the
Excess Availability Conditions are satisfied Borrowers shall deliver to the
Collateral Agent (and the Collateral Agent shall, on request from a Lender,
promptly deliver to such Lender) a Borrowing Base Certificate as of the 18 th
day and the last Business Day of each month, in each case for the semi-monthly
period ending not more than two (2) Business Days earlier. At any date after the
Excess Availability Conditions are not satisfied (and thereafter until the
Reinstatement Conditions are satisfied), Borrowers shall deliver to the
Collateral Agent (and the Collateral Agent shall, on request from a Lender,
promptly deliver to such Lender) a Borrowing Base Certificate weekly as of each
Wednesday (or the next Business Day) in respect of the prior week, or at such
more frequent intervals as the Collateral Agent may request (provided that,
notwithstanding the foregoing, certain items as noted in Schedule IV , shall
only be updated on a weekly basis). All calculations of Availability in
connection with any Borrowing Base Certificate shall originally be made by the
Borrowers and certified by a Responsible Officer to the Agents, provided that
the Agents shall have the right to review and adjust, in the exercise of their
credit judgment, any such calculation (i) to reflect their reasonable estimate
of declines in value of any of the Collateral described therein and (ii) to the
extent that such calculation is not in accordance with this Agreement or does
not accurately reflect the amount of the Availability Reserve. No less
frequently than bi-weekly, a Borrowing Base Certificate shall indicate, without
limitation, the Account Debtors of a Borrower who are also creditors of Mapco
and the availability on any applicable date of Mapco under its working capital
credit facility for purposes of the Agents’ determination of the applicability
and extent of the Mapco Reserve.
                Section 5.10Notices of Material Events. The Borrowers will
furnish to each Agent prompt written notice, upon a Responsible Officer’s
obtaining actual knowledge, of any of the following:
          (a) the occurrence of any Default or Event of Default;
          (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or, to the knowledge of
the Borrowers, affecting the Borrowers or any Subsidiary which, if adversely
determined, would reasonably be expected to result in a Material Adverse Effect;
          (c) the occurrence of any event or any other development by which the
Borrowers or any of their Subsidiaries (i) fails to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) becomes subject to any
Environmental Liability, (iii) receives notice of

- 80 -



--------------------------------------------------------------------------------



 



any claim with respect to any Environmental Liability, or (iv) becomes aware of
any basis for any Environmental Liability and in each of the preceding clauses,
which individually or in the aggregate, would reasonably be expected to result
in a Material Adverse Effect;
          (d) the occurrence of any ERISA Event that alone, or together with any
other ERISA Events that have occurred, would reasonably be expected to result in
liability of the Borrowers and their Subsidiaries in an aggregate amount
exceeding $100,000;
          (e) the occurrence of any default or event of default, or the receipt
by Borrowers or any of their Subsidiaries of any written notice of an alleged
default or event of default, in respect of any Material Indebtedness of the
Borrowers or any of their Subsidiaries;
          (f) the entering into by a Borrower of any Exchange Agreement and the
material terms of such agreement;
          (g) any material transaction with an Affiliate of a Borrower, whether
or not in the Ordinary Course of Business;
          (h) any material claim made or asserted by a Borrower against the
Seller or by the Seller against a Borrower in connection with the Acquisition;
          (i) the receipt by the Borrowers or any of their Subsidiaries of any
notice of material non-compliance with or violation of any applicable federal,
state or local law, statute or regulation governing the sale, storage or
transportation of oil or any such agreement; and
          (j) any material non-compliance, unreasonable delay or other default
of which written notice was issued or received by a Borrower under a Qualified
Marketing Document or the termination of any Qualified Marketing Document;
          (k) any other development that results in, or would reasonably be
expected to result in, a Material Adverse Effect.
Each notice delivered under this Section 5.10 shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
                Section 5.11Existence; Conduct of Business. The Borrowers will,
and will cause each of their Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and maintain in full force and effect its legal
existence and its respective rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names, in each case material to the
conduct of its business, and will continue to engage in the same business as
presently conducted or such other businesses that are reasonably related
thereto; provided, that nothing in this Section 5.11 shall prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 7.3 .
                Section 5.12Compliance with Laws, Etc. The Borrowers will, and
will cause each of their Subsidiaries to, comply with all laws, rules,
regulations and requirements of any Governmental Authority applicable to its
business and properties, including

- 81 -



--------------------------------------------------------------------------------



 



without limitation, all Environmental Laws, ERISA and OSHA, except where the
failure to do so, either individually or in the aggregate, would not reasonably
be expected to result in a Material Adverse Effect.
                Section 5.13Payment of Obligations. The Borrowers will, and will
cause each of their Subsidiaries to, pay and discharge at or before maturity,
all of their obligations and liabilities (including without limitation all tax
liabilities and claims that could result in a statutory Lien) before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Borrowers or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.
                Section 5.14Books and Records. The Borrowers will, and will
cause each of their Subsidiaries to, keep proper books of record and account in
which full, true and correct entries shall be made of all dealings and
transactions in relation to their business and activities to the extent
necessary to prepare the consolidated financial statements of Borrowers in
conformity with GAAP.
                Section 5.15Visitation, Inspection, Etc. The Borrowers will, and
will cause each of their Subsidiaries to, permit any representative of the
Agents or any Lender, to visit and inspect their properties, to examine their
books and records, to perform audits, appraisals or valuations and to make
copies and take extracts therefrom, and to discuss their affairs, finances and
accounts with any of their officers and with their independent certified public
accountants, all at such reasonable times and as often as the Agents or any
Lender may reasonably request after reasonable prior notice to the Borrowers;
provided ,however , that if an Event of Default has occurred and is continuing,
no prior notice shall be required; provided , further , however , that the
Borrowers’ obligations in respect of the costs and expenses of any such visits
or inspections shall be as provided inSection 2.15(f) .
                Section 5.16Maintenance of Properties; Insurance. The Borrowers
will, and will cause each of their Subsidiaries to, (a) keep and maintain all
property material to the conduct of their businesses in good working order and
condition, ordinary wear and tear excepted, and (b) maintain insurance
including, but not limited to, public liability, product liability, business
interruption and fidelity coverage insurance, in such amounts and against such
risks as would be customary for companies in the same industry and of comparable
size as the Borrowers from responsible companies having and maintaining an A.M.
Best rating of “A minus” or better and being in a size category of VI or larger
or otherwise reasonably acceptable to the Administrative Agent, provided, that
SCOR Reinsurance Company shall be acceptable to the Administrative Agent for so
long as it maintains a rating not lower than BBB by S&P, B+ by A.M. Best or Baa3
by Moody’s. In addition to the foregoing, Borrowers further agree to maintain
and pay for insurance upon all goods constituting Collateral wherever located,
in storage or in transit in vehicles, including goods evidenced by documents,
covering casualty, hazard, public liability and such other risks and in such
amounts as would be customary for companies in the same industry and of
comparable size as Borrowers, from responsible companies having and maintaining
an A.M. Best rating of “A minus” or better and being in a size category of VI or
larger or otherwise reasonably acceptable to the Administrative Agent to

- 82 -



--------------------------------------------------------------------------------



 



insure the Administrative Agent’s interest in such Collateral. All such property
insurance policies shall name the Administrative Agent as loss payee and all
liability insurance policies shall name the Administrative Agent as additional
insured. The Borrowers shall deliver the original certificates of insurance
evidencing that the required insurance is in force together with satisfactory
lender’s loss payable and additional insured, as applicable, endorsements. Each
policy of insurance or endorsement shall contain a clause requiring the insurer
to give not less than thirty (30) days’ prior written notice to the
Administrative Agent in the event of cancellation or modification of the policy
for any reason whatsoever and a clause that the interest of the Administrative
Agent shall not be impaired or invalidated by any act or neglect of the
Borrowers or owner of the Collateral nor by the occupation of the premises for
purposes more hazardous than are permitted by said policy. If Borrowers fail to
provide and pay for such insurance, the Administrative Agent may, at Borrowers’
expense, procure the same, but shall not be required to do so. The Borrowers
agree to deliver to the Administrative Agent, promptly as rendered, true copies
of all reports made in any reporting forms to insurance companies at the
Administrative Agent’s request.
                Section 5.17Use of Proceeds and Letters of Credit. The Borrowers
will use the proceeds of all Loans to finance working capital needs , capital
expenditures and for other general corporate purposes of the Borrowers and their
Subsidiaries. No part of the proceeds of any Loan will be used, whether directly
or indirectly, for any purpose that would violate any rule or regulation of the
Board of Governors of the Federal Reserve System, including Regulations T, U or
X. All Letters of Credit will be used for general corporate purposes.
                Section 5.18[Reserved]
               Section 5.19 Subordinated Working Capital Facility. On any
Availability Support Trigger Date occurring after any date on which the Excess
Availability Conditions are not satisfied (and thereafter until the
Reinstatement Conditions are satisfied), the Administrative Agent may require
the Borrowers to obtain (a “Funding Request”), and the Borrowers shall obtain no
later than five (5) days after the date of any such Funding Request, advances
under the Subordinated Working Capital Credit Documents in amounts on any
applicable date of not less than $2,000,000, less the lowest daily Availability
during the five (5) consecutive Business Days immediately preceding the date of
any such Funding Request, and each day thereafter for so long as Availability
shall be less than $2,000,000, provided that the Borrowers shall not be
obligated to incur Subordinated Working Capital Indebtedness hereunder in an
aggregate amount exceeding $5,000,000 outstanding at any time. The Borrowers may
request advances under the Subordinated Working Capital Documents in excess of
such required amounts from time to time upon prior notice to the Agents. The
Borrowers may repay Subordinated Working Capital Indebtedness, whether incurred
voluntarily or otherwise hereunder, if and only if, (i) Availability shall have
been greater than $2,000,000 for five (5) consecutive Business Days preceding
any repayment date, (ii) after giving effect to such repayments there will be
not less than $2,000,000 of Availability for five (5) consecutive Business Days
thereafter, (iii) the aggregate amount of such repayments do not exceed the
amount of the Subordinated Working Capital Indebtedness plus interest and other
fees at a rate not to exceed 10% per annum in the aggregate, and (iv) no Default
or Event of Default exists. Amounts repaid in respect of Subordinated Working
Capital Indebtedness, to the extent

- 83 -



--------------------------------------------------------------------------------



 



permitted under the provisions of this Section 5.19, shall be deemed applied
first to that portion of the Subordinated Working Capital Indebtedness
voluntarily incurred by the Borrowers, to the extent thereof, and next to
Subordinated Working Capital Indebtedness incurred to satisfy the requirements
of this Section 5.19 .
ARTICLE VI
FINANCIAL COVENANTS
          Each Borrower covenants and agrees that so long as any Lender has a
Commitment hereunder or any Obligation remains unpaid or outstanding:
                Section 6.1Fixed Charge Coverage Ratio. From and after any date
on which the Excess Availability Conditions are not satisfied (and thereafter
until the Reinstatement Conditions are satisfied), the Borrowers shall maintain,
as of the end of the immediately preceding Fiscal Quarter and each Fiscal
Quarter thereafter, a Fixed Charge Coverage Ratio of not less than (a) 1.10:
1.00 for the Fiscal Quarter ending September 30, 2006, (b) 1.15:1.00 for the
Fiscal Quarters ending December 31, 2006 and March 31 and June 30, 2007, and
(c) 1.25:1.00 for the Fiscal Quarter ending September 30, 2007 and as of the
last day of each Fiscal Quarter thereafter.
                Section 6.2Capital Expenditures. On any date on which the Excess
Availability Conditions are not satisfied (and thereafter until the
Reinstatement Conditions are satisfied), the Borrowers shall not make Capital
Expenditures if, after giving effect thereto, the following limitations would be
exceeded: (a) $67,000,000 during the Fiscal Year ending December 31, 2006,
exclusive, however, of capital assets valued up to $6,000,0000 acquired on or
about August 1, 2006, by Delek Refining from Pride Companies, L.P. and its
Affiliates; (b) $40,000,000 during the Fiscal Year ending December 31, 2007; or
(c) $10,000,000 during the Fiscal Year ending December 31, 2008, provided , that
up to $7,500,000 of Capital Expenditures permitted in any Fiscal Year that were
not made in such Fiscal Year may be carried to the next, and only the next,
Fiscal Year.
ARTICLE VII
NEGATIVE COVENANTS
          Each Borrower covenants and agrees that so long as any Lender has a
Commitment hereunder or any Obligation remains outstanding:
                Section 7.1Indebtedness and Preferred Equity. The Borrowers will
not, and will not permit any of their Subsidiaries to, create, incur, assume or
suffer to exist any Indebtedness, except:
          (a) Indebtedness created pursuant to the Loan Documents;
          (b) Indebtedness of the Borrowers and their Subsidiaries existing on
the date hereof and set forth on Schedule 7.1 and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof (immediately prior

- 84 -



--------------------------------------------------------------------------------



 



to giving effect to such extension, renewal or replacement) or shorten the
maturity or the weighted average life thereof;
          (c) Indebtedness of the Borrowers or any Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations, and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof to the extent consistent with the
provisions of Section 6.2 ;
          (d) Indebtedness of the Borrowers owing to any Subsidiary and of any
Subsidiary owing to a Borrower or any other Subsidiary; provided , that any such
Indebtedness that is owed to a Subsidiary that is not a Subsidiary Loan Party
shall be subject to Section 7.4 ;
          (e) Guarantees by a Borrower of Indebtedness of any Subsidiary and by
any Subsidiary of Indebtedness of a Borrower or any other Subsidiary; provided ,
that Guarantees by any Loan Party of Indebtedness of any Subsidiary that is not
a Subsidiary Loan Party shall be subject to Section 7.4 ;
          (f) Permitted Subordinated Debt;
          (g) Indebtedness in respect of Hedging Obligations permitted by
Section 7.10; and
          (h) other unsecured Indebtedness of a Borrower or its Subsidiaries in
an aggregate principal amount not to exceed $5,000,000.
No Borrower will, nor will it permit any Subsidiary to, issue any preferred
stock or other preferred equity interests that (i) matures or is mandatorily
redeemable pursuant to a sinking fund obligation or otherwise, (ii) is or may
become redeemable or repurchaseable by a Borrower or such Subsidiary at the
option of the holder thereof, in whole or in part or (iii) is convertible or
exchangeable at the option of the holder thereof for Indebtedness or preferred
stock or any other preferred equity interests described in this paragraph, on or
prior to, in the case of clause (i), (ii) or (iii), the first anniversary of the
Revolving Commitment Termination Date.
                Section 7.2 Negative Pledge. The Borrowers will not, and will
not permit any of their Subsidiaries to, create, incur, assume or suffer to
exist any Lien on any of their assets or property now owned or hereafter
acquired or, except:
          (a) Liens securing the Obligations;
          (b) Permitted Liens;
          (c) any Liens on any property or asset of a Borrower or any Subsidiary
existing on the Closing Date set forth onSchedule 7.2 ; provided , that such
Lien shall not apply to any other property or asset of such Borrower or any
Subsidiary;
          (d) purchase money Liens upon or in any fixed or capital assets to
secure the purchase price or the cost of construction or improvement of such
fixed or capital assets or to

- 85 -



--------------------------------------------------------------------------------



 



secure Indebtedness incurred solely for the purpose of financing the
acquisition, construction or improvement of such fixed or capital assets
(including Liens securing any Capital Lease Obligations); provided , that
(i) such Lien secures Indebtedness permitted by Section 7.1(c ), (ii) such Lien
attaches to such asset concurrently or within 90 days after the acquisition,
improvement or completion of the construction thereof; (iii) such Lien does not
extend to any other asset; and (iv) the Indebtedness secured thereby does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets;
          (e) any Lien (i) existing on any asset of any Person at the time such
Person becomes a Subsidiary of a Borrowers, (ii) existing on any asset of any
Person at the time such Person is merged with or into a Borrower or any
Subsidiary of a Borrower or (iii) existing on any asset prior to the acquisition
thereof by a Borrower or any Subsidiary of a Borrower; provided , that any such
Lien was not created in the contemplation of any of the foregoing and any such
Lien secures only those obligations which it secures on the date that such
Person becomes a Subsidiary or the date of such merger or the date of such
acquisition; and
          (f) extensions, renewals, or replacements of any Lien referred to in
paragraphs (a) through (d) of this Section 7.2; provided, that the principal
amount of the Indebtedness secured thereby is not increased and that any such
extension, renewal or replacement is limited to the assets originally encumbered
thereby.
                Section 7.3Fundamental Changes.
          (a) The Borrowers will not, and will not permit any Subsidiary to,
merge into or consolidate into any other Person, or permit any other Person to
merge into or consolidate with it, or sell, lease, transfer or otherwise dispose
of (in a single transaction or a series of transactions) all or substantially
all of its assets (in each case, whether now owned or hereafter acquired) or all
or substantially all of the stock of any of their Subsidiaries (in each case,
whether now owned or hereafter acquired) or liquidate or dissolve; provided ,
that if at the time thereof and immediately after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing (i) a Borrower
or any Subsidiary may merge with a Person if a Borrower (or such Subsidiary if
such Borrower is not a party to such merger) is the surviving Person, (ii) any
Subsidiary may merge into another Subsidiary; provided , that if any party to
such merger is a Subsidiary Loan Party, the Subsidiary Loan Party shall be the
surviving Person, (iii) any Subsidiary may sell, transfer, lease or otherwise
dispose of all or substantially all of its assets to the Borrowers or to a
Subsidiary Loan Party and (iv) any Subsidiary (other than a Subsidiary Loan
Party) may liquidate or dissolve if the Borrowers determine in good faith that
such liquidation or dissolution is in the best interests of the Borrowers and is
not materially disadvantageous to the Lenders; provided , that any such merger
involving a Person that is not a wholly-owned Subsidiary immediately prior to
such merger shall not be permitted unless also permitted by Section 7.4 .
Nothing in this Section 7.3(a) shall affect the rights and obligations of the
Borrowers under the Marketing Agreement.
          (b) The Borrowers will not, and will not permit any of their
Subsidiaries to, engage in any business other than businesses of the type
conducted by the Borrowers and their Subsidiaries on the date hereof and
businesses reasonably related thereto.

- 86 -



--------------------------------------------------------------------------------



 



                Section 7.4Investments, Loans, Etc. The Borrowers will not, and
will not permit any of their Subsidiaries to, purchase, hold or acquire
(including pursuant to any merger with any Person that was not a wholly-owned
Subsidiary prior to such merger), any common stock, evidence of indebtedness or
other securities (including any option, warrant, or other right to acquire any
of the foregoing) of, make or permit to exist any loans or advances to,
Guarantee any obligations of, or make or permit to exist any investment or any
other interest in, any other Person (all of the foregoing being collectively
called “Investments”), or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Person that constitute a
business unit, or create or form any Subsidiary, except:
          (a) Investments (other than Permitted Investments) existing on the
date hereof and set forth on Schedule 7.4 (including Investments in
Subsidiaries);
          (b) Permitted Investments;
          (c) Guarantees constituting Indebtedness permitted by Section 7.1;
          (d) Investments made by the Borrowers in or to any Subsidiary and by
any Subsidiary to the Borrowers or in or to another Subsidiary; provided , that
the aggregate amount of Investments by Loan Parties in or to, and Guarantees by
Loan Parties of Indebtedness of any Subsidiary that is not a Subsidiary Loan
Party (including all such Investments and Guarantees existing on the Closing
Date), shall not exceed $1,000,000 at any time outstanding;
          (e) loans or advances to employees, officers or directors of the
Borrowers or any Subsidiary in the ordinary course of business for travel,
relocation and related expenses; provided, however, that the aggregate
outstanding amount of all such loans and advances does not exceed $300,000 at
any time;
          (f) Hedging Transactions permitted by Section 7.10; and
          (g) Other Investments which in the aggregate do not exceed $1,000,000
in any Fiscal Year.
                Section 7.5Restricted Payments. The Borrowers will not, and will
not permit their Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any dividend on any class of its stock, or make any
payment on account of, or set apart assets for a sinking or other analogous fund
for, the purchase, redemption, retirement, defeasance or other acquisition of,
any shares of common stock or Indebtedness subordinated to the Obligations of
the Borrowers or any Guarantee thereof or any options, warrants, or other rights
to purchase such common stock or such Indebtedness, whether now or hereafter
outstanding (each, a “Restricted Payment “), except for (i) dividends payable by
the Borrowers solely in shares of any class of their common stock,
(ii) Restricted Payments made by any Subsidiary to the Borrowers or to another
Subsidiary, on at least a pro rata basis with any other shareholders if such
Subsidiary is not wholly owned by a Borrower and other wholly owned
Subsidiaries, (iii) dividends or distributions in respect of its stock or equity
interests, provided that on any date on which the Excess Availability Conditions
are not satisfied (and thereafter until the Reinstatement Conditions are
satisfied) neither Borrower shall pay any cash dividend or distribution in
respect of any class of its stock or equity interests until after payment in
full of the

- 87 -



--------------------------------------------------------------------------------



 



Subordinated Note and, after such payment in full, each of the Conditions to
Dividends shall have been satisfied as of the date of and after giving effect to
any such dividend or distribution, (iv) fees payable under the Management
Agreement, provided that on any date on which the Excess Availability Conditions
are not satisfied (and thereafter until the Reinstatement Conditions are
satisfied) the Borrowers shall not pay any fees under the Management Agreement
if, after giving effect to such payments, the aggregate fees paid in the
applicable Fiscal Year would exceed $2,500,000, (v) amounts payable under the
Marketing Agreement, (vi) payments permitted in respect of Permitted
Subordinated Debt, and (viii) reimbursements paid to an Affiliate for direct
operating expenses paid by such Affiliate on behalf of a Borrower.
                Section 7.6Sale of Assets. The Borrowers will not, and will not
permit any of their Subsidiaries to, convey, sell, lease, assign, transfer or
otherwise dispose of, any of its assets, business or property, whether now owned
or hereafter acquired, or, in the case of any Subsidiary, issue or sell any
shares of such Subsidiary’s Capital Stock to any Person other than a Borrower or
any wholly-owned Subsidiary of a Borrower (or to qualify directors if required
by applicable law), except:
          (a) the sale or other disposition for fair market value of obsolete or
worn out property or other property not necessary for operations disposed of in
the ordinary course of business;
          (b) the sale of inventory and Permitted Investments in the ordinary
course of business; and
          (c) the sale or other disposition of such assets in an aggregate
amount not to exceed $1,000,000 in any Fiscal Year.
                Section 7.7Transactions with Affiliates. The Borrowers will not,
and will not permit any of their Subsidiaries to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except, after written notice to the Agents (except with
respect to clauses (d), (e) and (f) below), (a) in the ordinary course of
business at prices and on terms and conditions not less favorable to the
Borrowers or such Subsidiary than could be obtained on an arm’s-length basis
from unrelated third parties provided , that no such Accounts arising from sales
to Mapco shall be permitted unless either (i) such Accounts are LC Backed
Accounts, or (ii) for so long as Availability is greater than $20,000,000, the
Borrowers may enter into transactions giving rise to Accounts owing by Mapco
that are not LC Backed Accounts but in an aggregate amount not to exceed
$5,000,000 at any time outstanding, (b) transactions between or among the
Borrowers and any Subsidiary Loan Party not involving any other Affiliates,
(c) any Restricted Payment permitted by Section 7.5 , (d) payments under the
Management Agreement subject to the restrictions set forth in Section 7.5 and
(e) payments under the Marketing Agreement and (f) any transactions contemplated
by the Services Agreement and the Marketing Agreement.
                Section 7.8Restrictive Agreements. The Borrowers will not, and
will not permit any Subsidiary to, directly or indirectly, enter into, incur or
permit to exist any agreement that prohibits, restricts or imposes any condition
upon (a) the ability of the

- 88 -



--------------------------------------------------------------------------------



 



Borrowers or any Subsidiary to create, incur or permit any Lien upon any of its
assets or properties, whether now owned or hereafter acquired, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to its common stock, to make or repay loans or advances to the Borrowers or any
other Subsidiary, to Guarantee Indebtedness of the Borrowers or any other
Subsidiary or to transfer any of its property or assets to a Borrower or any
Subsidiary of a Borrower; provided , that (i) the foregoing shall not apply to
restrictions or conditions imposed by law or by this Agreement or any other Loan
Document, (ii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale, provided such restrictions and conditions apply only to the
Subsidiary that is sold and such sale is permitted hereunder, (iii) clause
(a) shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions and conditions apply only to the property or assets securing such
Indebtedness or to customary provisions in leases restricting the assignment
thereof.
                Section 7.9Sale and Leaseback Transactions. The Borrowers will
not, and will not permit any of the Subsidiaries to, enter into any arrangement,
directly or indirectly, whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereinafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
sold or transferred.
                Section 7.10Hedging Transactions. The Borrowers will not, and
will not permit any of the Subsidiaries to, enter into any Hedging Transaction,
other than Hedging Transactions entered into in the ordinary course of business
to hedge or mitigate interest rate or commodity pricing risks to which the
Borrowers or any Subsidiary is exposed in the conduct of its business or the
management of its liabilities; provided , that the Borrowers shall not enter
into any Hedging Transactions with counterparties other than financial
institutions that have combined capital and surplus and undivided profits of not
less than $500,000,000, Persons whose senior, long term unsecured debt has an
actual or implied rating at or above BBB- from S&P or the equivalent or higher
rating by any other nationally recognized rating agency, or such other Persons
as shall be reasonably acceptable to the Administrative Agent. Solely for the
avoidance of doubt, the Borrowers acknowledge that a Hedging Transaction entered
into for speculative purposes or of a speculative nature (which shall be deemed
to include any Hedging Transaction under which the Borrowers or any of their
Subsidiaries is or may become obliged to make any payment (i) in connection with
the purchase by any third party of any common stock or any Indebtedness or
(ii) as a result of changes in the market value of any common stock or any
Indebtedness) is not a Hedging Transaction entered into in the ordinary course
of business to hedge or mitigate interest rate risks.
                Section 7.11Amendment to Material Documents. The Borrowers will
not, and will not permit any of their Subsidiaries to, amend, modify or waive,
in a manner materially adverse to the Lenders, any of their rights under
(a) their respective certificates of incorporation, bylaws or other
organizational documents, (b) the Asset Purchase Agreement or (c) any Qualified
Marketing Document (it being acknowledged that the operation of escalation
clauses and other pricing and fee adjustments as contemplated by the Qualified

- 89 -



--------------------------------------------------------------------------------



 



Marketing Documents in accordance with their tenor as of the Closing Date will
not constitute amendments, modifications or waivers thereof).
                Section 7.12Permitted Subordinated Indebtedness.
          (a) The Borrowers will not, and will not permit any of their
Subsidiaries to (i) prepay, redeem, repurchase or otherwise acquire for value
any Permitted Subordinated Debt, or (ii) make any principal, interest or other
payments on any Permitted Subordinated Debt that is not expressly permitted by
the subordination provisions of the Subordinated Debt Documents.
          (b) The Borrowers will not, and will not permit any of their
Subsidiaries to, agree to or permit any amendment, modification or waiver of any
provision of any Subordinated Debt Document if the effect of such amendment,
modification or waiver is to (i) increase the interest rate on such Permitted
Subordinated Debt or change (to earlier dates) the dates upon which principal
and interest are due thereon; (ii) alter the redemption, prepayment or
subordination provisions thereof; (iii) alter the covenants and events of
default in a manner that would make such provisions more onerous or restrictive
to the Borrowers or any such Subsidiary; or (iv) otherwise increase the
obligations of the Borrowers or any Subsidiary in respect of such Permitted
Subordinated Debt or confer additional rights upon the holders thereof which
individually or in the aggregate would be adverse to the Borrowers or any of
their Subsidiaries or to the Agents or the Lenders.
                Section 7.13Accounting Changes. The Borrowers will not, and will
not permit any of their Subsidiaries to, make any significant change in
accounting treatment or reporting practices, except as required by GAAP, or
change the fiscal year of the Borrowers or of any of their Subsidiaries, except
to change the fiscal year of a Subsidiary to conform its fiscal year to that of
the Borrowers.
                Section 7.14Lease Obligations. The Borrowers will not, and will
not permit any Subsidiary to, create or suffer to exist any obligations for the
payment under operating leases or agreements to lease (but excluding any
obligations under leases required to be classified as capital leases under GAAP
having a term of five years or more) which would cause the present value of the
direct or contingent liabilities of the Consolidated Companies under such leases
or agreements to lease, on a consolidated basis, to exceed $1,000,000 in the
aggregate in any Fiscal Year.
ARTICLE VIII
EVENTS OF DEFAULT
                Section 8.1Events of Default. If any of the following events
(each an “Event of Default”) shall occur:
          (a) the Borrowers shall fail to pay any principal of any Loan or of
any reimbursement obligation in respect of any LC Disbursement when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment or otherwise; or

- 90 -



--------------------------------------------------------------------------------



 



          (b) the Borrowers shall fail to pay any interest on any Loan or any
fee or any other amount (other than an amount payable under clause (a) of this
Section 8.1 ) payable under this Agreement or any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of three (3) Business Days; or
          (c) any representation or warranty made or deemed made by or on behalf
of the Borrowers or any Subsidiary in or in connection with this Agreement or
any other Loan Document (including the Schedules attached thereto) and any
amendments or modifications hereof or waivers hereunder, or in any certificate,
report, financial statement or other document submitted to the Administrative
Agent or the Lenders by any Loan Party or any representative of any Loan Party
pursuant to or in connection with this Agreement or any other Loan Document
shall prove to be incorrect in any material respect when made or deemed made or
submitted; or
          (d) the Borrowers shall fail to observe or perform any covenant or
agreement contained in (i) Sections 5.1, 5.2, or 5.11 (with respect to the
Borrowers’ existence) or Articles VI or VII , or (ii) with respect to the
Borrowers’ obligation to deliver Borrowing Base Certificates under Section 5.9 ,
such failure shall remain unremedied (i) one (1) Business Day on more than three
occasions during any 30 day period during any period in which Borrowing Base
Certificates are deliverable daily and (ii) three (3) Business Days during a
period in which Borrowing Base Certificates are deliverable less frequently; or
          (e) any Loan Party shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those referred to in clauses
(a), (b) and (d) above) or any other Loan Document, and such failure shall
remain unremedied for 30 days after the earlier of (i) any Responsible Officer
of a Borrower becomes aware of such failure, or (ii) written notice thereof
shall have been given to the Borrower by an Agent or any Lender; or
          (f) any Subordinated Debt Document shall cease to be in full force and
effect or the validity or enforceability thereof is disaffirmed by or on behalf
of any subordinated lender party thereto, or any Obligations fail to constitute
“Senior Indebtedness” for purposes of the applicable Subordinated Debt Document,
or all or any part of the Permitted Subordinated Debt is accelerated, declared
to be due and payable, or is required to be prepaid or redeemed, in each case
prior to the stated maturity thereof or the holder of any Permitted Subordinated
Debt shall breach the terms of any subordination agreement with an Agent or the
Lenders; or
          (g) the Borrowers or any Subsidiary (whether as primary obligor or as
guarantor or other surety) shall fail to pay any principal of, or premium or
interest on, any Material Indebtedness that is outstanding, when and as the same
shall become due and payable (whether at scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument evidencing or governing such Indebtedness; or any other event shall
occur or condition shall exist under any agreement or instrument relating to
such Indebtedness and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or permit the acceleration of, the maturity of such
Indebtedness; or any such Indebtedness shall be declared to be due and payable,
or required to be prepaid or redeemed (other than by a regularly scheduled
required prepayment or

- 91 -



--------------------------------------------------------------------------------



 



redemption), purchased or defeased, or any offer to prepay, redeem, purchase or
defease such Indebtedness shall be required to be made, in each case prior to
the stated maturity thereof; or
          (h) a Borrower or any Subsidiary shall (i) commence a voluntary case
or other proceeding or file any petition seeking liquidation, reorganization or
other relief under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of its or any
substantial part of its property, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (i) of this Section 8.1 , (iii) apply for or consent to the
appointment of a custodian, trustee, receiver, liquidator or other similar
official for a Borrower or any such Subsidiary for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors, or (vi) take any action for the purpose of effecting any
of the foregoing; or
          (i) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of a Borrower, any Subsidiary or its debts, or any substantial part
of its assets, under any federal, state or foreign bankruptcy, insolvency or
other similar law now or hereafter in effect or (ii) the appointment of a
custodian, trustee, receiver, liquidator or other similar official for a
Borrower or any Subsidiary for a substantial part of its assets, and in any such
case, such proceeding or petition shall remain undismissed for a period of
60 days or an order or decree approving or ordering any of the foregoing shall
be entered; or
          (j) a Borrower or any Subsidiary shall become unable to pay, shall
admit in writing its inability to pay, or shall fail to pay, its debts as they
become due; or
          (k) an ERISA Event shall have occurred that, when taken together with
other ERISA Events that have occurred, would reasonably be expected to result in
a Material Adverse Effect; or
          (l) any judgment or order for the payment of money in excess of
$2,000,000 in the aggregate, which shall be rendered against a Borrower or any
Subsidiary, and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be a period of 30
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; or
          (m) any non-monetary judgment or order shall be rendered against a
Borrower or any Subsidiary that could reasonably be expected to have a Material
Adverse Effect, and there shall be a period of 30 consecutive days during which
a stay of enforcement of such judgment or order, by reason of a pending appeal
or otherwise, shall not be in effect; or
          (n) a Change in Control shall occur or exist; or
          (o) any Loan Document shall for any reason cease to be valid and
binding on, or enforceable against, any Loan Party that is a party thereto, or
any Loan Party shall so state in writing, or any Loan Party shall seek to
terminate a Loan Document;

- 92 -



--------------------------------------------------------------------------------



 



then, and in every such event (other than an event with respect to the Borrowers
described in clause (h) or (i) of this Section 8.1) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall, by notice to the Borrowers, take
any or all of the following actions, at the same or different times:
(i) terminate the Commitments, whereupon the Commitment of each Lender shall
terminate immediately, (ii) declare the principal of and any accrued interest on
the Loans, and all other Obligations owing hereunder, to be, whereupon the same
shall become, due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers,
(iii) exercise all remedies contained in any other Loan Document, and
(iv) exercise any other remedies available at law or in equity; and that, if an
Event of Default specified in either clause (h) or (i) shall occur, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon, and all fees, and all other
Obligations shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers.
ARTICLE IX
THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
                Section 9.1Appointment of Agents.
          (a) Each Lender irrevocably appoints SunTrust Bank as the
Administrative Agent and as the Collateral Agent and authorizes each to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent and the Collateral Agent, respectively, under this
Agreement and the other Loan Documents, together with all such actions and
powers that are reasonably incidental thereto. The Administrative Agent and the
Collateral Agent may perform any of their duties hereunder or under the other
Loan Documents by or through any one or more sub-agents or attorneys-in-fact
appointed by the either. The Administrative Agent, the Collateral Agent and any
such sub-agent or attorney-in-fact may perform any and all of their duties and
exercise their rights and powers through their respective Related Parties. The
exculpatory provisions set forth in this Article shall apply to any such
sub-agent or attorney-in-fact and the Related Parties of the Administrative
Agent or the Collateral Agent, any such sub-agent and any such attorney-in-fact
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent and the Collateral Agent.
          (b) The Issuing Bank shall act on behalf of the Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith
until such time and except for so long as the Administrative Agent may agree at
the request of the Required Lenders to act for the Issuing Bank with respect
thereto; provided, that the Issuing Bank shall have all the benefits and
immunities (i) provided to the Administrative Agent in this Article with respect
to any acts taken or omissions suffered by the Issuing Bank in connection with
Letters of Credit issued by it or proposed to be issued by it and the
application and agreements for letters of credit pertaining to the Letters of
Credit as fully as if the term “Administrative Agent” as used in this Article
included the Issuing Bank with respect to such acts or omissions and (ii) as
additionally provided in this Agreement with respect to the Issuing Bank.

- 93 -



--------------------------------------------------------------------------------



 



                Section 9.2Nature of Duties. Neither the Administrative Agent
nor the Collateral Agent shall have any duties or obligations except those
expressly set forth in this Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, (a) neither the Administrative Agent
nor the Collateral Agent shall be subject to any fiduciary or other implied
duties, regardless of whether a Default or an Event of Default has occurred and
is continuing, (b) neither the Administrative Agent nor the Collateral Agent
shall have any duty to take any discretionary action or exercise any
discretionary powers, except those discretionary rights and powers expressly
contemplated by the Loan Documents that either Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 10.2 ), and (c) except as expressly set forth in the Loan Documents,
neither the Administrative Agent nor the Collateral Agent shall have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrowers or any of their Subsidiaries that is communicated to
or obtained by an Agent or any of its Affiliates in any capacity. Neither the
Administrative Agent nor the Collateral Agent shall be liable for any action
taken or not taken by it, its sub-agents or attorneys-in-fact with the consent
or at the request of the Required Lenders (or such other number or percentage of
the Lenders as shall be necessary under the circumstances as provided in
Section 10.2 ) or in the absence of its own gross negligence or willful
misconduct. Neither the Administrative Agent nor the Collateral Agent shall be
responsible for the negligence or misconduct of any sub-agents or
attorneys-in-fact selected by it with reasonable care. Neither the
Administrative Agent nor the Collateral Agent shall be deemed to have knowledge
of any Default or Event of Default unless and until written notice thereof
(which notice shall include an express reference to such event being a “Default”
or “Event of Default” hereunder) is given to an Agent by the Borrowers or any
Lender, and neither Agent shall be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements, or other terms and conditions set forth in any Loan Document,
(iv) the validity, enforceability, effectiveness or genuineness of any Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article III or elsewhere in any Loan Document,
other than to confirm receipt of items expressly required to be delivered to an
Agent. The Agents may consult with legal counsel (including counsel for the
Borrower) concerning all matters pertaining to such duties.
                Section 9.3Lack of Reliance on the Agents. Each of the Lenders,
the Swingline Lender and the Issuing Bank acknowledges that it has,
independently and without reliance upon the Agents or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each of the Lenders,
the Swingline Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon the Agents or any other Lender and based
on such documents and information as it has deemed appropriate, continue to make
its own decisions in taking or not taking of any action under or based on this
Agreement, any related agreement or any document furnished hereunder or
thereunder.
                Section 9.4Certain Rights of the Agents. If an Agent shall
request instructions from the Required Lenders with respect to any action or
actions (including

- 94 -



--------------------------------------------------------------------------------



 



the failure to act) in connection with this Agreement, such Agent shall be
entitled to refrain from such act or taking such act, unless and until it shall
have received instructions from such Lenders; and such Agent shall not incur
liability to any Person by reason of so refraining. Without limiting the
foregoing, no Lender shall have any right of action whatsoever against either
Agent as a result of such Agent acting or refraining from acting hereunder in
accordance with the instructions of the Required Lenders where required by the
terms of this Agreement.
                Section 9.5Reliance by Agents. The Agents shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
believed by it to be genuine and to have been signed, sent or made by the proper
Person. The Agents may also rely upon any statement made to them orally or by
telephone and believed by them to be made by the proper Person and shall not
incur any liability for relying thereon. The Agents may consult with legal
counsel (including counsel for the Borrowers), independent public accountants
and other experts selected by them and shall not be liable for any action taken
or not taken by them in accordance with the advice of such counsel, accountants
or experts.
                Section 9.6The Agents in their Individual Capacity. Any bank or
other financial institution serving as an Agent shall have the same rights and
powers under this Agreement and any other Loan Document in its capacity as a
Lender as any other Lender and may exercise or refrain from exercising the same
as though it were not an Agent; and the terms “Lenders”, “Required Lenders”,
“holders of Notes”, or any similar terms shall, unless the context clearly
otherwise indicates, include each of the Administrative Agent and the Collateral
Agent in their individual capacities. Any bank acting as an Agent and its
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of business with the Borrowers or any Subsidiary or Affiliate of the
Borrowers as if it were not an Agent hereunder.
                Section 9.7Successor Agents.
          (a) An Agent may resign at any time by giving notice thereof to the
Lenders and the Borrowers. Upon any such resignation, the Required Lenders shall
have the right to appoint a successor Agent, subject to the approval by the
Borrowers provided that no Event of Default shall exist at such time. If no
successor Agent shall have been so appointed, and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of resignation,
then the retiring Agent may, on behalf of the Lenders and the Issuing Bank,
appoint a successor Agent, which shall be a commercial bank organized under the
laws of the United States of America or any state thereof or a bank or a
commercial finance lender which maintains an office in the United States, having
a combined capital and surplus of at least $500,000,000.
          (b) Upon the acceptance of its appointment as an Agent hereunder by a
successor, such successor Agent shall thereupon succeed to and become vested
with all the rights, powers, privileges and duties of the retiring Agent, and
the retiring Agent shall be discharged from its duties and obligations under
this Agreement and the other Loan Documents. If within 45 days after written
notice is given of the retiring Agent’s resignation under this Section 9.7 no
successor Agent shall have been appointed and shall have accepted such
appointment, then on such 45 th day (i) the retiring Agent’s resignation shall
become effective,

- 95 -



--------------------------------------------------------------------------------



 



(ii) the retiring Agent shall thereupon be discharged from its duties and
obligations under the Loan Documents and (iii) the Required Lenders shall
thereafter perform all duties of the retiring Agent under the Loan Documents
until such time as the Required Lenders appoint a successor Agent as provided
above. After any retiring Agent’s resignation hereunder, the provisions of this
Article shall continue in effect for the benefit of such retiring Agent and its
representatives and agents in respect of any actions taken or not taken by any
of them while it was serving as an Agent.
                Section 9.8Authorization to Execute other Loan Documents. Each
Lender hereby authorizes each Agent to execute on behalf of all Lenders all Loan
Documents other than this Agreement.
                Section 9.9Documentation Agent; Syndication Agent. Each Lender
hereby designates The CIT Group/Business Credit, Inc. and National City Business
Credit, Inc. as Co-Documentation Agents and agrees that the Co-Documentation
Agents shall have no duties or obligations, as such, under any Loan Documents to
any Lender or any Loan Party. Each Lender hereby designates Bank of America,
N.A. and PNC Bank, National Association as Co-Syndication Agents and agrees that
the Co-Syndication Agents shall have no duties or obligations, as such, under
any Loan Documents to any Lender or any Loan Party.
                Section 9.10BSI Report; Reconciliation to Borrowing Base. Upon
the Agents’ receipt of the BSI Report, they shall promptly reconcile such report
to the most recent Borrowing Base Certificate and deliver such reconciliation to
the Lenders.
ARTICLE X
MISCELLANEOUS
                Section 10.1Notices.
          (a) Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications to any
party herein to be effective shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

     
To the Borrowers:
   
 
   
 
  DELEK REFINING, LTD.
 
  830 Crescent Centre, Suite 300
 
  Franklin, Tennessee 37067
 
  Attn: Mr. Ed Morgan, CFO and Treasurer
 
  Telecopy No.: (615) 224-1185
 
   
 
  and

- 96 -



--------------------------------------------------------------------------------



 



     
 
  Fulbright & Jaworski LLP
 
  666 Fifth Avenue
 
  New York, New York 10103
 
  Attn: Mara Rogers
 
  Telecopy No.: (212) 318-3400
 
   
To the Administrative Agent, Collareral Agent or Swingline Lender:
  SunTrust Bank
 
  303 Peachtree Street, N. E.
 
  Atlanta, Georgia 30308
 
  Attention: Mr. Patrick Bickers
 
  Telecopy Number: (404) 588-7189
 
   
With a copy to:
  SunTrust Bank
 
  Agency Services
 
  303 Peachtree Street, N. E./ 25th Floor
 
  Atlanta, Georgia 30308
 
  Attention: Ms. Doris Folsum
 
  Telecopy Number: (404) 658-4906
 
   
 
  and
 
   
 
  Parker Hudson Rainer & Dobbs LLP
 
  285 Peachtree Center Avenue
 
  Marquis Two Tower, Suite 1500
 
  Atlanta, Georgia 30303
 
  Attention: Robert A. Crosby
 
  Telecopy Number: (404) 522-8409
 
   
To the Issuing Bank:
  SunTrust Bank
 
  25 Park Place, N. E./Mail Code 3706
 
  Atlanta, Georgia 30303
 
  Attention: John Conley
 
  Telecopy Number: (404) 588-8129
 
   
To the Swingline Lender:
  SunTrust Bank
 
  Agency Services
 
  303 Peachtree Street, N.E./25th Floor
 
  Atlanta, Georgia 30308
 
  Attention: Ms. Doris Folsum
 
  Telecopy Number: (404) 658-4906
 
   
To any other Lender:
  the address set forth in the Administrative
 
  Questionnaire or the Assignment and Acceptance
 
  Agreement executed by such Lender

- 97 -



--------------------------------------------------------------------------------



 



Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications to any Person shall, when transmitted by overnight
delivery, or faxed, be effective the next day after presentation to an overnight
courier for overnight (next-day) delivery, or transmitted in legible form by
facsimile machine, respectively, or if mailed, upon the fifth Business Day after
the date on which the same is deposited with the US Postal Service by certified
or registered mail or if delivered, upon delivery; provided, that notices
delivered to the Administrative Agent, the Collateral Agent, the Issuing Bank or
the Swingline Bank shall not be effective until actually received by such Person
at its address specified in this Section 10.1 .
          (b) Any agreement of the Agents and the Lenders herein to receive
certain notices by telephone or facsimile is solely for the convenience and at
the request of the Borrowers. The Agents and the Lenders shall be entitled to
rely on the authority of any Person purporting to be a Person authorized by the
Borrowers to give such notice and the Agents and Lenders shall not have any
liability to the Borrowers or other Person on account of any action taken or not
taken by the Agents or the Lenders in good faith reliance upon such telephonic
or facsimile notice. The obligation of the Borrowers to repay the Loans and all
other Obligations hereunder shall not be affected in any way or to any extent by
any failure of the Agents and the Lenders to receive written confirmation of any
telephonic or facsimile notice or the receipt by an Agent and the Lenders of a
confirmation which is at variance with the terms understood by the such Agent
and the Lenders to be contained in any such telephonic or facsimile notice.
                Section 10.2Waiver; Amendments; Out-of-Formula Loans.
          (a) No failure or delay by an Agent, the Issuing Bank or any Lender in
exercising any right or power hereunder or any other Loan Document, and no
course of dealing between the Borrowers and the Agents or any Lender , shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power or any abandonment or discontinuance of steps to enforce
such right or power, preclude any other or further exercise thereof or the
exercise of any other right or power hereunder or thereunder. The rights and
remedies of the Agents, the Issuing Bank and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies provided by law. No waiver of any provision of this Agreement or any
other Loan Document or consent to any departure by the Borrowers therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section 10.2 , and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or the issuance of a Letter of
Credit shall not be construed as a waiver of any Default or Event of Default,
regardless of whether an Agent, any Lender or the Issuing Bank may have had
notice or knowledge of such Default or Event of Default at the time.
          (b) No amendment or waiver of any provision of this Agreement or the
other Loan Documents, nor consent to any departure by the Borrowers therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Borrowers and the Required Lenders or the Borrowers and the Agents with
the consent of the Required Lenders and then

- 98 -



--------------------------------------------------------------------------------



 



such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, that no amendment or waiver
shall: (i) increase the Commitment of any Lender without the written consent of
such Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
date fixed for any payment of any principal of, or interest on, any Loan or LC
Disbursement or interest thereon or any fees hereunder or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date for the
termination or reduction of any Commitment, without the written consent of each
Lender affected thereby, (iv) change Section 2.22(b) or (c) in a manner that
would alter the pro rata sharing of payments required thereby , without the
written consent of each Lender, (v) change any of the provisions of this
Section 10.2 , Section 2.24 , Section 5.19 or the definitions of “Availability
Reserve”, “Borrowing Base”, Pro Rata Share” or “Required Lenders” (or other
defined terms used in such definitions) in a manner more favorable to the
Borrowers or any other provisions hereof specifying the number or percentage of
Lenders which are required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the consent of
each Lender; (vi) release any guarantor or limit the liability of any such
guarantor under any guaranty agreement, without the written consent of each
Lender; (vii) enforce the Administrative Agent’s rights under the Pledge
Agreement, without the consent of each Lender; (viii) release a material portion
of the Collateral except as provided in this Agreement or agree to subordinate
any Lien in the Collateral to any other creditor of a Borrower or any
Subsidiary, without the written consent of each Lender; or (ix) consent or agree
to any material amendment to the Subordination Agreement without the consent of
each Lender; provided further , that no such agreement shall amend, modify or
otherwise affect the rights, duties or obligations of an Agent, the Swingline
Bank or the Issuing Bank without the prior written consent of such Person.
Notwithstanding anything contained herein to the contrary, this Agreement may be
amended and restated without the consent of any Lender (but with the consent of
the Borrowers and the Agents) if, upon giving effect to such amendment and
restatement, such Lender shall no longer be a party to this Agreement (as so
amended and restated), the Commitments of such Lender shall have terminated (but
such Lender shall continue to be entitled to the benefits of Sections 2.19 ,
2.20 , 2.21 and 10.3 ), such Lender shall no other commitment or other
obligation hereunder and shall have been paid in full all principal, interest
and other amounts owing to it or accrued for its account under this Agreement.
          (c) Unless otherwise directed in writing by the Required Lenders, the
Administrative Agent may require the Lenders to honor requests by the Borrowers
for Out-of-Formula Loans (in which event, and notwithstanding anything to the
contrary set forth in Section 2.1 or elsewhere in this Agreement, the Lenders
shall continue to make Revolving Loans up to their respective Revolving
Commitment) and to forbear from requiring the Borrowers to cure an
Out-of-Formula Condition, (1) when no Default exists (or if a Default exists,
when the existence of such Default is not known by the Administrative Agent), if
and for so long as (i) such Out-of-Formula Condition does not continue for a
period of more than 30 consecutive days, following which no Out-of-Formula
Condition exists for at least 15 consecutive days before another Out-of-Formula
Condition exists, (ii) the amount of the aggregate Revolving Credit Exposure at
any time does not exceed the aggregate of the Revolving Commitments at such
time, and (iii) the Out-of-Formula Condition is not known by the Administrative
Agent at the time in question to exceed $10,000,000; and (2) regardless of

- 99 -



--------------------------------------------------------------------------------



 



whether or not an Event of Default exists, if the Administrative Agent discovers
the existence of an Out-of-Formula Condition not previously known by it to exist
or if any Out-of-Formula Condition exists by reason of the making of any Agent
Advance, the Lenders shall be obligated to continue making such Revolving Loans
as directed by the Administrative Agent only (A) if the amount of the
Out-of-Formula Condition is not increased by more than $7,500,000 above the
amount determined by the Administrative Agent to exist on the date of discovery
thereof and (B) for a period not to exceed 5 Business Days; provided that at no
time shall the aggregate amount of all such Out-of-Formula Loans exceed
$15,000,000. In no event shall the Borrowers or any other Loan Party be deemed
to be a beneficiary of this Section 10.2(c) or authorized to enforce any of the
provisions of this Section 10.2(c) .
          (d) Each Lender grants to the Administrative Agent the right to
purchase all (but not less than all) of such Lender’s Revolving Commitment, LC
Commitment, the Loans and LC Exposure owing to it and the Notes held by it and
all of its rights and obligations hereunder and under the other Loan Documents
at a price equal to the aggregate amount of outstanding Loans and LC Exposure
owed to such Lender (together with all accrued and unpaid interest and fees owed
to such Lender), which right may be exercised by the Administrative Agent if
such Lender refuses to execute any amendment, waiver or consent which requires
the written consent of all Lenders and to which the Administrative Agent, the
Required Lenders and the Borrowers have agreed. Each Lender agrees that if the
Administrative Agent exercises its option hereunder, it shall promptly execute
and deliver an Assignment and Assumption Agreement and other agreements and
documentation necessary to effectuate such assignment. The Administrative Agent
may assign its purchase rights hereunder to any assignee if such assignment
complies with the requirements of Section 10.4(b) .
                Section 10.3Expenses; Indemnification.
          (a) The Borrowers shall pay (i) all reasonable, out-of-pocket costs
and expenses of the Agents and their Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Agents and their Affiliates, in
connection with the syndication of the credit facilities provided for herein,
the preparation and administration of the Loan Documents and any amendments,
modifications or waivers thereof (whether or not the transactions contemplated
in this Agreement or any other Loan Document shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket costs and expenses
(including, without limitation, the reasonable fees, charges and disbursements
of outside counsel and the allocated cost of inside counsel) incurred by the
Agents, the Issuing Bank or any Lender in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section 10.3 , or in connection with the Loans made or any Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.
          (b) The Borrowers shall indemnify the Agents (and any sub-agent
thereof), each Lender and the Issuing Bank, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee “) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the

- 100 -



--------------------------------------------------------------------------------



 



reasonable fees, charges and disbursements of any counsel for any Indemnitee),
and shall indemnify and hold harmless each Indemnitee from all reasonable fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrowers or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Issuing
Bank to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or Release of
Hazardous Materials on or from any property owned or operated by the Borrowers
or any of their Subsidiaries, or any Environmental Liability related in any way
to the Borrowers or any of their Subsidiaries , or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrowers or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrowers or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if the Borrowers or such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.
          (c) The Borrowers shall pay, and hold the Agents and each of the
Lenders harmless from and against, any and all present and future stamp,
documentary, and other similar taxes with respect to this Agreement and any
other Loan Documents, any collateral described therein, or any payments due
thereunder, and save the Agents and each Lender harmless from and against any
and all liabilities with respect to or resulting from any delay or omission to
pay such taxes.
          (d) To the extent that the Borrowers fail to pay any amount required
to be paid to an Agent, the Issuing Bank or the Swingline Lender under clauses
(a), (b) or (c) hereof, each Lender severally agrees to pay to such Agent, the
Issuing Bank or the Swingline Lender, as the case may be, such Lender’s Pro Rata
Share (determined as of the time that the unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided , that the unreimbursed
expense or indemnified payment, claim, damage, liability or related expense, as
the case may be, was incurred by or asserted against such Agent, the Issuing
Bank or the Swingline Lender in its capacity as such.
          (e) To the extent permitted by applicable law, the Borrowers shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to actual or direct damages) arising out of, in connection with or as a result
of, this Agreement or any agreement or instrument

- 101 -



--------------------------------------------------------------------------------



 



contemplated hereby, the transactions contemplated therein, any Loan or any
Letter of Credit or the use of proceeds thereof.
          (f) All amounts due under this Section 10.3 shall be payable promptly
after written demand therefor.
               Section 10.4Successors and Assigns.
          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Borrower may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by any Borrower without such
consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, the Related Parties of each of the Agents
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
          (b) Any Lender may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided that
(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund
with respect to a Lender, the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $1,000,000, in the case of any assignment of a Revolving Loan
or reimbursement obligation of outstanding Letters of Credit, unless the
Administrative Agent shall consent thereto (such consent not to be unreasonably
withheld or delayed), (ii) each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned and (iii) the parties to each assignment shall execute and deliver to
the Administrative Agent an Assignment and Acceptance, together with a
processing and recordation fee of $1,000, and the Eligible Assignee, if it shall
not be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire. Upon (i) the execution and delivery of the Assignment and
Acceptance by the assigning Lender and assignee Lender, (ii) acceptance and
recording thereof by the Administrative Agent pursuant to paragraph (c) of this
Section 10.4 , (iii) consent thereof from the Borrowers to the extent required
pursuant to this clause (b) and (iv) compliance by such assignee with
Section 2.21(e) or Section 2.21(f) , as applicable, from and after the effective
date specified in each Assignment and Acceptance, the Eligible Assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of

- 102 -



--------------------------------------------------------------------------------



 



Sections 2.19, 2.20, 2.21 and 10.3). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section 10.4 . Notwithstanding the foregoing, no Assignee
will be entitled to receive any greater payment under Section 2.19 , 2.20 or
2.21 than the applicable Assignor would have been entitled to receive had such
assignment not occurred.
          (c) The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at one of its offices in Atlanta, Georgia
a copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register “). The entries in the Register shall be
conclusive (absent manifest error), and the Borrowers, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.
          (d) Any Lender may, without the consent of, or notice to, the
Borrowers, an Agent, the Swingline Bank or the Issuing Bank sell participations
to one or more banks or other entities (a “Participant ”) in all or a portion of
such Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Agents, the
Swingline Bank, the Issuing Bank and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver with
respect to the following to the extent affecting such Participant: (i) increase
the Commitment of any Lender without the written consent of such Lender,
(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby, (iii) postpone the date fixed
for any payment of any principal of, or interest on, any Loan or LC Disbursement
or interest thereon or any fees hereunder or reduce the amount of, waive or
excuse any such payment, or postpone the scheduled date for the termination or
reduction of any Commitment, without the written consent of each Lender affected
thereby, (iv) change Section 2.22(b) or (c) in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender, (v) change any of the provisions of this Section 10.4 or the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders which are required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
consent of each Lender; (vi) release any guarantor or limit the liability of any
such guarantor under any guaranty agreement without the written consent of each
Lender except to the extent such release is expressly provided under the terms
of the Guaranty

- 103 -



--------------------------------------------------------------------------------



 



Agreement; or (vii) release all or substantially all collateral (if any)
securing any of the Obligations. Subject to paragraph (e) of this Section 10.4 ,
the Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.19 , 2.20 , and 2.21 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section 10.4 , provided that such Participant agrees to be bound by and subject
to the provisions of each such section as though it were a Lender. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.7 as though it were a Lender, provided such Participant agrees to be
subject to Section 10.7 as though it were a Lender.
          (e) A Participant shall not be entitled to receive any greater payment
under Section 2.19 and Section 2.21 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant shall not be entitled to the
benefits of Section 2.21 unless the Borrowers are notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 2.21(e) or Section 2.21(f) , as applicable, as
though it were a Lender.
          (f) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
               Section 10.5 Governing Law; Jurisdiction; Consent to Service of
Process.
          (a) This Agreement and the other Loan Documents shall be construed in
accordance with and be governed by the law (without giving effect to the
conflict of law principles thereof) of the State of Georgia .
          (b) Each Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the non-exclusive jurisdiction of the United States
District Court of the Northern District of Georgia, and of any state court of
the State of Georgia located in Fulton County and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document or the transactions contemplated hereby or
thereby, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
Georgia state court or, to the extent permitted by applicable law, such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, the Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Borrower or its properties in the courts of any
jurisdiction.

- 104 -



--------------------------------------------------------------------------------



 



          (c) Each Borrower irrevocably and unconditionally waives any objection
which it may now or hereafter have to the laying of venue of any such suit,
action or proceeding described in paragraph (b) of this Section 10.5 and brought
in any court referred to in paragraph (b) of this Section 10.5 . Each of the
parties hereto irrevocably waives, to the fullest extent permitted by applicable
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
          (d) Each party to this Agreement irrevocably consents to the service
of process in the manner provided for notices inSection 10.1 . Nothing in this
Agreement or in any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by law.
               Section 10.6 WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
               Section 10.7 Right of Setoff. In addition to any rights now or
hereafter granted under applicable law and not by way of limitation of any such
rights, each Lender and the Issuing Bank shall have the right, at any time or
from time to time upon the occurrence and during the continuance of an Event of
Default, without prior notice to the Borrowers, any such notice being expressly
waived by the Borrowers to the extent permitted by applicable law, to set off
and apply against all deposits (general or special, time or demand, provisional
or final) of the Borrowers at any time held or other obligations at any time
owing by such Lender and the Issuing Bank to or for the credit or the account of
the Borrowers against any and all Obligations held by such Lender or the Issuing
Bank, as the case may be, irrespective of whether such Lender or the Issuing
Bank shall have made demand hereunder and although such Obligations may be
unmatured. Each Lender and the Issuing Bank agree promptly to notify the
Administrative Agent and the Borrowers after any such set-off and any
application made by such Lender and the Issuing Bank, as the case may be;
provided, that the failure to give such notice shall not affect the validity of
such set-off and application.
               Section 10.8 Counterparts; Integration. This Agreement may be
executed by one or more of the parties to this Agreement on any number of
separate counterparts (including by telecopy), and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. This
Agreement, the Fee Letter, the other Loan Documents, and any separate letter
agreement(s) relating to any fees payable to the

- 105 -



--------------------------------------------------------------------------------



 



Administrative Agent constitute the entire agreement among the parties hereto
and thereto regarding the subject matters hereof and thereof and supersede all
prior agreements and understandings, oral or written, regarding such subject
matters.
               Section 10.9Survival. All covenants, agreements, representations
and warranties made by the Borrowers herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.19 , 2.20 , 2.21 , and 10.3 and
Article IX shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof. All
representations and warranties made herein, in the certificates, reports,
notices, and other documents delivered pursuant to this Agreement shall survive
the execution and delivery of this Agreement and the other Loan Documents, and
the making of the Loans and the issuance of the Letters of Credit.
               Section 10.10Severability. Any provision of this Agreement or any
other Loan Document held to be illegal, invalid or unenforceable in any
jurisdiction, shall, as to such jurisdiction, be ineffective to the extent of
such illegality, invalidity or unenforceability without affecting the legality,
validity or enforceability of the remaining provisions hereof or thereof; and
the illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
               Section 10.11Confidentiality. Each of the Administrative Agent,
the Issuing Bank and each Lender agrees to take normal and reasonable
precautions to maintain the confidentiality of any information designated in
writing as confidential and provided to it by the Borrowers or any Subsidiary,
except that such information may be disclosed (i) subject to provisions
substantially similar to this Section 10.11 , to any Related Party of the
Administrative Agent, the Issuing Bank or any such Lender, including without
limitation accountants, legal counsel and other advisors, (ii) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (iii) to the extent requested by any regulatory agency or authority,
(iv) to the extent that such information becomes publicly available other than
as a result of a breach of this Section 10.11 , or which becomes available to
the Administrative Agent, the Issuing Bank, any Lender or any Related Party of
any of the foregoing on a non-confidential basis from a source other than the
Borrowers, (v) in connection with the exercise of any remedy hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, and (vi) subject to provisions substantially similar to this
Section 10.11 , to any actual or prospective assignee or Participant, or
(vii) with the consent of the Borrower. Any Person required to maintain the
confidentiality of any information as provided for in this Section

- 106 -



--------------------------------------------------------------------------------



 



10.11 shall be considered to have complied with its obligation to do so if such
Person has exercised the same degree of care to maintain the confidentiality of
such information as such Person would accord its own confidential information.
               Section 10.12Interest Rate Limitation. Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which may be treated as
interest on such Loan under applicable law (collectively, the “Charges”), shall
exceed the maximum lawful rate of interest (the “Maximum Rate”) which may be
contracted for, charged, taken, received or reserved by a Lender holding such
Loan in accordance with applicable law, the rate of interest payable in respect
of such Loan hereunder, together with all Charges payable in respect thereof,
shall be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Loan but were not
payable as a result of the operation of this Section 10.12 shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Rate to
the date of repayment, shall have been received by such Lender.
               Section 10.13Waiver of Effect of Corporate Seal. Each Borrower
represents and warrants that neither it nor any other Loan Party is required to
affix its corporate seal to this Agreement or any other Loan Document pursuant
to any requirement of law or regulation, agrees that this Agreement is delivered
by Borrowers under seal and waives any shortening of the statute of limitations
that may result from not affixing the corporate seal to this Agreement or such
other Loan Documents.
               Section 10.14Posting of Electronic Communications; Viewing of
Accounts.
     (a) Each of the Lenders, the Issuing Bank and the Borrowers agree that the
Administrative Agent may, but shall not be obligated to, make the Approved
Electronic Communications available to the Collateral Agent, the Lenders and the
Issuing Bank by posting such Approved Electronic Communications on IntraLinks™
or a substantially similar electronic platform chosen by the Administrative
Agent to be its electronic transmission system (the “Approved Electronic
Platform”).
     (b) Although the Approved Electronic Platform and its primary web portal
are secured with generally-applicable security procedures and policies
implemented or modified by the Administrative Agent from time to time
(including, as of the Closing Date, a dual firewall and a User ID/Password
Authorization System) and the Approved Electronic Platform is secured through a
single-user-per-deal authorization method whereby each user may access the
Approved Electronic Platform only on a deal-to-deal basis, each of the Lenders,
the Issuing Bank and the Borrowers acknowledges and agrees that the distribution
of material through an electronic medium is not necessarily secure and that
there are confidentiality and other risks associated with such distribution. In
consideration for the convenience and other benefits afforded by such
distribution and for the other consideration provided hereunder, the receipt and
sufficiency of which is hereby acknowledged, each of the Lenders, the Issuing
Bank and the Borrowers hereby approves

- 107 -



--------------------------------------------------------------------------------



 



distribution of the Approved Electronic Communications through the Approved
Electronic Platform and understands and assumes the risks of such distribution.
     (C) THE APPROVED ELECTRONIC COMMUNICATIONS AND THE APPROVED ELECTRONIC
PLATFORM ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE ADMINISTRATIVE
AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES (THE “AGENT AFFILIATES”) WARRANT
THE ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS
AND THE APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS LIABILITY FOR
ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS AND THE APPROVED
ELECTRONIC PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY
(INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS) IS MADE BY THE ADMINISTRATIVE AGENT OR ITS
AFFILIATES IN CONNECTION WITH THE APPROVED ELECTRONIC COMMUNICATIONS OR THE
APPROVED ELECTRONIC PLATFORM.
     (d) Each of the Lenders, the Issuing Bank and the Borrowers agree that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Approved Electronic Communications on the
Approved Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.
     (e) The Borrowers hereby grant to the Collateral Agent access to the
Borrowers’ Cash Collateral and Dominion Accounts maintained at SunTrust through
SunTrust’s on-line platforms for the sole purpose of viewing the account balance
reporting and other transactions affecting such accounts. If the Collateral
Agent shall at any time notify the Administrative Agent that such access has
been denied, terminated or limited, SunTrust shall be authorized to grant such
access to the Collateral Agent, but SunTrust shall have no liability to the
Borrowers for granting such access nor any liability for the Collateral Agent’s
misuse, mistakes or misconduct in connection therewith.
               Section 10.15Transitional Provisions.(f)
     (a) On the Closing Date, this Agreement shall supersede the Existing Credit
Agreement in its entirety, except as provided in this Section 10.15 . On the
Closing Date, the rights and obligations of the parties evidenced by the
Existing Credit Agreement shall be evidenced by this Agreement and the other
Loan Documents, the “Loans” as defined in the Existing Credit Agreement shall be
converted to Loans as defined herein and the Letters of Credit issued by the
Issuing Bank for the account of the Borrowers under the Existing Credit
Agreement shall be converted into Letters of Credit under this

- 108 -



--------------------------------------------------------------------------------



 



Agreement. Without limiting the generality of the foregoing and to the extent
necessary, the Existing Lenders and the Agents reserve all their rights under
the Existing Credit Agreement and each of the Borrowers hereby obligates itself
again in respect of all present and future Obligations under, inter alia , the
Existing Credit Agreement, as amended and restated by this Agreement.
     (b) As soon as reasonably practicable after the Closing Date, the Existing
Lenders under the Existing Credit Agreement will promptly return to the
Borrowers, marked “Substituted” or “Cancelled”, as the case may be, any notes
held by the Existing Lenders pursuant to the Existing Credit Agreement.
     (c) The credit extensions and commitments made by the Existing Lenders and
outstanding pursuant to the Existing Credit Agreement shall be assigned without
recourse and re-allocated among the Lenders so that, and credit extensions and
commitments shall be made by the Lenders pursuant to this Agreement so that,
from and after the Closing Date, the respective commitments and credit
extensions of the Lenders shall be in accordance with Schedule II . Credit
extensions made by Existing Lenders shall, effective as of the Closing Date, be
evidenced and governed by this Agreement and the Loan Documents.
     (d) All interest and fees and expenses, if any, owing or accruing under or
in respect of the Existing Credit Agreement through the Closing Date shall be
calculated as of the Closing Date (pro rated in the case of any fractional
periods), and shall be paid on the Closing Date. Unless sooner paid on the
Original Closing Date, on the Closing Date the fees hereunder shall be payable
by the Borrowers to the Administrative Agent for the account of the Lenders in
accordance with the terms of this Agreement.
     (e) This Agreement amends and restates the Existing Credit Agreement in its
entirety and is entitled to the benefit of all existing Loan Documents. Any
reference in any other Loan Documents to the “Credit Agreement”, the “Revolving
Credit Agreement, the “Agreement,” “thereunder,” “therein,” “thereof” or words
of like import referring to the Existing Credit Agreement shall mean and refer
to this Agreement. Any reference in any other Loan Document to the “Obligations”
or any similar term including or referencing obligations under the Existing
Credit Agreement shall include and reference the Obligations as defined in this
Agreement. All Obligations under the Existing Credit Agreement and the other
Loan Documents shall continue to be outstanding except as expressly modified by
this Agreement and shall be governed in all respects by this Agreement and the
other Loan Documents, it being agreed and understood by the parties hereto that
this Agreement does not constitute a novation, satisfaction, payment or
reborrowing of any Obligation under the Existing Credit Agreement or any other
Loan Document except as expressly modified by this Agreement, nor, except as
expressly provided herein, does it operate as a waiver of any right, power or
remedy of any Agent, the Issuing Bank or any Lender under any Loan Document. The
security interests granted pursuant to any Loan Documents shall, as modified
hereby, continue in full force and effect, and are hereby affirmed, with respect
to this Agreement and the Obligations as defined herein. In the event of a
conflict between the terms and provisions of this

- 109 -



--------------------------------------------------------------------------------



 



Agreement and the terms and provisions of any other Loan Document, the terms and
provisions of this Agreement shall govern.
(remainder of page left intentionally blank)

- 110 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

                      DELEK REFINING, LTD.    
 
                    By: DELEK US REFINING GP, LLC         Title: General Partner
   
 
               
 
  By                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   
 
               
 
  By                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   
 
                    DELEK PIPELINE TEXAS, INC.    
 
               
 
  By                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   
 
               
 
  By                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   
 
                    SUNTRUST BANK,         as Administrative Agent, as
Collateral Agent, as
Issuing Bank, as Swingline Lender and as a
Lender    
 
               
 
  By                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

Second Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



                      THE CIT GROUP/BUSINESS CREDIT, INC., as a Lender    
 
               
 
  By                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

Second Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



                      NATIONAL CITY BUSINESS CREDIT, INC.,
as a Lender    
 
               
 
               
 
  By                          
 
      Name:        
 
               
 
      Title:        
 
         
 
   

Second Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



                      BANK OF AMERICA, N.A., as a Lender    
 
               
 
  By                          
 
      Name:        
 
               
 
      Title:        
 
         
 
   

Second Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



                      PNC BANK NATIONAL ASSOCIATION, as a Lender    
 
               
 
  By                          
 
      Name:        
 
               
 
      Title:        
 
         
 
   

Second Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



                      WACHOVIA BANK, NATIONAL ASSOCIATION, as a Lender    
 
               
 
  By                          
 
      Name:        
 
               
 
      Title:        
 
         
 
   

Second Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



                      GENERAL ELECTRIC CAPITAL CORPORATION, as a Lender    
 
               
 
  By                          
 
      Name:        
 
               
 
      Title:        
 
         
 
   

Second Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



                      REGIONS BANK, as a Lender    
 
               
 
  By                          
 
      Name:        
 
               
 
      Title:        
 
         
 
   

Second Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



                      TEXTRON FINANCIAL CORPORATION, as a Lender    
 
               
 
  By                          
 
      Name:        
 
               
 
      Title:        
 
         
 
   

Second Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



                      SIEMENS FINANCIAL SERVICES, INC.,as a Lender    
 
               
 
  By                          
 
      Name:        
 
               
 
      Title:        
 
         
 
   

Second Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



                      FIFTH THIRD BANK, as a Lender    
 
               
 
  By                          
 
      Name:        
 
               
 
      Title:        
 
         
 
   

Second Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



                      ISRAEL DISCOUNT BANK OF NEW YORK,as a Lender    
 
               
 
  By                          
 
      Name:        
 
               
 
      Title:        
 
         
 
   

Second Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



                      WELLS FARGO FOOTHILL, LLC, as a Lender    
 
               
 
  By                          
 
      Name:        
 
               
 
      Title:        
 
         
 
   

Second Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



                      WEBSTER BUSINESS CREDIT CORP., as a Lender    
 
               
 
  By                          
 
      Name:        
 
               
 
      Title:        
 
         
 
   

Second Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



                      BANK LEUMI USA, as a Lender    
 
               
 
  By                          
 
      Name:        
 
               
 
      Title:        
 
         
 
   

Second Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



Schedule I
APPLICABLE MARGIN AND APPLICABLE PERCENTAGE

                              Applicable   Applicable   Applicable   Applicable
        Margin for   Margin for   Commitment   Letter of Pricing   Average  
Eurodollar   Base Rage   Fee   Credit Fee Level   Availability   Loans   Loans  
Percentage   Percentage I  
Greater than $25MM
  1.75% p.a.   .25% p.a.   .25% p.a.   1.75% p.a. II  
Less than or equal to $25MM but greater than $15MM
  2.00% p.a.   .50% p.a.   .25% p.a.   2.00% p.a. III  
Less than or equal to $15MM but greater than $5MM
  2.25% p.a.   .75% p.a.   .25% p.a.   2.25% p.a. IV  
Less than or equal to $5MM
  2.50% p.a.   1.00% p.a.   .375% p.a.   2.50% p.a.

For purposes of this Schedule I, (a) Average Availability will be computed for
each calendar quarter, commencing with the quarter ending December 31, 2005, on
the last day of each quarter and (b) any failure to deliver all Borrowing Base
Certificates pursuant to Section 5.9 for any applicable quarter shall result in
the application of Pricing Level IV above until such certificates are duly
delivered to the Collateral Agent. Changes in the Applicable Margin or
Applicable Percentages resulting from a change in the Average Availability level
shall become effective the second Business Day after the Collateral Agent makes
a determination of a change therein (such determination to be notified to
Borrowers and the Administrative Agent in writing on such Business Day).

 



--------------------------------------------------------------------------------



 



Schedule II
COMMITMENT AMOUNTS

              Revolving     Lender   Commitment Amount   Title
SunTrust Bank
  $26,600,000   Lead Arranger / Administrative Agent
Bank of America, N.A.
  $24,000,000   Co-Syndication Agent
PNC Bank, National Association
  $24,000,000   Co-Syndication Agent
National City Business Credit, Inc.
  $24,000,000   Co-Documentation Agent
The CIT Group/Business Credit, Inc.
  $24,000,000   Co-Documentation Agent
Wachovia Bank, National Association
  $24,000,000    
General Electric Capital Corporation
  $24,000,000    
Regions Bank
  $24,000,000    
Textron Financial Corporation
  $18,000,000    
Fifth Third Bank
  $18,000,000    
Siemens Financial Services, Inc.
  $16,800,000    
Israel Discount Bank of New York
  $15,600,000    
Wells Fargo Foothill, LLC
  $13,000,000    
Webster Business Credit Corp.
  $12,000,000   `
Bank Leumi USA
  $12,000,000    
 
         
Total:
  $300,000,000.00      

         

 



--------------------------------------------------------------------------------



 



                                   

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed By: their respective authorized officers as of the day and year
first above written.

            DELEK REFINING, LTD.
      By:   DELEK US REFINING GP, LLC       Title: General Partner          
By   /s/ John P. Colling, Jr.         Name:   John P. Colling, Jr.       
Title:   Treasurer            By   /s/ Edward Morgan         Name:   Edward
Morgan        Title:   V.P.     

            DELEK PIPELINE TEXAS, INC.
      By   /s/ John P. Colling, Jr.         Name:   John P. Colling, Jr.       
Title:   Treasurer              By   /s/ Edward Morgan         Name:   Edward
Morgan        Title:   V.P.     

            SUNTRUST BANK,
as Administrative Agent, as Collateral Agent, as
Issuing Bank, as Swingline Lender and as a Lender         By   /s/ Pattrick
Wiggins         Name:   Pattrick Wiggins        Title:   Vice President   

Second Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



           
THE CIT GROUP/BUSINESS CREDIT, INC.,
as a Lender
      By   /s/ Michael Song         Name:   Michael Song        Title:   Vice
President     

Second Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



           
NATIONAL CITY BUSINESS CREDIT, INC.,
as a Lender
      By   /s/ Jason Hanes         Name:   Jason Hanes        Title:   Vice
President     

Second Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



           
BANK OF AMERICA, N.A., as a Lender
      By   /s/ John Olsen         Name:   John Olsen        Title:   Vice
President     

Second Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



           
PNC BANK NATIONAL ASSOCIATION, as a
Lender
      By   /s/ Albert E. Partridge, III         Name:   Albert E. Partridge,
III        Title:   Vice President     

Second Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



           
WACHOVIA BANK, NATIONAL
ASSOCIATION, as a Lender
      By   /s/ Paul Truax         Name:   Paul Truax        Title:   Vice
President     

Second Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



           
GENERAL ELECTRIC CAPITAL
CORPORATION, as a Lender
      By   /s/ Amanda J. van Heyst         Name:   Amanda J. van Heyst       
Title:   Duly authorized signatory     

Second Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



           
REGIONS BANK, as a Lender
      By   /s/ James R. Gummel         Name:   James R. Gummel        Title:  
Vice President     

Second Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



           
TEXTRON FINANCIAL CORPORATION, as a
Lender
      By   /s/ Eric R. Hubbard         Name:   Eric R. Hubbard        Title:  
Duly authorized signatory     

Second Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



           
SIEMENS FINANCIAL SERVICES, INC., as a
Lender
      By   /s/ Mark Picillo         Name:   Mark Picillo        Title:   Vice
President     

Second Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



           
FIFTH THIRD BANK, as a Lender
      By   /s/ David R. Cochran         Name:   David R. Cochran        Title:  
Vice President     

Second Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



           
ISRAEL DISCOUNT BANK OF NEW YORK,
as a Lender
      By   /s/ Amir Barash         Name:   Amir Barash        Title:   FVP     
        By   /s/ Kevin Lord         Name:   Kevin Lord        Title:   FVP     

Second Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



           
WELLS FARGO FOOTHILL, LLC, as a
Lender
      By   /s/ Juan Barrera         Name:   Juan Barrera        Title:   Vice
President     

Second Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



           
WEBSTER BUSINESS CREDIT CORP., as a
Lender
      By   /s/ Alan F. McKay         Name:   Alan F. McKay        Title:   Vice
President     

Second Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



           
BANK LEUMI USA, as a Lender
      By   /s/ Michaela Klein and Gill Hershman         Name:   Michaela Klein
and Gill Hershman        Title:   Sr. V.P. and Vice President     

Second Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE III
ELIGIBLE CARRIERS

1.   Crude Oil Pipe Lines

  (a)   Plains — Longview to Tyler     (b)   West Texas Gulf — Corpus to
Longview     (c)   Seminole — Neches / Bullard to Arp then to Longview     (d)  
Sun Pipe Line — Nederland to Longview     (e)   Millenium-Beaumont to Corsicana
(WTG)

2.   Product Pipe Lines

  (a)   TEPPCO     (b)   Chevron Texaco     (c)   Explorer     (d)   Plantation
    (e)   Colonial

 



--------------------------------------------------------------------------------



 



Schedule IV
Continuing Borrowing Base Items
1. — Account Debtors of a Borrower who are also creditors of Mapco
    — Availability on any of Mapco under its working capital credit facility

 



--------------------------------------------------------------------------------



 



SCHEDULE l.1(c)
OTHER PERMITTED INVESTMENTS
None.

 



--------------------------------------------------------------------------------



 



Schedule 4.5 — Litigation and Environmental Matters
     Unless otherwise stated in this Schedule 4.5, the capitalized terms in this
Schedule 4.5, and only this Schedule 4.5, are defined as set forth in the Asset
Purchase Agreement.
Schedule 4.5(a)
     1. The refinery has registered its solid and hazardous waste management
activities with the TCEQ and EPA. The refinery is registered as a RCRA treatment
and storage facility and has classified and registered twenty-six active (or
closure pending) and additional inactive and closed SWMUs at the site. In 1988,
the refinery received a RCRA hazardous waste management permit (Permit
No. HW-50062-000), which was renewed in 1998. The renewal permit contained
provisions for management, closure, and post-closure care of four hazardous
waste management units (Old Sludge Drying Bed, New Sludge Drying Bed, Aeration
Basin, and Stormwater Containment Basin). Seller received closure certification
for the Old Sludge Drying Bed and New Sludge Drying Bed in 1999. The permit also
contains requirements for corrective actions related to seventeen SWMUs and has
been amended to incorporate the groundwater compliance plan for the site
(CP-50062-000) issued by the TNRCC on April 30, 1999, and a Class 3 Compliance
Plan modification issued by the TCEQ on Jan. 9, 2004.
     2. Since 1985, Seller has conducted numerous investigations of soil,
groundwater and surface water at the refinery and beyond refinery property.
These investigations have identified a widespread area of the subsurface that is
contaminated with free-phase and dissolved-phase hydrocarbons. Seller suspects
that the source of this contamination was old underground product transfer
piping at the site. Currently, more than ninety-five percent of product transfer
piping at the site has been moved to aboveground, thereby minimizing the
suspected primary source of subsurface contamination at the refinery. The
contamination at the site has migrated off the refinery property to the north
and historically seeped into the creek and tributary east and west of the site.
Beginning in 1987, La Gloria began installing and operating recovery wells to
capture groundwater contaminated with free-phase and dissolved hydrocarbons.
     3. In 1989, Seller entered into an Agreed Order with the TWC which required
Seller to undertake certain investigations and remedial actions related to a
1988 compliance inspection. This Agreed Order resulted in the following
projects: (i) the installation of an On-site Subsurface Hydrocarbon Recovery
System; (ii) the investigation of three off-site properties and installation of
an Off-site Subsurface Hydrocarbon Recovery System (see further discussion
below); (iii) an Aboveground Piping Project in which underground hydrocarbon
piping was replaced with aboveground piping; (iv) a Plant-wide Soil
Investigation including twenty-two areas of contaminated soil throughout the
plant (see RFI discussion below); and (v) an upgrade of the plant wastewater
systems. The plant wastewater systems upgrade has been completed and is in
operation.
     4. Under the 1989 Agreed Order with the TWC and subsequently under the RCRA
groundwater compliance plan for the site, the recovery system has been expanded.
As of February 2005, there were 304 monitoring wells and 134 recovery wells
being used to monitor and remediate the groundwater contamination at the
refinery.

 



--------------------------------------------------------------------------------



 



     5. In 2001, the TCEQ approved the multi-phased RFI that Seller began at the
refinery in 1991 The RFI concluded that the site-wide free-phase hydrocarbon
plume beneath site was the source of contamination in a majority of SWMUs and
that investigation and remediation separate from what was being implemented for
site-wide groundwater was not necessary. Several SWMUs at the refinery were
identified as requiring further investigation and corrective actions because
contamination in these, areas was inconsistent with the contamination in
site-wide groundwater. In addition, a free-phase. hydrocarbon plume was
identified to be migrating onto the refinery property from a former terminal
operation (not owned by Seller) located adjacent to the southern refinery
property boundary (upgradient) The terminal owner (Strasburger Enterprises) had
installed and operated a remediation system to address this contamination,
however the system is no longer in operation.
     6. In September 2001, Seller submitted to the TCEQ a revised strategy for
addressing the soil and groundwater contamination present at the site under the
TRRP. Under this program, Seller plans to address remediation of soil within the
various SWMUs identified in the RFI. in addition, Seller plans to establish a
PMZ in which the free-phase and dissolved-phase plume must be contained.
Recently, Seller acquired some of the property (Roosth property, Lewis/Haynes
property, and Cooper Cameron property) north of the refinery onto which the
plume has migrated Also, Seller has established an access agreement for the
Rudman properties. On June 26, 2002, Seller completed the installation of a
600-feet slurry wall along Tributary “D” on the Roosth property. Seller expects
that additional containment devices (slurry walls) may also be necessary to
supplement the existing recovery system and plans to conduct ongoing monitoring
to demonstrate that the contamination is not migrating beyond the PMZ. On
May 23, 2002, the TCEQ approved Seller’s application for a Class 3 Compliance
Plan Modification, which contains the revised remediation strategy for the site.
     7. A more detailed summary of investigations, remedial actions, and ongoing
RFI activities relevant to each area of the site is provided below (general
descriptions of these areas are described within the disclosures under
Schedule 4.5(b)):
          7.1 Aeration Basin: In 1991, four soil borings were installed
downgradient of the Aeration Basin unit. The samples identified organic
compounds in soil; however, the source of this contamination was not determined
since the entire area was underlain by the free product plume. In 1992, Seller
drained and removed the sludge from each basin and, in 1994, the TNRCC certified
that this unit was no longer used to manage hazardous waste. Under the Hazardous
Waste Permit, Compliance Plan, and 1989 Agreed Order for the refinery, Seller
conducts routine groundwater monitoring downgradient of this unit. Also, as
required in the RCRA permit for the site, in 2002, Seller has financial
assurance instruments in place to .cover costs related to closure and
post-closure care for this unit.
          7.2 Stormwater Containment Basin: A total of six soil borings and
twenty-six soil samples were obtained from this area and six groundwater
monitoring wells were constructed in the borings placed on the eastern and
western sides of the basin during the RFI. This investigation identified
confined areas of shallow soil contaminated with hydrocarbons and metals. The
RFI recommended further investigation to better delineate the contamination. In
1994, the TNRCC certified that this unit was no longer used to manage hazardous
waste. In March 2002, Seller received TCEQ approval to remove the Stormwater
Containment Basin as a

 



--------------------------------------------------------------------------------



 



SWMU to be addressed under the RFI. This unit will be addressed under the RCRA
permit and Compliance Plan. Seller is required to continue to conduct
groundwater monitoring downgradient of this unit as part of the Compliance Plan
for the refinery. As required in the RCRA permit for the site, Seller has
financial assurance instruments in place to cover approximately the closure and
post-closure care for this unit.
          7.3 SWMU No. 01 — Landfill (Catalyst): A total of fifteen soil borings
and eighty soil samples were obtained from this area, and three groundwater
monitoring wells were placed downgradient of this area during the RFI. This
investigation identified confined areas of shallow soil contaminated with
hydrocarbons and metals. The RFI recommended further investigation to better
delineate the contamination. In addition, the RFI investigation in the area
identified a plume of hydrocarbon contamination migrating into this area of the
refinery property from an offsite upgradient terminal operation not owned by
Seller. This plume has been delineated and a groundwater remediation system was
installed and paid for by the TCEQ Underground Storage Tank Fund; however, the
remediation system is no longer in operation. The RCRA Facility Investigation
Program Review and Recommendations for Unit Closures and Groundwater Management,
submitted to the TCEQ in September 2001, concludes that four to five soil
borings (with two samples from each) will be necessary to delineate the
contamination in this area. It also recommends that the area should be
remediated via hot spot removal and closure under TRRP Remedy Standard B. The
additional soil sampling and analyses have been completed and preparation of an
affected property report (APAR) for each unit is in progress.
          7.4 SWMU No. 06 — Container Storage Area: A total of eight soil
borings and forty-nine soil samples were obtained from this area, and two
existing groundwater monitoring wells downgradient of this area were sampled
during the RFI. This investigation concluded that hydrocarbon contamination was
present in the top two feet of the southeastern portion of the area. The RFI
recommended further investigation to better delineate the contamination. In
addition, the RFI investigation in the area identified a plume of hydrocarbon
contamination migrating into this area of the refinery property from an offsite
upgradient terminal operation not owned by Seller. This plume has been
delineated and is currently being remediated by the owner of the terminal. The
RCRAFaci1ity Investigation Program Review and Recommendations for Unit Closures
and Groundwater Management, submitted to the TCEQ in September 2001, concludes
that four to five soil borings (with three samples from each) will be necessary
to delineate the contamination in this area. It also recommends that the area
should be remediated via hot spot removal and closure under TRRP Remedy Standard
B. The additional soil sampling and analyses have been completed and preparation
of an APAR for each unit is in progress.
          7.5 SWMU C — Upper Pond (Wastewater Treatment System): In May 1990,
Seller removed sludges and contaminated soils that were within the upper pond in
anticipation of closing this unit. A total of approximately 4,000 cubic yards of
stabilized waste was removed from the pond and sent to an off-site disposal
facility. In August 1990, Seller completed eleven soil borings within and on the
pond dikes. During the RFI, four additional soil borings were completed and
fifteen soil samples were obtained from this unit. The results of these
investigations indicated that confined shallow areas associated with the two
former pond spillways were contaminated with hydrocarbons and metals. The ReRA
Facility Investigation Program Review and Recommendations for Unit Closures and
Groundwater Management,

 



--------------------------------------------------------------------------------



 



submitted to the TCEQ in September 2001, concludes that the low-level
contamination remaining in this area does not exceed applicable PCL’s for the
site, and that no additional soil remediation related to this unit is required
to close it under TRRP Remedy Standard A.
          7.6 SWMU E — Lower Pond (Wastewater Treatment System): In May 1990,
Seller removed sludges and contaminated soils that were within the lower pond in
anticipation of closing this unit. A total of approximately 4,000 cubic yards of
stabilized waste was removed from the pond and sent to an off-site disposal
facility. In August 1990, Seller completed nine soil borings within and on the
pond dikes. During the RFI, three additional soil borings were completed and
thirteen soil samples were obtained from this unit. The results of these
investigations indicated that a confined area within and southwest of the dike
area (correlating to the former location of the spillway) was contaminated with
hydrocarbons and metals. The RCRA Facility Investigation Program Review and
Recommendations for Unit Closures and Groundwater Management, submitted to the
TCEQ in Septerrtoer 2001, concludes that two soil borings (with two samples from
each) will be necessary to delineate the contamination in this area. It also
recommends that the area should be remediated via hot spot removal and closure
under TRRP Remedy Standard A. The additional soil sampling and analyses have
been completed and preparation of an APAR for each unit is in progress.
          7.7 SWMU F — Landfills (24 Tank Bottom Pits): In 1989, Seller
conducted a preliminary investigation of the tank bottom pits, collecting 634
soil samples from thirty-one suspected pit locations. This investigation
confirmed the locations of twenty-one tank bottom pits. The RFI expanded on the
data collected in 1989 through the completing of seventy additional soil borings
at the suspected tank bottom pit sites, downgradient of the pit sites, and in a
firewall suspected of containing tank-bottom material. The RFI concluded that a
total of twenty-four tank-bottom pits were present within the tank-farm area.
Although eight of the pits were fully delineated, the RFI recommended further
investigation to delineate the extent of contamination at the remainder of the
pit sites. The RCRA Facility Investigation Program Review and Recommendations
for Unit Closures and Groundwater Management, submitted to the TCEQ in
September 2001, concludes that twenty to twenty-five soil borings (with one
sample from each) will be necessary to delineate the contamination in these pit
areas. It also recommends that the areas should be remediated via hot spot
removal and closure under TRRP Remedy Standard B. The additional soil sampling
and analyses have been completed and preparation of an APAR for each unit is in
progress.
          7.8 SWMU H — Landspreading Area: This area was investigated as part of
the RFI because sludges or leaded tank bottoms allegedly were spread in this
area. Twenty-two samples were collected from five soil borings in the area.
Based on this data, the RFI concluded that there was no evidence that there was
any impact in this area from historic operations. The RCRA Facility
Investigation Program Review and Recommendations for Unit Closures and
Groundwater Management, submitted to the TCEQ in September 2001, concludes that
no additional investigation is necessary in this area for it to be closed under
TRRP Remedy Standard A.
          7.9 SWMU I — Sandpit: This area was investigated as part of the RFI to
determine if oil/dirt production in this area led to contamination. Twenty-three
soil samples were collected from the area. Based on this data, the RFI concluded
that there was no evidence

 



--------------------------------------------------------------------------------



 



that there was any impact in this area from historic operations. The RCRA
Facility Investigation Program Review and Recommendations for Unit Closures and
Groundwater Management, submitted to the TCEQ in September 2001, concludes that
no additional investigation is necessary in this area for it to be closed under
TRRP Remedy Standard A.
          7.10 SWMU K — Oil/Dirt Production Area: This area was investigated to
determine if process sludges were used historically in the production of
oil/dirt in the area. During the RFI, ten additional soil borings were completed
and forty-six soil samples were obtained from this unit. Based on this data, the
RFI concluded that contamination in this area was limited to the surface and was
consistent with that expected from residual oil/dirt rather than process waste.
In addition, the RFI included an analysis of sample data from several locations
around the refinery where oil/dirt had been used as a construction material and
stabilizing agent. This analysis concluded that, although residual oil/dirt
remains in this and other areas of the refinery, there was no evidence that
there was any impact from the application of the oil/dirt within the plant. The
RCRA Facility Investigation Program Review and Recommendations for Unit Closures
and Groundwater Management, submitted to the TCEQ in September 2001, concludes
that no additional investigation is necessary in this area for it to be closed
under TRRP Remedy Standard A.
          7.11 SWMU M — Stormwater Basin Sludge Storage Area: In 1989, all of
the waste present in this area was excavated and disposed of in an appropriate
offsite disposal facility. During the RFI, a total of eight soil borings and
thirty soil samples were obtained from this area. Based on this data, the RFI
concluded that there was no evidence that there was any impact in this area from
historic operations. The RCRA Facility Investigation Program Review and
Recommendations for Unit Closures and Groundwater Management, submitted to the
TCEQ in September 2001, concludes that two to three soil borings (with three
sample from each) may be required if the TCEQ requests further
confirmation/delineation in this area. It also recommends that the area should
be remediated via hot spot removal, if additional sampling identifies
contaminated areas, and closure under TRRP Remedy Standard A. The additional
soil sampling and analyses have been completed and preparation of an APAR for
each unit is in progress.
          7.12 SWMU N — API Separators, Sumps, Sewer System, and Ditches:
Between 1991 and 1994, Seller completed an upgrade of the refinery wastewater
collection and treatment system. During the upgrade, a majority of the
underground lines and junction boxes in the collection system were replaced. In
addition, an emergency sump and oil reclamation/storage facilities were removed
from the area to make room for a new storm water surge tank. During the RFI,
thirteen soil borings were completed and a total of sixty-six samples were
analyzed to determine of the operation of these systems had impacted soil and
groundwater. The areas around the splitter boxes within the collection system
were found to have been impacted by organic compounds. The data also showed that
the drainage ditch around the carbon-black loading dock was not impacted. The
area around the collection box, API separators, emergency sump, and the oil
reclamation/storage facilities were found to have a detectable impact, most
likely resulting from overflows that occurred from these units prior to the
renovation. The impact from these units extended from the surface to the
saturated depth in some areas. The RCRA Facility Investigation Program Review
and Recommendations for Unit Closures and Groundwater Management, submitted to
the TCEQ in September 2001, concludes

 



--------------------------------------------------------------------------------



 



that five to six soil borings (with two sample from each) may be required if
TNRCC requests further confirmation/delineation in this area. It also recommends
that the area should. be remediated via hot spot removal, if additional sampling
identifies contaminated areas, and. closure under TRRP Remedy Standard B. The
additional soil sampling and analyses have been completed and preparation of an
APAR for each unit is in progress.
           7.13 SWMU 0 — Coker Plant: During the RFI, forty-two soil borings
were completed in the area and 109 samples were collected. Results of these
samples showed that, although this area was not the .apparent source of the
contamination, the free product plume at the site underlies the entire Coker
Plant. The RFI concluded that the following other areas within this unit appear
to be impacted with organics and metals:

  •   Portions of the area around abandoned equipment at the Old Coker Plant    
•   Areas related to the coke fines piles area     •   Areas related with the
railcar hopper at the New Coker Plant     •   Areas around the pumps in the
Coker Clarifier     •   The top two feet of some areas near the Drain N. 30
Outfall area     •   The top two feet of soil on the north side of the Coker
Pond

          7.14 The RCRA Facility Investigation Program Review and
Recommendations for Unit Closures and Groundwater Management, submitted to the
TCEQ in September 2001, concludes that four to five soil borings (with two
sample from each) may be required if the TCEQ requests further
confirmation/delineation in this area. It also recommends that the area should
be remediated via hot spot removal, if additional sampling identifies
contaminated areas, and closure under TRRP Remedy Standard B. The additional
soil sampling and analyses have been completed and preparation of an APAR for
each unit is in progress.
          7.15 SWMU P — Container Storage Area: During the RFI, three soil
borings were completed in the area. Results of this investigation showed that
soil in the former storage area and adjacent drainage ditch contained organic
and metal contamination. The RCRA Facility Investigation Program Review and
Recommendations for Unit Closures and Groundwater Management, submitted to the
TCEQ in September 2001, concludes that four to five soil borings (with two
sample from each) may be required if the TCEQ requests further
confirmation/delineation in this area. It also recommends that the area should
be remediated via hot spot removal, if additional sampling identifies
contaminated areas, and closure under TRRP Remedy Standard B. The additional
soil sampling and analyses have been completed and preparation of an APAR for
each unit is in progress.
           7.16 SWMU Q — Process Storage Tanks: During the RFI, thirteen soil
borings were completed in the area and fifty-six samples were collected. An
impact from organic compounds was detected in all of the process tank areas
investigated. The source of this contamination was not determined although the
entire unit is located within the footprint of the

 



--------------------------------------------------------------------------------



 



free product plume at the site. Metal contamination was also detected in the top
two feet of soil in certain areas of the unit. The RCRA Facility Investigation
Program Review and Recommendations for Unit Closures and Groundwater Management,
submitted to the TCEQ in September 2001, concludes that no additional
investigation is necessary in this area for it to be closed under TRRP Remedy
Standard A.
          7.17 SWMU R — Landfill (Sulfuric Acid Pit): During the RFI, five soil
borings were completed in the area and fifteen samples were collected. These
samples indicated a release of acid from the pit that impacted soils to a depth
of at least eight feet below the base of the pit in a confined area. The RCRA
Facility Investigation Program Review and Recommendations for Unit Closures and
Groundwater Management, submitted to the TCEQ in September 2001, concludes that
no additional investigation is necessary in this area for it to be closed under
TRRP Remedy Standard A.
           7.18 SWMU S — Container Storage Areas: During the RFI, five soil
borings were completed in this unit and eighteen samples were collected. Samples
from each of the areas investigated contained metal and/or organic compound
contamination. The RCRAFacility Investigation Program Review and Recommendations
for Unit Closures and Groundwater Management, submitted to the TCEQ in
September 2001, concludes that four to five soil borings (with two sample from
each) may be required if the TCEQ requires further confirmation/delineation in
this area. It also recommends that the area should be closed under TRRP Remedy
Standard B. The additional soil sampling and analyses have been completed and
preparation of an APAR for each unit is in progress.
          7.19 SWMU T — Caustic Storage Area: During the RFI, eight soil borings
were completed in this unit and eighteen samples were collected. All of the
samples collected from this area contained elevated pH levels. Samples from each
of the areas investigated contained metal and/or organic compound contamination.
The most impacted areas were on the west and southwest sides of the unit,
immediately adjacent to the former refinery pump house. The RCRA Facility
Investigation Program Review and Recommendations for Unit Closures and
Groundwater Management, submitted to the TCEQ in September 2001, concludes that
no additional investigation in necessary in this area for it to be closed under
TRRP Remedy Standard A.
          7.20 Mercury Spill Area: In 1993, a line from an overflow reservoir on
a manometer located at an outside wall at the electric shop broke, leading to
the release of one to five pounds of elemental mercury. Soils in this area were
impacted. Initial assessment and remediation activities were completed in this
area and a report on the activity was submitted to the TNRCC in 1994. A second
interim report detailing assessment, excavation, and disposal activities was
submitted to the TNRCC in 1997. Based upon the findings of these reports, Seller
was required to conduct additional investigation and remediation in the area.
Additional sampling, analysis, excavation and disposal were conducted in 1997
and 1998 to remove all soils containing concentrations of mercury in excess of
TRRP Standard No. 1. A final report on this remediation was submitted to the
TNRCC in April 1998. Although no formal approval on this cleanup has been
received from the TCEQ, Seller does not expect that future investigation or
remediation is required related to this spill area.

 



--------------------------------------------------------------------------------



 



          7.21 PCB Spill at Sub #2 South/Powell Switchgear: On April 8, 1999,
approximately fourteen gallons of PCB oil were released from the Sub #2
transformer. The spill apparently migrated within the piping insulation into the
underground electrical vaults. The soil and equipment impacted from this spill
were remediated in April and May 1999, and measures were taken to prevent future
spills. Twelve drums of PCB contaminated debris and approximately thirty-one
tons of PCB contaminated soil generated during the cleanup were shipped to the
Chemical Waste Management landfill in Emelle, Alabama. A report on this cleanup
was sent to the TNRCC on May 25, 1999. Although no formal approval on this
cleanup has been received from the TCEQ, Seller does not except that future
investigation or remediation is required related to this spill area.
          7.22 Plume Management Zone: In 1989, La Gloria entered into an agreed
order with TWC that required La Gloria to investigate and delineate the nature
and extent of groundwater contamination at the site and to implement a system
that would prevent further migration of free-phase or dissolved-phase
contamination. In response to this agreed order, Seller also completed facility
upgrades to replace the underground product lines that likely were the source of
the contamination. La Gloria is currently operating 304 monitoring wells and 134
recovery wells to delineate and remediate groundwater contamination both on and
downgradient of the refinery.
               7.22.1 In August 2002, Seller purchased the seven-acre portion of
the Roosth property onto which the plume has migrated. In 2003, Seller acquired
the Lewis/Haynes property north of the refinery onto which the plume has
migrated. In April 2004 Seller purchased the Cooper Cameron property north of
the refinery onto which the plume has migrated. Also, Seller has established an
access agreement for the Rudman property for continued investigations, Seller is
required to remediate these properties in accordance with the 1989 TWC Agreed
Order and the RCRA Compliance Plan.
               7.22.2 The RCRA Facility Investigation Program Review and
Recommendations for Unit Closures and Groundwater Management, submitted to the
TCEQ in September 2001, recommends that a PMZ be established under the TRRP
rules to address the remaining groundwater contamination and to prevent it from
migrating into adjacent surface water bodies. Although, the TCEQ has not
formally approved this strategy, Seller has been informed that the TCEQ favors
such an approach. To proceed with this strategy, Seller purchased the Roosth,
the Lewis/Haynes and Cooper Cameron properties.
               7.22.3 Under the TRRP PMZ approach., Seller also will be required
to demonstrate that neither free-phase nor dissolved contaminants extend beyond
the established PMZ. To accomplish this, Seller anticipates several modification
to the existing groundwater monitoring and recovery system, which may also
include the installation of additional slurry wall barriers. On June 26, 2002,
Seller completed the installation of a 606-feet slurry wal1 along Tributary “D”
on the Roosth property. Once the PMZ has been established, Seller will be
required to continue to maintain the recovery facilities and conduct periodic
monitoring to demonstrate that the plume is being been contained.
     8. In conjunction with the RCRA Part B permit, the refinery has a
Compliance Plan No, CP-50062-000 issued by the TNRCC on April 30, 1999, and with
modifications submitted in

 



--------------------------------------------------------------------------------



 



2002. On May 23, 2002, the TCEQ approved Seller’s application for a Class 3
Compliance Plan Modification, which contains the revised remediation strategy
for the site, and a Class 3 Compliance Plan modification issued by the TCEQ on
Jan. 9, 2004.
     9. On September 19, 2002, Seller received a Notice of Deficiency from the
TCEQ regarding its pending application for a Title V permit for the site. The
deficiency specified that the refinery flares should be listed on OP-UA50 (NSPS
J Refinery Sources), which means that TCEQ considers the flares to be subject to
40 C.F.R. Part 60 NSPS Subpart J. A final draft Title V permit with all
requested revisions was. issued in February 2004. La Gloria completed required
public notice and submitted a copy of all permit materials to the EPA for
review. TCEQ issued the Clean Air Act Title V permit to La Gloria on May 6,
2004.
     10. NSPS J requires that all fuel gas, such as vent gas or off gas burned
in a flare be less than 160 ppm H2S. La Gloria will install H2S analyzers on 4
process flares by May 9, 2005, as required in TCEQ Agreed Order in Docket
No. 2004-0291-AIR-E.
     11. La Gloria obtained a Small Refiner Hardship Waiver from EPA’s gasoline
sulfur standards through 2009, which sets forth conditions for compliance. On
March 7, 2005, La Gloria submitted a report to EPA indicating that the sulfur
content of gasoline produced during 2004 exceeded the corporate pool average
standard and that certain batches of gasoline exceeded the cap-per-gallon
standard established for the refinery. La Gloria acquired credits and allotments
to achieve compliance with the corporate pool average standard for 2004. In
addition, La Gloria will meet with EPA to discuss resolution of the
non-compliant gasoline batches containing sulfur in excess of the
cap-per-gallon, standard.
     12. Many of the Administrative Orders and Agreed Orders disclosed in
Schedule 4.1(n) (b) required or require modifications and operational changes,
with which Seller has complied or continues to comply.
     13. There are several current regulatory obligations that have future
compliance dates that will result in remedial, removal, or response costs in the
future. These obligations are described below:
          13.1 Seller is evaluating options for complying with the newly
promulgated EPA regulations governing revisions of existing Spill Prevention
Control and Countermeasures Plans (SPCC) required by February 13, 2006.
Compliance with revised SPCC regulations may require additional diking as well
as other modifications.
          13.2 As required, by September 1, 2003, Seller submitted to the TCEQ
air permit applications for three grandfathered units (2 for utility boilers and
1 for the LPG Truck Loading Area) at the refinery. The permits were issued on
July 12, 2004 and August 11, 2004. La Gloria will file for a permit-by-rule
(formerly designated a standard exemption) for other eligible units.
          13.3 La Gloria had received approval from the TCEQ to produce federal
ultra-low sulfur diesel one year earlier than required (April 2005) in lieu of
producing Texas low emission diesel (LED) in 2006. The TCEQ has extended the
deadline for production of LED until October 1, 2005.

 



--------------------------------------------------------------------------------



 



          13.4 The refinery is modifying certain equipment to meet the Refinery
MACT II (NESHAPs for Petroleum Refineries: Catalytic Cracking Units, Catalytic
Reforming Units, and Sulfur Recovery Units) requirements issued in 2002.
Required controls will entail scrubbing the platformer catalyst regenerator
vent, installing continuous monitoring devices on the vent and conducting more
performance testing among other things. La Gloria will complete these
modifications and conduct the performance testing by April 11, 2005, and submit
a complete test report to the TCEQ within 150 days thereafter.
     14. La Gloria was named a Potentially Responsible Party (PRP) of the Shore
Refining Superfund Site in Longview, Texas, first by TNRCC in 1995 and then by
EPA in 1996. The 7.5-acre site was formerly a used oil refinery. Seller’s
refinery is alleged to have disposed of tank-bottom waste at the site in 1981
and 1983. La Gloria and the other PRPs settled with EPA in 2001 and agreed to
conduct a removal action to resolve their liability. La Gloria’s allocation was
5.5 percent of an estimated $1.1 million dollars to conduct the cleanup action.
The removal action is now complete. The agreement requires the PRPs who settled
to pay EPA’s oversight costs in overseeing the implementation of the remedy, and
not all of those costs have been incurred yet. The Administrative Order on
Consent does not release La Gloria from groundwater conditions should the state
or EPA pursue a groundwater cleanup.
     15. Cooper Cameron Corporation Vs. La Gloria, No 6:97CV509 (E.D. Tex.). In
1998, Seller settled a lawsuit with Cooper Cameron Corporation which owned
property directly north of the refinery, resolving a claim of alleged property
damage. The settlement imposed some obligation on both parties. In April 2004,
La Gloria purchased the Cooper Cameron property negating the obligations and
access fees for ongoing groundwater remediation on the property. Asbestos
containing materials are present in a former manufacturing building on-site.
     16. In 2002, Seller purchased the Haynes and Lewis property, northeast of
the refinery resolving a claim of an alleged property damage that did not result
in a lawsuit, by the Haynes and Lewis estate. Seller retains indemnity
obligations under that purchase and sale agreement.
     17. In 2002, Seller purchased the Roosth property and retained certain
indemnity obligations under the purchase and sale agreement.
     18. Robert Wayman, et al. v. International Truck & Engine, et al., District
Court for Gregg County, Texas. Plaintiff alleges that he contracted renal cell
carcinoma as a result of exposure to diesel fumes and other “carcinogenic
petroleum products” at various premises, including La Gloria.
     19. Jimmy Joe Tyler, et al. v. A. C. & S., et al., District Court for
Orange County, Texas. Plaintiff alleges that he was a boilermaker from 1944 to
1985, and that he contracted asbestos related disease from exposure to asbestos
manufactured by some defendants and used on the premises of other defendants,
including La Gloria.
     20. Ivory Wilson, et al. v Arco Chemical, et al., District Court for
Jefferson County, Texas. Plaintiffs claim injuries related to asbestos exposure
at La Gloria refinery. There are

 



--------------------------------------------------------------------------------



 



approximately fourteen plaintiffs and approximately seventy-four defendants.
Only one plaintiff, Howard Portwood, Sr., claims exposure at La Gloria’s
facility.
     21. Faye B. Anderson, et al. v. Crown Central Petroleum Corp., et al.,
District Court for Harris County, Texas. Plaintiffs allege that they or their
decedents are former La Gloria employees who were injured or killed due to
exposure to chemicals during employment. There are approximately forty-eight
employee-plaintiffs (along with numerous heirs and family members) and
thirty-five defendants. The liability claims have all been settled, but certain
workers’ compensation claims are still open.

 



--------------------------------------------------------------------------------



 



Schedule 4.5(b).
     1. Some disclosures described in other subsections of Schedule 4.5 may be
responsive to this subsection as well. To the extent those disclosures apply to
this subsection, Borrowers incorporate those disclosures herein for all
purposes.
     2. Pipeline Newco and Land Newco (as defined in this Agreement) were
created pursuant to the divisive merger of McMurrey Pipe Line Company
(“McMurrey”). McMurrey owns certain properties on which Hazardous Materials may
have been spilled or released onto or into the soil, surface water or
groundwater or emitted as air emissions. Pipeline Newco and Land Newco may
become a successor to certain environmental liabilities and remediation
obligations as a result of the allocation of real property and other assets
formerly owned by McMurrey. Delek has not conducted any investigation (other
than the Phase I investigation conducted pursuant to due diligence analysis)
regarding the environmental condition of the properties of Pipeline Newco and
Land Newco, and, therefore, can make no representation or warranty regarding the
condition of such properties.
     3. Such failure to comply with any Environmental Law or any Environmental
Liability (including any basis for potential Environmental Liability) as set
forth in that certain Phase II Report prepared by ARCADIS for Holdings (as
defined in this Agreement) dated April 14, 2005, which is incorporated herein,
and which has been provided to Lenders.
     4. Small amounts of Hazardous Materials may-have been spilled or released
onto or into the soil, surface water or groundwater or emitted as air emissions
from the refinery in the normal course of business for which Seller, and
therefore Delek Refining, may have no specific record. Seller, and therefore
Delek Refining, does not possess discrete files identifying every release of
Hazardous Materials into the soil, water or air. In addition, releases may have
occurred prior to the time that Seller acquired the refinery, and therefore
Seller (including Delek Refining) would have no such knowledge, other than any
files in its possession. The following list (beginning on the next page)
includes all the releases for which Seller has documentation:
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

12



--------------------------------------------------------------------------------



 



     5. Documented Spills and/or Releases

                                  QUANTITY1               INTERIM   FINAL    
DATE   (BBL)   REPORTED   MATERIAL   LOCATION   RPT   RPT   NRC #  
10/23/89
    30     Yes   Gasoline   T-59   NA   None   NA
1/5/90
    2000     Yes   Topped Crude   T-19   NA   None   NA
1/5/90
    22     Yes   Diesel   T-47   NA   None   NA
1/8/90
    ?     Yes   Coker Gasoline   T-64   NA   None   NA
2/6/90
    12     Yes   Diesel   T-18   NA   None   NA
5/3/90
    ?     Yes   Slop Oil   T-3   NA   None   NA
5/25/90
    ?     Yes   Crude Oil   T-162   NA   None   NA
7/23/90
    25     Yes   ?   T-14   NA   None   NA
9/4/90
    ?     Yes   Gasoline   T-58   NA   None   NA
10/12/90
    400     Yes   Slop Oil   T-4   NA   None   NA
10123/90
    10     Yes   Diesel   T-47   NA   None   NA
12/30/90
    100     Yes   Topped Crude   T-18   NA   None   NA
1/17/91
    500     Yes   Topped Crude   T-18   NA   None   NA
3/21/91
    150     Yes   Diesel   T-18   NA   5/6/91   NA
3/21/91
    1778     Yes   Gasoline   T-63   4/15/91   7/19/91   NA
4/19/91
    30     Yes   Diesel   ?   NA   None   NA
5/14/91
    75     Yes   Gasoline   T-59   NA   None   NA
5/31/91
    85     Yes   Recovered HC/Water   T-18   NA   6/24/91   NA

 

1   All quantities are in barrels unless otherwise indicated.

13



--------------------------------------------------------------------------------



 



                                  QUANTITY1               INTERIM   FINAL    
DATE   (BBL)   REPORTED   MATERIAL   LOCATION   RPT   RPT   NRC #  
6/11/91
    10     Yes   Gasoline   T-54   NA   6/21/94   NA
1/27/92
    10     Yes   API Sep. Sludge   NSDB   2/6/92   4/9/92   NA
3/12/92
    25     Yes   Gas Oil   East of T-53   NA   4/15/92   NA
5/26/92
    15     Yes   Gas Oil   East of T-53   NA   10/8/92   NA
6/14/92
    40     Yes   Naphtha   T-55   NA   6/20/91   NA
6/16/92
    ?     No   Cat Gasoline   T-5   NA   NA   NA
6/23/92
    ?     No   Av Gasoline   T-117   NA   NA   NA
6/24/92
    30     Yes   Topped Crude   Caustic Area   NA   7/1/91   NA
7/24/92
    100     Yes   Gasoline   T-34,T-35   10/9/92   8/31/93   NA
7/27/92
    ?     No   Lt. Alkylate   T-114   NA   NA   NA
8/12/92
    1     No   Gas Oil   Caustic Area   NA   NA   NA
10/7/92
    10     Yes   Gasoline   Truck Rack   NA   12/8/92   NA
10/8/92
    80     Yes   Gasoline   T-62   11/11/91   1/6/92   NA
3/2/93
  <1 1b.   No   PCB Oil   Sub 2 So. Xformer   NA       NA
3/10/93
    110     Yes   Gasoline   T-6   NA   3/1/94   NA
4/12/93
    500     Yes   Kerosene   T-13   NA   10/26/93   NA
7/12/93
    5     Yes   Kerosene   T-134   NA   1/27/94   NA
8/12/93
    ?     Yes   Recovered HC/Water   Trib D   NA   8/13/94   NA
8/17/93
    0.5     No   NaClOH 10%   Cooling Tower #2   NA   NA   NA
8/20/93
    0.5     Yes   Recovered HC/Water   Trib D   NA   8/31/93   NA
8/30/93
    4     No   Gasoline   T-53, T-54   NA   NA   NA

14



--------------------------------------------------------------------------------



 



                                  QUANTITY1               INTERIM   FINAL    
DATE   (BBL)   REPORTED   MATERIAL   LOCATION   RPT   RPT   NRC #  
9/1/93
    20     Yes   Gasoline   T-53, T-54   NA   3/3/94   NA
9/8/93
    4     No   Diesel   West of T-64   NA   NA   NA
9/29/93
    0.5     No   Tripolyphosphate   Boilers   NA   NA   NA
10/28/93
    2.5     Yes   Gasoline   Creek at Truck Rack   NA   1/7/94     205294  
10/29/93
    1     No   Recovered HC/Water   Well #100   NA   NA   NA
10/30/93
    5     Yes   Topped Crude   North of T-II   NA   12/21/93   NA
11/1/93
    5     Yes   Diesel/Topped Crude   North of Caustic Area   NA   3/3/94   NA
11/16/93
  >5   Yes   Gasoline   North of T-136 Subsurface   NA   4/11/94   NA
11/17/93
  >1 1b.   Yes   Mercury   North of Elect Shop   3/7/94   4/22/98     208578  
11/23/93
    10     Yes   Kerosene   T-47   NA   1/28/94   NA
11/29/93
    571     Yes   Process Water   API Sep Area   NA   12/20/93     210204  
12/4/93
    130     Yes   Diesel   T-10   3/4/94       NA
12/7/93
    1     No   Lt. Alkylate   T-117   NA   NA   NA
1/27/94
    15     Yes   Diesel   T-12   3/7/94   3/25/94   NA
2/16/94
    2     No   Gasoline   T-53, T-54   NA   NA   NA
3/8/94
    1     Yes   Slop Oil Emulsion Solids   Coker Charge Tank   NA   4/8/94    
229362  
3/23/94
    1     No   Total Alkylate   T-114   NA   NA   NA
3/31/94
    100     Yes   Process Water   API Sep Area   NA   7/25/94   NA
4/4/94
    1     Yes   Slop Oil Emulsion   Coker Charge Tank   NA   4/18/94       ?  
4/19/94
    50     Yes   Underground HC?   T-113 Area   NA   3/5/96   NA

15



--------------------------------------------------------------------------------



 



                                  QUANTITY1               INTERIM         DATE  
(BBL)   REPORTED   MATERIAL   LOCATION   RPT   FINAL RPT   NRC #  
4/26/94
  <1   No   Gasoline   SW#7 CT   NA   NA   NA
4/29/94
  1   No   Naphtha   West of WW Surge Tank   NA   NA   NA
5/4/94
  <1   Yes   Recovered Oil   API Separator   NA   5/23/97   NA
5/5/94
  30   Yes   Diesel   West of WW Surge Tank   NA   9/20/94   NA
5/10/94
  <1   Yes   Diesel   W. of WW Surge Tank & west Side of creek   NA   9/20/94  
NA
5/26/94
  20   Yes   Topped Crude   T-19   NA   7/14/94   NA
6/1/94
  1   No   Crude Oil   Crude Truck Rack   NA   NA   NA
6/14/94
  2   No   Platformate   South of TEL Tank   NA   NA   NA
.6/15/94
  46   Yes   Cat Naphtha   T-1           NA
6/29/94
  <1 Ib.   No   PCB Oil   Sub 2 So. Xformer   NA   NA   NA
7/16/94
  200   Yes   Sulfuric Acid   Acid Tanks & Pit   8/5/94   3/20/95   249991
7/29/94
  2   Yes   Diesel/Gasoline   Truck Rack Sump   NA   5/31/97   NA
8/1/94
  4   Yes   API Separator Sludge (K049)   API Separator Area   NA   8/19/94  
252947
8/3/94
  1   No   Carbon Black Oil   Loading Rack   NA   NA   NA
8/9/94
  2   No   Gasoline   Additive Tanks   NA   NA   NA
8/15/94
  2500 Ib.   Yes   Spent Sulfuric Acid   So. Of T-42 & T-43   NA   9/14/94  
255451
8/15/94
  2   No   Boilers   Joy Air Comp   NA   NA   NA
8/22/94
  5 gal.   No   Gasoline   Truck Rack Flare   NA   NA   NA
9/6/94
  1   No   Light Cycle Oil   Caustic Storage Area   NA   NA   NA

16



--------------------------------------------------------------------------------



 



                                  QUANTITY1               INTERIM   FINAL    
DATE   (BBL)   REPORTED   MATERIAL   LOCATION   RPT   RPT   NRC #  
9/30/94
  1   No   Tank Water Bottoms   T-9   NA   NA   NA
10/2/94
  4   No   Sour Water w/HC   T-168   NA   NA   NA
10/14/94
  40   Yes   Gas Oil   T-15   NA       NA
11/21/94
  2   No   Diesel   Caustic Area   NA   NA   NA
11/28/94
  1   No   Diesel   North of T-8   NA   NA   NA
1/9/95
  approx. 5   Yes   Process WW   Sump @ T-53/T-54   NA   2/26/96   275715
1/15/95
  30   Yes   Gasoline   T-9           NA
1/30/95
  2   No   Crude Oil   North of T-11   NA   NA   NA
2/2/95
  20   Yes   Process WW   API Separator Area           278508
2/3/95
  240   Yes   Diesel   Overfillled T-42   11/20/95   NA   NA
2/6/95
  <1   No   Gasoline   So. of TEL tank   NA   NA   NA
2/7/95
  15   Yes   Diesel   West of T-172   NA       NA
2/17/95
  <1   No   Gas Oil   West side of T-16   NA   NA   NA
2/21/95
  <1   No   Gas Oil   West side of T-16   NA   NA   NA
2/22/95
  1   No   Gasoline   So. of TEL tank   NA   NA   NA
3/8/95
  1   No   Topped Crude   North of T-19   NA   NA   NA
4/4/95
  <5   No   Product Tank Btms   SW Plant Property   NA   NA   NA
4/27/95
  <5   No   Slop Oil   New API Sep Area   NA   NA   NA
5/1/95
  1   No   Gas Oil   East Side of Tank 16   NA   NA   NA
5/1/95
  30   Yes   Cat Naphtha   T-I4 & T-116   NA   4/23/96   NA
5/7/95
  15   Yes   Gas Oil   Tank 16   NA       NA

17



--------------------------------------------------------------------------------



 



                                  QUANTITY1                   FINAL     DATE  
(BBL)   REPORTED   MATERIAL   LOCATION   INTERIM RPT   RPT   NRC #
5/8/95
  1200   Yes   Sulfuric Acid   Acid Tanks   8/17/95   9/5/95   290491
5/9/95
  <1   No   Gasoline   Treaters   NA   NA   NA
5/9/95
  2   No   Diesel   #7 CT   NA   NA   NA
5/11/95
  ?   No   Spent Sulfuric Acid   W side Alky to SWB   NA   NA   NA
5/12/95
  ?   No   Spent Sulfuric Acid   W side Alky   NA   NA   NA
5/15/95
  ?   No   Spent Sulfuric Acid   W side Alky   NA   NA   NA
5/20/95
  1764 lbs.   Yes   Spent Sulfuric Acid   W side Alky   NA   1/19/96   292298
5/21/95
  5   Yes   Lt St Run Gasoline   T-l64   NA   2/28/96   NA
5/25/95
  15 gal   No   Spent Sulfuric Acid   W side of Alky   NA   NA   NA
5/25/95
  4888 lbs.   Yes   Spent Sulfuric Acid   W side of Alky   NA   1/19/96   292982
7/17/95
  10   Yes   Gasoline   T-151 to Creek   NA   5/28/97   NA
7/19/95
  5   Yes   Topped Crude   T-19   NA       NA
8/16/95
  1   No   Lt Alky   T-31   NA   NA   NA
8/21/95
  1   No   Reformate/Alkylate   T-52   NA   NA   NA
8/25/95
  1   No   Gasoline   T-137   NA   NA   NA
8/29/95
  <1   No   Gasoline   VRU   NA   NA   NA
9/5/95
  3   No   Gasoline   East Side TEL Tank   NA   NA   NA
9/8/95
  5   No   Sulfur   West side SRU   NA   NA   NA
9/9/95
  2   No   Slop Oil   Frac tk at API Sep   NA   NA   NA
9/25/95
  <5   No   Topped Crude   Road W of SRU   NA   NA   NA
9/30/95
  1   No   Kerosene   T-12   NA   NA   NA





--------------------------------------------------------------------------------



 



                                          QUANTITYl                         DATE
  (BBL)   REPORTED   MATERIAL   LOCATION   INTERIM RPT   FINAL RPT   NRC #
10/4/95
  <1   No   Gasoline   West side of #7 CT   NA   NA   NA
10/5/95
    1     No   Gasoline   East Side TEL Tank   NA   NA   NA
10/21/95
  <5   No   Topped Crude   T-19   NA   NA   NA
10/24/95
    10     Yes   Gasoline   West side of #7 CT   NA       NA
10/25/95
  1500 gal.   Yes   Light Gasoline   Boiler Flare Line-Crk   NA   5/25/97    
311917  
10/26/95
    10     Yes   Carbon Black   T-11   NA   5/21/97   NA
10/26/95
  <1   No   Hydrocarbon/H2O   Boiler Flare Line   NA   NA   NA
11/7/95
    1     No   Gas Oil   T-15   NA   NA   NA
11/9/95
    1     No   Diesel   T-7   NA   NA   NA
11/16/95
  <1   No   Crude Oil   Falco Truck Rack   NA   NA   NA
11/16/95
    1     No   Pipeline Interface   Betwn T-9 & T-10   NA   NA   NA
11/22/95
  <1   No   Gasoline   Betwn T-62 & T -63   NA   NA   NA
11/30/95
  <1   No   Topped Crude   S of Coker Contrl Rm   NA   NA   NA
11/30/95
    15     Yes   Slop Oil Emul Solids   CCT   NA   3/1/96     315898  
12/1/95
    2     No   Gasoline   Boiler Flare Line-Crk   NA   NA   NA
12/6/95
    105     Yes   Spent Sulfuric Acid   Sulfuric Acid Tanks   NA         316465
 
12/11/95
    500     Yes   Diesel   T-12 to SWB   NA   2/27/96   NA
12/11/95
    1     No   Underground HC   T-21   NA   NA   NA
12/18/95
  10 lbs   No   Sulfuric Acid   West of T-52   NA   NA   NA
12/28/95
    1     No   Gasoline   E of T-137   NA   NA   NA
1/10/96
  <1   Yes   Unknown Oil   BFC at Maintenance   NA   5/24/97     319688  

19



--------------------------------------------------------------------------------



 



                                          QUANTITY1               INTERIM  
FINAL     DATE   (BBL)   REPORTED   MATERIAL   LOCATION   RPT   RPT   NRC #
1/23/96
    1     No   Gas Oil   NE of T-14   NA   NA   NA
1/24/96
    15     Yes   Topped Crude   West of SRU   NA       NA
1/24/96
  2520 Ibs   Yes   Sulfuric Acid   North of T-11   NA   3/4/96   322138
2/21/96
    10     Yes   Diesel   T-168   NA   5/29/97   NA
3/11/96
  <5   No   Topped Crude   West of SRU   NA   NA   NA
4/3/96
    2     No   Gas Oil   West Side of T-16   NA   NA   NA
4/6/96
    50     Yes   Jet Fuel   T-153   NA   5/22/97   NA
4/7/96
  <1   No   VRU liquid HC   Loading Dock Flare   NA   NA   NA
4/29/96
  5 gal   No   Gas Oil   T-127   NA   NA   NA
4/30/96
  10 gal   No   Diesel   T-47   NA   NA   NA
5/1/96
  10 gal   No   Gas Oil   T-16   NA   NA   NA
5/1/96
  <1   No   LCO   T-49   NA   NA   NA
5/5/96
  <1   No   Carbon Black   T-53, T-54 Firewall   NA   NA   NA
5/8/96
  2 gal   No   PCB Oil 3.l%   Sub #2 North   NA   NA   NA
5/9/96
  1 gal   No   PCB Oil 3.1%   Sub #2 North   NA   NA   NA
5/13/96
    20     Yes   Diesel   West of #3 CT   NA       NA
5/19/96
  <1   No   Slop Oil   T-53, T-54 Firewall   NA   NA   NA
5/21/96
  <1   No   Gasoline   North of T-136   NA   NA   NA
6/2/96
    10     Yes   Crude Oil   T-160   NA       NA
6/3/96
  <1   No   Carbon Black   LPG Truck Loading   NA   NA   NA
6/5/96
    2     No   Carbon Black   T-11   NA   NA   NA

20



--------------------------------------------------------------------------------



 



                                          QUANTITY1               INTERIM  
FINAL     DATE   (BBL)   REPORTED   MATERIAL   LOCATION   RPT   RPT   NRC #  
6/11/96
  <1   No   Light Hydrocarbons   API Sep Splitter Box   NA   NA   NA
6/13/96
    2     No   Gasoline   Trk Rack Sump-Ditch   NA   NA   NA
6/17/96
    1     No   Gas Oil   T-15   NA   NA   NA
6/l8/96
    2     Yes   Gasoline/Diesel   Trk Rack Sump-Ditch   NA   6/20/96   NA
6/19/96
    5     Yes   Carbon Black   Carb Elk Truck Rack   NA       NA
7/10/16
  100 gal   Yes   Diesel   Boiler Flare Line-Crk   NA       NA
7/l8/96
  <1   No   Groundwater/HC   Well R-83 S of T-64   NA   NA   NA
7/23/96
  50 gal   Yes   Gasoline/Diesel   Truck Rack Sump   NA   7/29/96   NA
7/29/96
  18.33 gal   Yes   PCB Oil 4.2%   Sub #9   NA   4/23/97     353905  
7/31/96
  50 gal   No   10% Bleach   CT#7   NA   NA   NA
8/1/96
  20 gal   No   10% Bleach   CT#2   NA   NA   NA
8/22/96
    2     No   Gasoline/Diese1   Lab Sump   NA   NA   NA
8/22/96
    2     No   Gas Oil   T-16   NA   NA   NA
9/2/96
    1     No   50% NaOH   Caustic Area   NA   NA   NA
9/4/96
    ?     No   Water & Coke Fines   Coker Clarifier   NA   NA   NA
9/9/96
  <1   No   Diesel   T-42   NA   NA   NA
9/9/96
    10     No   JP-8 Jet Fuel   T-153   NA   10/7/96   NA
9/13/96
  <l lb   No   Mercury   Warehouse   NA   NA   NA
10/11/96
  <1   No   Spent Caustic   Treaters   NA   NA   NA
10/28/96
    5     Yes   Gas Oil   T-16   NA   10/28/96   NA
12/13/96
    3     No   Gas Oil   T-16   NA   NA   NA

21



--------------------------------------------------------------------------------



 



                                          QUANTITY1               INTERIM  
FINAL     DATE   (BBL)   REPORTED   MATERIAL   LOCATION   RPT   RPT   NRC #  
12/20/96
    3     No   Gas Oil   Coker   NA   NA   NA
12/20/96
    20     Yes   Heavy Process Oil   20-TK-3   NA   6/20/91   NA
12/24/96
    130     Yes   Topped Crude   T-19   NA   5/26/97   NA
12/29/96
    1     No   Carbon Black Oil   Carb Blk Rack   NA   NA   NA
1/1/97
    20     Yes   Topped Crude   T-19   NA   5/27/97   NA
1/l/97
  4 gal   No   Fuel Additive   Diesel Add. Tank   NA   NA   NA
1/23/97
  <1   No   Reformate   T-11 Firewall   NA   NA   NA
2/5/97
    10     Yes   Kerosene   Kero Merox   NA   2/5/97   NA
2/10/97
    120     Yes   Slop Oil Spill   T-3   NA   5/30/97   NA
2/18/97
  200 gal   No   Gasoline   #5 Trk Rack to Drain   NA   NA   NA
2/27/97
  <1   No   Slop Oil   Sump at Lab   NA   NA   NA
3/4/97
    4     No   Crude Oil   Crude Truck Rack   NA   NA   NA
3/14/97
  <5   No   GW/Rec HC   Well R-19   NA   NA   NA
3/18/97
    5     Yes   Oil and Wastewater   BFC at 60” WW Line   NA   4/ll/97    
380613  
4/10/97
    2     No   Neut Alky WW   Line NE of T-126   NA   NA   NA
5/5/97
    3     No   JP-8 Jet Fuel   T-152   NA   NA   NA
5/8/97
    4     No   Diesel   Pipeline Coalescer   NA   NA   NA
5/14/97
    1     No   Diesel   Pipeline Coalescer   NA   NA   NA
5/15/97
  <1   No   Carbon Black Oil   West of T-133   NA   NA   NA
5/l7/97
    2     No   Diesel   Pipeline Coalesce   NA   NA   NA
5/20/97
    2     No   Carbon Black/H2O   T-53 Sump   NA   NA   NA

22



--------------------------------------------------------------------------------



 



                                          QUANTITY1               INTERIM  
FINAL     DATE   (BBL)   REPORTED   MATERIAL   LOCATION   RPT   RPT   NRC #  
5/23/97
    2     No   Pipeline Interface   T-5 Loading Area   NA   NA   NA
6/13/97
    20     Yes   Naphtha   T-55   NA   7/7/97   NA
6/18/97
  <1   No   Gasoline   Northeast FCCU   NA   NA   NA
6/21/97
  <1   No   Gasoline   Northeast FCCU   NA   NA   NA
6/21/97
  <1   No   Gasoline   T-8   NA   NA   NA
6/23/97
  1911 lbs.   Yes   Spent Sulfuric Acid   T-18   NA   7/8/97     392308  
6/24/97
  <1   No   Gasoline   T-8   NA   NA   NA
7/12/97
    20     Yes   JP-8 Jet Fuel   T-152   NA   7/30/97   NA
7/14/97
  645 lbs.   No   Fresh Sulfuric Acid   Acid Trk Rack   NA   NA   NA
7/25/97
    30     Yes   Gasoline   T-156             396711  
8/7/97
    2     No   Kerosene   T-53 Sump   NA   NA   NA
8/8/97
    81     Yes   FBR Naphtha   Tank 163 & SWB   NA   9/29/97     398635  
8/13/97
  <1   No   Gas Oil   T-127   NA   NA   NA
8/14/97
  <1   No   Gasoline   Loading Dock Filter   NA   NA   NA
9/1/97
  <1   No   Carbon Black   Carb Blk Loading Rk   NA   NA   NA
9/10/97
    2     No   Diesel   T-8   NA   NA   NA
9/15/97
  <1   No   Kerosene   T-134   NA   NA   NA
9/16/97
  <5 gal.   Yes   Oil   BFC at Firehouse             403884  
9/19/97
    50     Yes   Gasoline   T-115             404332  
9/19/97
  <5   No   Light Straight Run   Pipe Rack E of T-14   NA   NA   NA
9/21/97
    10     Yes   Gasoline   T-136   NA   10/21/97   NA

23



--------------------------------------------------------------------------------



 



                                          QUANTITY1               INTERIM  
FINAL     DATE   (BBL)   REPORTED   MATERIAL   LOCATION   RPT   RPT   NRC #  
9/23/97
    20     Yes   Gasoline/Diesel   Truck Rack Sump             404763  
9/27/97
    1     No   Gas Oil   Tank 16   NA   NA   NA
9/30/97
    1     No   Topped Crude   T-19 Loading Rk   NA   NA   NA
10/7/97
    3     No   Carbon Black Oil   Carb Blk Loading Rk   NA   NA   NA
10/17/97
    2     No   Gas Oil   Tank 16   NA   NA   NA
10/20/97
    1     No   Groundwater   BFC at 60” WW line   NA   NA   NA
10/28/97
    20     Yes   Gas Oil   Tank 16   NA       NA
11/19/97
  50 gpm   Yes   Treated Process WW   WW Line at Trib “D”   11/25/97   12/9/97  
NA
12/24/97
    500     Yes   Diesel   T-43   NA   6/4/98   NA
1/3/98
    190     Yes   Gasoline   T-123             418135  
1/6/98
    20     Yes   Gasoline/Diesel   Trk Load Rack Sump             418584  
1/6/98
    5     Yes   Slop Oil   API Sep to SW Basin           NA
1/12/98
  5 gal   Yes   Diesel   Flare Line At BFC             419439  
1/18/98
    500     Yes   Gasoline   T-116             420328  
1/21/98
  2 gpm   No   Process Water   Trk Load Rack Sump   NA   NA   NA
1/31/98
    20     Yes   Kerosene   Pipeline Manifold           NA
3/3/98
    60     Yes   Topped Crude   T-18   NA       NA
3/5/98
  <1   No   Carbon Black   C B Loading Dock   NA   NA   NA
3/6/98
  <2   No   Gasoline   No Lead Filter   NA   NA   NA
3/11/98
  <1   No   Trans Mix   5 Tank Loading Dock   NA   NA   NA
3/23/98
    210     Yes   Topped Crude   T-18           NA

24



--------------------------------------------------------------------------------



 



                                          QUANTITY1               INTERIM  
FINAL     DATE   (BBL)   REPORTED   MATERIAL   LOCATION   RPT   RPT   NRC #  
3/15/98
  <1   No   Diesel   La GloriaTrk Diesel
Tk   NA   NA   NA
4/7/98
  2 tote tanks   Yes-City   Boiler Chemicals   Boiler No.8/Sewer   NA   4/15/98
  NA
4/14/98
  < 5 gal.   No   Vac Bottoms   55 Tank from T-18   NA   NA   NA
4/24/98
  <3   No   Carbon Black   C B Loading Dock   NA   NA   NA
5/29/98
    1     No   Caustic   T-51   NA   NA   NA
7/10/98
    150     Yes   Topped Crude   T-18           NA
7/26/98
    15     Yes   Heavy Gas Oil   T-127           NA
8/4/98
    20     Yes   Gasoline/ diesel   loading dock sump           ?
8/4/98
  <1   Yes   Gasoline/diesel   50 sump overflowed           ?
8/19/98
  <2   No   Gasoline   T-116   NA   NA   NA
9/3/98
  <1   No   Gas oil   northside of T-11   NA   NA   NA
9/29/98
    30     Yes   Diesel   T’s 42 & 43           NA
10/6/98
    5     Yes   Gasoline & Diesel   T-175             458703  
10/21/98
  <2   No   Diesel   11tk firewall   NA   NA   NA
10/26/98
  <1   No   Gasoline   T-155   NA   NA   NA
10/26/98
  <1   No   Naphtha   Loading area at T-163   NA   NA   NA
11/10/98
    3     No   Slop oil   T-4 west side treaters   NA   NA   NA
12/15/98
    3     No   Crude oil   Scurlock Loading
dock   NA   NA   NA
12/29/98
    3     No   Slop oil       NA   NA   NA
12/29/98
  <1   No   Kerosene   Trtr Kero Colescer   NA   NA   NA

25



--------------------------------------------------------------------------------



 



                                          QUANTITY1               INTERIM  
FINAL     DATE   (BBL)   REPORTED   MATERIAL   LOCATION   RPT   RPT   NRC #  
12/30/98
    4     No   Slop oil   T-4   NA   NA   NA
1/1/99
    8     Yes   Slop oil (gas oil)   20-TK-3   NA       NA
2/10/99
  <2   No   Diesel   T-13 frac tk #7051   NA   NA   NA
2/22/99
  <3   No   Cat gasoline   East side of 137   NA   NA   NA
2/26/99
  <1   No   Diesel   East side of T-137   NA   NA   NA
3/11/99
  <1   No   Naptha   East side of T-53   NA   NA   NA
4/6/99
  <2   No   Gas oil   Rheinformer Area   NA   NA   NA
4/7/99
  <1   No   Kerosene   T-126   NA   NA   NA
4/13/99
  >11b   Yes   PCB’s   Sub stat #2 & E valt #8   NA       NA
4/26/99
  <1   Yes   Process Water/Oil   Cyro Jr. East   NA   4/26/99   NA
5/3/99
  <3   No   Carbon Black   Alka sub S # 11 West   NA   NA   NA
5/3/99
  <1   No   Diesel   Loading Dock   NA   NA   NA
5/26/99
  <1   No   Carbon Black   Carbon Black Dock   NA   NA   NA
8/15/99
  301 gals or 5.4 bbls   Yes   Fresh Acid 98%   East Tk-18 Firewall   8/16/99  
8/16/99     49520  
9/23/99
  <1   No   Carbon Black   Carbon Black Dock   NA   NA   NA
11/1/99
  1 gal.   No   Crude oil   Scurlock loading
dock   NA   NA   NA
12/16/99
  <3   No   Gas oil   Carbon Black Dock   NA   NA   NA
12/31/99
  3 bbls   No   Topped Crude   T-I9   NA   NA   NA
1/12/00
  <4   No   Topped Crude   T-19   NA   NA   NA
1/12/00
  <3   No   Phenol water   T-13   NA   NA   NA

26



--------------------------------------------------------------------------------



 



                                  QUANTITY1               INTERIM   FINAL    
DATE   (BBL)   REPORTED   MATERIAL   LOCATION   RPT   RPT   NRC#  
1/13/00
  46.75 gals —714 lbs   No   Fresh sulfuric acid 98%   East T-18 firewall   NA  
NA   NA
1/17/00
  0.5   No   Fresh Sulfuric acid 98%   aid loading rack   NA   NA   NA
1/18/00
  <4   No   Crude oil   Crude Unit   NA   NA   NA
2/1/00
  <2   No   Topped Crude   T-19   NA   NA   NA
2/21/00
  <2   No   Topped Crude   T-19   NA   NA   NA
2/21/00
  4 gals   No   Carbon Black   Carbon Black Dock   NA   NA   NA
3/14/00
  3   No   Diesel and water   T-4   NA   NA   NA
3/24/00
  2   No   Diesel fuel   Company’s diesel pump   NA   NA   NA
3/31/00
  3   No   Kerosene   T-155   NA   NA   NA
4/3/00
  3   No   Diesel   Main road & scale   NA   NA   NA
5/10/00
  > 10   Yes   Diesel   T-137   NA   NA   NA
5/18/00
  <1   No   Spent Sulfuric Acid   T173   NA   NA   NA
5/19/00
  > 350   Yes   Diesel   T-150   NA   NA   NA
6/1/00
  <3   No   Topped Crude   T-127   NA   NA   NA
6/3/00
  > 250 bbls   Yes   Topped Crude   T-19   NA   NA   NA
6/22/00
  <4   No   Diesel   North side of cat flare below ground   NA   NA   NA
6/29/00
  < 1   No   Crude oil   T-162   NA   NA   NA
7/4/00
  <2   No   Carbon Black   Carbon Black Dock   NA   NA   NA
7/17/00
  10 ga1s   No   Spent Sulfuric Acid   Acid Rail Cars   NA   NA   NA
7/31/00
  <4   No   Gas oil   North side of cat unit   NA   NA   NA

27



--------------------------------------------------------------------------------



 



                                      QUANTITYl               INTERIM   FINAL  
  DATE   (BBL)   REPORTED   MATERIAL   LOCATION   RPT   RPT   NRC#  
9/8/00
  <2   No   Heavy Gas Oil   Carbon Black Dock   NA   NA   NA
9/27/00
    30     Yes   Topped Crude   T-19   NA   NA   NA
11/2/00
    1     No   High sulfur dye   T’s 42 &43   NA   NA   NA
11/6/00
  2 gallons   No   Hydro1ic pump oil   T-167   NA   NA   NA
11/9/00
  50 gals   Yes   Diesel and kero mixed   Blackfork creek at fire house   NA  
NA   NA
1/2/01
  2 bbls   No   Light cycle   T-5   NA   NA   NA
1/4/01
  3 bbls   No   Vac Bottoms   Coker   NA   NA   NA
2/9/01
  20 bbls   Yes   Emulsion   South side of T-14   NA   NA   NA
2/18/01
  3 bbls   No   Off road diesel   T-43   NA   NA   NA
2//19/01
  1 bbl   No   Slop Oil   East side of T-4 on road   NA   NA   NA
3/12/01
  3 bbls   No   Slop Oil   T-3   NA   NA   NA
3/13/01
  2 bbls   No   Slop Oil   T-2   NA   NA   NA
3/23/01
  4 bbls 1932 lbsl of beziie   Yes   Cat- gasoline   T-60   NA   NA   NA
4/6/01
  55 bbls   No   Carbon Black   CB Dock   NA   NA   NA
4/10/01
  10 Gallons   No   Diesel fuel   North side cat unit   NA   NA   NA
4/22/01
  2bbls   No   Slop Oil   South side of T-26   NA   NA   NA
4/28/01
  15 gals   No   Gas Oil   Water and slop oil   NA   NA   NA
4/30/10
  2 bbls   No   Slop Oil   East side of T’s 2 & 3   NA   NA   NA
4/30/01
  25 bbls   Yes   Unleaded Gasoline   T-56   NA   NA   NA
7/7/01
  3 bbls   Yes   Sulfuric Acid 92%   T-173   NA   NA   NA

28



--------------------------------------------------------------------------------



 



                                  QUANTITYl               INTERIM   FINAL    
DATE   (BBL)   REPORTED   MATERIAL   LOCATION   RPT   RPT   NRC#  
7/30/01
  2 bbls   NO   Aviation Fuel   T-31   NA   NA   NA
9/17/01
  2 bbls   No   Slop oil   API Sep on south side   NA   NA   NA
9/17/01
  1 bbl   No   Slop oil   Frac tank at T-14   NA   NA   NA
9/19/01
  2 gallons   No   Rpa-722 emul Breaker   South side of warehouse   NA   NA   NA
9/24/01
  30 gals   NO   Slop oil   South side of T-34   NA   NA   NA
9/1/01
  3 bbls   Yes   Gasoline   T-116   NA   NA   NA
10/30/01
  3 bbls   No   Slop Oil   South side of T-35   NA   NA   NA
11/13/01
  5 gallons   No   Diesel   La GloriaTrk Diesel Tk   NA   NA   NA
11/20/01
  30 bbls   Yes   Slop oil & H2o   Frac tank at T-l4   NA   NA   NA
12/22/01
  1 bbl   No   Slop oil emulsion   Two tank pump   NA   NA   NA
12/27/01
  6 bbls   Yes   Process water   East side of BF creek   NA   NA   NA
1/15/02
  3 gals   Yes   Emulsion   N-side of API   NA   NA   NA
1/19/02
  2 bbls   No   Slop Oil   S-side of T-14   NA   NA   NA
1/29/02
  3 bbls   Yes   Spent Sulfuric Acid   West side of T-52   NA   NA   NA
2/12/02
  20 gals   No   Unleaded Gasoline   Company’s gas pump   NA   NA   NA
2/12/02
  approx. 20 gallons   no   Diesel and kero mixed   T-53 sump   NA   NA   NA
2/13/02
  approx. 15 gallons   No   Diesel and kero mixed   T-53 sump   NA   NA   NA
3/6/02
  approx. 15 gallons   No   Diesel   T-17 pump   NA   NA   NA
3/11/02
  Approx. 21 gals   No   Mid-grade gasoline   T-15l   NA   NA   NA

29



--------------------------------------------------------------------------------



 



                                          QUANTITY1                   INTERIM  
FINAL     DATE   (BBL)   REPORTED   MATERIAL   LOCATION   RPT   RPT   NRC #  
3/16/02
  < 5 gal.   No   Diesel   Main entrance gate   NA   NA   NA
3/25/02
  5 bbls   Yes   Cat Gasoline   T-60   NA   NA   NA
3/26/02
  25 bbls   Yes   Crude oil   Crude Unloading dock   NA   NA   NA
4/15/02
  3 bbls   No   Spent Caustic   Southside of # 2 cooling tower   NA   NA   NA
5/8/02
  20 gals   No   Crude oil   N, side of crude unit   NA   NA   NA
5/11/02
  30 gals   No   Diesel   Company’s Pump   NA   NA   NA
5/15/02
  2 bbls   Yes   Emulsion   S of T-34   NA   NA   NA
6/1/02
  15 bbls   yes   Crude oil   Southside of T-160   NA   NA   NA
6/5/02
  10 gals   No   Carbon Black   C B loading rack   NA   NA   NA
7/4/02
  approx 15 gals   No   Crude oil   T-161   NA   NA   NA
7/23/01
  Approx 10 gals   No   Carbon Black   T-11   NA   NA   NA
8/2/02
  approx15 gals   No   Slop oil from drain   # 3 cooling tower   NA   NA   NA
9/15/02
  Approx. 15 gallons   No   Topped Crude   T-16   NA   NA   NA
9/25/02
  Approximately 20 gals   No   Slop oil   T-161   NA   NA   vb
10/8/02
  Approx 25 gals   No   Gas oil   T-16   NA   NA   NA
10/l0/02
  100 gals (1500) lbs   Yes   Sulfuric Acid 92%   T-18 North Firewall   NA   NA
  NA
10/10/02
  Approx 6 bbls   Yes   T-2 bottoms (clean out)   south end of bundle slab   NA
  NA   NA
12/06/02
  Approx. 25 gals   No   Gas Oil   T-16   NA   NA   NA
 
    2003           2003     T-16   NA   NA   NA

30



--------------------------------------------------------------------------------



 



                                          QUANTITY1                   INTERIM  
FINAL     DATE   (BBL)   REPORTED   MATERIAL   LOCATION   RPT   RPT   NRC #  
01/24/03
  Approx. 500 bbls   Yes   Heavy Gas Oil   T-16   NA   NA   NA
02/07/03
  Approx. 75 bbls   Yes   Diesel   Clarifier area   NA   Na   NA
02/28/03
  Approx. 15 gallons   No   Kerosene   Eastside of T-126   NA   NA   NA
03/02/03
  Approx. 135 bbls   Yes   Slop Oil   API Separator Area   NA   NA   Na
03/25/03
  Approx. 50 bbls   No   Stripped Wastewater   Northside of T-13   NA   NA   NA
06/08/03
  Approx. 25 gals   No   Low sulfur diesel   Southside of clarifier   NA   NA  
NA
06/27/03
  Approx. 15 bbls   Yes   Spent acid   Northside of T-18   NA   Na   NA
08/03/03
  Approx. 18 gals   No   Topped Crude   T-27   NA   NA   NA
09/09/03
  4bbs   No   Gas oil   T-16   NA   NA   NA
09/16/03
  1 bbl   No   Gas oil   T-16   NA   NA   NA
90/23/03
  3 bbls   No   Gas oil   T-127   NA   NA   NA
09/27/03
  3 bbls   No   Gas oil   T-127   NA   NA   NA
10/12/03
  1/2 bbl   No   Gas oil   T-127   NA   NA   NA
10/13/03
  12 bbls   No   Carbon black   CB Dock   NA   NA   NA
12/07/03
  l bbl   No   Carbon black   West side of T-11   NA   NA   NA
12/13/03
  25 gals   No   Gasoline   T-155   NA   NA   NA
12/16/03
  5 gals   No   Gasoline   T-155   NA   NA   NA
01/04/03
  25 gals   No   Gas oil   T-16   NA   NA   NA
03/30/04
  20 gals   No   Gas oil   T-127   NA   NA   NA
03/30/04
  180 bbls   Yes   Slop oil   T-2   NA   NA   NA

31



--------------------------------------------------------------------------------



 



                                          QUANTITY1                   INTERIM  
FINAL     DATE   (BBL)   REPORTED   MATERIAL   LOCATION   RPT   RPT   NRC #  
03/14/04
  31 gal   No   Fresh caustic   North side of crude unit   NA   NA   NA
03/30/04
  180 bbls   Yes   Slop oil   East & south side of T-2   NA   NA   Spill was
reported to the TCEQ
and NRC, contact person was
Mr. Treatt, ref. # 717460.
04/15/04
  15 gals   No   Desalter chemical   East side of crude unit   NA   Na   NA
05/03/04
  25 gals 386 lbs   No   98% sulfuric acid   Northside of T-55   NA   NA   NA
05/07/04
  10 bbls   Yes   Premium unleaded   T-123   NA   NA   NA
06/11/04
  30 gals   No   Diesel   53 Sump   NA   NA   NA
06/27/04
  Approx. 4 bbls   No   Slop Oil   NW of Round House   NA   NA   NA
07/21/04
  Approx 26 bbls   Yes   Diesel   T-150   NA   NA   NA
08/06/04
  Approx 2 bbls   No   Crude oil   Pipe line at T-150 & 161   NA   NA   NA
08/24/04
  Approx 15 gals (150 lbs)   No   Spent acid   T-18’s east firewall   NA   NA  
NA
09/01/04
  Approx 30 gals   No   Light cycle oil   T-l colerler   NA   NA   NA
09/09/04
  1 bbl   No   Spent Sulfuric Acid   Westside of T-55   NA   NA   NA
11/14/04
  Approx 30 gals   No   Gas oil   T-16   NA   NA   NA
11/19/04
  Approx 35 gals   No   Kerosene   T-12   NA   NA   NA
11/29/04
  5 gals   No   Gas oil   T-16   NA   NA   NA

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

32



--------------------------------------------------------------------------------



 



     6. Platformate Tank No. 8 was the possible source of a release in the year
2004. The tank was emptied and upon being cleaned and blasted, holes and
corrosion were discovered, The tank was taken out of service in July 2004. The
bottom will be replaced and the tank thoroughly inspected before being put back
in-service.
     7. Areas of the refinery where Hazardous Materials may have been used,
stored, generated, treated, or disposed are described in the Resource
Conservation and Recovery Act (RCRA) hazardous waste management permit (Permit
No. HW-50062-000). The refinery is registered as a RCRA treatment and storage
facility and has classified and registered twenty-six active (or closure
pending) and additional ‘inactive and closed solid waste management units
(SWMUs) at the site. Permit No. HW-50062-000 was issued in 1988, and renewed in
1998. The 1998 renewal permit included provisions for management, closure, and
post closure care of four hazardous waste management units (Old Sludge Drying
Bed, New Sludge Drying Bed, Aeration Basin, and Stormwater Containment Basin).
Seller received closure certification for the Old Sludge Drying Bed and New
Sludge Drying Bed in 1999. The permit also contains requirements for corrective
actions related to seventeen SWMUs and has been amended to incorporate the
groundwater compliance plan for the site (CP-50062-000) which was issued by the
Texas Natural Resource Conservation Commission (TNRCC) on April 30, 1999, and
modified in a Class 3 Compliance Plan issued by the Texas Commission on
Environmental Quality (TCEQ) on Jan. 9, 2004.2
     8. A groundwater plume containing free product exists beneath the surface
of the refinery and has migrated off-site. This may be due to the handling,
release, generation and/or disposal of Hazardous Materials at the refinery.
Since 1985, La Gloria has conducted numerous investigations of soil,
groundwater, and surface water at the refinery. These investigations have
identified a widespread area of the subsurface that is contaminated with
free-phase and dissolved-phase hydrocarbons. Seller suspects that the source of
this contamination was old underground product transfer piping at the site.
Currently, more than ninety-five percent of product transfer piping at the site
has been moved to aboveground, thereby minimizing the suspected primary source
of subsurface contamination at the refinery. With the exception of six line
segments, all known underground hydrocarbon service lines were tested in 2004.
The six line segments will be tested in the spring 2005 during the crude unit
turnaround. Leaks were detected in four of the line segments tested in 2004 and
were either repaired or replaced with new aboveground lines. The contamination
at the site has migrated beyond the refinery property to the north and to the
creek and tributary east and west of the site.
     9. Seller has been removing free product and remediating groundwater
pursuant to a Phase II Groundwater Investigation and 1989 Texas Water Commission
(TWC) Agreed Order which contains a description of groundwater contamination on
the refinery which has migrated to properties owned by Rudman, and those
properties formerly owned by Roosth, Haynes and Lewis, and Cooper Cameron
Corporation, which Seller has recently acquired. La Gloria has been authorized
to enter the Rudman property by an access agreement, which has been renewed
 

2   The Texas Natural Resource Conservation Commission (TNRCC) was created on
September 1, 1993 by consolidating the jurisdiction and responsibilities of the
former Texas Air Control Board (TACB) and the former Texas Water Commission
(TWC) into a single agency. Effective September 1, 2002, the TNRCC was renamed
the Texas Commission on Environmental Quality (TCEQ).

- 33 -



--------------------------------------------------------------------------------



 



annually. The current access agreement expires on December 13, 2005. In
addition, foundry metals from the Cooper Cameron property might have migrated in
the soils or groundwater to the Roosth, Haynes and Lewis properties, all of
which are now owned b Seller.
     10. Other areas of the refinery where Hazardous Materials were generated,
used, stored, treated, or disposed are described in the RCRA Facility
Investigation (RFI) Report. In 2001, the TNRCC approved a multi-phased RFI that
Seller began at the refinery in 1991. The RFI concluded that the site-wide
free-phase hydrocarbon plume beneath the site was the source of contamination in
a majority of SWMUs arid that investigation and remediation separate from what
was being implemented for site-wide groundwater was not necessary. Several SWMUs
at the refinery were identified as requiring further investigation and
corrective actions because contamination in these areas was inconsistent with
the contamination in site-wide groundwater. In addition, a free-phase
hydrocarbon plume was identified to be migrating onto the refinery property from
a former terminal operation (not owned by Seller) located adjacent to the
southern refinery property boundary (upgradient). The terminal owner
(Strasburger Enterprises) had installed and operated a remediation system to
address this contamination, but the system is no longer in operation.
     11. In September 2001, Seller submitted to the TNRCC a revised strategy for
addressing the soil and groundwater contamination present at the site under the
Texas Risk Reduction Program (TRRP), which also contains a description of areas
of the refinery where Seller used, treated, stored, generated or disposed of
Hazardous Materials. On May 23, 2002, Seller submitted a Class 3 Compliance Plan
Modification Application, which was approved by TCEQ in February 2004, which
reflects this strategy.
     12. A more detailed description of the areas of the refinery where
Hazardous Materials may have been generated, used, stored, treated or disposed
is as follows:
          12.1 Old Sludge Drying Bed: This unit is identified in Permit
No. HW-50062-000. It was an approximately 0.07-acre, four-sided, rectangular,
open-top tank constructed of reinforced concrete. Various listed refinery wastes
were stored in this tank until 1985, when the unit was clean closed.
          12.2 New Sludge Drying Bed: This unit is identified in Permit No. HW
-50062-000. It was an approximately 0.07-acre, four-sided, rectangular, open-top
tank constructed of reinforced concrete. Various listed refinery wastes were
stored in this tank until March 1996. The TNRCC approved the closure of the bed
on August 26, 1999.
          12.3 Aeration Basin: This unit is identified in Permit
No. HW-50062-000. This unit is comprised of two adjacent, below-grade,
concrete-lined basins with ‘interconnected piping. The two basins cover 1.06
acres. Since 1980, the basins have received process wastewater following its
treatment in the API separators at the site. Historically, this process water
was a characteristic hazardous waste, however, this process water ceased being a
hazardous waste after the wastewater system modifications were completed in
1994. The process water treated in the aeration basins is discharged to the City
of Tyler publicly owned treatment works (POTW) pursuant to Industrial Wastewater
Discharge Permit No. 02-79-22 for the refinery.

- 34 -



--------------------------------------------------------------------------------



 



          12.4 Stormwater Containment Basin: This unit is identified in Permit
No. HW-50062-000 as SWMU B. It is a long, rectangular basin that was built to
take advantage of a natural creek bed (Blackfork Creek), with the creek, being
diverted to the east. The basin was originally an earthen impoundment
constructed below grade. The walls were later raised four feet and retrofitted
with a two to three inch thick concrete bottom. The basin walls are also
constructed of concrete. The basin is 560 feet long, 45 feet wide and
approximately 6.5 feet deep, with an estimated maximum capacity of 900,000
gallons. The basin receives storm water from the refinery process area,
aboveground storage tank (AST) tank-farm area, main plant entry road, and
truck-loading terminal.
          12.5 SWMU No 01 — Landfill (Catalyst): This area is located in the
southwestern portion of the site, adjacent to Tributary “D”. The four areas of
concern identified in the RCRA Facility Assessment within this area are the Drum
Spill Area, Catalyst Fines Disposal Area, Caustic Spill Soil Spreading Area, and
Former Ponds Area. No waste management activities are currently conducted in
this area. La Gloria submitted an AFAR for this unit to the TCEQ on January 31,
2005.
          12.6 SWMU No. 06 — Container Storage Area: This area consists of a 400
by 500 feet fenced storage yard located near the southwestern corner of the
refinery. The majority of containers were historically stored in the
southeastern corner of the storage yard. La Gloria plans to submit an AFAR for
this unit to the TCEQ by March 31, 2005.
          12.7 SWMU C — Upper Pond (Wastewater Treatment System): This unit is
located near the western property boundary of the refinery. The upper pond was
constructed in the 1950s as a surface impoundment to manage wastewater
discharged from the API separator and was active until 1988. The upper pond was
a clay-lined impoundment that measured approximately 275 by 230 feet with an
average depth of six feet. The pond contained two concrete spillways, one used
to transfer water to the Lower Pond (see below) and one used to discharge to the
City of Tyler POTW. This pond was active until 1988. La Gloria submitted a
report to the TCEQ on January 4, 2005, indicating that no further action was
required for this unit.
          12.8 SWMU E — Lower Pond (Wastewater Treatment System): This unit is
located near the southwestern portion of the refinery and northeast of the Upper
Wastewater Pond. The lower pond was constructed in the 1950s and expanded in the
1960s to serve as an emergency overflow pond for the upper pond. This pond was
active until 1988. La Gloria submitted an APAR for this unit to the TCEQ on
February 7, 2005.
          12.9 SWMU F— Landfills (24 Tank Bottom Pits): This unit consists of
small pits or trenches within the refinery tank farm areas that historically
were used to manage tank bottoms. The pits typically were no larger than three
feet by ten feet and five feet deep. Comprehensive investigations at the
refinery have identified a total of twenty-four of these pits. La Gloria
discontinued the practice of managing tank bottoms in on-site pits in the early
19.70s. La Gloria submitted an APAR for this unit to the TCEQ on February 1,
2005.
          12.10 SWMU H — Landspreading Area: This area consists of an
approximately two-acre sand lot located northeast of the process area of the
refinery. The area is

- 35 -



--------------------------------------------------------------------------------



 



bounded on the east by an equipment lay-down yard, on the south by a plant road,
on the west by Blackfork Creek, and on the north by a wooded La Gloria submitted
a report to the TCEQ on January 4, 2005, indicating that no further action was
required for this unit. La Gloria submitted a report to the TCEQ on January 4,
2005, indicating that no further action was required for this unit.
          12.11 SWMU I — Sandpit: This area is located in the northern portion
of the refinery property. A sand borrow pit occupies the northeast portion of
this area. Oil/dirt, which historically was used at the facility as a
construction material, was produced in this area. La Gloria submitted a report
to the TCBQ on January 4, 2005, indicating that no further action was required
for this unit.
          12.12 SWMU K Oil/Dirt Production Area: This area is located in the
extreme northeast portion of the site and consists of three subunits. The main
oil/dirt production sub area measures three to four acres. Two other oil/dirt
production sub areas measure approximately one acre each. La Gloria submitted a
report to the TCEQ on January 4, 2005, indicating that no further action was
required for this unit.
          12.13 SWMU M — Stormwater Basin Sludge Storage Area: This area is
located in the extreme northern portion of the site, adjacent to and south of
the Oil/Dirt Production Area. The area historically was used to store sludge
removed from the Stormwater Basin. La Gloria plans to submit an APAR for this
unit to the TCEQ by March 31, 2005.
          12.14 SWMU N — API Separators, Sumps, Sewer System, and Ditches: This
unit consists of the historic process wastewater system at the refinery,
including the collection system, collection box, two API separators, an
emergency sump, and oil reclamation/storage facilities. The collection system is
located within the process units on the west side of Blackfork Creek while all
of the other units are located directly east of the process units and on the
opposite side of Blackfork Creek. The collection system consists of underground
lines and junction boxes that are located throughout the process units. This
collection system routs process wastewater and storm water from the process
units to the concrete, steel-lined collection box, in which it is diverted to
one of the two API separators. The emergency sump, which received storm water
run-off arid overflow from the API separators, was removed during wastewater
treatment plant upgrades in the early 1990s. Some older oil reclamation/storage
facilities, used to process the oil recovered from the API separators, were also
removed during this upgrade: Pretreated wastewater is discharged to site
aeration basins. La Gloria submitted an APAR for the API Separator Area to the
TCEQ on February 4, 2005.
          12.15 SWMU O — Coker Plant: This unit consists of five subunits
located in the northwestern portion of the site. The subunits are the Old Coker
Plant, New Coker Plant, Coker Clarifier, Old Coker Pond, and Discharges from
Dike Drain No. 30. La Gloria plans to submit an APAR for this unit to the TCEQ
by March 31, 2005.
               12.15.1 The Old Coker Plants located on the north side of the
area and consists of an abandoned petrochemical process unit and an area that
was used to store bulk quantities of coke fines. The Old Coker Plant was taken
out of service in 1979. Most of the coke fines were removed. The equipment and
some remnants of the coke pile remain today.

- 36 -



--------------------------------------------------------------------------------



 



               12.15.2 The New Coker Plant area is currently occupied by an
operating petroleum coking process that has been in operation since 1979. Two
areas of potential impact were identified in this area: a railroad hopper car
loading rack and an area used to stage heat exchangers during cleaning.
               12.15.3 The Coker Clarifier is an aboveground concrete tank,
approximately 100 feet in diameter, which is used to separate coke fines from
coker drill-out water.
               12.15.4 The Coker Pond was a 245 by 165 feet impoundment used to
store coke fines removed from the clarifier during emergency shutdowns and storm
water from the coker tank farm. The use of the pond was discontinued in 1992 and
accumulated coke was removed. The pond has subsequently been lined and is
currently used to store fire water.
               12.15.5 The Dike Drain No. 30 Area is an area approximately 200
feet north of the blend tank farm. Storm water from the tank farm formerly
drained to this location.
          12.16 SWMU P — Container Storage Area: This area measures
approximately 32 by 15 feet and is located in the western portion of the process
area between the boiler plant and sulfur recovery unit (SRU). Drums containing
methanol-still bottoms were historically stored in this area. The process that
used methanol at the refinery has been discontinued. An adjacent drainage ditch
is also considered part of this unit. La Gloria submitted a report to the TCEQ
on January 4, 2005, indicating that no further action was required for this
unit.
          12.17 SWMU Q — Process Storage Tanks: ASTs (Process Tanks Nos. 20, 21,
23, 26, 56, and 128) at the refinery that may have been used to process wastes.
Although this unit covers the following areas: process tanks SWMU, API separator
SWMU, and blend tank farm lead pit SWMU, the impacts of generation, use,
storage, treatment or disposal of Hazardous Materials related to the API
separator SWMU and blend tank farm lead .pit SWMU are reported under SWMUs N and
F, respectively. La Gloria plans to submit an APAR for this unit to the TCEQ by
March 31, 2005.
          12.18 SWMU R — Landfill (Sulfuric Acid Pit): This unit is located in
the northwest corner of the active area of the refinery, adjacent to Tributary
“D”. The sulfuric acid pit is an unlined earthen basin that measures
approximately thirty square feet. The pit was constructed in 1970 to be used as
an emergency overflow pit for releases from the sulfuric acid storage area
containment berm that is located approximately 400 feet to the northwest. This
unit has been inactive since 1979. La Gloria submitted a report to the TCEQ on
January 4, 2005, indicating that no further action was required for this unit.
          12.19 SWMU S — Container Storage Areas: This area includes four areas:
the east end of the mechanical/electrical shop, the lube oil storage area, the
area to the south of the old heat exchanger shop, and the boiler chemical
storage area. These areas were investigated during the RFI to assess the
potential extent of past releases of solvents and lube oil. La Gloria plans to
submit an APAR for this unit to the TCEQ by March 31, 2005.
          12.20 SWMU T — Caustic Storage Area: This area is located within the
process area of the refinery, south of the Old Coker Plant. This unit was
investigated during the

- 37 -



--------------------------------------------------------------------------------



 



RFI to determine if past releases of caustic had impacted soil. La Gloria
submitted a report to the TCEQ on January 4, 2005, indicating that no further
action was required for this unit.
     13. On January 4, 2005 La Gloria submitted a Groundwater Response Action
plan to, the TCEQ proposing a Plume Management Zone (PMZ) that, would include
the entire area of free-phase and dissolved groundwater contamination that has
been delineated at the refinery. This area encompasses the northern portion of
the refinery site, and portions of the properties formerly owned by Cooper
Cameron, Roosth, and Lewis and Haynes and portions of properties, currently
owned by Union Pacific Railways and Texas Eastman Corp. It is bound by Blackfork
Creek to the north and east, and Tributary “D” to the west.
     14. On January 24, 2005, the TCEQ instructed La Gloria to conduct a Tier II
Ecological Risk Assessment for the creeks described in Paragraph No. 10 above.
La Gloria agreed to submit the Ecological Risk Assessment by April 30, 2005.
     15. Before the TCEQ may approve the PMZ, the two remaining affected
property owners must provide documentation confirming their agreement to a
Restrictive Covenant in their respective property records. Currently, La Gloria
is negotiating with Union Pacific Railroad and Eastman Chemical Company on these
agreements.
     16. The high-sulfur diesel tank (T-43) was the possible source of a release
in the year 2002. The tank was initially tested and determined not to be leaking
but, upon being cleaned and blasted, holes and corrosion were discovered. The
tank was taken out-of-service and the bottom was repaired. The tank was retested
and no leaks were found. The tank was then returned to service.
     17. In October 2002 a release to groundwater from the process wastewater
60-inch sewer line was discovered. The line was taken out-of-service, and the
leak was repaired by replacing a section of the line. The line was then tested,
found not to be leaking and placed back in service. The area of the release is
located in the proposed PMZ.
     18. As a result of periodic and/or annual inspections conducted by the TCEQ
or its predecessor agencies (the TNRCC, the TACB and the TWC), the United States
Environmental Protection Agency (EPA), and/or the City of Tyler, or
self-reported information, Seller was notified of alleged violations or “areas
of concern” involving the generation, use, treatment, storage or disposal of
Hazardous Materials and/or solid wastes, the emission of air contaminants into
the atmosphere and/or the discharge of pollutants into surface or groundwater
not in accordance with Environmental Laws as described briefly below:
          18.1 The City of Tyler issued Notices of Violation (NOVs) dated
December 10, 2004 and January 18, 2005 to Seller for alleged violations of the
City’s pretreatment limitations for oil and grease in refinery wastewater
discharged to-the city’s publicly owned treatment works (POTW).
          18.2 As a result of inspections and record reviews by the TCEQ on
August 1, 2002, November 7, 2002, June 5 2003, and November 20, 2003, the TCEQ
issued a Notice of Enforcement (NOE) Action to Seller on April 6, 2004. The NOE
alleges violations related to excess emissions from cooling towers, an upset
report not submitted within 24 hours, lack of

- 38 -



--------------------------------------------------------------------------------



 



hydrogen sulfide (H2S) monitors on refinery flares, unauthorized emissions from
the SRU sulfur pit, and inadequate shutdown devices on the Truck Loading Rack.
Based on information submitted by Seller, the TCEQ withdrew the alleged
violation regarding excess emissions from the cooling tower. Seller has achieved
compliance at the Truck Loading Rack shutdown device and the SRU sulfur pit.
TCEQ Agreed Order in Docket No. 2004-0291-AIR-E, as revised, was approved by the
Commission on February 9, 2005. The order imposes corrective action, such as the
installation of H2S monitors on refinery flares, in accordance with a specific
schedule. La Gloria has already paid the administrative penalties of
$120,650.00.
          18.3 In February and April of 2003, EPA conducted a comprehensive
evaluation of applicable air regulations at the refinery. In a letter dated
October 30, 2003, EPA notified Seller of certain “Areas of Concern” and cited
possible violations in the following areas: the Leak Detection and Repair
Program, numerous upsets and shutdowns of the SRU and the CO Boiler, benzene
waste NESHAPS (National Emission Standards for Hazardous Air Pollutants)
controls prior to 1997, and possible Prevention of Significant Deterioration
(PSD) violations related to the start of construction date of a plant expansion
in 1979. In a letter dated December 22, 2003, Seller provided EPA with a
substantial amount of information addressing the alleged violations. On
November 8, 2004, the United States Department of Justice (DOJ) advised Seller
that the government intends to seek a consent decree to resolve the alleged
violations. Seller provided additional information to EPA and the DOJ in a
letter dated December 21, 2004. On January 24, 2005, Seller met with
representatives of EPA Region 6 and the DOJ and discussed the terms of a
potential consent decree.
          18.4 As a result of a records review by the TCEQ on November 1-10,
2004, the TCEQ issued an NOE to Seller on December 23, 2004. The NOE alleges
that La Gloria failed to demonstrate the criteria for establishing an
affirmative defense for unauthorized air emissions that occurred during
maintenance on the sulfur recovery unit at the Tyler refinery in September 2004.
In a letter dated February 21, 2005, La Gloria provided additional information
to the TCEQ to supplement its affirmative defense.
          18.5 As a result of an EPA inspection conducted on June 4, 2002,
Seller was required to verify clean up of a PCB leak. Seller collected
additional samples which indicated further clean up was required in eight spill
areas. La Gloria has completed cleaned-up all the spill areas, submitted
post-cleanup verification sampling to EPA, removed all remaining PCB
transformers at the refinery and replaced them with non-PCB transformers.
          18.6 On September 17, 2004, EPA filed a Complaint, Consent Agreement
and Final Order in Docket No. TSCA-06-2004-08l8 that resolved all past
violations and imposed penalties of $64,027.00, which Seller paid on
September 2, 2004.
          18.7 As a result of an inspection on July 22, 1999, the TNRCC notified
Seller of the following: 1) emissions from the sulfur pit were being vented to
the air rather than being routed to the SRU incinerator, as required by the
refinery’s air permit; and 2) the Vapor Recovery Unit (VRU) serving the gasoline
loading rack was not in service as required by Special Provisions Nos. 1 & 2 of
Air Permit No. R-72 and 40 C.F.R. Part 63 Subpart R (NESHAPS for Gasoline
Distribution Facilities).

- 39 -



--------------------------------------------------------------------------------



 



          18.8 Seller submitted and the TNRCC approved an application to amend
the air permit to allow the flare to be used full time at the Truck Loading
Rack, instead of the VRU, for vapor control. The refinery believes that it is
now in compliance with EPA’s Maximum Achievable Control Technology for petroleum
refineries (MACT I) and Seller’s air permit. During a turnaround in
September 2004, Seller repaired leaks at the sulfur pit so that these emissions
are now routed to the SRU incinerator. These issues are being addressed in the
pending DOJ matter described in Paragraph 13.3 above.
          18.9 Noncompliance with MACT I and NESHAPs for benzene waste
operations was identified in 1999. The refinery has installed the required
controls. This issue is being addressed in the pending DOJ matter described in
Paragraph 13.3 above.
          18.10 In 1999, the City of Tyler Water Utilities issued an NOV for
alleged noncompliance with local effluent standards for oil and grease, pH, and
phenol on January 26, 1999.
          18.11 As a result of stormwater discharges in excess of the
limitations in TNRCC Permit No 01590 and EPA Permit No. TX0001449, which have
been consolidated into TPDES Permit No. 01590, Seller and EPA entered into an
administrative order, dated January 6, 1993. The refinery corrected most of
these plant-wide (non-process) storm water violations and now experiences
non-compliant discharges once or twice a year. Seller has received an NOV and
Administrative Order (No. VI-99-0081) from EPA regarding these plant-wide
stormwater violations and Seller responded with corrective measures. EPA has not
responded with any further action.
          18.12 As a result of an annual air inspection on October 3, 1997,
Seller received a TNRCC NOV. In a letter dated October 16, 1997, Seller disputed
the alleged violations and has received no further correspondence from the
agency on this matter.
          18.13 As a result of an annual air inspection in 1996, Seller received
a TNRCC NOV, however, Seller has received no further correspondence from the
agency on this matter.
          18.14 As a result of an annual air inspection in 1995, Seller received
a TNRCC NOV, however, Seller has received no further correspondence from the
agency on this matter.
          18.15 As a result of an annual air inspection in 1994, Seller received
a TNRCC NOV, however, Seller has received no further correspondence from the
agency on this matter.
          18.16 As a result of an annual air inspection in 1992, Seller received
a TACB NOV, however, Seller has received no further correspondence from the
agency on this matter.
          18.17 As a result of an annual air inspection in 1990, Seller received
a TACB NOV, however, Seller has received no further correspondence from the
agency on this matter.
          18.18 As a result of an annual air inspection in 1989, Seller received
a TACB NOV relating to asbestos containing materials. Seller resolved the
alleged violations in 1990 for $1,000.00.

- 40 -



--------------------------------------------------------------------------------



 



          18.19 On March 16, 1989, Seller received a TACB NOV alleging a
nuisance odor. Seller has resolved the alleged violation.
          18.20 As a result of an air inspection in May 1988, Seller received
TACB NOVs on May 5 and May 6, 1988 for alleged violations of NSPS Subpart Ka for
two tanks and for upset emissions. The violations were resolved.
          18.21 As a result of an air inspection in February 1987, Seller
received a TACB NOV dated March 9, 1987, alleging violations of certain air
regulations. These alleged violations were resolved.
          18.22 In a letter dated December 31, 1997, the TNRCC alleged
violations of certain solid waste requirements. La Gloria responded to the TNRCC
regarding the alleged violations on January 30, 1998.
          18.23 In a letter dated February 22, 1996, the TNRCC alleged
violations of solid waste requirements relating to closure of the new sludge
drying bed. These alleged violations were resolved by the TNRCC’s approval of
the closure of the New Sludge Drying Bed in 1999.
          18.24 In a letter dated December 13, 1995, the TNRCC alleged
violations of certain solid waste requirements. La Gloria responded to the TNRCC
regarding the alleged violations on January 12, 1996.
          18.25 In a letter dated January 14, 1994, the TNRCC alleged violations
of solid waste regulations arising out of inspections on December 7, 8, and 14,
1993.
          18.26 As a result of a compliance inspection in December 1993, the
TNRCC alleged violations of certain solid waste regulations, which were
described in a letter dated February 23, 1994.
          18.27 As a result of a comprehensive groundwater monitoring evaluation
inspection on January 14, and 21, 1994, the TNRCC described its findings in a
letter dated April 14, 1994.
          18.28 In a letter dated January 6, 1993, the TWC described its
compliance inspection of La Gloria’s wastewater treatment plant.
          18.29 In letters dated February 4 and 26, 1993, the TWC described
noncompliant stormwater effluent discharges.
          18.30 In a letter dated January 16, 1992 the TWC described
noncompliances identified in the annual wastewater treatment plant inspection.
La Gloria responded to the TWC regarding the alleged violations on February 14,
1992.
          18.31 In a letter dated June 23, 1992, the TWC alleged a violation of
certain solid waste requirements identified during an inspection. La Gloria
responded to the TWC regarding the alleged violation on August 14, 1992.

- 41 -



--------------------------------------------------------------------------------



 



          18.32 In a letter dated June 8, 1990, the TWC identified two areas of
unauthorized discharges as a result of annual wastewater inspection. La Gloria
responded in letters’dated of July 6, and July 9, 1990.
          18.33 In a letter dated November 21, 1989, the TWC alleged violation
of certain solid waste requirements. La Gloria responded in a letter dated
December 20, 1989.
          18.34 On June 15, 1989, Seller received a TWC NOV arising from annual
wastewater compliance inspection. La Gloria responded in a letter dated July 12,
1989.
     19. La Gloria has been cited for various alleged violations of
environmental laws relating to the release of solid waste, air contaminants or
pollutants into the environment. All of these alleged violations have been
resolved by the following orders or payments:
          19.1 On March 8, 1989, the TWC entered an administrative order
resolving alleged violations of RCRA/solid waste requirements and imposed a
penalty of $17,920.00, which Seller has paid.
          19.2 On March 9, 1990, the TACB entered an administrative order
resolving alleged violations of air regulations governing asbestos abatement and
imposed a penalty of $1,000.00, which Seller has paid.
          19.3 On May 18, 1990, the TACB entered Agreed Order No. 90-04(g)
resolving alleged odor/nuisance violations and imposed a penalty of $12,000.00,
which Seller has paid.
          19.4 On June 21, 1992, the City of Tyler entered an order resolving
alleged wastewater violations and imposed a penalty of $10,500.00, which Seller
has paid.
          19.5 On January 6, 1993, EPA Region 6 issued Order No. VI-93-0048
resolving alleged NPDES violations.
          19.6 On August 9, 1993, the TWC entered an administrative order
resolving alleged stormwater discharge violations and imposed a penalty of
$80,000.00, which Seller has paid.
          19.7 On February 22, 1994, the City of Tyler entered an order
resolving alleged wastewater discharge violations.
          19.8 On November 2, 1995, the TNRCC entered Order No. 95-1244-AIR-E
resolving alleged violations of certain air regulations and imposed a penalty of
$20,000.00, which Seller has paid.
          19.9 On March 27, 1998, Seller submitted to the TNRCC a check in the
amount of $14,551.63 for the late penalty and interest for Fiscal Year 1998 Air
Emissions/Inspection Fees for La Gloria Oil and Gas Company (SIC 2911).

- 42 -



--------------------------------------------------------------------------------



 



          19.10 On March 27, 1998, Seller submitted to the TNRCC a check in the
amount of $796.51 for the late penalty and interest for Fiscal Year 1998 Air
Emissions/Inspection Fees for La Gloria’s Pipeline Terminal (SIC 5171).
          19.11 On August 31, 1999, EPA issued Order No. VI-99-0081 resolving
alleged NPDES violations.
     20. There are pending noncompliance matters that may show generation, use,
storage, treatment or disposal of Hazardous Materials and/or solid waste, the
emission of air contaminants into the atmosphere and/or the discharge of
pollutants into surface or groundwater not in accordance with Environmental
Laws,
          20.1 In 2002, the TCEQ informed Seller that certain CO emissions from
Boiler No.9 (CO Boiler) exceeded the PSD increments for CO and may trigger PSD
review. The exceedances were the result of several major upsets from the CO
Boiler (source FCCU) in 2001 and 2002. This issue is being addressed in the
pending DOJ matter described in Paragraph 13.3 above.
          20.2 The recently issued TPDES Permit No. 01590 contains a provision
requiring pH monitoring of all rainfall events. The refinery cannot meet the
frequency requirement and is working with TCEQ to amend the frequency of
monitoring protocols. The TCEQ staff has indicated that it will initiate the
permit amendment.
          20.3 La Gloria obtained a Small Refiner Hardship Waiver from EPA’s
gasoline sulfur standards through 2009, which sets forth conditions for
compliance. On March 7, 2005, La Gloria submitted a report to EPA indicating
that the sulfur content of gasoline produced during 2004 exceeded the corporate
pool average standard and that certain batches of gasoline exceeded the
cap-per-gallon standard established for the refinery under the Waiver. La Gloria
acquired credits and allotments to achieve compliance with the corporate pool
average standard for 2004. La Gloria will schedule a meeting with EPA to discuss
resolution of the non-compliant gasoline batches containing sulfur in excess of
the cap-per-gallon standard.

- 43 -



--------------------------------------------------------------------------------



 



Schedule 4.6. — Compliance with Laws

1.   The Laws cited in that certain Citation and Notification of Penalty issued
on April 16, 2004, by the U.S. Department of Labor, Occupational Safety and
Health Administration to La Gloria Oil and Gas Company.

- 1 -



--------------------------------------------------------------------------------



 



SCHEDULE 4.14
SUBSIDIARIES
MPC Pipeline Acquisition, Inc. is a wholly-owned subsidiary of Delek Pipeline.

 



--------------------------------------------------------------------------------



 



Schedule 5.3
Collateral Locations
Tank List

              Tank       Product     No.   Assigned Service   Code   Location  
1
  Light Cycle Oil   LCO   West Tank Farm
2
  Slop-WTI Other   WTIOTHER   West Tank Farm
3
  Slop-WTI Other   WTIOTHER   West Tank Farm
4
  Reclaimed Oil in Process   RECLAIMEDOIL   West Tank Farm
5
  Transmix   TRANSMIX   West Tank Farm
6
  Kerosene Rundown (Priced at JP-B)   JP8   West Tank Farm
7
  DART Diesel   DARTDIESEL   West Tank Farm
8
  DART Diesel   DARTDIESEL   West Tank Farm
9
  Kerosene Rundown (Priced at JP-8)   JP8   West Tank Farm
10
  Distillate H.T. Charge Tank   HSD   West Tank Farm
11
  Carbon Black Oil (Sludge)   CBO   West Tank Farm
12
  Low Sulfur Diesel   LSD   West Tank Farm
13
  Low Sulfur Diesel   LSD   West Tank Farm
14
  Wastewater Holding   other   West Tank Farm
15
  Gas Oil   VGO   West Tank Farm
16
  Gas Oil   VGO   West Tank Farm
17
  Low Sulfur Diesel   LSD   West Tank Farm
18.1
  Topped Crude — Base Volume   TOPPEDCRUDEBASE   West Tank Farm
18.2
  Topped Crude — Incremental Volume   TOPPEDCRUDEINCREM   West Tank Farm
19
  Topped Crude — Incremental Volume   TOPPEDCRUDEINCREM   West Tank Farm
21
  Slop-Environmental   NOVALUE   West Tank Farm
26
  Slop-Environmental   NOVALUE   West Tank Farm
30
  Aviation Gasoline   AVGAS   Aviation Tank Farm
31
  Aviation Gasoline   AVGAS   Aviation Tank Farm
34
  Wastewater   NOVALUE   API Separator Area
35
  Wastewater   NOVALUE   API Separator Area
37
  Aviation Gasoline   AVGAS   North Tank Farm
39
  Commercial Butane   COMMBUTANE   West Tank Farm
40
  Commercial Butane   COMMBUTANE   West Tank Farm
41
  Commercial Butane   COMMBUTANE   West Tank Farm
42
  High Sulfur Diesel   HSD   West Tank Farm
43
  High Sulfur Diesel   HSD   West Tank Farm
44
  Propane   PROPANE   West Tank Farm
46
  JP-8   JP8   North Tank Farm
47
  JP-8   JP8   North Tank Farm
49
  Light Cycle Oil   LCO   West Tank Farm
50
  Propane   PROPANE   West Tank Farm
51
  Propane   PROPANE   West Tank Farm
52
  FBR Naphtha   FBRNAPHTHA   West Tank Farm
53
  Hydrotreated HSR Naphtha   HTHSRNAPHTHA   West Tank Farm
54
  Hydrotreated HSR Naphtha   HTHSRNAPHTHA   West Tank Farm
55
  Hydrotreated HSR Naphtha   HTHSRNAPHTHA   West Tank Farm
56
  Slop-Environmental   NOVALUE   West Tank Farm
58
  Light Alkylate   UNFINGAS   North Tank Farm
59
  94 RON Platformate (Off Spec)   UNFINGAS   North Tank Farm
60
  FCC Gasoline/Total Alkylate (Off Spec Gasoline)   UNFINGAS   North Tank Farm

 



--------------------------------------------------------------------------------



 



              Tank       Product     No.   Assigned Service   Code   Location  
61
  99 RON Platformate   UNFINGAS   North Tank Farm
62
  FCC Gasoline/Total Alkylate   UNFINGAS   North Tank Farm
63
  FBR Naphtha   FBRNAPHTHA   North Tank Farm
64
  Coker Naphtha   COKERNAPHTHA   West Tank Farm
65
  Coker Naphtha   COKERNAPHTHA   West Tank Farm
101
  Propane (Off-Spec)   PROPANE   Alky Tank Farm
102
  Isobutane   ISOBUTANE   Alky Tank Farm
103
  Isobutane   ISOBUTANE   Alky Tank Farm
104
  Isobutane   ISOBUTANE   Alky Tank Farm
105
  Isobutane   ISOBUTANE   Alky Tank Pram
106
  Isobutane   ISOBUTANE   Alky Tank Farm
107
  Isobutane   ISOBUTANE   Alky Tank Farm
108
  Isobutane   ISOBUTANE   Alky Tank Farm
115
  Unleaded 87   UNLD87RVP9.0   Sales Tank Farm
116
  Unleaded 87   UNLD87RVP9.0   Sales Tank Farm
117
  Aviation Alkylate — Out of Service   NOVALUE   Aviation Tank Farm
118
  Aviation Alkylate   UNFINGAS   Aviation Tank Farm
119
  Fresh Sulfuric Acid   NOVALUE   Sulfuric Acid Area
120
  Fresh Sulfuric Acid   NOVALUE   Sulfuric Acid Area
122
  Unleaded 93   UNLD93RVP9.0   Sales Tank Farm
123
  Unleaded 93   UNLD93RVP9.0   Sales Tank Farm
124
  Unleaded 92   UNLD92RVP9.0   Sales Tank Farm
125
  Unleaded 92   UNLD92RVP9.0   Sales Tank Farm
126
  Light Cycle Oil   LCO   West Tank Farm
127
  Gas Oil   VGO   West Tank Farm
129
  Olefins   BUTYLENE   Alky Tank Farm
130
  Olefins   BUTYLENE   Alky Tank Farm
131
  Olefins   BUTYLENE   Alky Tank Farm
132
  Olefins   BUTYLENE   Alky Tank Farm
133
  Olefins   BUTYLENE   Alky Tank Farm
134
  Kerosene Rundown (Priced at JP-8)   JP8   West Tank Farm
135
  Kerosene Rundown (Priced at JP-8)   JP8   West Tank Farm
136
  94 RON Platformate   UNFINGAS   North Tank Farm
137
  Unleaded 89   UNLD89RVP7.8   North Tank Farm
150
  Low Sulfur Diesel   LSD   Pipeline Tank Farm
151
  Unleaded 93   UNLD93RVP7.8   Pipeline Tank Farm
152
  Jet/Kero 54   JETKERO   Pipeline Tank Farm
153
  Jet/Kero 54   JETKERO   Pipeline Tank Farm
154
  Slop-Environmental   NOVALUE   Pipeline Tank Farm
155
  Unleaded 87   UNLD87RVP7.8   Pipeline Tank Farm
156
  Jet/Kero 54   JETKERO   Pipeline Tank Farm
160
  Crude Oil-Refinery   WTIREFINERY   Crude Tank Farm
161
  Crude Oil-Refinery   WTIREFINERY   Crude Tank Farm
162
  Crude Oil-Refinery   WTIREFINERY   Crude Tank Farm
163
  FBR Naphtha   FBRNAPHTHA   Crude Tank Farm
164
  Light Straight Run   UNFINGAS   West Tank Farm
165
  P/P Mix   PPMIX   Alky Tank Farm
166
  Olefins   BUTYLENE   Alky Tank Farm
167
  Commercial Butane   COMMBUTANE   Alky Tank Farm
168
  Sour Water Holding Tank   other   West Tank Farm
169
  Isomerate/Cryo Mix   UNFINGAS   West Tank Farm
170
  P/P Mix   PPMIX   Alky Tank Farm
171
  P/P Mix   PPMIX   Alky Tank Farm
172
  Wastewater   NOVALUE   Underground Water Tank
173
  Spent Sulfuric Acid   NOVALUE   Sulfuric Acid Area

 



--------------------------------------------------------------------------------



 



              Tank       Product     No.   Assigned Service   Code   Location  
614
  Crude Oil-McMurrey   WTIMCMURREY   Bradford
615
  Out of Service   NOVALUE   Bradford
654
  Out of Service   NOVALUE   Nettleton
655
  Crude OiI-McMurrey   WTIMCMURREY   Nettleton
656
  Crude Oil-McMurrey   WTIMCMURREY   Nettleton
657
  Crude Oil-McMurrey   WTIMCMURREY   Nettleton
660
  Crude OiI-McMurrey   WTIMCMURREY   Nettleton
685
  Crude Oil-McMurrey   WTIMCMURREY   Arp
686
  Crude OiI-McMurrey   WTIMCMURREY   Arp
690
  Crude Oil-McMurrey   WTIMCMURREY   La Gloria Tank Farm
691
  Out of Service-Being Cleaned   NOVALUE   La Gloria Tank Farm
992
  Crude Oil-Leased Tanks   other   Munro
1016
  Crude Oil-Leased Tanks   other   Munro

 



--------------------------------------------------------------------------------



 



     
Linefill, Third-Party Pipelines

                                                                             
Address     City     State     ZIP     Note     Nearest City     County    
Latitude     Longilude  
McMurrey Linenfill”
                                                                       
McMurrey Internal Tank Farm Linefills
                                                                       
Arp
  Hwy 135 North Hwy 64           TX     77925     East, 1 mile North of Arp, TX
2 miles   Arp   Smith     32’14’22.5” N       95’01’ 35 8” W  
Bradford
  No physical address available           TX     77940     425 Mc Murrey Dnve  
Turnertown   Rusk     32’ 11’ 25 8”N       94’ 55’ 13 8”W  
LaGloria Tank Farm-Longview
  1/4 mile east of State Hwy 42 on Cox Dairy Rd           TX     77565     Off
Harrsion Rd 4.5 miles norht of interestate   White Oak   Gregg     32’ 28’
58.4”N       94” 49’ 57.8”W  
Nettleton
  East of Hwy 42 on East Texaco Rd           TX     77424     5.5 miles north of
interstate 20 near White 10   White Oak   Gregg     32’ 30’ 7 1”N       94’ 50’
59 0”W  
 
                                                                       
Refinery Process Units Linefill
                                                                       
Alky Pretrealer
  1702 Commerce   Tyler   TX     75710                                          
Coker Unit
  1702 Commerce   Tyler   TX     75710                                          
Kerosene Merox
  1702 Commerce   Tyler   TX     75710                                          
Akylalion Unit
  1702 Commerce   Tyler   TX     75710                                          
Cryogenic Tall Gas Unit
  1702 Commerce   Tyler   TX     75710                                          
No. 1 Diesel Hydrolreater
  1702 Commerce   Tyler   TX     75710                                          
Isomerization Unit
  1702 Commerce   Tyler   TX     75710                                          
Platformer
  1702 Commerce   Tyler   TX     75710                                          
Naphtha HDS
  1702 Commerce   Tyler   TX     75710                                          
Cal Gasoline Merox
  1702 Commerce   Tyler   TX     75710                                          
Sal Gas Unit
  1702 Commerce   Tyler   TX     75710                                          
FCC
  1702 Commerce   Tyler   TX     75710                                          
FCC
  1702 Commerce   Tyler   TX     75710                                          
Crude Unit
  1702 Commerce   Tyler   TX     75710                                          
Vacuum
  1702 Commerce   Tyler   TX     75710                                          
Materials Handling
  1702 Commerce   Tyler   TX     75710                                          
 
                                                                       
Third-Party Pipelines:
                                                                       
Plains – Longview to Tyler (leased)
  12700 Hillcrest Rd.. Suite 158   Dallas   TX     75230                        
                 
West Texas Gulf — Corpus to Longview
  PO BOX 2039   Tulsa   OK     74102                                          
Seminole-Neches / Bullard to Arp then to longview
  6120 South Yale Ave., Ste 700   Tulsa   OK     74136                          
               
Sun Pipe line -Nederland to Longview
  PO BOX 8500-53848   Philadelphia   PA     19178-3848                          
               
Millenium -Beaumont to Longview
  6161 Savoy, Suits 1020   Houston   TX     77036                              
           
Exxon Pipe Line-Beaumont to Corsicana (WTG)
  Per Ken Fuller pipeline not in use                                            
                   
TEPPCO (cushing,midland)
  210 Park Avenue, Suite 1600   Oklahoma Cil   OK     37102                    
                     
Chevrontexaco (to Big Sandy)
  6001 Bollinger Canyon Rd   San Ramon   CA     94583       281-596-2827        
                         
Explorer
  PO BOX 2650   Tuisa   OK     74101                                          
Plantation
  1100 Alderman Dr., Suite 200   Alpharretta   GA     33005                    
                     
Colonial
  PO BOX 1624   Alpharretta   GA     30009-9934                                
         
BRITISH
  Not applicable per Ken Fuller                                                
               
CENTURION (midland)
  (Through TEPPCO or Plains)                                                    
           
CHEVRON(MESA)
  6001 Bollinger Canyon Rd   San Ramon   CA     94583       281-596-2827        
                         
WEST TX GULF- COLORADO CITY
  PO BOX 2039   Tulsa   OK     74102                                          
WEST TX GULF — WORTHAM
  PO BOX 2039   Tulsa   OK     74102                                          
SUN — King station
  PO BOX 8500,53848   Philadelphia   PA     19178-3848                          
               

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.6
DEPOSIT ACCOUNTS
Account No. [***] at Bank of America, Nashville, TN, and other deposit accounts
of a Borrower that are subject to a Deposit Account Control Agreement in favor
of Administrative Agent.

 



--------------------------------------------------------------------------------



 



Schedule 7.1 — Indebtedness

1.   Blanket Performance Bond #8644830, expiring December 31, 2005, filed by
McMurrey Pipeline Company with the Railroad Commission of Texas in the amount of
$25,000.00   2.   Blanket Performance Bond #8630740, expiring December 1, 2005,
filed by La Gloria Oil and Gas Company with the Railroad Commission of Texas in
the amount of $25,000.00.   3.   State of Louisiana, Department of Revenue &
Taxation Gasoline Tax Bond, dated December 27, 1994, filed by La Gloria Oil and
Gas Company, in the amount of $25,000,00.   4.   State of Louisiana, Department
of Revenue and taxation, Excise Taxes Division, Bond No. 622 52 87, dated
December 27, 1994 filed by LaGloria Oil and Gas Company, in the amount of
$6,000.00.   5.   Such financial assurance as required by Landfill Post Closure
Care Permit No. HW- 50062-000, potentially to be satisfied by transfer and
assignment of that certain Closure and Post-Closure Insurance Policy dated
December 29,2003, issued by Aliens Global Risks US Insurance Company (Policy
No. CGL 2001229) by Seller to Delek Refining, at the request of Delek Refining.
  6.   Such letters of credit, bonds and other financial assurances as may be
required by certain third parties with which Delete Refining does business to
secure payment and performance by Delek Refining of its obligations pursuant to
certain contracts and agreements.   7.   Delek Refining intends to enter into
certain Hedging Obligations in the due operation of its refinery.

- 1 -



--------------------------------------------------------------------------------



 



SCHEDULE 7.2
EXISTING LIENS

1.   Each Lien as noted in the Commitment for Title Insurance issued by Stewart
Title Guaranty Company on March 7, 2005 with Commitment Number 030295.   2.  
Each Lien as noted in the Commitment for Title Insurance issued by Stewart Title
Guaranty Company on March 10, 2005 with GF Number 22240.   3.   Each Lien
created in relation to the Instruments noted in the examination of records
report prepared by Smith County Title Company relating to the time period from
June 17, 1944through February 21,2005 and assigned GF Number 50350.   4.   Each
Lien created in relation to the UCC-l Financing Statement filed with the
Delaware Department of State V.C.C. Filing Section on January 27,.2003 and
assigned Initial Filing Number 30428451.

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.4
EXISTING INVESTMENTS
None.

 



--------------------------------------------------------------------------------



 



Exhibit A
[SECOND] AMENDED AND RESTATED REVOLVING CREDIT NOTE

         
US$
      October            , 2006
 
       

     FOR VALUE RECEIVED, each of the undersigned, DELEK REFINING, LTD., a Texas
limited partnership (“Delek Refining”), and DELEK PIPELINE TEXAS, INC., a Texas
corporation (“Delek Pipeline”; hereinafter, together with their respective
successors and assigns, individually referred to as a “Borrower” and
collectively referred to as the “Borrowers”), hereby promises to pay to the
order of                      (hereinafter, together with its successors and
assigns, called the “Lender”), at the office of the Administrative Agent (as
defined below), in immediately available funds, the principal sum of
                     AND 00/100 DOLLARS ($                    ) of United States
funds, or, if less, so much thereof as may from time to time be advanced as
Revolving Loans by the Lender to the Borrowers hereunder, plus interest as
hereinafter provided. Such advances of Revolving Loans may be endorsed from time
to time on the grid attached hereto, but the failure to make such notations
shall not affect the validity of any Borrower’s obligation to repay unpaid
principal and interest hereunder.
     This Note is one of the Revolving Credit Notes referred to in that certain
Second Amended and Restated Revolving Credit Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”) of
even date herewith among the Borrowers, the lenders party thereto (the
“Lenders”), SunTrust Bank, as issuing bank (together with any other Person who
hereafter may be designated as an Issuing Bank pursuant to the Credit Agreement,
the “Issuing Banks”), SunTrust Bank, as administrative agent for the Issuing
Banks and the Lenders (the “Administrative Agent”) and as collateral agent for
itself and the Lenders (“Collateral Agent”). All capitalized terms used herein
shall have the meanings ascribed to such terms in the Credit Agreement except to
the extent such capitalized terms are otherwise defined or limited herein.
     All principal amounts and other Obligations then outstanding hereunder
shall be due and payable in full on the Revolving Commitment Termination Date,
or such earlier date the Revolving Loans shall be due and payable in full,
whether by acceleration or otherwise pursuant to the Credit Agreement. The
Borrowers also shall repay principal outstanding hereunder from time to time as
provided in the Credit Agreement.
     The Borrowers shall be entitled to borrow, re-pay and re-borrow funds
hereunder pursuant to the terms and conditions of the Credit Agreement.
Prepayment of the principal amount of any Revolving Loan may be made only as
provided in the Credit Agreement.
     Each Borrower hereby promises to pay interest on the unpaid principal
amount hereof as provided in Article II of the Credit Agreement. Interest under
this Note also shall be due and payable when this Note shall become due (whether
at maturity, by reason of acceleration or otherwise). The Obligations shall bear
Default Interest payable at the rate, in the manner and at the times provided in
the Credit Agreement.

 



--------------------------------------------------------------------------------



 



     In no event shall the amount of interest due or payable hereunder exceed
the maximum rate of interest allowed by applicable law, and in the event any
such payment is inadvertently made by any Borrower or inadvertently received by
the Lender, then such excess sum shall be allocated in accordance with
Section 10.12 of the Credit Agreement, to the extent lawful, and any sums that
cannot lawfully be allocated in accordance therewith shall be credited as a
payment of principal, unless such Borrower shall notify the Lender in writing
that it elects to have such excess sum returned forthwith. It is the express
intent hereof that the Borrowers not pay, and the Lender not receive, directly
or indirectly, in any manner whatsoever, interest in excess of that which may
legally be paid by the Borrowers under applicable law.
     All parties now or hereafter liable with respect to this Note, whether a
Borrower, any guarantor, endorser or any other Person, hereby waive presentment
for payment, demand, notice of non-payment or dishonor, protest, notice of
protest and notice of any other kind whatsoever.
     No delay or omission on the part of the Lender or any holder hereof in
exercising its rights under this Note, or delay or omission on the part of the
Lender, the Administrative Agent, the Collateral Agent, any Issuing Bank, the
Required Lenders or the Lenders collectively, or any of them, in exercising its
or their rights under the Credit Agreement or under any other Loan Document, or
course of conduct relating thereto, shall operate as a waiver of such rights or
any other right of the Lender or any holder hereof nor shall any waiver by the
Lender, the Administrative Agent, any Issuing Bank, the Collateral Agent, the
Required Lenders or the Lenders collectively, or any of them, or any holder
hereof, of any such right or fights on any one occasion be deemed a bar to, or
waiver of, the same right or rights on any future occasion.
     Each Borrower hereby promises to pay all costs of collection, including
attorneys’ fees, should this Note be collected by or through an attorney-at-law
or under advice therefrom.

    Time is of the essence in this Note.

     This Note evidences the Lender’s portion of the Revolving Loans under, and
is entitled to the benefits and subject to the terms of, the Credit Agreement,
which contains provisions with respect to the acceleration of the maturity of
this Note upon the happening of certain stated events, and provisions for
prepayment and repayment. This Note is secured by and is also entitled to the
benefits of the Loan Documents to the extent provided therein and any other
agreement or instrument providing collateral for the Revolving Loans, whether
now or hereafter in existence, and any filings, instruments, agreements and
documents related thereto and providing collateral for the Revolving Loans.
     This Revolving Credit Note is delivered in exchange and substitution for,
but not in extinguishment or as a novation of the Indebtedness outstanding
under, the [Amended and Restated] Revolving Credit Note dated May 2, 2005, made
by the Borrower to the order of the Lender in the original principal amount of
$                    .
     This Note shall be construed in accordance with and governed by the laws of
the State of Georgia without regard to the choice or conflict of law principles
thereof.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the duly authorized officers of each of the Borrowers,
have executed this Note under seal as of the day and year first above written.

            DELEK REFINING, LTD.
      By:   Delek U.S. Refining GP, LLC,        its General Partner             
By:           John Colling, Treasurer                      By:           Edward
Morgan, Vice President                DELEK PIPELINE TEXAS, INC.
      By:           John Colling, Treasurer                      By:          
Edward Morgan, Vice President             

Revolving Credit Note-                    

 



--------------------------------------------------------------------------------



 



EXHIBIT B
SECURITY AGREEMENT
     THIS SECURITY AGREEMENT (this “Security Agreement”) is entered into as of
April 29, 2005 among DELEK REFINING LTD., a Texas limited partnership
(“Refining”), DELEK PIPELINE TEXAS, INC., a Texas corporation (“Pipeline”;
Refining and Pipeline being hereafter referred to as “Borrowers”), DELEK
REFINIG, INC., a Texas corporation (“Parent”) and certain other subsidiaries of
Parent signatories hereto (individually a “Guarantor” and collectively the
“Guarantors”; the Guarantors together with the Borrowers, individually a “Loan
Party” and collectively the “Loan Parties”); SUNTRUST BANK, in its capacity as
Administrative Agent (in such capacity, the “Administrative Agent”); and THE CIT
GROUP/BUSINESS CREDIT, INC. in its capacity as Collateral Agent (in such
capacity, “Collateral Agent”) for the lenders from time to time party to the
Credit Agreement described below (the “Lenders”).
RECITALS
     WHEREAS, pursuant to that certain Revolving Credit Agreement dated as of
the date hereof (as amended, modified, extended, renewed or replaced from time
to time, the “Credit Agreement”) among the Borrowers, the Lenders, the
Collateral Agent and the Administrative Agent, the Lenders and the Issuing Bank
have agreed to make Loans and issue or participate in Letters of Credit upon the
terms and subject to the conditions set forth therein; and
     WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement and the obligations of the Lenders to make their respective Loans and
to issue or participate in Letters of Credit under the Credit Agreement that the
Loan Parties shall have executed and delivered this Security Agreement to the
Administrative Agent for the ratable benefit of the Lenders.
     NOW, THEREFORE, in consideration of these premises and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:
     1. Definitions.
     (a) Unless otherwise defined herein, capitalized terms used herein shall
have the meanings ascribed to such terms in the Credit Agreement. For purposes
of this Security Agreement, the term “Lender” shall include any Affiliate of any
Lender which has entered into a Bank Products Agreement with any Loan Party.
     (b) In addition, the following terms shall have the following meanings:
     “Accounts” means all of the Loan Parties’ now owned or hereafter acquired
or arising accounts, as defined in the UCC, including any rights to payment for
the sale or lease of goods or rendition of services, whether or not they have
been earned by performance, and all medical receivables.
     “Bank Product Agreement” has the meaning ascribed to such term in Section
3(c) hereof.
     “Chattel Paper” means all of the Loan Parties’ now owned or hereafter
acquired chattel paper, as defined in the UCC, including electronic chattel
paper.

-1 -



--------------------------------------------------------------------------------



 



     “Commercial Tort Claims” means all of the Loan Parties’ commercial tort
claims, as defined in the UCC.
     “Copyright Licenses” means any written agreement, naming any Loan Party as
licensor, granting any right under any Copyright including, without limitation,
any thereof referred to in Schedule 5(g) to this Security Agreement.
     “Copyrights” means (a) all registered United States copyrights in all
Works, now existing or hereafter created or acquired, all registrations and
recordings thereof, and all applications in connection therewith, including,
without limitation, registrations, recordings and applications in the United
States Copyright Office including, without limitation, any thereof referred to
in Schedule 5(g) to this Security Agreement, and (b) all renewals thereof
including, without limitation, any thereof referred to in Schedule 5(g) to this
Security Agreement.
     “Deposit Account” means all deposit accounts as such term is defined in the
UCC, including all demand, time, savings, passbook, money market or other
depository account, or a certificate of deposit, maintained by a Loan Party with
any bank, savings and loan association, credit union or other depository
institution.
     “Documents” means all documents as such term is defined in the UCC,
including bills of lading, warehouse receipts or other documents of title, now
owned or hereafter acquired by a Loan Party.
     “General Intangibles” means all of the Loan Parties’ now owned or hereafter
acquired general intangibles, choses in action and causes of action and all
other intangible personal property of the Loan Parties of every kind and nature
(other than Accounts), including, without limitation, all contract rights,
payment intangibles, Proprietary Rights, corporate or other business records,
inventions, designs, blueprints, plans, specifications, patents, patent
applications, trademarks, service marks, trade names, trade secrets, goodwill,
copyrights, computer software, customer lists, registrations, licenses,
franchises, tax refund claims, any funds which may become due to the Loan
Parties in connection with the termination of any employee benefit plan or any
rights thereto and any other amounts payable to the Loan Parties from any
employee benefit plan, rights and claims against carriers and shippers, rights
to indemnification, business interruption insurance and proceeds thereof,
property, casualty or any similar type of insurance and any proceeds thereof,
proceeds of insurance covering the lives of key employees on which a Loan Party
is a beneficiary, rights to receive dividends, distributions, cash, Instruments
and other property in respect of or in exchange for pledged equity interests or
Investment Property and any letter of credit, guarantee, claim, security
interest or other security held by or granted to the Loan Parties.
     “Instruments” means all instruments as such term is defined in the UCC, now
owned or hereafter acquired by a Loan Party.
     “Inventory” means all of the Loan Parties’ now owned and hereafter acquired
inventory, goods and merchandise, wherever located, to be furnished under any
contract of service or held for sale or lease, all returned goods, raw
materials, work-in-process, finished goods (including embedded software), other
materials and supplies of any kind, nature or description which are used or
consumed in a Loan Party’s business or used in connection with the packing,
shipping, advertising, selling or finishing of such goods, merchandise, and all
documents of title or other Documents representing them.

-2 -



--------------------------------------------------------------------------------



 



     “Investment Property” means all of the Loan Parties’ right title and
interest in and to any and all: (a) securities whether certificated or
uncertificated; (b) securities entitlements; (c) securities accounts;
(d) commodity contracts; or (e) commodity accounts.
     “Patent License” means all agreements, whether written or oral, providing
for the grant by or to any Loan Party of any right to manufacture, use or sell
any invention covered by a Patent, including, without limitation, any thereof
referred to in Schedule 5(g) to the Credit Agreement.
     “Patents”: (a) all letters patent of the United States or any other country
and all reissues and extensions thereof, including, without limitation, any
thereof referred to in Schedule 5(g) to this Security Agreement, and (b) all
applications for letters patent of the United States or any other country and
all divisions, continuations and continuations-in-part thereof, including,
without limitation, any thereof referred to in Schedule 5(g) to this Security
Agreement.
     “Payment Account” means each bank account established pursuant to this
Security Agreement, to which the proceeds of Accounts and other Collateral are
deposited or credited, and which is maintained in the name of the Administrative
Agent or a Loan Party, as the Administrative Agent may determine, on terms
acceptable to the Administrative Agent.
     “Proceeds” means all “proceeds” (as defined in the UCC) of, and all other
profits, rentals or receipts, in whatever form, arising from the collection,
sale, lease, exchange, assignment, licensing or other disposition of, or
realization upon, any Collateral including, without limitation, all claims of a
Loan Party against third parties for loss of, damage to or destruction of, or
for Proceeds payable under, or unearned premiums with respect to, policies of
insurance with respect to any Collateral, and any condemnation or requisition
payments with respect to any Collateral, in each case whether now existing or
hereafter arising.
     “Proprietary Rights” means all of the Loan Parties’ now owned and hereafter
arising or acquired: licenses, franchises, permits, patents, patent rights,
copyrights, works which are the subject matter of copyrights, trademarks,
service marks, trade names, trade styles, patent, trademark and service mark
applications, and all licenses and rights related to any of the foregoing, and
all other rights under any of the foregoing, all extensions, renewals, reissues,
divisions, continuations, and continuations-in-part of any of the foregoing, and
all rights to sue for past, present and future infringement of any of the
foregoing.
     “Supporting Obligations” means all the Loan Parties’ right, title and
interest in and to any and all rights under a letter of credit or secondary
obligation that supports the payment or performance of an Account, Chattel
Paper, Document, General Intangible, Instrument or Investment Property.
     “Trademark License”: means any agreement, written or oral, providing for
the grant by or to any Loan Party of any right to use any Trademark, including,
without limitation, any thereof referred to in Schedule 5(g) to this Security
Agreement.
     “Trademarks”: (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and the goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any State thereof or any other country or any political
subdivision thereof, or

-3 -



--------------------------------------------------------------------------------



 



otherwise, including, without limitation, any thereof referred to in Schedule
5(g) to this Security Agreement, and (b) all renewals thereof
     “UCC” means the Uniform Commercial Code, as in effect from time to time, of
the State of Georgia or of any other state the laws of which are required as a
result thereof to be applied in connection with the issue of perfection of
security interests.
     “Work”: any work which is subject to copyright protection pursuant to Title
17 of the United States Code.
         All other undefined terms contained in this Security Agreement, unless
the context indicates otherwise, have the meanings provided for by the UCC to
the extent the same are used or defined therein.
     2. Grant of Security Interest in the Collateral. To secure the prompt
payment and performance in full when due, whether by lapse of time, acceleration
or otherwise, of the Secured Obligations (as defined in Section 3. hereof), each
Loan Party hereby grants to the Administrative Agent; for the benefit of the
Lenders, a continuing security interest in, and a right to set off against, any
and all right, title and interest of such Loan Party in and to the following,
whether now owned or existing or owned, acquired, or arising hereafter
(collectively, the “Collateral”):

  (a)   all Accounts;     (b)   all cash maintained on deposit with the
Administrative Agent or any Lender;     (c)   all Chattel Paper;     (d)   all
Copyrights;     (e)   all Copyright Licenses;     (f)   all Deposit Accounts;  
  (g)   all Documents;     (h)   all General Intangibles;     (i)   all
Instruments;     (j)   all Inventory;     (k)   all Investment Property;     (l)
  all Patents;     (m)   all Patent Licenses;     (n)   all Payment Accounts;  
  (o)   all Trademarks;

-4 -



--------------------------------------------------------------------------------



 



  (p)   all Trademark Licenses;     (q)   all Supporting Obligations;     (r)  
all Work;     (s)   all Commercial Tort Claims;     (t)   all books, records,
ledger cards, files, correspondence, computer programs, tapes, disks, and
related data processing software (owned by such Loan Party or in which it has an
interest) that at any time evidence or contain information relating to any
Collateral or are otherwise necessary or helpful in the collection thereof or
realization thereupon; and     (u)   to the extent not otherwise included, all
Proceeds and products of any and all of the foregoing.

     3. Security for Obligations. The security interest created hereby in the
Collateral constitutes continuing collateral security for all of the
Obligations, including without limitation, the following, whether now or
existing or hereafter incurred (the “Secured Obligations”):
     (a) In the case of the Borrowers, the prompt performance and observance by
the Borrowers of all obligations of the Borrowers under the Credit Agreement,
the Notes, this Security Agreement and the other Loan Documents to which either
Borrower is a party;
     (b) Subject to clause (c) of Section 26 hereof, in the case of the
Guarantors, the prompt performance and observance by such Guarantor of all
obligations of such Guarantor under the Credit Agreement, this Security
Agreement and the other Loan Documents to which such Guarantor is a party; and
     (c) Subject to clause (c) of Section 26 hereof, all other indebtedness,
liabilities, obligations and expenses of any kind or nature owing from any Loan
Party to any Lender or the Administrative Agent in connection with (i) this
Security Agreement or any other Loan Document, whether now existing or hereafter
arising, due or to become due, direct or indirect, absolute or contingent, and
howsoever evidenced, held or acquired, together with any and all modifications,
extensions, renewals and/or substitutions of any of the foregoing,
(ii) collecting and enforcing the Obligations and (iii) all liabilities and
obligations, whenever arising, owing from any Loan Party to any Lender, or any
Affiliate of a Lender, under any agreement relating to or executed in connection
with the provision of Bank Products to any Loan Party (a “Bank Product
Agreement”).
The Loan Parties and the Administrative Agent, on behalf of the Lenders, hereby
acknowledge and agree that the security interest created hereby in the
Collateral (i) constitutes continuing collateral security for all of the Secured
Obligations, whether now existing or hereafter arising and (ii) is not to be
construed as an assignment of any Copyrights, Copyright Licenses, Patents,
Patent Licenses, Trademarks or Trademark Licenses.
     4. Provisions Relating to Accounts/Contracts.
     (a) Anything herein to the contrary notwithstanding, each Loan Party shall
remain liable under each of the Accounts to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement

-5 -



--------------------------------------------------------------------------------



 



giving rise to each such Account. Neither the Administrative Agent nor any
Lender shall have any obligation or liability under any Account (or any
agreement giving rise thereto) by reason of or arising out of this Security
Agreement or the receipt by the Administrative Agent or any Lender of any
payment relating to such Account pursuant hereto, nor shall the Administrative
Agent or any Lender be obligated in any manner to perform any of the obligations
of a Loan Party under or pursuant to any Account (or any agreement giving rise
thereto), to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party under any Account (or any agreement giving rise
thereto), to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.
     (b) The Loan Parties shall not accept any note or other instrument (except
a check or other instrument for the immediate payment of money) with respect to
any Account without the Administrative Agent’s written consent. If the
Administrative Agent consents to the acceptance of any such instrument, it shall
be considered as evidence of the Account and not payment thereof and the Loan
Parties will promptly deliver such instrument to the Administrative Agent,
endorsed by the Loan Parties to the Administrative Agent in a manner
satisfactory in form and substance to the Administrative Agent. Regardless of
the form of presentment, demand, notice of protest with respect thereto, the
Loan Parties shall remain liable thereon until such instrument is paid in full.
     (c) The Loan Parties hereby appoint the Administrative Agent and the
Administrative Agent’s designee as the Loan Parties’ attorney, with power:
(i) to endorse the Loan Parties names on any checks, notes, acceptances, money
orders, or other forms of payment or security that come into the Administrative
Agent’s or any Lender’s possession; (ii) to sign the Loan Parties’ names on any
invoice, bill of lading, warehouse receipt or other negotiable or non-negotiable
Document constituting Collateral, on drafts against customers, on assignments of
Accounts, on notices of assignment, financing statements and other public
records and to file any such financing statements by electronic means with or
without a signature as authorized or required by applicable law or filing
procedure; (iii) so long as any Event of Default has occurred and is continuing,
to notify the post office authorities to change the addresses for delivery of
the Loan Parties’ mail to an address designated by the Administrative Agent and
to receive, open and dispose of all mail addressed to the Loan Parties; (iv) to
complete in the Loan Parties’ names or the Administrative Agent’s name, any
order, sale or transaction, obtain the necessary Documents in connection
therewith, and collect the proceeds thereof; (v) to clear Inventory through
customs in the Loan Parties’ names, the Administrative Agent’s name or the name
of the Administrative Agent’s designee, and to sign and deliver to customs
officials powers of attorney in the Loan Parties’ names for such purpose; and
(vi) to do all things necessary to carry out the Credit Agreement and this
Security Agreement. The Loan Parties ratify and approve all acts of such
attorney. None of the Lenders or the Administrative Agent nor their attorneys
will be liable for any acts or omissions or for any error of judgment or mistake
of fact or law except for their gross negligence or willful misconduct. This
power, being coupled with an interest, is irrevocable until the Credit Agreement
has been terminated and the Obligations have been fully satisfied.
     5. Representations and Warranties. Each Loan Party hereby represents and
warrants to the Administrative Agent, for the benefit of the Lenders, that so
long as any of the Secured Obligations remain outstanding or any Loan Document
between any Loan Party and any Lender or any Affiliate of any Lender is in
effect or any Loan or Letter of Credit shall remain outstanding, and until all
of the Commitments shall have been terminated:

-6 -



--------------------------------------------------------------------------------



 



     (a) Chief Executive Office: Books & Records. Each Loan Party’s chief
executive office and chief place of business is (and, if applicable, for the
prior four months has been) located at the location set forth on Schedule 5(a)
attached hereto, and each Loan Party keeps its books and records at such
locations.
     (b) Location of Collateral. The location of all Collateral owned by each
Loan Party is as shown on Schedule 5.3 to the Credit Agreement.
     (c) Ownership. Each Loan Party is the legal and beneficial owner of its
Collateral and has the right to pledge, sell, assign or transfer the same. Each
Loan Party’s legal name is as shown in this Security Agreement and no Loan Party
has in the past four months changed its name, been party to a merger,
consolidation or other change in structure (except in connection with the
Acquisition transactions) or used any tradename except as set forth in
Schedule 5(c) attached hereto. As soon as practicable and in any event within
15 days after a Loan Party has been party to a merger, consolidation or other
change in structure or begun using a tradename not identified on Schedule 5(c)
attached hereto, such Loan Party shall update Schedule 5(c) and give the
Administrative Agent written notice of such event.
     (d) Security Interest/Priority. This Security Agreement creates a valid
security interest in favor of the Administrative Agent, for the benefit of the
Lenders, in the Collateral of each Loan Party and, when properly perfected by
filing, shall constitute a valid perfected security interest in such Collateral,
to the extent such security can be perfected by filing under the UCC, free and
clear of all Liens except for Permitted Liens.
     (e) Farm Products. None of the Collateral constitutes, or is the Proceeds
of, Farm Products.
     (f) Inventory. No Loan Party shall acquire or accept any Inventory on
consignment or approval. No Loan Party shall sell any Inventory to any customer
on approval or any other basis upon which the customer has a right to return
(except if non-conforming) or obligates any Loan Party to repurchase such
Inventory.
     (g) Copyrights, Patents and Trademarks.
     (i) Schedule 5(g) to this Security Agreement includes all Copyrights,
Copyright Licenses, Patents, Patent Licenses, Trademarks and Trademark Licenses
owned by any Loan Party in its own name as of the date hereof.
     (ii) To the best of each Loan Party’s knowledge, each Copyright, Patent and
Trademark of such Loan Party is valid, subsisting, unexpired, enforceable and
has not been abandoned.
     (iii) Except as set forth in Schedule 5(g) to this Security Agreement, none
of such Copyrights, Patents and Trademarks is the subject of any licensing or
franchise agreement.
     (iv) No holding, decision or judgment has been rendered by any Governmental
Authority which would limit, cancel or question the validity of any Copyright,
Patent or Trademark.

-7 -



--------------------------------------------------------------------------------



 



     (v) No action or proceeding is pending seeking to limit, cancel or question
the validity of any Copyright, Patent or Trademark, or which, if adversely
determined, would have a material adverse effect on the value of any Copyright,
Patent or Trademark.
     (vi) All applications pertaining to the Copyrights, Patents and Trademarks
of each Loan Party have been duly and properly filed, and all registrations or
letters pertaining to such Copyrights, Patents and Trademarks have been duly and
properly filed and issued, and all of such Copyrights, Patents and Trademarks
are valid and enforceable.
     (vii) No Loan Party has made any assignment or agreement in conflict with
the security interest in the Copyrights, Patents or Trademarks of each Loan
Party hereunder.
     (i) Contracts; Agreements. No consent of any other person or entity and no
authorization, approval or other action by, and no notice to or filing with, any
governmental authority or regulatory body is required (i) for the grant by any
Loan Party of the assignment and security interest granted hereby or for the
execution, delivery or performance of this Security Agreement by such Loan
Party, (ii) for the perfection or maintenance of the assignment and security
interest created hereby (including the first priority nature of such assignment
and security interest) or (iii) for the exercise by the Administrative Agent of
its rights and remedies hereunder. Notwithstanding the foregoing, it is
understood that certain Collateral can only be perfected upon the filing of
adequate financing statements or notices in appropriate filing offices.
     6. Covenants. Each Loan Party covenants that, so long as any of the Secured
Obligations remain outstanding or any Loan Document or Bank Product Agreement
between any Loan Party and any Lender or Affiliate of any Lender is in effect or
any Loan or Letter of Credit shall remain outstanding, and until all of the
Commitments shall have been terminated, such Loan Party shall:
     (a) Other Liens. Defend the Collateral against the claims and demands of
all other parties claiming an interest therein, keep the Collateral free from
all Liens, except for Permitted Liens, and not sell, exchange, transfer, assign,
lease or otherwise dispose of the Collateral or any interest therein, except as
permitted under the Credit Agreement or the Delek Negative Pledge.
     (b) Preservation of Collateral. Keep the Collateral in good order,
condition and repair and not use the Collateral in violation of the provisions
of this Security Agreement or any other agreement relating to the Collateral or
any policy insuring the Collateral or any applicable statute, law, bylaw, rule,
regulation or ordinance.
     (c) Instruments/Chattel Paper. If any amount payable under or in connection
with any of the Collateral shall be or become evidenced by any Instrument or
Chattel Paper, immediately deliver such Instrument or Chattel Paper to the
Administrative Agent, duly endorsed in a manner satisfactory to the
Administrative Agent, to be held as Collateral pursuant to this Security
Agreement.
     (d) Change in Location. Not, without providing 30 days prior written notice
to the Administrative Agent and without filing such amendments to any previously
filed financing statements as the Administrative Agent may require, (a) change
the location of its chief executive office and chief place of business (as well
as its books and records) from the location set forth on Schedule 5(a) attached
hereto, (b) change the location of its Collateral from the locations set forth
for such Loan Party on Schedule 5(b) attached hereto, or (c) change its name, be
party to a

-8 -



--------------------------------------------------------------------------------



 



merger, consolidation or other change in structure or use any tradename other
than as set forth on Schedule 5(c) attached hereto.
     (e) Inspection. The Administrative Agent and/or the Collateral Agent,
accompanied by any Lender which so elects, may at all reasonable times during
regular business hours (and at any time when a Default or Event of Default
exists and is continuing) have access to, examine, audit, make extracts from or
copies of and inspect any or all of a Loan Party’s records, files, and books of
account and the Collateral, and discuss such Loan Party’s affairs with such a
Loan Party’s officers and management. The Loan Parties will deliver to the
Administrative Agent and the Collateral Agent any instrument necessary for the
Administrative Agent and Collateral Agent to obtain records from any service
bureau maintaining records for the Loan Parties. The Administrative Agent and/or
the Collateral Agent, may and at the direction of the Required Lenders shall, at
any time when an Event of Default exists, and at the Loan Party’s expense, make
copies of all of the Loan Party’s books and records, or require the Loan Party
to deliver such copies to the Administrative Agent and/or the Collateral Agent.
The Administrative Agent may, without expense to the Administrative Agent, use
such of the Loan Party’s respective personnel, supplies, and real estate as may
be reasonably necessary for maintaining or enforcing the Administrative Agent’s
Liens. The costs and expenses of such inspections shall be limited as provided
in Section 2.15(f) of the Credit Agreement. The Collateral Agent shall have the
right to verify the validity, amount or any other matter relating to the
Accounts or other Collateral as set forth in the Credit Agreement.
     (f) Perfection of Security Interest. Execute and deliver to the
Administrative Agent such agreements, assignments or instruments (including
affidavits, notices, reaffirmations and amendments and restatements of existing
documents, as the Administrative Agent may reasonably request) and do all such
other things as the Administrative Agent may reasonably deem necessary or
appropriate (i) to assure to the Administrative Agent its security interests
hereunder, including (A) such financing statements (including renewal
statements) or amendments thereof or supplements thereto or other instruments as
the Administrative Agent may from time to time reasonably request in order to
perfect and maintain the security interests granted hereunder in accordance with
the UCC, (B) with regard to Copyrights, a Notice of Grant of Security Interest
in Copyrights in the form of Schedule 6(f)(i) attached hereto, (C) with regard
to Patents, a Notice of Grant of Security Interest in Patents for filing with
the United, States Patent and Trademark Office in the form of Schedule 6(f)(ii)
attached hereto and (D) with regard to Trademarks, a Notice of Grant of Security
Interest in Trademarks for filing with the United States Patent and Trademark
Office in the form of Schedule 6(f)(iii) attached hereto, (ii) to consummate the
transactions contemplated hereby and (iii) to otherwise protect and assure the
Administrative Agent of its rights and interests hereunder. To that end, each
Loan Party agrees that the Administrative Agent may file one or more financing
statements disclosing the Administrative Agent’s security interest in any or all
of the Collateral of such Loan Party without, to the extent permitted by law,
such Loan Party’s signature thereon, and further each Loan Party also hereby
irrevocably makes, constitutes and appoints the Administrative Agent, its
nominee, or any other person whom the Administrative Agent may designate, as
such Loan Party’s attorney in fact with full power and for the limited purpose
to sign in the name of such Loan Party on any such financing statements, or
amendments and supplements to financing statements, renewal financing
statements, notices or any similar documents which in the Administrative Agent’s
reasonable discretion would be necessary, appropriate or convenient in order to
perfect and maintain perfection of the security interests granted hereunder,
such power, being coupled with an interest, being and remaining irrevocable so
long as the Credit Agreement is in effect or any amounts payable thereunder or
under any other Loan Document, any Letter of Credit or any Hedging Agreement or
any Loan shall remain outstanding, and until all of the Commitments thereunder

-9 -



--------------------------------------------------------------------------------



 



shall have terminated. Each Loan Party hereby agrees that a carbon, photographic
or other reproduction of this Security Agreement or any such financing statement
is sufficient for filing as a financing statement by the Administrative Agent
without notice thereof to such Loan Party wherever the Administrative Agent may
in its sole discretion desire to file the same. In the event for any reason the
law of any jurisdiction other than Georgia becomes or is applicable to the
Collateral of any Loan Party or any part thereof, or to any of the Secured
Obligations, such Loan Party agrees to execute and deliver all such instruments
and to do all such other things as the Administrative Agent in its sole
discretion reasonably deems necessary or appropriate to preserve, protect and
enforce the security interests of the Administrative Agent under the law of such
other jurisdiction (and, if a Loan Party shall fail to do so promptly upon the
request of the Administrative Agent, then the Administrative Agent may execute
any and all such requested documents on behalf of such Loan Party pursuant to
the power of attorney granted hereinabove). If any Collateral is in the
possession or control of a Loan Party’s agent and the Administrative Agent so
requests, such Loan Party shall use commercially reasonable efforts to obtain
such Landlord Waivers and Bailee’s Letters as, and to the extent, required of
Borrowers under the Credit Agreement.
     (g) Treatment of Accounts. Not grant or extend the time for payment of any
Account, or compromise or settle any Account for less than the full amount
thereof, or release any person or property, in whole or in part, from payment
thereof, or allow any credit or discount thereon, other than as permitted under
the Credit Agreement.
(h) Covenants Relating to Copyrights.
(i) Employ the Copyright for each Work with such notice of copyright as may be
required by law to secure copyright protection.
(ii) Not do any act or knowingly omit to do any act whereby any material
Copyright may become invalidated and (A) not do any act, or knowingly omit to do
any act, whereby any material Copyright may become injected into the public
domain; (B) notify the Administrative Agent immediately if it knows, or has
reason to know, that any material Copyright may become injected into the public
domain or of any adverse determination or development (including, without
limitation, the institution of, or any such determination or development in, any
court or tribunal in the United States or any other country) regarding a Loan
Party’s ownership of any such Copyright or its validity; (C) take all necessary
steps as it shall deem appropriate under the circumstances, to maintain and
pursue each application (and to obtain the relevant registration) and to
maintain each registration of each material Copyright owned by a Loan Party
including, without limitation, filing of applications for renewal where
necessary; and (D) promptly notify the Administrative Agent of any material
infringement of any material Copyright of a Loan Party of which it becomes aware
and take such actions as it shall reasonably deem appropriate under the
circumstances to protect such Copyright, including, where appropriate, the
bringing of suit for infringement, seeking injunctive relief and seeking to
recover any and all damages for such infringement.
(iii) Not make any assignment or agreement in conflict with the security
interest in the Copyrights of each Loan Party hereunder.
(i) Covenants Relating to Patents and Trademarks.

-10 -



--------------------------------------------------------------------------------



 



(i) (A) Employ such Trademark with the appropriate notice of registration, (B)
not adopt or use any mark which is confusingly similar or a colorable imitation
of such Trademark unless the Administrative Agent, for the ratable benefit of
the Lenders, shall obtain a perfected security interest in such mark pursuant to
this Security Agreement and (C) not (and not permit any licensee or sublicensee
thereof to) do any act or knowingly omit to do any act whereby any Trademark may
become invalidated.
(ii) Not do any act, or omit to do any act, whereby any Patent may become
abandoned or dedicated.
(iii) Notify the Administrative Agent and the Lenders immediately if it knows,
or has reason to know, that any application or registration relating to any
Patent or Trademark may become abandoned or dedicated, or of any adverse
determination or development (including, without limitation, the institution of,
or any such determination or development in, any proceeding in the United States
Patent and Trademark Office or any court or tribunal in any country) regarding a
Loan Party’s ownership of any Patent or Trademark or its right to register the
same or to keep and maintain the same.
(iv) Whenever a Loan Party, either by itself or through an agent, employee,
licensee or designee, shall file an application for the registration of any
Patent or Trademark with the United States Patent and Trademark Office or any
similar office or agency in any other country, or any political subdivision
thereof, a Loan Party shall report such filing to the Administrative Agent and
the Lenders within five Business Days after the last day of the fiscal quarter
in which such filing occurs. Upon request of the Administrative Agent, a Loan
Party shall execute and deliver any and all agreements, instruments, documents
and papers as the Administrative Agent may request to evidence the
Administrative Agent’s and the Lenders’ security interest in any Patent or
Trademark and the goodwill and general intangibles of a Loan Party relating
thereto or represented thereby.
(v) Take all reasonable and necessary steps, including, without limitation, in
any proceeding before the United States Patent and Trademark Office, or any
similar office or agency in any other country or any political subdivision
thereof, to maintain and pursue each application (and to obtain the relevant
registration) and to maintain each registration of the Patents and Trademarks,
including, without limitation, filing of applications for renewal, affidavits of
use and affidavits of incontestability.
(vi) Promptly notify the Administrative Agent and the Lenders after it learns
that any Patent or Trademark included in the Collateral is infringed,
misappropriated or diluted by a third party and promptly sue for infringement,
misappropriation or dilution, to seek injunctive relief where appropriate and to
recover any and all damages for such infringement, misappropriation or dilution,
or take such other actions as it shall reasonably deem appropriate under the
circumstances to protect such Patent or Trademark.
(vii) Not make any assignment or agreement in conflict with the security
interest in the Patents or Trademarks of each Loan Party hereunder.
        (j) New Patents. Copyrights and Trademarks. Promptly provide the
Administrative Agent with (i) a listing of all applications, if any, for new
Copyrights, Patents or Trademarks (together with a listing of the issuance of
registrations or letters on present applications), which new applications and
issued registrations or letters shall be subject to the

-11 -



--------------------------------------------------------------------------------



 



terms and conditions hereunder, and (ii) (A) with respect to Copyrights, a duly
executed Notice of Security Interest in Copyrights, (B) with respect to Patents,
a duly executed Notice of Security Interest in Patents, (C) with respect to
Trademarks, a duly executed Notice of Security Interest in Trademarks or
(D) such other duly executed documents as the Administrative Agent may request
in a form acceptable to counsel for the Administrative Agent and suitable for
recording to evidence the security interest in the Copyright, Patent or
Trademark which is the subject of such new application.
     (k) Insurance. Insure, repair and replace the Collateral of each Loan Party
as set forth in the Credit Agreement. All insurance proceeds shall be subject to
the security interest of the Administrative Agent hereunder.
     (1) Commercial Tort Claims. Promptly notify Administrative Agent in writing
upon any Loan Party’s obtaining a Commercial Tort Claim (with damages claimed in
excess of $1,000,000) after the Closing Date and, upon Administrative Agent’s
written request, promptly enter into an amendment to this Security Agreement (or
any of the other Loan Documents) and do such other acts or things deemed
appropriate by Administrative Agent to confer upon Administrative Agent a
security interest in each such Commercial Tort Claim and perfect such interest
therein.
     (m) Other Additional Collateral. If, subsequent to the Closing Date, a Loan
Party shall acquire any securities, Instruments, Chattel Paper or other personal
property required to be delivered to the Administrative Agent as Collateral
hereunder, the Loan Party shall immediately notify the Administrative Agent of
same and take such action as requested by the Administrative Agent and at its
own expense to ensure that the Administrative Agent has a first priority
perfected Lien in all personal property of the Loan Parties whether now owned or
hereafter acquired, subject only to Permitted Liens.
     7. [Reserved].
     8. Events of Default.
     The occurrence of an event which under the Credit Agreement would
constitute an Event of Default shall be an event of default hereunder (an “Event
of Default”).
     9. Remedies.
     (a) General Remedies. Upon the occurrence of an Event of Default and during
continuation thereof, the Administrative Agent shall have, in addition to the
rights and remedies provided herein, in the Loan Documents, in the Bank Product
Agreement between any Loan Party and any Lender or Affiliate of any Lender or by
law (including, but not limited to, the rights and remedies set forth in the
Uniform Commercial Code of the jurisdiction applicable to the affected
Collateral), the rights and remedies of a secured party under the UCC
(regardless of whether the UCC is the law of the jurisdiction where the rights
and remedies are asserted and regardless of whether the UCC applies to the
affected Collateral), and further, the Administrative Agent may, with or without
judicial process or the aid and assistance of others, (i) enter on any premises
on which any of the Collateral may be located and, without resistance or
interference by the Loan Parties, take possession of the Collateral,
(ii) dispose of any Collateral on any such premises, (iii) require the Loan
Parties to assemble and make available to the Administrative Agent at the
expense of the Loan Parties any Collateral at any place and time designated by
the Administrative Agent which is reasonably convenient to both parties,
(iv) remove any Collateral from any such

-12 -



--------------------------------------------------------------------------------



 



premises for the purpose of effecting sale or other disposition thereof, and/or
(v) without demand and without advertisement, notice, hearing or process of law,
all of which each of the Loan Parties hereby waives to the fullest extent
permitted by law, at any place, and time or times, sell and deliver any or all
Collateral held by or for it at public or private sale, by one or more
contracts, in one or more parcels, for cash, upon credit or otherwise, at such
prices and upon such terms as the Administrative Agent deems advisable, in its
sole discretion (subject to any and all mandatory legal requirements). Each of
the Loan Parties acknowledges that any private sale referenced above may be at
prices and on terms less favorable to the seller than the prices and other terms
which might have been obtained, at a public sale and, notwithstanding the
foregoing, agrees that such private sale shall be deemed to have been made in a
commercially reasonable manner. In addition to all other sums due the
Administrative Agent and the Lenders with respect to the Secured Obligations,
the Loan Parties shall pay the Administrative Agent and each of the Lenders all
reasonable documented costs and expenses incurred by the Administrative Agent or
any such Lender, including, but not limited to, reasonable attorneys’ fees and
court costs, in obtaining or liquidating the Collateral, in enforcing payment of
the Secured Obligations, or in the prosecution or defense of any action or
proceeding by or against the Administrative Agent or the Lenders or the Loan
Parties concerning any matter arising out of or connected, with this Security
Agreement, any Collateral or the Secured Obligations, including, without
limitation, any of the foregoing arising in, arising under or related to a case
under the. Bankruptcy Code. To the extent the rights of notice cannot be legally
waived hereunder, each Loan Party agrees that any requirement of reasonable
notice shall be met if such notice is personally served on or mailed, postage
prepaid, to the Borrowers in accordance with the notice provisions of
Section 10.1 of the Credit Agreement at least 10 days before the time of sale or
other event giving rise to the requirement of such notice. The Administrative
Agent and the Lenders shall not be obligated to make any sale or other
disposition of the Collateral regardless of notice having been given. To the
extent permitted by law, any Lender may be a purchaser at any such sale. To the
extent permitted by applicable law, each of the Loan Parties hereby waives all
of its rights of redemption with respect to any such sale. Subject to the
provisions of applicable law, the Administrative Agent and the Lenders may
postpone or cause the postponement of the sale of all or any portion of the
Collateral by announcement at the time and place of such sale, and such sale
may, without further notice, to the extent permitted by law, be made at the time
and place to which the sale was postponed, or the Administrative Agent and the
Lenders may further postpone such sale by announcement made at such time and
place.
     (b) Remedies relating to Accounts. Upon the occurrence of an Event of
Default and during the continuation thereof, whether or not the Administrative
Agent has exercised any or all of its rights and remedies hereunder, each Loan
Party will promptly upon request of the Administrative Agent instruct all
account debtors to remit all payments in respect of Accounts to a mailing
location selected by the Administrative Agent. In addition, the Administrative
Agent or its designee may notify any Loan Party’s customers and account debtors
that the Accounts of such Loan Party have been assigned to the Administrative
Agent or of the Administrative Agent’s security interest therein, and may
(either in its own name or in the name a Loan Party or both) demand, collect
(including without limitation by way of a lockbox arrangement), receive, take
receipt for, sell, sue for, compound, settle, compromise and give, acquittance
for any and all amounts due or to become due on any Account, and, in the
Administrative Agent’s discretion, file any claim or take any other action or
proceeding to protect and realize upon the security interest of the
Administrative Agent for the benefit of the Lenders in the Accounts. Each Loan
Party acknowledges and agrees that the Proceeds of its Accounts remitted to or
on behalf of the Administrative Agent in accordance with the provisions hereof
shall be solely for the Administrative Agent’s own convenience and that such
Loan Party shall, not have any right, title or interest in such Accounts or in
any such other amounts except as expressly provided herein.

-13 -



--------------------------------------------------------------------------------



 



The Administrative Agent and the Lenders shall have no liability or
responsibility to any Loan Party for acceptance of a check, draft or other order
for payment of money bearing the legend “payment in full” or words of similar
import or any other restrictive legend or endorsement or be responsible for
determining the correctness of any remittance. Each Loan Party hereby agrees to
indemnify the Administrative Agent and the Lenders from and against all
liabilities, damages, losses, actions, claims, judgments, costs, expenses,
charges and reasonable attorneys’ fees suffered or incurred by the
Administrative Agent or the Lenders (each, an “Indemnified Party”) because of
the maintenance of the foregoing arrangements except as relating to or arising
out of the gross negligence or willful misconduct of an Indemnified Party or its
officers, employees or agents. In the case of any investigation, litigation or
other proceeding, the foregoing indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by a Loan Party, its
directors, shareholders or creditors or an Indemnified Party or any other Person
or any other Indemnified Party is otherwise a party thereto.
     (c) Access. In addition to the rights and remedies hereunder, upon the
occurrence of an Event of Default and during the continuance thereof, the
Administrative Agent shall have the right to enter and remain upon the various
premises of the Loan Parties without cost or charge to the Administrative Agent,
and use the same, together with materials, supplies, books and records of the
Loan Parties for the purpose of collecting and liquidating the Collateral, or
for preparing for sale and conducting the sale of the Collateral, whether by
foreclosure, auction or otherwise. In addition, the Administrative Agent may
remove Collateral, or any part thereof, from such premises and/or any records
with respect thereto, in order to effectively collect or liquidate such
Collateral.
     (d) Nonexclusive Nature of Remedies. Failure by the Administrative Agent or
the Lenders to exercise any right, remedy or option under this Security
Agreement, any other Loan Document, any Hedging Agreement or as provided by law,
or any delay by the Administrative Agent or the Lenders in exercising the same,
shall not operate as a waiver of any such right, remedy or option. No waiver
hereunder shall be effective unless it is in writing, signed by the party
against whom such waiver is sought to be enforced and then only to the extent
specifically stated, which in the case of the Administrative Agent or the
Lenders shall only be granted as provided herein. To the extent permitted by
law, neither the Administrative Agent, the Lenders, nor any party acting as
attorney for the Administrative Agent or the Lenders, shall be liable hereunder
for any acts or omissions or for any error of judgment or mistake of fact or law
other than their gross negligence or willful misconduct hereunder. The rights
and remedies of the Administrative Agent and the Lenders under this Security
Agreement shall be cumulative and not exclusive of any other right or remedy
which the Administrative Agent or the Lenders may have.
     (e) Retention of Collateral. The Administrative Agent may, after providing
the notices required by Section 9-620 of the UCC or otherwise complying with the
requirements of applicable law of the relevant jurisdiction, to the extent the
Administrative Agent is in possession of any of the Collateral, retain the
Collateral in satisfaction of the Secured Obligations. Unless and until the
Administrative Agent shall have provided such notices, however, the
Administrative Agent shall not be deemed to have retained any Collateral in
satisfaction of any Secured Obligations for any reason.
     (f) Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Administrative
Agent or the Lenders are legally entitled (subject to Section 26 hereof), the
Loan Parties shall be jointly and severally liable for the deficiency, together
with interest thereon at the default rate specified in the Credit Agreement for
Revolving Loans, together with the costs of collection and the reasonable fees
of any attorneys

-14 -



--------------------------------------------------------------------------------



 



employed by the Administrative Agent to collect such deficiency. Any surplus
remaining after the full payment and satisfaction of the Secured Obligations
shall be returned to (or at the direction of) the Borrowers, or to whomsoever a
court of competent jurisdiction shall determine to be entitled thereto.
10. Rights of the Administrative Agent.
          (a) Power of Attorney. In addition to other powers of attorney
contained herein, each Loan Party hereby designates and appoints the
Administrative Agent, on behalf of the Lenders, and each of its designees or
agents, as attorney-in-fact of such Loan Party, irrevocably and with power of
substitution, with authority to take any or all of the following actions upon
the occurrence and during the continuance of an Event of Default:
     (i) to demand, collect, settle, compromise, adjust, give discharges and
releases, all as the Administrative Agent may reasonably determine;
     (ii) to commence and prosecute any actions at any court for the purposes of
collecting any Collateral and enforcing any other right in respect thereof;
     (iii) to pay or discharge taxes, liens, security interests, or other
encumbrances levied or placed on or threatened against the Collateral of such
Loan Party;
     (iv) to sign and endorse any drafts, assignments, verifications, notices
and other documents relating to the Collateral of such Loan Party;
     (v) to defend, settle or compromise any suit, action or proceeding brought
and, in connection therewith, give such discharge or release as the
Administrative Agent may deem reasonably appropriate;
     (vi) to direct any parties liable for any payment under any of the
Collateral to make payment of any and all monies due and to become due
thereunder directly to the Administrative Agent or as the Administrative Agent
shall direct;
     (vii) receive, open and dispose of mail addressed to a Loan Party and
endorse checks, notes, drafts, acceptances, money orders, bills of lading,
warehouse receipts or other Instruments or Documents evidencing payment,
shipment or storage of the goods giving rise to the Collateral of such Loan
Party on behalf of and in the name of such Loan Party, or securing, or relating
to such Collateral;
     (viii) sell, assign, transfer, make any agreement in respect of, or
otherwise deal with or exercise rights in respect of, any Collateral or the
goods or services which have given rise thereto, as fully and completely as
though the Administrative Agent were the absolute owner thereof for all
purposes;
     (ix) adjust and settle claims under any insurance policy relating thereto;
     (x) execute and deliver all assignments, conveyances, statements, financing
statements, renewal financing statements, security agreements, affidavits,
notices and other agreements, instruments and. documents, that the
Administrative Agent may determine necessary in order to perfect and maintain
the security interests and liens

-15 -



--------------------------------------------------------------------------------



 



granted in this Security Agreement and in order to fully consummate all of the
transactions contemplated therein;
     (xi) institute any foreclosure proceedings that the Administrative Agent
may deem appropriate; and
     (xii) do and perform all such other acts and things as the Administrative
Agent may reasonably deem to be necessary, proper or convenient in connection
with the Collateral.
This power of attorney is a power coupled with an interest and shall be
irrevocable (i) for so long as any of the Secured Obligations remain
outstanding, any Loan Document or any Bank Product Agreement between any Loan
Party and any Lender or Affiliate of any Lender is in effect or any Loan or
Letter of Credit shall remain outstanding and (ii) until all of the Commitments
shall have been terminated. The Administrative Agent shall be under no duty to
exercise or withhold the exercise of any of the rights, powers, privileges and
options expressly or implicitly granted to the Administrative Agent in this
Security Agreement, and shall not be liable for any failure to do so or any
delay in doing so. The Administrative Agent shall not be liable for any act or
omission or for any error of judgment or any mistake of fact or law in its
individual capacity or its capacity as attorney-in-fact except acts or omissions
resulting from its gross negligence or willful misconduct. This power of
attorney is conferred on the Administrative Agent solely to protect, preserve
and realize upon its security interest in the Collateral.
     (b) Grant of License, For the purpose of enabling the Administrative Agent
to exercise rights and remedies under Section 9 hereof (including, without
limiting the terms of Section 9 hereof, in order to take possession of, hold,
preserve, process, assemble, prepare for sale, market for sale, sell or
otherwise dispose of Collateral) at such time as the Administrative Agent shall
be lawfully entitled to exercise such rights and remedies, Loan Parties hereby
grant to the Administrative Agent, for the benefit of the Administrative Agent
and the Lenders, an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to Loan Parties) to use, license or
sublicense any Copyrights, Trademarks, Patents and other related Collateral now
owned or hereafter acquired by Loan Parties, and wherever the same may be
located, and including in such license access to all media in which any of the
licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof.
     (c) Performance by the Administrative Agent of Obligations. If any Loan
Party fails to perform any agreement or obligation contained herein, the
Administrative Agent itself may perform, or cause performance of, such agreement
or obligation, and the expenses of the Administrative Agent incurred in
connection therewith shall be payable by the Loan Parties on a joint and several
basis pursuant to Section 26 hereof.
     (d) Assignment by the Administrative Agent. The Administrative Agent may
from time to time and in accordance with the Credit Agreement assign the Secured
Obligations and any portion thereof and/or the Collateral and any portion
thereof, and the assignee shall be entitled to all of the rights and remedies of
the Administrative Agent under this Security Agreement in relation thereto.
     (e) The Administrative Agent’s Duty of Care. Other than the exercise of
reasonable care to assure the safe custody of the Collateral while being held by
the Administrative Agent hereunder, the Administrative Agent shall have no duty
or liability to preserve rights pertaining

-16 -



--------------------------------------------------------------------------------



 



thereto, it being understood and agreed that the Loan Parties shall be
responsible for preservation of all rights in the Collateral, and the
Administrative Agent shall be relieved of all responsibility for the Collateral
upon surrendering it or tendering the surrender of it to the Loan Parties. The
Administrative Agent shall be deemed to have exercised reasonable care in the
custody and preservation of the Collateral in its possession if the Collateral
is accorded treatment substantially equal to that which the Administrative Agent
accords its own property, which shall be no less than the treatment employed by
a reasonable and prudent Administrative Agent in the industry, it being
understood that the Administrative Agent shall not have responsibility for
taking any necessary steps to preserve rights against any parties with respect
to any of the Collateral.
     11. Application of Proceeds. Upon the occurrence and during the continuance
of an Event of Default, any payments in respect of the Secured Obligations and
any proceeds of the Collateral, when received by the Administrative Agent or any
of the Lenders in cash or its equivalent, will be applied in reduction of the
Secured Obligations in the order set forth in the Credit Agreement, and each
Loan Party irrevocably waives the right to direct the application of such
payments and proceeds and acknowledges and agrees that the Administrative Agent
shall have the continuing and exclusive right to apply and reapply any and all
such payments and proceeds in the Administrative Agent’s sole discretion,
notwithstanding any entry to the contrary upon any of its books and records.
     12. [Reserved].
     13. Continuing Agreement.
     (a) This Security Agreement shall be a continuing agreement in every
respect and shall remain in full force and effect so long as any of the Secured
Obligations remain outstanding or any Loan Document or Bank Product Agreement
between any Loan Party and any Lender or Affiliate of any Lender is in effect or
any Loan or Letter of Credit shall remain outstanding, and until all of the
Commitments thereunder shall have terminated (other than any obligations with
respect to the indemnities and the representations and warranties set forth in
the Loan Documents). Upon such payment and termination, this Security Agreement
shall be automatically terminated and the Administrative Agent and the Lenders
shall, upon the request and at the expense of the Loan Parties, forthwith
release all of their liens and security interests hereunder and shall execute
and deliver all UCC termination statements and/or other documents reasonably
requested by the Loan Parties evidencing such termination. Notwithstanding the
foregoing all releases and indemnities provided hereunder shall survive
termination of this Security Agreement.
     (b) This Security Agreement shall continue to be effective or be
automatically reinstated, as the case may be, if at any time payment, in whole
or in part, of any of the Secured Obligations is rescinded or must otherwise be
restored or returned by the Administrative Agent or any Lender as a preference,
fraudulent conveyance or otherwise under any bankruptcy, insolvency or similar
law, all as though such payment had not been made; provided that in the event
payment of all or any part of the Secured Obligations is rescinded or must be
restored or returned, all reasonable costs and expenses (including without
limitation any reasonable legal fees and disbursements) incurred by the
Administrative Agent or any Lender in defending and enforcing such reinstatement
shall be deemed to be included as a part of the Secured Obligations.
     14. Amendments; Waivers; Modifications. This Security Agreement and the
provisions hereof may not be amended, waived, modified, changed, discharged or
terminated except as set forth in Section 10.2 of the Credit Agreement.

-17 -



--------------------------------------------------------------------------------



 



     15. Successors in Interest. This Security Agreement shall create a
continuing security interest in the Collateral and shall be binding upon each
Loan Party, its successors and assigns and shall inure, together with the rights
and remedies of the Administrative Agent and the Lenders hereunder, to the
benefit of the Administrative Agent and the Lenders and their successors and
permitted assigns; provided, however, that none of the Loan Parties may assign
its rights or delegate its duties hereunder without the prior written consent of
each Lender or the Required Lenders, as required by the Credit Agreement. To the
fullest extent permitted by law, each Loan Party hereby releases the
Administrative Agent in its individual capacity or its capacity as
attorney-in-fact, and each Lender in its individual capacity or its capacity as
attorney-in-fact, and their respective successors and assigns, from any
liability for any act or omission relating to this Security Agreement or the
Collateral, except for any liability arising from the gross negligence or
willful misconduct of the Administrative Agent, or such Lender, or its officers,
employees or agents.
     16. Notices. All notices required or permitted to be given under this
Security Agreement shall be in conformance with Section 10.1 of the Credit
Agreement.
     17. Counterparts. This Security Agreement may be executed in any number of
counterparts, each of which where so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. It
shall not be necessary in making proof of this Security Agreement to produce or
account for more than one such counterpart.
     18. Headings. The headings of the sections and subsections hereof are
provided for convenience only and shall not in any way affect the meaning or
construction of any provision of this Security Agreement.
     19. Governing Law; Submission to Jurisdiction; Venue.
     (a) THIS SECURITY AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF GEORGIA. Any legal action or proceeding with respect to
this Security Agreement may be brought in the courts of the State of Georgia in
Fulton County, or of the United States for the Northern District of Georgia,
and, by execution and delivery of this Security Agreement, each Loan Party
hereby irrevocably accepts for itself and in respect of its property, generally
and unconditionally, the jurisdiction of such courts. Each Loan Party further
irrevocably consents to the service of process out of any of the aforementioned
courts in any such action or proceeding by the mailing of copies thereof by
registered or certified mail, postage prepaid, to it at the address for notices
pursuant to Section 10.1 of the Credit Agreement, such service to become
effective 2 days after such mailing. Nothing herein shall affect the right of
the Administrative Agent to serve process in any other manner permitted by law
or to commence legal proceedings or to otherwise proceed against any Loan Party
in any other jurisdiction.
     (b) Each Loan Party hereby irrevocably waives any objection which it may
now or hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Security Agreement brought
in the courts referred to in subsection (a) hereof and hereby further
irrevocably waives and agrees not to plead or claim in any such court that any
such action or proceeding brought in any such court has been brought in an
inconvenient forum.
20. Waiver of Jury Trial. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
PARTIES TO THIS SECURITY AGREEMENT HEREBY IRREVOCABLY WAIVES

-18 -



--------------------------------------------------------------------------------



 



ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS SECURITY AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
     21. Severability. If any provision of any of the Security Agreement is
determined to be illegal, invalid or unenforceable, such provision shall be
fully severable and the remaining provisions shall remain in full force and
effect and shall be construed without giving effect to the illegal, invalid or
unenforceable provisions.
     22. Entirety. This Security Agreement, the other Loan Documents and the
Bank Product Agreements between any Loan Party and any Lender or Affiliate of
any Lender represent the entire agreement of the parties hereto and thereto, and
supersede all prior agreements and understandings, oral or written, if any,
including any commitment letters or correspondence relating to the Loan
Documents, the Bank Product Agreement between any Loan Party and any Lender or
Affiliate of any Lender or the transactions contemplated herein and therein.
     23. Survival. All representations and warranties of the Loan Parties
hereunder shall survive the execution and delivery of this Security Agreement,
the other Loan Documents and the Bank Product Agreements between any Loan Party
and any Lender or Affiliate of any Lender, the delivery of the Notes and the
making of the Loans and the issuance of the Letters of Credit under the Credit
Agreement.
     24. Other Security. To the extent that any of the Secured Obligations are
now or hereafter secured by property other than the Collateral (including,
without limitation, real property and securities owned by a Loan Party), or by a
guarantee, endorsement or property of any other Person, then the Administrative
Agent and the Lenders shall have the right to proceed against such other
property, guarantee or endorsement upon the occurrence of any Event of Default,
and the Administrative Agent and the Lenders have the right, in their sole
discretion, to determine which rights, security, liens, security interests or
remedies the Administrative Agent and the Lenders shall at any time pursue,
relinquish, subordinate, modify or take with respect thereto, without in any way
modifying or affecting any of them or any of the Administrative Agent’s and the
Lenders’ rights or the Secured Obligations under this Security Agreement, under
any other of the Loan Documents or under any Bank Product Agreement between any
Loan Party and any Lender or Affiliate of any Lender.
     25. Rights of Required Lenders. All rights of the Administrative Agent
hereunder, if not exercised by the Administrative Agent, may be exercised by the
Required Lenders, and in such event the Required Lenders shall be afforded the
rights of, and subject to the obligations imposed on, the Administrative Agent
hereunder.
     26. Joint and Several Obligations of Loan Parties.
     (a) Subject to clause (c) of this Section 26, each of the Loan Parties is
accepting joint and several liability hereunder in consideration of the
financial accommodation to be provided by the Lenders under the Credit
Agreement, for the mutual benefit, directly and indirectly, of each of the Loan
Parties and in consideration of the undertakings of each of the Loan Parties to
accept joint and several liability for the obligations of each of them.
     (b) Subject to clause (c) of this Section 26, each of the Loan Parties
jointly and severally hereby irrevocably and unconditionally accepts, not merely
as a surety but also as a co-debtor, joint and several liability with the other
Loan Parties with respect to the payment and performance of all of the Secured
Obligations arising under this Security Agreement, the other Loan Documents and
the Bank Product Agreement between any Loan Party and any Lender or

-19 -



--------------------------------------------------------------------------------



 



Affiliate of any Lender, it being the intention of the parties hereto that all
the Secured Obligations shall be the joint and several obligations of each of
the Loan Parties without preferences or distinction among them.
     (c) Notwithstanding any provision to the contrary contained herein or in
any other of the Loan Documents or in any Bank Product Agreement between any
Loan Party and any Lender or Affiliate of any Lender, to the extent the
obligations of a Guarantor shall be adjudicated to be invalid or unenforceable
for any reason (including, without limitation, because of any applicable state
or federal law relating to fraudulent conveyances or transfers), then the
obligations of each Guarantor hereunder shall be limited to the maximum amount
that is permissible under applicable law (whether state or federal and
including, without limitation, the Bankruptcy Code).
[Remainder of page intentionally left blank]

-20 -



--------------------------------------------------------------------------------



 



     Each of the parties hereto has caused a counterpart of this Security
Agreement to be duly executed and delivered as of the date first above written.

          BORROWERS:  DELEK REFINING LTD., a Texas limited partnership By: Delek
U.S. Refining GP, LLC     Title: General Partner                   By:  /s/ Uzi
Yemin         Uzi Yemin, President                    By:  /s/ Edward Morgan    
    Edward Morgan, CFO and Treasurer                DELEK PIPELINE TEXAS, INC.,
a Texas corporation       By:  /s/ Uzi Yemin         Uzi Yemin, President       
            By:  /s/ Edward Morgan         Edward Morgan, CFO and Treasurer     
        GUARANTORS:  DELEK REFINING, INC., a Delaware corporation       By:  /s/
Uzi Yemin         Uzi Yemin, President                    By:  /s/ Edward Morgan
        Eaward Morgan, CFO and Treasurer                DELEK U.S. REFINING GP,
LLC, a Texas limited liability company       By:  /s/ Uzi Yemin,         Uzi
Yemin, President                    By: /s/ Edward Morgan,         Edward
Morgan, CFO and Treasurer           

[Signatures will continue on following page]
Security Agreement





--------------------------------------------------------------------------------



 



            DELEK LAND TEXAS, INC., a Texas corporation
      By:   /s/ Uzi Yemin         Uzi Yemin, President                      By: 
/s/ Edward Morgan         Edward Morgan, CFO and Treasurer              MPC PIPE
LINE ACQUISITION, INC., a Texas
corporation
      By:   /s/ Uzi Yemin         Uzi Yemin, President                      By: 
/s/ Edward Morgan         Edward Morgan, CFO and Treasurer              MPC LAND
ACQUISITION, INC., a Texas
corporation
      By:   /s/ Uzi Yemin         Uzi Yemin, President                      By: 
/s/ Edward Morgan         Edward Morgan, CFO and Treasurer           

[Signatures will continue on following page]
Security Agreement





--------------------------------------------------------------------------------



 



Accepted and agreed to as of the date first above written:

            SUNTRUST BANK,
as Administrative Agent
      By:   /s/ Mark Pickering        Mark Pickering, Vice President           
 

     [Signatures will continue on following page]
Security Agreement





--------------------------------------------------------------------------------



 



            THE CIT GROUP/BUSINESS CREDIT, INC.,
as Collateral Agent
      By:   /s/ Grant Weiss        Name:   Grant Weiss       Title:   Vice
President    

Security Agreement





--------------------------------------------------------------------------------



 



Schedule 5(a)
CHIEF EXECUTIVE OFFICE; CHIEF PLACE OF BUSINESS;
LOCATION OF BOOKS AND RECORDS
     (i) The Chief Executive Office for each of Delek Refining Ltd., Delek
Pipeline Texas, Inc., Delek Land Texas, Inc., Delek Refining, Inc., Delek U.S.
Refining GP, LLC, MPC Pipeline Acquisition, Inc., and MPC Land Acquisition, Inc.
is: c/o Delek U.S. Holdings, Inc., 830 Crescent Centre Drive, Building 6,
Suite 300, Franklin, Tennessee 37067.
     (ii) The Chief Place of Business for each of Delek Refining, Ltd. and Delek
Pipeline Texas, Inc. is as follows: 425 McMurrey Drive, Tyler, Texas 75702. None
of the other entities referred to in (i) above has a Chief Place of Business.
     (iii) The books and records for each of the entities referred to in
(i) above are located both at the location identified in (i) above and at the
location identified in (ii) above.

 



--------------------------------------------------------------------------------



 



Schedule 5(c)
     MERGERS, CONSOLIDATIONS, CHANGES IN STRUCTURE, TRADENAMES
Mergers: None
Consolidations: None
Changes in Structure: None
Tradenames: None

 



--------------------------------------------------------------------------------



 



Schedule 5(g)
COPYRIGHTS, PATENTS AND TRADEMARKS
Copyrights: None
Patents: None
Trademark:

                  Owner   Trademark Name   U.S. Registration No.    
Registration Date
Delek Refining, Ltd.
  La Gloria   1710955     June 18, 1990

COPYRIGHT LICENSES, PATENT LICENSES AND TRADEMARK LICENSES
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 6(f)(i)
NOTICE
OF
GRANT OF SECURITY INTEREST
IN
COPYRIGHTS
United States Copyright Office
Ladies and Gentlemen:
     Please be advised that pursuant to the Security Agreement dated as of April
___, 2005 (as the same may be amended, modified, extended or restated from time
to time, the “Security Agreement”) by and among the Loan Parties party thereto
(each a “Loan Party” and collectively, the “Loan Parties”) and SunTrust Bank, as
Administrative Agent (the “Administrative Agent”) for the Lenders referenced
therein (the “Lenders”), the undersigned Loan Party has granted a continuing
security interest in and continuing lien upon, the copyright registrations and
copyright applications shown below to the Administrative Agent for the ratable
benefit of the Lenders:
COPYRIGHTS

                  Date of Copyright No.   Description of Copyright   Copyright
 
       

COPYRIGHT APPLICATIONS

          Copyright   Description of Copyright   Date of Copyright Applications
No.   Applied For   Applications
 
       

 



--------------------------------------------------------------------------------



 



     The Loan Parties and the Administrative Agent, on behalf of the Lenders,
hereby acknowledge and agree that the security interest in the foregoing
copyright registrations and copyright applications (i) may only be terminated in
accordance with the terms of the Security Ageement and (ii) is not to be
construed as an assignment of any copyright registration or Copyright
application.

            Very truly yours,       [Loan Party]
        By:           Name:           Title:                 By:          
Name:           Title:        

Acknowledged and Accepted:
SUNTRUST BANK, as Administrative Agent

              By:           Name:           Title:          

 



--------------------------------------------------------------------------------



 



SCHEDULE 6(f)(ii)
NOTICE
OF
GRANT OF SECURITY INTEREST
IN
PATENTS
United States Patent and Trademark Office
Ladies and Gentlemen:
     Please be advised that pursuant to the Security Agreement dated as of April
___, 2005 (the “Security Agreement”) by and among the Loan Parties party thereto
(each a “Loan Party” and collectively, the “Loan Parties”) and SunTrust Bank, as
Administrative Agent (the “Administrative Agent”) for the Lenders referenced
therein (the “Lenders”), the undersigned Loan Party has granted a continuing
security interest in and continuing lien upon, the patents and patent
applications shown below to the Administrative Agent for the ratable benefit of
the Lenders:
PATENTS

              Description of Patent   Date of Patent No.   Item   Patent
 
       

PATENT APPLICATIONS

          Patent   Description of Patent   Date of Patent Applications No.  
Applied For   Applications
 
       

 



--------------------------------------------------------------------------------



 



     The Loan Parties and the Administrative Agent, on behalf of the Lenders,
hereby acknowledge and agree that the security interest in the foregoing patents
and patent applications (i) may only be terminated in accordance with the terms
of the Security Agreement and (ii) is not to be construed as an assignment of
any patent or patent application.

            Very truly yours,       [Loan Party]
        By:           Name:           Title:                 By:          
Name:           Title:        

Acknowledged and Accepted:
SUNTRUST BANK, as Administrative Agent

              By:           Name:           Title:          

 



--------------------------------------------------------------------------------



 



SCHEDULE 6(f)(iii)
NOTICE
OF
GRANT OF SECURITY INTEREST
IN
TRADEMARKS
United States Patent and Trademark Office
Ladies and Gentlemen:
     Please be advised that pursuant to the Security Agreement dated as of April
___, 2005 (the “Security Agreement”) by and among the Loan Parties party thereto
(each a “Loan Party” and collectively, the “Loan Parties”) and SunTrust Bank, as
Administrative Agent (the “Administrative Agent”) for the Lenders referenced
therein (the “Lenders”), the undersigned Loan Party has granted a continuing
security interest in and continuing lien upon, the trademark registrations and
trademark applications shown below to the Administrative Agent for the ratable
benefit of the Lenders:
TRADEMARKS

              Description of Trademark   Date of Trademark No.   Item  
Trademark          

TRADEMARK APPLICATIONS

          Trademark   Description of Trademark   Date of Trademark Applications
No.   Applied For   Applications          

 



--------------------------------------------------------------------------------



 



     The Loan Parties and the Administrative Agent, on behalf of the Lenders,
hereby acknowledge and agree that the security interest in the foregoing
trademark registrations and trademark applications (i) may only be terminated in
accordance with the terms of the Security Agreement and (ii) is not to be
construed as an assignment of any trademark registration or trademark
application.

            Very truly yours,
            [Loan Party]                      By:           Name:          
Title:                 By:           Name:           Title:        

Acknowledged and Accepted:
SUNTRUST BANK, as Administrative Agent

                By:         Name:         Title:      

 



--------------------------------------------------------------------------------



 



         

Exhibit C
AMENDED AND RESTATED SWINGLINE NOTE

     
US $30,000,000.00
  October ___, 2006

     FOR VALUE RECEIVED, each of the undersigned, DELEK REFINING, LTD., a Texas
limited partnership (“Delek Refining”), and DELEK PIPELINE TEXAS, INC., a Texas
corporation (“Delek Pipeline”; hereinafter, together with their respective
successors and assigns, individually referred to as a “Borrower” and
collectively referred to as the “Borrowers”), hereby promises to pay to the
order of SUNTRUST BANK, as swingline lender (hereinafter, together with its
successors and assigns, called the “Swingline Lender”), at the office of the
Administrative Agent (as defined below), in immediately available funds, the
principal sum of THIRTY MILLION AND 00/100 DOLLARS ($30,000,000) of United
States funds, or, if less, so much thereof as may from time to time be advanced
as Swingline Loans by the Swingline Lender to the Borrowers hereunder, plus
interest as hereinafter provided. Such advances of Swingline Loans may be
endorsed from time to time on the grid attached hereto, but the failure to make
such notations shall not affect the validity of any Borrower’s obligation to
repay unpaid principal and interest hereunder.
     This Note is the Swingline Note referred to in that certain Second Amended
and Restated Revolving Credit Agreement (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) of even date
herewith among the Borrowers, the lenders party thereto (the “Lenders”),
SunTrust Bank, as issuing bank (together with any other Person who hereafter may
be designated as an Issuing Bank pursuant to the Credit Agreement, the “Issuing
Banks”), SunTrust Bank, as administrative agent for the Issuing Banks and the
Lenders (hereinafter, together with its successors and assigns in such capacity,
the “Administrative Agent”), and in its capacity as collateral agent
(hereinafter, together with its successors and assigns in such capacity, the
“Collateral Agent”) for itself and the Lenders. All capitalized terms used
herein shall have the meanings ascribed to such terms in the Credit Agreement
except to the extent such capitalized terms are otherwise defined or limited
herein.
     All principal amounts and other Obligations then outstanding hereunder
shall be due and payable in full on the Revolving Commitment Termination Date,
or such earlier date the Swingline Loans shall be due and payable in full,
whether by acceleration or otherwise pursuant to the Credit Agreement. The
Borrowers also shall repay principal outstanding hereunder from time to time as
provided in the Credit Agreement.
     The Borrowers shall be entitled to borrow, re-pay and re-borrow funds
hereunder pursuant to the terms and conditions of the Credit Agreement.
Prepayment of the principal amount of any Swingline Loan may be made only as
provided in the Credit Agreement.
     Each Borrower hereby promises to pay interest on the unpaid principal
amount hereof as provided in Article II of the Credit Agreement. Interest under
this Note also shall be due and payable when this Note shall become due (whether
at maturity, by reason of acceleration or
Amended and Restated Swingline Note

 



--------------------------------------------------------------------------------



 



otherwise). The Obligations shall bear Default. Interest payable at the rate, in
the manner and at the times provided in the Credit Agreement.
     In no event shall the amount of interest due or payable hereunder exceed
the maximum rate of interest allowed by applicable law, and in the event any
such payment is inadvertently made by any Borrower or inadvertently received by
the Swingline Lender, then such excess sum shall be allocated in accordance with
Section 10.12 of the Credit Agreement, to the extent lawful, and any sums that
cannot lawfully be allocated in accordance therewith shall be credited as a
payment of principal, unless such Borrower shall notify the Swingline Lender in
writing that it elects to have such excess sum returned forthwith. It is the
express intent hereof that the Borrowers not pay, and the Swingline Lender not
receive, directly or indirectly, in any manner whatsoever, interest in excess of
that which may legally be paid by the Borrowers under applicable law.
     All parties now or hereafter liable with respect to this Note, whether a
Borrower, any guarantor, endorser or any other Person, hereby waive presentment
for payment, demand, notice of non-payment or dishonor, protest, notice of
protest and notice of any other kind whatsoever.
     No delay or omission on the part of the Swingline Lender or any holder
hereof in exercising its rights under this Note, or delay or omission on the
part of the Swingline Lender, the Administrative Agent, the Collateral Agent,
any Issuing Bank, the Required Lenders or the Lenders collectively, or any of
them, in exercising its or their rights under the Credit Agreement or under any
other Loan Document, or course of conduct relating thereto, shall operate as a
waiver of such rights or any other right of the Swingline Lender or any holder
hereof nor shall any waiver by the Swingline Lender, the Administrative Agent,
any Issuing Bank, the Collateral Agent, the Required Lenders or the Lenders
collectively, or any of them, or any holder hereof, of any such right or rights
on any one occasion be deemed a bar to, or waiver of, the same right or rights
on any future occasion.
     Each Borrower hereby promises to pay all costs of collection, including
attorneys’ fees, should this Note be collected by or through an attorney-at-law
or under advice therefrom.
     Time is of the essence in this Note.
     This Note evidences the Swingline Lender’s Swingline Loans under, and is
entitled to the benefits and subject to the terms of, the Credit Agreement,
which contains provisions with respect to the acceleration of the maturity of
this Note upon the happening of certain stated events, and provisions for
prepayment and repayment. This Note is secured by and is also entitled to the
benefits of the Loan Documents to the extent provided therein and any other
agreement or instrument providing collateral for the Loans, whether now or
hereafter in existence, and any filings, instruments, agreements and documents
related thereto and providing collateral for the Loans.
     This Amended and Restated Swingline Note is delivered in exchange and
substitution for, but not in extinguishment or as a novation of the Indebtedness
outstanding under, the Swingline Note dated April 29, 2005, made by the Borrower
to the order of the Swingline Lender in the original principal amount of
$20,000,000.
Amended and Restated Swingline Note

 



--------------------------------------------------------------------------------



 



     This Note shall be construed in accordance with and governed by the laws of
the State of Georgia without regard to the choice or conflict of law principles
thereof.
     IN WITNESS WHEREOF, the duly authorized officers of each of the Borrowers
have executed this Note under seal as of the day and year first above written.

            DELEK REFINING, LTD.
               By:  Delek U.S. Refining GP, LLC,       its General Partner     
        By:  /S/John Colling,         John Colling, Treasurer                   
  By:  /S/Edward Morgan,         Edward Morgan, Vice President             

            DELEK PIPELINE TEXAS, INC.
        By:   /S/John Colling,         John Colling, Treasurer                 
    By:   /S/Edward Morgan,         Edward Morgan, Vice President             

Amended and Restated Swingline Note

 



--------------------------------------------------------------------------------



 



EXHIBIT D
PLEDGE AGREEMENT
     This PLEDGE AGREEMENT (this “Agreement”) is made on April 29, 2005, by and
among DELEK US HOLDINGS, INC., a Delaware corporation (“Holdings”), DELEK
REFINING, INC., a Delaware corporation and a wholly-owned Subsidiary of Holdings
(“Parent”), DELEK PIPELINE TEXAS, INC., a Texas corporation and a wholly-owned
Subsidiary of Parent-(“Delek Pipeline”), DELEK LAND TEXAS,. INC., a Texas
corporation and a wholly-owned Subsidiary of Parent (“Delek Land”), DELEK U.S.
REFINING GP, LLC, a Texas limited liability company and a wholly-owned
Subsidiary of Parent (“GP”; each of Holdings, Parent, Delek Land, Delek Pipeline
and GP are referred to herein individually as a “Pledgor” and collectively as
“Pledgors”) and SUNTRUST BANK, a Georgia banking corporation, as administrative
agent (together with; its successors in such capacity, “Administrative Agent”)
for various financial institutions (each a “Lender” and collectively, “Lenders”)
party from time to time to the Credit Agreement (as defined below).
Recitals:
     Delek Pipeline and Delek Refining,.Ltd., a Texas limited partnership
(“Delek Refining”; Delek Pipeline and Delek Refining are referred to herein
individually as a “Borrower” and collectively as the “Borrowers”) have entered
into a, certain Revolving Credit Agreement dated the date hereof, among
Administrative Agent, the other parties named therein, Lenders and Borrowers (as
at any time amended, the “Credit Agreement”), pursuant to which Lenders and the
Issuing Bank may from time to time make loans or extend other financial
accommodations to or for the benefit of Borrowers.
     Delek Land, Parent, GP and certain of their affiliates (collectively, the
“Guarantors”) have entered into one or more guaranty agreements dated the date
hereof (as at any time amended, the “Guaranty Agreements”), in favor of
Administrative Agent, for the benefit of Lenders, pursuant to which Guarantors
have agreed to guaranty all of Borrowers’ Obligations under (and as defined in)
the Credit Agreement. To secure the payment and performance of their obligations
under the Guaranty Agreements, each Pledgor has granted to Administrative.
Agent, for the benefit of itself and Lenders, a security interest in and lien
upon certain of such Pledgor’s property.
     It is a condition to Lenders’ willingness to make loans and other financial
accommodations to or for the benefit of Borrowers that Pledgors execute and
deliver this Agreement. To induce Lenders to make loans and otherwise extend
credit-pursuant to the Credit Agreement each Pledgor has agreed to grant to
Administrative Agent a continuing security interest in and to its respective
portion of the Pledged Collateral (as hereinafter defined)as security for the
timely payment and performance of the Secured Obligations (as hereinafter
defined).
     NOW, THEREFORE, for Ten Dollars ($10.00) in hand paid to Pledgors and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and

 



--------------------------------------------------------------------------------



 



to secure the timely payment and performance of the Secured Obligations (as
hereinafter defined), each Pledgor agrees as follows:
     1. Definitions. Capitalized terms used herein, unless otherwise defined,
shall have the meanings ascribed to them in the Credit Agreement. In addition to
the terms defined in the preamble and Recitals hereto, as used herein, the
following terms shall have the following meanings:
     ”Companies” shall mean each of GP, Parent, Delek Land, Delek Pipeline,
Delek Refining, Land Newco and Pipeline Newco and each individually is referred
to herein as a “Company”.
     ”Delek Refining” shall mean Delek Refining, Ltd., a limited partnership
organized under the laws of Texas, and a Subsidiary 99%-owned by GP and 1%-owned
by Parent.
     ”Equity Interest” shall mean the interest of (i) a shareholder in a
corporation, (ii) a partner (whether general or limited) in a partnership
(whether general, limited or limited liability), (iii) a member in a limited
liability company, or (iv) any other Person having any other form of equity
security or ownership interest.
     ”Land Newco” shall mean MPC Land Acquisition, Inc., a Texas corporation,
and a wholly-owned Subsidiary of Delek Land.
     ”Organic Documents” shall mean with respect to any Person, its charter,
certificate or articles of incorporation or formation, bylaws, articles of
organization, limited liability agreement, operating agreement, members
agreement, shareholders agreement, partnership agreement, certificate of
partnership, certificate of formation, voting trust, or similar agreement or
instrument governing the formation or operation of such Person.
     ”Pipeline Newco” shall mean MPC Pipe Line Acquisition, Inc., a Texas
corporation, and a wholly-owned Subsidiary of Delek Pipeline.
     ”Pledged Collateral” shall have the meaning ascribed to in Section 2
hereof.
     ”Power” shall have the meaning ascribed to it in Section 2 hereof.
     ”Secured Obligations” shall mean all of the Obligations under (and as
defined in) the Credit Agreement and all obligations of any Pledgor now or
hereafter existing under this Agreement or the Guaranty Agreements.
     ”UCC” shall mean the Uniform Commercial Code (or any successor statute) as
adopted and in force in the State of Georgia from time to time or, when the laws
of any other state govern the method or manner of the perfection or enforcement
of any security

-2 -



--------------------------------------------------------------------------------



 



interest in any of the Pledged Collateral, the Uniform Commercial Code (or any
successor statute) of such state.
     2. Pledge; Administrative Agent’s Duties.
          (a) Each Pledgor hereby pledges, assigns, transfers, sets over and
delivers to Administrative Agent, and hereby grants to Administrative Agent, for
the benefit of itself and Lenders, a security interest in all of the Equity
Interests of the Companies held by such Pledgor and more particularly described
on Annex A and all of such Pledgor’s options, if any, for the purchase of any
Equity Interests of the Companies, herewith delivered to Administrative Agent,
and where certificated, accompanied by powers (“Powers”) duly executed in blank,
with signatures properly guaranteed, and all proceeds thereof and all dividends
or distributions at any time payable in connection therewith (said Equity
Interests, Powers, options, proceeds, dividends and distributions hereinafter
collectively called the “Pledged Collateral”) as security for the due and
punctual payment and performance of the Secured Obligations.
          (b) Administrative Agent shall have no duty with respect to any of the
Pledged Collateral other than the duty to use reasonable care in the safe
custody of any tangible items of the Pledged Collateral in its possession.
Without limiting the generality of the foregoing, Administrative Agent shall be
under no obligation to sell any of the Pledged Collateral or otherwise to take
any steps necessary to preserve the value of any of the Pledged Collateral or to
preserve rights in the Pledged Collateral against any other Persons, but may do
so at its option, and all expenses incurred in connection therewith shall be for
the sole account of Pledgors.
     3. Voting Rights. During the term of this Agreement, and so long as no
Event of Default shall exist, each Pledgor shall have the right to vote all or
any portion of the Equity Interests owned by such Pledgor on all corporate
questions for all purposes not inconsistent with the terms of this Agreement or
any of the other Loan Documents. To that end, if Administrative Agent transfers
all or any portion of the Pledged Collateral into its name or the name of its
nominee, to the extent authorized to do so under Section 26 of this Agreement,
Administrative Agent shall, upon the request of a Pledgor, unless an Event of
Default shall have occurred, execute and deliver or cause to be executed and
delivered to such Pledgor, proxies with respect to the Pledged Collateral. Each
Pledgor hereby grants to Administrative Agent, effective upon the occurrence and
during the continuation of any Event of Default, an IRREVOCABLE PROXY pursuant
to which Administrative Agent shall be entitled to exercise all voting powers
pertaining to the Pledged Collateral, including to call and attend all meetings
of the shareholders, members or partners of the Companies to be held from time
to time with full power to act and vote in the name, place and stead of such
Pledgor (whether or not the Equity Interests shall have been transferred into
its name or the name of its nominee or nominees), give all consents, waivers and
ratifications in respect of the Pledged Collateral and otherwise act with
respect thereto as though it were the outright owner thereof, and any and all
proxies theretofore executed by Administrative Agent shall terminate and
thereafter be null and void and of no effect whatsoever.

-3 -



--------------------------------------------------------------------------------



 



     4. Collection of Dividend Payments. During the term of this Agreement, and
so long as no Event of Default shall have occurred and be continuing, each
Pledgor shall have the right to receive and retain any and all dividends and
other distributions payable by any Company to such Pledgor on account of any of
the Pledged Collateral except as otherwise provided in the Loan Documents. Upon
the occurrence and during the continuation of any Event of Default, all
dividends and other distributions payable by any Company on account of any of
the Pledged Collateral shall be paid to Administrative Agent and any such sum
received by any Pledgor shall be deemed to be held by such Pledgor in trust for
the benefit of Administrative Agent and shall be forthwith turned over to
Administrative Agent for application by Administrative Agent to the Secured
Obligations in such order of application as is specified in the Credit
Agreement.
     5. Representations and Warranties of Pledgor. Each Pledgor warrants and
represents to Administrative Agent as follows (which representations and
warranties shall be deemed continuing): (a) such Pledgor is the legal and
beneficial owner of its respective portion of the Pledged Collateral indicated
on Annex A; (b) all of the Equity Interests have been duly and validly issued,
are fully paid and nonassessable, and are owned by such Pledgor free of any
Liens except for Permitted Liens and Administrative Agent’s security interest
hereunder; (c) the Pledged Collateral constitutes all of the issued and
outstanding Equity Interests of the Companies; (d) except for those restrictions
contained in the Loan Documents, there are no contractual or charter
restrictions upon the voting rights or upon the transfer of any of the Pledged
Collateral; (e) such Pledgor has the right to vote, pledge and grant a security
interest in or otherwise transfer the Pledged Collateral without the consent of
any other party and free of any Liens other than Permitted Liens and applicable
restrictions imposed by any Governmental Authority and without any restriction
under the Organic Documents of such Pledgor or any Company or any agreement
among such Pledgor’s or any Company’s shareholders, members or partners;
(f) this Agreement has been duly authorized, executed and delivered by such
Pledgor and constitutes a legal, valid and binding obligation of such Pledgor,
enforceable in accordance with its terms except to the extent that the.
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws of general application affecting the enforcement of creditors’ rights;
(g) the execution, delivery and performance by such Pledgor of this Agreement
and the exercise by Administrative Agent of its rights and remedies hereunder do
not and will not result in the violation of the Organic Documents of such
Pledgor, any agreement, indenture, instrument or applicable law by which such
Pledgor or any Company is bound or to which such Pledgor or any Company is
subject (except such Pledgor makes no representation or warranty about
Administrative Agent’s prospective compliance with any federal or state laws or
regulations governing the sale or exchange of securities); (h) no consent,
filing, approval, registration or recording is required (x) for the pledge by
such Pledgor of the Pledged Collateral pursuant to this Agreement or (y) to
perfect the Lien created by this Agreement; (i) none of the Pledged Collateral
is held or maintained in the form of a securities entitlement or credited to any
securities account; (j) none of the Pledged Collateral constituting partnership
interests or membership interests in a limited liability company is, nor has the
relevant Company elected to designate any of the Pledged Collateral as, a
“security” under (and as defined in) Article 8 of the UCC; and (k) unless a
Power is delivered in connection therewith, none of the Pledged Collateral is
evidenced by a certificate or other writing.

-4 -



--------------------------------------------------------------------------------



 



     6. Affirmative Covenants of Pledgors. Until this Agreement has been
terminated pursuant to Section 16 hereof, each Pledgor covenants that it will:
(a) warrant and defend at its own expense Administrative Agent’s right, title,
and security interest in and to the Pledged Collateral against the claims of any
Person; (b) promptly deliver to Administrative Agent all written notices with
respect to the Pledged Collateral, and will promptly give written notice to
Administrative Agent of any other notices received by such Pledgor with respect
to the Pledged Collateral; and (c) deliver to Administrative Agent promptly to
hold under this Agreement any Equity Interests of the Companies subsequently
acquired by such Pledgor, whether acquired by such Pledgor by virtue of the
exercise of any options included within the Pledged Collateral or otherwise
(which Equity Interests shall be deemed to be a part of the Pledged Collateral);
(d) if any of the Pledged Collateral constituting membership interests in a
limited liability company or partnership interests in a partnership is hereafter
designated by the relevant Company as a “security” under (and as defined in)
Article 8 of the UCC, cause such Pledged Collateral to be certificated; (e) if
at any time hereafter any of the Pledged Collateral which is not currently
certificated becomes certificated, deliver all certificates or other documents
evidencing or representing the Pledged Collateral to Administrative Agent,
accompanied by Powers, all in form and substance satisfactory to Administrative
Agent.
     7. Negative Covenants of Pledgors. Until all of the Secured Obligations
have been satisfied in full and the Credit Agreement has been terminated, each
Pledgor covenants that it will not, without the prior written consent of
Administrative Agent, (a) sell, convey or otherwise dispose of any of the
Pledged Collateral or any interest therein; (b) incur or permit to be incurred
any Lien whatsoever upon or with respect to any of the Pledged Collateral or the
proceeds thereof, other than the security interest created hereby and Permitted
Liens; (c) consent to the issuance by any Company of any new Equity Interests;
(d) consent to any merger or other consolidation of any Company with or into any
corporation or other entity other than as permitted under the Credit Agreement;
(e) cause any Pledged Collateral to be held or maintained in the form of a
security entitlement or credited to any securities account; (f) designate, or
cause any Company to designate, any of the Pledged Collateral constituting
membership interests in a limited liability company or partnership interests in
a partnership as a “security” under Article 8 of the UCC; or (g) evidence, or
permit any Company to evidence, any of the Pledged Collateral which is not
currently certificated, with any certificates, instruments or other writings,
unless the relevant Company has complied with the provisions of Section 6(e) of
this Agreement.
     8. Irrevocable Authorization and Instruction to Companies. To the extent
that any portion of the Pledged Collateral may now or hereafter consist of
uncertificated securities within the meaning of Section 8 of the UCC, each
Pledgor irrevocably authorizes and instructs each Company to comply with any
instruction received by such Company from Administrative Agent with respect to
such Pledged Collateral without any other or further instructions from or
consent of any Pledgor, and each Pledgor agrees that such Company shall be fully
protected in so complying; provided, however, that Administrative Agent agrees
that it will not issue or deliver any such instructions to any Company except
upon the occurrence and during the continuance of an Event of Default.

-5 -



--------------------------------------------------------------------------------



 



     9. Subsequent Changes Affecting Pledged Collateral. Each Pledgor represents
to Administrative Agent that such Pledgor has made its own arrangements for
keeping informed of changes or potential changes affecting the Pledged
Collateral (including rights to convert, rights to subscribe, payment of
dividends, reorganization or other exchanges, tender offers and voting rights),
and each Pledgor agrees that Administrative Agent shall have no responsibility
or liability for informing any Pledgor of any such changes or potential changes
or for taking any action or omitting to take any action with respect thereto
     10. Equity Interest Adjustments. If during the term of this Agreement any
dividend, reclassification, readjustment or other change is declared or made in
the capital structure of the Companies, or any option included within the
Pledged Collateral is exercised, or both, all new, substituted and additional
Equity Interests, or other securities, issued by reason of any such change or
exercise shall, if received by any Pledgor, be held in trust for Administrative
Agent’s benefit and shall be promptly delivered to and held by Administrative
Agent under the terms of this Agreement in the same manner as the Pledged
Collateral originally pledged hereunder.
     11. Warrants, Options and Rights. If during the term of this Agreement
subscription warrants or any other rights or options shall be issued or
exercised in connection with the Pledged Collateral, then such warrants, rights
and options shall be immediately assigned by Pledgors to Administrative Agent
and all certificates evidencing new Equity Interests or other securities so
acquired by any Pledgor shall be immediately delivered to and held by
Administrative Agent to be held under the terms of this Agreement in the same
manner as the Pledged Collateral originally pledged hereunder.
     12. Registration. If Administrative Agent determines that it is required to
register under or otherwise comply in any way with the Securities Act of 1933,
as amended from time to time (the, “Securities Act”) or any similar federal or
state law, with respect to the securities included in the Pledged Collateral
prior to sale thereof by Administrative Agent, then upon the occurrence and
during the continuation of an Event of Default, Pledgors will use their best
efforts to cause any such registration to be effectively made, at no expense to
Administrative Agent, and to continue such registration effective for such time
as may be necessary in the reasonable opinion of Administrative Agent, and will
reimburse Administrative Agent for any expense incurred by Administrative Agent,
including reasonable attorneys’ fees and accountants’ fees and expenses, in
connection therewith.
     13. Consent. Each Pledgor hereby consents that from time to time, before or
after the occurrence or existence of any Default or Event of Default, with or
without notice to or assent from such Pledgor, any other security at any time
held by or available to Administrative Agent for any of the Secured Obligations
may be exchanged, surrendered, or released, and any of the Secured Obligations
may be changed, altered, renewed, extended, continued, surrendered, compromised,
waived or released, in whole or in part, as Administrative Agent may see fit,
and each Pledgor shall remain bound under this Agreement and, if applicable,
under the other Loan Documents notwithstanding any such exchange, surrender,
release, alteration, renewal,

-6 -



--------------------------------------------------------------------------------



 



extension, continuance, compromise, waiver or inaction, extension of further
credit or other dealing.
     14. Remedies Upon Default. Upon the occurrence and during the continuation
of any Event of Default, (i) Administrative Agent shall have, in addition to any
other rights given by law or the rights given hereunder or under each of the
other Loan Documents, all of the rights and remedies with respect to the Pledged
Collateral of a secured party under the UCC and (ii) Administrative Agent may
cause all or any part of the Equity Interests held by it to be transferred into
its name or the name of its nominee or nominees. In addition, upon the
occurrence and during the continuation of an Event of Default, Administrative
Agent may sell or cause the Pledged Collateral, or any part thereof, which shall
then be or shall thereafter come into Administrative Agent’s possession or
custody, to be sold at any broker’s board or at public or private sale, in one
or more sales or lots, at such price as Administrative Agent may deem best, and
for cash or on credit or for future delivery, and the purchaser of any or all of
the Pledged Collateral so sold shall thereafter hold the same absolutely, free
from any claim, encumbrance or right of any kind whatsoever of any Pledgor or
arising through any Pledgor. If any of the Pledged Collateral is sold by
Administrative Agent upon credit or for future delivery, Administrative Agent
shall not be liable for the failure of the purchaser to pay the same and in such
event Administrative Agent may resell such Pledged Collateral. Unless the
Pledged Collateral threatens to decline speedily in value or is or becomes of a
type sold on a recognized market, Administrative Agent will give Pledgors
reasonable notice of the time and place of any public sale thereof, or of the
time after which any private sale or other intended disposition is to be made.
Any sale of the Pledged Collateral conducted in conformity with reasonable
commercial practices of banks, insurance companies or other financial
institutions disposing of property similar to the Pledged Collateral shall be
deemed to be commercially reasonable. Any requirements of reasonable notice
shall be met if such notice is mailed to Pledgors, as provided in Section 22
below, at least ten (10) days before the time of the sale or disposition. Any
other requirement of notice, demand or advertisement for sale is, to the extent
permitted by applicable law, waived. Administrative Agent may, in its own name,
or in the name of a designee or nominee, buy at any public sale of the Pledged
Collateral and, if permitted by applicable law, buy at any private sale thereof.
Each Pledgor will pay to Administrative Agent on demand all expenses (including
court costs and reasonable attorneys’ fees and expenses) of, or incident to, the
enforcement of any of the provisions hereof and all other charges due against
the Pledged Collateral, including taxes, assessments or Liens upon the Pledged
Collateral and any expenses, including transfer or other taxes, arising in
connection with any sale, transfer or other disposition of Pledged Collateral.
In connection with any sale of Pledged Collateral by Administrative Agent,
Administrative Agent shall have the right to execute any document or form, in
its name or in the name of any Pledgor, which may be necessary or desirable in
connection with such sale, including Form 144 promulgated by the Securities and
Exchange Commission. In view of the fact that federal and state securities laws
may impose certain restrictions on the method by which a sale of the Pledged
Collateral may be effected, each Pledgor agrees that Administrative Agent may,
upon the occurrence and during the continuation of an Event of Default, attempt
to sell all or any part of the Pledged Collateral by means of a private
placement restricting the bidders and prospective purchasers to those who will
represent and agree that they are accredited investors

-7 -



--------------------------------------------------------------------------------



 



(as defined in Regulation D promulgated under the Securities Act) purchasing for
investment only and not for distribution. Each Pledgor agrees that any such
private sales may be at prices and other terms less favorable to the seller than
if sold at public sales and that such private sales shall not by reason thereof
be deemed not to have been made in a commercially reasonable manner
Administrative Agent shall be under no obligation to delay a sale of any of the
Pledged Collateral for the period of time necessary to permit the issuer of such
securities to register such securities for public sale under the Securities Act
even if the issuer would agree to do so. Administrative Agent shall apply the
cash proceeds actually received from any sale or other disposition to the
reasonable expenses of retaking, holding, preparing for sale, selling and the
like, to reasonable attorneys’ fees, and all legal expenses, travel and other
expenses which may be incurred by Administrative Agent in attempting to collect
the Secured Obligations or to enforce this Agreement or in the prosecution or
defense of any action or proceeding related to the subject matter of this
Agreement; and then to the Secured Obligations in the manner authorized by the
Credit Agreement.
     15. Redemption; Marshaling. Each Pledgor hereby waives and releases to the
fullest extent permitted by applicable law any right of equity of redemption
with respect to the Pledged Collateral before or after a sale conducted pursuant
to Section 14 hereof. Each Pledgor agrees that Administrative Agent shall not be
required to marshal any present or future security (including this Agreement and
the Pledged Collateral pledged hereunder) for, or guaranties of, the Secured
Obligations or any of them, or to resort to such security or guaranties in any
particular order; and all of Administrative Agent’s rights hereunder and in
respect of such security and guaranties shall be cumulative and in addition to
all other rights, however existing or arising. To the fullest extent that it
lawfully may, each Pledgor hereby agrees that it will not invoke any law
relating to the marshaling of collateral which might cause delay in or impede
the enforcement of Administrative Agent’s rights under this Agreement or under
any other instrument evidencing any of the Secured Obligations or under which
any of the Secured Obligations is outstanding or by which any of the Secured
Obligations is secured or guaranteed, and to the fullest extent that it lawfully
may, each Pledgor hereby irrevocably waives the benefits of all such laws.
     16. Term. This Agreement shall become effective only when accepted by
Administrative Agent and, when so accepted, shall constitute a continuing
agreement and shall remain in full force and effect until the Credit Agreement
is terminated and all of the Secured Obligations have been fully and finally
paid, satisfied and discharged, at which time this Agreement shall terminate and
Administrative Agent shall deliver to Pledgors, at Pledgors’ expense, (i) such
of the Pledged Collateral as shall not have been sold or otherwise applied
pursuant to this Agreement and (ii) such termination statements and other
release documents as may be requested by Pledgors to evidence the termination of
Administrative Agent’s security interest in the Pledged Collateral.
Notwithstanding the foregoing, in no event shall any termination of this
Agreement terminate any indemnity set forth in this Agreement or any of the
other Loan Documents, all of which indemnities shall survive any termination of
this Agreement or any of other Loan Documents in accordance with their
respective terms.

-8 -



--------------------------------------------------------------------------------



 



     17. Rules and Construction. The singular shall include the plural and vice
versa, and any gender shall include any other gender as the text shall indicate.
All references to “including” shall mean “including, without limitation.”
Whenever in this Agreement the words “equity interest” or “equity interests” or
other similar words or phrases are used in connection with a Person referring to
equity ownership interests in such Person, such word or phrase shall also be
deemed to include a reference to membership interests and partnership interests,
each reference to a “corporation” shall also be deemed to include a reference to
a limited liability company and a partnership (whether general, limited or
limited liability), each reference to “shareholders” of a Person shall also be
deemed to include a reference to members and partners (whether general or
limited) and each reference to “certificate of incorporation” or “articles of
incorporation” or “bylaws” shall also be deemed to include a reference to
“certificate of formation” and “operating agreement” and other applicable
Organic Documents of such Person.
     18. Successors and Assigns. This Agreement shall be binding upon each
Pledgor and its successors and assigns, and shall inure to the benefit of
Administrative Agent and its successors and permitted assigns.
     19. Construction and Applicable Law. Whenever possible, each provision of
this Agreement shall be interpreted in such manner as to be effective and valid
under applicable law, but, if any provision of this Agreement shall be held to
be prohibited or invalid under any applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement. This Agreement shall be governed by and construed in accordance with
the laws of the State of Georgia.
     20. Cooperation and Further Assurances. Each Pledgor agrees that it will
cooperate with Administrative Agent and will, upon Administrative Agent’s
request, execute and deliver, or cause to be executed and delivered, all such
other powers, instruments’, financing statements, certificates and other
documents, and will take all such other action as Administrative Agent may
request from time to time, in order to carry out the provisions and purposes
hereof, including delivering to Administrative Agent, if requested by
Administrative Agent, irrevocable proxies with respect to the Equity Interests
in form satisfactory to Administrative Agent (subject to such Pledgor’s voting
rights under Section 3 hereof). Until receipt thereof, this Agreement shall
constitute each Pledgor’s proxy to Administrative Agent or its nominee to vote
all shares of the Equity Interests then registered in such Pledgor’s name
(subject to such Pledgor’s voting rights under Section 3 hereof).
     21. Administrative Agent’s Exoneration. Under no circumstances shall
Administrative Agent be deemed to assume any responsibility for or obligation or
duty with respect to any part or all of the Pledged Collateral of any nature or
kind, other than the physical custody thereof, or any matter or proceedings
arising out of or relating thereto. Administrative Agent shall not be required
to take any action of any kind to collect, preserve or protect its or any
Pledgor’s rights in the Pledged Collateral or against other parties thereto.
Administrative Agent’s

-9 -



--------------------------------------------------------------------------------



 



prior recourse to any part or all of the Pledged Collateral shall not constitute
a condition of any demand, suit or proceeding for payment or collection of the
Secured Obligations.
     22. Notices. All notices, requests and demand to or upon any party hereto
shall be given in the manner and become effective as stipulated in the Guaranty
Agreement to which the applicable Pledgor is a party
     23.  Pledgor’s Obligations Not Affected. The obligations of Pledgors
hereunder shall remain in full force and effect without regard to, and shall not
be impaired by (a) any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of any Pledgor, (b) any
exercise or nonexercise, or any waiver, by Administrative Agent of any right,
remedy, power or privilege under or in respect of any of the Secured Obligations
or any security thereof (including this Agreement); (c) any amendment to or
modification of the Credit Agreement, the other Loan Documents or any of the
Secured Obligations; (d) any amendment or modification of any instrument (other
than this Agreement) securing any of the Secured Obligations; or (e) the taking
of additional security for, or any guaranty of, any of the Secured Obligations
or the release or discharge or termination of any security or guaranty for any
of the Secured Obligations, whether or not any Pledgor shall have notice or
knowledge of any of the foregoing.
     24. No Waiver, Etc. No act, failure or delay by Administrative Agent shall
constitute a waiver of any of its rights and remedies hereunder or otherwise. No
single or partial waiver by Administrative Agent of any Default or Event of
Default or right or remedy which, Administrative Agent may have shall operate as
a waiver of any other Default, Event of Default, right or remedy or of the same
Default, Event of Default, right or remedy on a future occasion. Each Pledgor
hereby waives presentment, notice of dishonor and protest of all instruments
included in or evidencing any of the Secured Obligations or the Pledged
Collateral, and any and all other notices and demands whatsoever (except as
expressly provided herein).
     25. Section Headings. The section headings herein are for convenience of
reference only, and shall not affect in any way the interpretation of any of the
provisions hereof
     26. Administrative Agent Appointed Attorney-In-Fact. Each Pledgor hereby
constitutes and appoints Administrative Agent, with full power of substitution,
such Pledgor’s attorney-in-fact for the purpose of carrying out the provisions
of this Agreement and taking any action and executing any instrument which
Administrative Agent may deem necessary or advisable to accomplish the purposes
hereof, which appointment is coupled with an interest and is irrevocable.
Without limiting the generality of the foregoing, Administrative Agent shall
have the power to arrange for the transfer in connection with its exercise of
remedies under Section 14 hereof, upon the occurrence and during the
continuation of an Event of Default, of any of the Pledged Collateral on the
books of any or all of Companies to the name of Administrative Agent or
Administrative Agent’s nominee. Each Pledgor agrees to indemnify and save
Administrative Agent harmless from and against any liability or damage which
Administrative Agent may suffer or incur, in the exercise or performance of any
of Administrative Agent’s powers and duties

-10 -



--------------------------------------------------------------------------------



 



specifically set forth herein, except for any liability or damage resulting from
Administrative Agent’s actual gross negligence or willful misconduct.
     27. Use of Loan Proceeds. Each Pledgor hereby represents and warrants to
Administrative Agent that none of the loan proceeds heretofore and hereafter
received by it under the Credit Agreement are for the purpose of purchasing any
“margin security” as that term is defined in either Regulation U promulgated by
the Board of Governors of the Federal Reserve System, or refinancing any
indebtedness originally incurred to purchase any such “margin security.”
     28. Waiver of Subrogation and Other Claims. Each Pledgor recognizes that
Administrative Agent, in exercising its rights and remedies with respect to the
Pledged Collateral, may likely be unable to find one or more purchasers thereof
if, after the sale of the Pledged Collateral, a Company were, because of any
claim based on subrogation or any other theory, liable to any Pledgor on account
of the sale by Administrative Agent of the Pledged Collateral in full or partial
satisfaction of the Secured Obligations or liable to any Pledgor on account of
any indebtedness owing to any Pledgor that is subordinated to any or all of the
Secured Obligations. Each Pledgor hereby agrees, therefore, that if, in
accordance with applicable law, Administrative Agent sells any of the Pledged
Collateral in full or partial satisfaction of the Secured Obligations, such
Pledgor shall in such case have no right or claim against any Company on account
of any such subordinated indebtedness on the theory that such Pledgor has become
subrogated to any claim or right of Administrative Agent against such Company or
on any basis whatsoever, and each Pledgor hereby expressly waives and
relinquishes all such rights and claims against Companies.
     29. WAIVERS. EACH PLEDGOR HEREBY WAIVES: NOTICE OF ADMINISTRATIVE AGENT’S
ACCEPTANCE OF THIS AGREEMENT; NOTICE OF EXTENSIONS OF CREDIT, LOANS, ADVANCES OR
OTHER FINANCIAL ASSISTANCE BY ADMINISTRATIVE AGENT AND LENDERS TO BORROWERS; TO
THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY (WHICH
ADMINISTRATIVE AGENT AND LENDERS ALSO WAIVE) IN ANY ACTION, SUIT, PROCEEDING OR
COUNTERCLAIM CONCERNING THIS AGREEMENT OR ANY OF THE PLEDGED COLLATERAL;
PRESENTMENT AND DEMAND FOR PAYMENT OF ANY OF THE SECURED OBLIGATIONS; PROTEST
AND NOTICE OF DISHONOR OR DEFAULT WITH RESPECT TO ANY OF THE
[Remainder of page intentionally left blank]

-11 -



--------------------------------------------------------------------------------



 



SECURED OBLIGATIONS; AND ALL OTHER NOTICES TO WHICH SUCH PLEDGOR MIGHT OTHERWISE
BE ENTITLED EXCEPT AS HEREIN OTHERWISE EXPRESSLY PROVIDED.
     IN WITNESS WHEREOF, each Pledgor has signed, sealed and delivered this
Agreement on the day and year first above written.

            PLEDGORS:

DELEK US HOLDINGS, INC.

     
By: /s/ Uzi Yemin
   
Uzi Yemin, President 
 

                 
By: /s/ Edward Morgan
   
Edward Morgan Vice President  
       

            DELEK REFINING, INC.

     
By: /s/ Uzi Yemin
   
Uzi Yemin, President 
 

                 
By: /s/ Edward Morgan
   
Edward Morgan, CFO and Treasurer 
       

            DELEK PIPELINE TEXAS, INC.

     
By: /s/ Uzi Yemin
   
Uzi Yemin, President 
 

                  By: /s/ Edward Morgan      
       Edward Morgan, CFO and Treasurer 
         

Pledge Agreement

 



--------------------------------------------------------------------------------



 



            DELEK LAND TEXAS, INC.

      By:   /s/ Uzi Yemin         Uzi Yemin, President                     
By:   /s/ Edward Morgan         Edward Morgan, CFO and Treasurer               
DELEK U.S REFINING GP, LLC

      By:   /s/ Uzi Yemin         Uzi Yemin, President                     
By:   /s/ Edward Morgan         Edward Morgan, CFO and Treasurer             

[Signatures will continue on following page]
Pledge Agreement

 



--------------------------------------------------------------------------------



 



            Accepted in Atlanta, Georgia:

ADMINISTRATIVE AGENT:


SUNTRUST BANK,
as Administrative Agent

      By:   /s/ Mark Pickering         Mark Pickering, Vice President           

Pledge Agreement

 



--------------------------------------------------------------------------------



 



         

ANNEX A

                              Number of   Percentage of         Type and Class  
Pledged   Outstanding         of   Equity   Equity Pledgor   Issuer   Equity
Interests   Interests   Interests
Delek Refining, Inc.
  Delek Refining, Ltd.   partnership interest   [Not certificated]   1%
Delek U.S. Refining GP,LLC
  Delek Refining, Ltd.   partnership interest   [Not certificated]   99%
Delek Refining, Inc.
  Delek Pipeline Texas, Inc.   common stock   1,000   100%
Delek Refining, Inc.
  Delek Land Texas, Inc.   common stock   1,000   100%
Delek US Holdings, Inc.
  Delek Refining, Inc.   common stock   1,000   100%
Delek Refining, Inc.
  Delek U.S. Refining GP,LLC   membership interest   [Not certificated]   100%
Delek Pipeline Texas, Inc.
  MPC Pipeline Acquisition,Inc.   common stock   [to be issued post-closing]  
100%
Delek Land Texas, Inc.
  MPC Land Acquisition, Inc.   common stock   [to be issued post-closing]   100%

 



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
     This Assignment and Assumption Agreement (this “Agreement”) is made and
entered into as of the ___ day of                     , 20___, by and among
                                                (the “Assignor”),
                           (the “Assignee”), Delek Refining, Ltd., a Texas
limited partnership (“Delek Refining”), and Delek Pipeline Texas, Inc., a Texas
corporation (“Delek Pipeline”; Delek Refining and Delek Pipeline hereinafter,
sometimes referred to as a “Borrower” and collectively as “Borrowers”).
Recitals
     A. The Assignor, the other Lenders signatory to the Credit Agreement (as
defined below) (together with any prior assignees, the “Lenders”), the Issuing
Bank party to the Credit Agreement (together with any prior assignees, the
“Issuing Bank”), SunTrust Bank, as collateral agent, SunTrust Bank, as
administrative agent for the Lenders (the “Agent”), and certain other financial
institutions party thereto in various capacities, are parties to that certain
Second Amended and Restated Revolving Credit Agreement dated as of October 13,
2006 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) with the Borrowers. Pursuant to the Credit
Agreement, the Lenders have agreed to extend credit to the Borrowers and have
acquired pro rata participations in the Letters of Credit issued for the benefit
of the Borrowers by the Issuing Bank, in an aggregate principal amount not to
exceed at any time outstanding the Commitments, of which the Assignor’s
Revolving Commitment (the “Assignor’s Revolving Commitment”) and the Assignor’s
LC Commitment (the “Assignor’s LC Commitment” and, together with the Assignor’s
Revolving Commitment, “Assignor’s Commitments”) is the amount specified in
Item 1 of Schedule I hereto. The aggregate principal amount of outstanding
Revolving Loans made by the Assignor to the Borrowers pursuant to the Assignor’s
Revolving Commitment is specified in Item 2 of Schedule I hereto (the
“Assignor’s Revolving Loans”), and the aggregate amount of Assignor’s
obligations with respect to all Letters of Credit currently outstanding is
specified in Item 3 of Schedule I hereto (the, “Assignor’s LC Obligations”). All
capitalized terms not otherwise defined herein are used herein as defined in the
Credit Agreement.
     B. The Assignor wishes to sell and assign to the Assignee, and the Assignee
wishes to purchase and assume from the Assignor, all without recourse to the
Assignor, (i) the portion of the Assignor’s Revolving Commitment and Assignor’s
LC Commitment which is equivalent to the percentage specified in Item 4 of
Schedule I hereto (collectively, the “Assigned Commitments”), (ii) the portion
of the Assignor’s Revolving Loans specified in Item 5 of Schedule I hereto (the
“Assigned Revolving Loans”) and (iii) the portion of Assignor’s LC Obligations
specified in Item 6 of Schedule I hereto (the “Assigned LC Obligations” and,
together with the Assigned Revolving Loans, the “Assigned Loans”).
     The parties hereby agree as follows:
     1. Assignment. Subject to the terms and conditions set forth herein, the
Assignor

-1 -



--------------------------------------------------------------------------------



 



hereby sells and assigns to the Assignee without recourse, and the Assignee
purchases and assumes from the Assignor, on the date on which all the conditions
precedent contained in Section 4 hereof are satisfied (the “Assignment Date”)
(a) all right, title and interest of the Assignor to the Assigned Loans and
(b) all obligations of the Assignor under the Credit Agreement with respect to
the Assigned LC Obligations and Assigned Commitments. As full consideration for
the sale of the Assigned Loans and the Assigned Commitments, the Assignee shall
pay to the Assignor on the Assignment Date the principal amount of the Assigned
Loans (the “Purchase Price”).
     2. Consent and Undertaking. [Borrower Agent hereby consents to the
assignment made herein.*] Each Borrower hereby undertakes within five
(5) Business Days from the Assignment Date to provide new Notes to the Assignee
and the Assignor, reflecting the amount of the Assigned Commitments, and the
Assignor’s Commitments less the Assigned Commitments, respectively, and the
Assignor agrees on the Business Day following receipt of its new Note, to return
its superseded Note to the Borrowers.
     3. Representations and Warranties. Each of the Assignor and the Assignee
represents and warrants to the other that (a) it has full power and legal right
to execute and deliver this Agreement and to perform the provisions of this
Agreement; (b) the execution, delivery and performance of this Agreement have
been authorized by all action, corporate or otherwise, and do not violate any
provisions of its charter or by-laws or any contractual obligations or
requirement of law binding on it; (c) all the conditions required by
Section 10.4 of the Credit Agreement have been satisfied; and (d) this Agreement
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms.
     4. Condition Precedent. The obligations of the Assignor and the Assignee
hereunder shall be subject to the fulfillment of the condition that the Assignor
shall have (i) received payment in full of the Purchase Price and (ii) complied
with other applicable provisions of Section 10.4 of the Credit Agreement.
     5. Notice of Assignment. The Assignor agrees to give notice of the
assignment and assumption of the Assigned Loans and the Assigned Commitments to
the Agent and hereby instructs the Borrowers to make payments with respect to
the Assigned Loans and the Assigned Commitments on and after the Assignment
Date, directly to the Agent for credit to the Assignee at the offices specified
in Item 7 on Schedule I hereto (which shall also be the Assignee’s address for
notices pursuant to Section 10.1 of the Credit Agreement); provided, however,
that the Borrowers and the Agent shall be entitled to continue to deal solely
and directly with the Assignor in connection with the interest so assigned until
(i) the Agent shall have received notice of the assignment duly executed by the
Assignor and the Assignee [and the Borrower Agent*] and (ii) the Agent shall
have received payment in full of the assignment fee described in Section 10.4 of
the Credit Agreement. From and after the date (the “Effective Date”) on which
the Agent shall notify the Borrowers and the Assignor that (i) and (ii) shall
have occurred and all consents (if any) required shall have been given, the
Assignee shall be deemed to be a party to the Credit Agreement and, to the
extent that rights and obligations thereunder shall have been assigned to
Assignee as provided in such notice of assignment to the Agent, shall have the
rights and obligations of a Lender under the Credit Agreement. After the
Effective Date, and with respect

-2 -



--------------------------------------------------------------------------------



 



to all such amounts accrued from the Assignment Date, (a) all interest,
principal, fees and other amounts that would otherwise be payable to the
Assignor in respect of the Assigned Loans and the Assigned Commitments shall be
paid to the Assignee, and (b) if the Assignor receives any payment on account of
the Assigned Loans or the Assigned Commitments, the Assignor shall promptly
deliver such payment to the Assignee. The Assignee agrees to deliver to the
Borrowers and the Agent such Internal Revenue Service forms as may be required
to establish that the Assignee is entitled to receive payments under the Credit
Agreement without deduction or withholding of tax. The Assignee agrees that,
from and after the Assignment Date, to abide, and be bound by, the Credit
Agreement including, without limitation, Article 9 thereof.
     6. Independent Investigation. The Assignee acknowledges that it is
purchasing the Assigned Loans and the Assigned Commitments from the Assignor
totally without recourse and, except as provided in Section 3 hereof, without
representation or warranty. The Assignee further acknowledges that it has made
its own independent investigation and credit evaluation of the Borrowers in
connection with its purchase of the Assigned Loans and the Assigned Commitments.
Except for the representations or warranties set forth in Section 3, the
Assignee acknowledges that it is not relying on any representation or warranty
of the Assignor, expressed or implied, including without limitation, any
representation or warranty relating to the legality, validity, genuineness,
enforceability, collectibility, interest rate, repayment schedule or accrual
status of the Assigned Loans or the Assigned Commitments, the legality,
validity, genuineness or enforceability of the Credit Agreement, the related
Notes, or any other Loan Document referred to in or delivered pursuant to the
Credit Agreement, or financial condition or creditworthiness of any Borrower.
The Assignor has not and will not be acting as either the representative, agent
or trustee of the Assignee with respect to matters arising out of or relating to
the Credit Agreement or this Agreement. From and after the Effective Date, the
Assignor shall have no rights or obligations with respect to the Assigned Loans
or the Assigned Commitments.
     7. Method of Payment. All payments to be made by either party hereunder
shall be in funds available at the place of payment on the same day and shall be
made by wire transfer to the account designated by the party to receive payment.
     8. Integration. This Agreement shall supersede any prior agreement or
understanding between the parties (other than the Credit Agreement) as to the
subject matter hereof.
     9. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon both parties, their successors and assigns.
[Remainder of page intentionally left blank.]

-3 -



--------------------------------------------------------------------------------



 



     10. Governing Law. This Agreement shall be governed by, and construed in
accordance with the laws of, the State of Georgia without regard to the choice
or conflict of law principles thereof.

                       (“Assignor”)              By:           Name:          
Title:                      (“Assignee”)                  By:           Name:  
        Title:      

          DELEK REFINING, LTD.
    By: Delek U.S. Refining GP, LLC,       its General Partner            By:   
    Title:                    By:        Title:                      DELEK
PIPELINE TEXAS, INC.
    By:        Title:                    By:        Title:             

 
[* Delete bracketed language if the consent of Borrower Agent is not required
pursuant to the definition of “Eligible Assignee in the Credit Agreement.]

-4 -



--------------------------------------------------------------------------------



 



SCHEDULE I
to
ASSIGNMENT AND ASSUMPTION AGREEMENT
Amended and Restated Revolving Credit Agreement
among Delek Refining Ltd., Delek Pipeline Texas, Inc.,
the Lenders, the Issuing Banks, SunTrust Bank, as Administrative Agent, and
SunTrust Bank, as Collateral Agent
dated as of October 13, 2006

     
Item 1. Assignor’s Revolving Commitment and Assignor’s LC Commitment
  $                               
 
   
Item 2. Assignor’s Revolving Loans
  $                               
Base Rate Loans
  $                               
Eurodollar Loans
  $                               
 
   
Item 3. Assignor’s LC Obligations (issued to the Persons on Schedule II attached
hereto)
  $                               
 
   
Item 4. Percentage of Assignor’s Commitments assigned
                      %  
Item 5. Amount of Assigned Revolving Loans
  $                               
Base Rate Loans
  $                               
Eurodollar Loans
  $                               
 
   
Item 6. Amount of Assigned LC Obligations
  $                               
 
   
Item 7. Lending Office of Assignee
                                               
and Address for Notices
                                               
under Credit Agreement
                                               

-5 -



--------------------------------------------------------------------------------



 



Notes to Schedule I

1.   Insert the dollar amount of Assignor’s Revolving Commitment and LC
Commitment prior to assignment.   2.   Insert the total amount of outstanding
Revolving Loans of Assignor, showing a breakdown by type. Description of the
type of loan should conform to the description in the Credit Agreement.   3.  
Insert the dollar amount of Assignor’s pro rata share of obligations with
respect to all outstanding Letters of Credit prior to assignment, issued to the
Persons on Schedule II.   4.   Insert the percentage of the Assignor’s
Commitments being assigned to Assignee.   5.   Insert the total amount of
outstanding Revolving Loans of Assignor being assigned to Assignee. Description
of the type of Revolving Loans should be consistent with Item 2.   6.   Insert
the dollar amount of Assignor’s LC Obligations being assigned.   7.   Insert the
name and address of the lending office of the Assignee.

-6 -



--------------------------------------------------------------------------------



 



SCHEDULE II
to
ASSIGNMENT AND ASSUMPTION AGREEMENT
Letters of Credit Outstanding

-7 -



--------------------------------------------------------------------------------



 



EXHIBIT F
PARENT GUARANTY
          This PARENT GUARANTY (this “Guaranty”), made as of th 29th day of
April, 2005 by DELEK REFINING, INC., a Delaware corporation (“Parent”); DELEK
U.S. REFINING GP, LLC, a Texas limited liability company (“GP”; Parent and GP
are referred to herein individually as a “Guarantor” and collectively as the
“Guarantors”) in favor of SunTrust Bank, a Georgia banking corporation, as
administrative agent (the “Administrative Agent”) for itself, the Issuing Banks
and the Lenders (each as defined below).
W I T N E S S E T H:
          WHEREAS, Delek Refining, Ltd., a Texas limited partnership (“Delek
Refining”), Delek Pipeline Texas, Inc., a Texas corporation (“Delek Pipeline”;
Delek Refining and Delek Pipeline are referred to herein individually as a
“Borrower” and collectively as the “Borrowers”), the financial institutions
listed on the signature pages thereof (such financial institutions, together
with their respective successors and assigns, being hereinafter each referred to
as a “Lender” and collectively as the “Lenders”), SunTrust Bank, as issuing bank
(together with any other Lender that hereafter becomes an “Issuing Bank”
pursuant to the terms of the Credit Agreement, the “Issuing Banks”), The CIT
Group/Business Credit, Inc., as collateral agent (the “Collateral Agent”), and
the Administrative Agent are parties to that certain Revolving Credit Agreement
dated the date hereof (as the same may hereafter be modified, amended, restated
or supplemented from time to time, the “Credit Agreement”), pursuant to which
the Lenders and the Issuing Banks have agreed to extend credit to the Borrowers
from time to time and the Borrowers have agreed to grant a security interest in
all of their assets to the Administrative Agent for the benefit of the Lenders
(as defined in the Credit Agreement); and
          WHEREAS, the Guarantors collectively own, directly or indirectly, 100%
of the issued and outstanding capital stock of the Borrowers and will realize
substantial direct and indirect benefits as a result of-the extensions of credit
to the Borrowers pursuant to the Credit Agreement; and
          WHEREAS, the Lenders have required that the Guarantors execute and
deliver this Guaranty to the Administrative Agent (i) in order to secure the
prompt and complete payment, observance and performance of all of the
Obligations (as defined in the Credit Agreement) and (ii) as a condition
precedent to any extension of credit under the Credit Agreement; and
          WHEREAS, the obligations of the Guarantors hereunder are secured by
security interests granted to the Administrative Agent by the Guarantor pursuant
to the Security Agreement and by the other Loan Documents (as each such term is
defined in the Credit Agreement) to which the Guarantors are parties;
          NOW, THEREFORE, for and in consideration of the recitals made above,
Ten Dollars ($10.00) in hand paid and other good and valuable consideration, the
receipt, sufficiency and adequacy of which are hereby acknowledged, the
Guarantors hereby agree that capitalized terms used herein and not otherwise
defined herein are used as defined in the Credit Agreement, and further agree as
follows:

 



--------------------------------------------------------------------------------



 



          1. The Guarantors hereby guarantee, to the Administrative Agent for
the benefit of itself, the Issuing Banks and the Lenders (collectively, the
“Lender Parties”), the full and prompt payment of the Obligations pursuant to
the Credit Agreement and every other Loan Document, including any interest
thereon, plus actual and reasonable attorneys’ fees and expenses if the
obligations represented by this Guaranty are collected by law, through an
attorney-at-law, or under advice therefrom.
          2. Regardless of whether any proposed guarantor or any other Person
shall become in any other way responsible to the Lender Parties, or any of them,
for or in respect of the Obligations or any part thereof, and regardless of
whether or not any Person now or hereafter responsible to the Lender Parties, or
any of them, for the Obligations or any part thereof, whether under this
Guaranty or otherwise, shall cease to be so liable, each Guarantor hereby
declares and agrees that this Guaranty shall be a joint and several obligation,
shall be a continuing guaranty and shall be operative and binding until payment
in full of the Obligations (except for reimbursement or indemnification
obligations not then due and payable, and Letter of Credit Obligations that have
been cash collateralized in the manner provided for in Section 2.23(g) of the
Credit Agreement or backed up by a letter of credit acceptable to the
Administrative Agent in its reasonable discretion) and the expiration or
termination of the Commitments and the LC Commitment.
          3. Upon this Guaranty’s being executed and coming into the hands of
the Administrative Agent, this Guaranty shall be deemed to be finally executed
and delivered by the Guarantors and shall not be subject to or affected by any
promise or condition affecting or limiting any Guarantor’s liability, except as
stated in the Credit Agreement, and no statement, representation, agreement or
promise on the part of the Lender Parties, the Borrowers, or any of them, or any
officer, employee or agent thereof, unless contained herein, forms any part of
this Guaranty or has induced the making thereof or shall be deemed in any way to
affect any Guarantor’s liability hereunder. Each Guarantor absolutely,
unconditionally and irrevocably waives any and all rights to assert any defense,
set-off, counterclaim or cross-claim of any nature whatsoever with respect to
this Guaranty or the obligations of such Guarantor under this Guaranty or the
obligations of any other Person or party (including, without limitation, the
Borrowers) relating to this Guaranty or the obligations of such Guarantor under
this Guaranty or otherwise with respect to the Obligations in any action or
proceeding brought by the Administrative Agent hereof to collect the Obligations
or any portion thereof, or to enforce the obligations of the Guarantors under
this Guaranty.
          4. The Lender Parties or any of them, may from time to time, without
exonerating or releasing the Guarantors in any way under this Guaranty, (i) take
such further or other security or securities for the Obligations or any part
thereof as they may deem proper, or (ii) release, discharge, abandon or
otherwise deal with or fail to deal with any Guarantor of the Obligations or any
security or securities therefor or any part thereof now or hereafter held by the
Lender Parties, or (iii) amend, modify, extend, accelerate or waive in any
manner any of the provisions, terms, or conditions of the Loan Documents, all as
they may consider expedient or appropriate in their sole discretion. Without
limiting the generality of the foregoing, or of Section 5 hereof, it is
understood that the Lender Parties, or any of them, may, without exonerating or
releasing any Guarantor, give up, or modify or abstain from perfecting or taking
advantage of any security for the Obligations and accept or make any
compositions or arrangements, and realize upon any security for the Obligations
when, and in such manner, and with or without notice, all as they may deem
expedient.

 



--------------------------------------------------------------------------------



 



          5. Each Guarantor acknowledges and agrees that no change in the nature
or terms of the Obligations or any of the Loan Documents, or other agreements,
instruments or contracts evidencing, related to or attendant with the
Obligations (including any novation), shall discharge all or any part of the
liabilities and obligations of such Guarantor pursuant to this Guaranty; it
being the purpose and intent of the Guarantors and the Administrative Agent that
the covenants, agreements and all liabilities and obligations of such Guarantor
hereunder are absolute, unconditional and irrevocable under any and all
circumstances. Without limiting the generality of the foregoing, each Guarantor
agrees that until each and every one of the covenants and agreements of this
Guaranty is fully performed, and without possibility of recourse, whether by
operation of law or otherwise, such Guarantor’s undertakings hereunder shall not
be released, in whole or in part, by any action or thing which might, but for
this paragraph of this Guaranty, be deemed a legal or equitable discharge of a
surety or guarantor, or by reason of any waiver, omission of the Lender Parties,
or any of them, or its or their failure to proceed promptly or otherwise, or by
reason of any action taken or omitted by the Lender Parties, or any of them,
whether or not such action or failure to act varies or increases the risk of, or
affects the rights or remedies of, such Guarantor or by reason of any further
dealings between any Borrower on the one hand and any Lender Party, on the other
hand or any other guarantor or surety, and such Guarantor hereby expressly
waives and surrenders any defense to its liability hereunder, or any right of
counterclaim or offset of any nature or description which it may have or may
exist based upon, and shall be deemed to have consented to, any of the foregoing
acts, omissions, things, agreements or waivers.
          6. The Lender Parties may, without demand or notice of any kind upon
or to the Guarantors, at any time or from time to time when any amount shall be
due and payable hereunder by any Guarantor, if the Borrowers shall not have
timely paid any of the Obligations, set-off and appropriate and apply to any
portion of the Obligations hereby guaranteed, and in such order of application
as the Administrative Agent or the Lender Parties may from time to time elect in
accordance with the Credit Agreement, any deposits, property, balances, credit
accounts or moneys of any Guarantor in the possession of any Lender Party, or
under their respective control for any purpose.
          7. The creation or existence from time to time of Obligations in
excess of the amount committed to or outstanding on the date of this Guaranty is
hereby authorized, without notice to the Guarantors, and shall in no way impair
or affect this Guaranty or the rights of the Administrative Agent herein.
          8. Upon the bankruptcy or winding up or other distribution of assets
of any Borrower or of any surety or guarantor for any Obligations of the
Borrowers to the Lender Parties, the rights of the Administrative Agent against
any Guarantor shall not be affected or impaired by the omission of any Lender
Party to prove its claim, or to prove the full claim, as appropriate, (except as
it relates to such Guarantor) and the Administrative Agent may prove such claims
as it sees fit and may refrain from proving any claim and in its discretion may
value as it sees fit or refrain from valuing any security held by it without in
any way releasing, reducing or otherwise affecting the liability to the
Administrative Agent of each of the Guarantors.
          9. Any amount received by the Administrative Agent from whatsoever
source and applied toward the payment of the Obligations shall be applied in
accordance with the terms of the Credit Agreement.

 



--------------------------------------------------------------------------------



 



          10. Each Guarantor hereby absolutely, unconditionally and irrevocably
expressly waives, except to the extent such waiver would be expressly prohibited
by applicable law, the following: (a) notice of acceptance of this Guaranty,
(b) notice of the existence or creation of all or any of the Obligations,
(c) presentment, demand, notice of dishonor, protest and all other notices
whatsoever, (d) all diligence in collection or protection of or realization upon
the Obligations or any part thereof, any obligation hereunder, or any security
for any of the foregoing, e) all rights to enforce any remedy which the Lender
Parties, or any of them, may have against the Borrowers, and (f) until payment
in full of the Obligations and the expiration or termination of the Commitments
and the LC Commitment, all rights of subrogation, indemnification, contribution
and reimbursement from the Borrowers and any benefit of, or right to participate
in, any collateral or security now or hereinafter held by the Lender Parties, or
any of them, in respect of the Obligations. If a claim is ever made upon any
Lender Party for the repayment or recovery of any amount or amounts received by
such Person in payment of any of the Obligations and such Person repays all or
part of such amount by reason of (a) any judgment, decree or order of any court
or administrative body having jurisdiction over such Person or any of its
property, or (b) any settlement or compromise of any such claim effected by such
Person with any such claimant, including a Borrower, then in such event each
Guarantor agrees that any such judgment, decree, order, settlement or compromise
shall be binding upon such Guarantor, notwithstanding any revocation hereof or
the cancellation of any promissory note or other instrument evidencing any of
the Obligations, and each Guarantor shall be and remain obligated to such Person
hereunder for the amount so repaid or recovered to the same extent as if such
amount had never originally been received by such Person.
          11. The Lender Parties may, to the extent permitted under the Credit
Agreement, sell, assign or transfer all or any part of the Obligations, and in
such event each and every permitted assignee, transferee, or holder of all or
any of the Obligations, shall have the right to enforce this Guaranty, by suit
or otherwise, for the benefit of such permitted assignee, transferee or holder
as fully as if such assignee, transferee or holder were herein by name
specifically given such rights, powers and benefits.
          12. This Guaranty is a continuing guaranty of the Obligations and all
liabilities to which it applies or may apply under the terms hereof and shall be
conclusively presumed to have been created in reliance hereon. No failure or
delay by the Administrative Agent in the exercise of any right, power, privilege
or remedy shall operate as a waiver thereof, and no single or partial exercise
by the Administrative Agent of any right or remedy shall preclude other or
further exercise thereof or the exercise of any other right or remedy and no
course of dealing between any Guarantor and any Lender Party shall operate as a
waiver thereof. No action by the Administrative Agent permitted hereunder shall
in any way impair or affect this Guaranty. For the purpose of this Guaranty, the
Obligations shall include, without limitation, all Obligations of the Borrowers
to the Lender Parties, notwithstanding any right or power of any third party,
individually or in the name of any Borrower, the Lender Parties, or any of them,
to assert any claim or defense as to the invalidity or unenforceability of any
such Obligation, and no such claim or defense shall impair or affect the
obligations of any Guarantor hereunder.
          13. This Guaranty shall be binding upon each Guarantor, its successors
and permitted assigns and inure to the benefit of the successors and assigns of
the Lender Parties. No Guarantor may assign its rights or obligations under this
Guaranty without the prior written consent

 



--------------------------------------------------------------------------------



 



of the Administrative Agent. No alteration or waiver of this Guaranty or of any
of its terms, provisions or conditions shall be binding upon the parties against
whom enforcement is sought unless made in writing and signed by an authorized
officer of such party.
          14. This is a guaranty of payment and not of collection. In the event
the Administrative Agent makes a demand upon any Guarantor under this Guaranty,
such Guarantor shall be held and bound to the Administrative Agent directly as
debtor in respect of the payment of the amounts hereby guaranteed. All costs and
expenses, including actual and reasonable attorneys’ fees and expenses, incurred
by the Administrative Agent in obtaining performance of or collecting payments
due under this Guaranty to the extent permitted by the Credit Agreement, shall
be deemed part of the Obligations guaranteed hereby. Any notice or demand which
the Administrative Agent may wish to give shall be served upon any Guarantor in
the fashion prescribed for notices in the Credit Agreement at the address for
such Guarantor given on Exhibit A attached hereto and the notice so sent shall
be deemed to be served as set forth in the Credit Agreement.
          15. Each Guarantor expressly represents and acknowledges that any
financial accommodations by the Lender Parties to the Borrowers, including,
without limitation, the extension of credit, are and will be of direct interest,
benefit and advantage to such Guarantor.
          16. [Reserved.]
          17. FOR PURPOSES OF ANY LEGAL ACTION OR PROCEEDING BROUGHT BY THE
ADMINISTRATIVE AGENT OR THE LENDERS WITH RESPECT TO THIS GUARANTY, EACH
GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE PERSONAL JURISDICTION OF THE FEDERAL
AND STATE COURTS SITTING IN THE STATE OF GEORGIA. THE CONSENT TO JURISDICTION
HEREIN SHALL NOT BE EXCLUSIVE. EACH GUARANTOR HEREBY IRREVOCABLY WAIVES ANY
OBJECTION IT WOULD MAKE NOW OR HEREAFTER FOR THE LAYING OF VENUE OF ANY SUIT,
ACTION, OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY BROUGHT IN THE
FEDERAL COURTS OF THE UNITED STATES OF AMERICA SITTING IN ATLANTA, GEORGIA, AND
HEREBY IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH SUIT, ACTION, OR PROCEEDING
HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
          18. EACH GUARANTOR, TO THE EXTENT PERMITTED BY APPLICABLE LAW WAIVES,
AND OTHERWISE AGREES NOT TO REQUEST, A TRIAL BY JURY IN ANY COURT AND IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM OF ANY TYPE IN WHICH ANY GUARANTOR, ANY OF
THE LENDERS, THE ISSUING BANKS, THE AGENTS, OR ANY OF THEIR RESPECTIVE
SUCCESSORS OR ASSIGNS IS A PARTY, AS TO ALL MATTERS AND THINGS ARISING DIRECTLY
OR INDIRECTLY OUT OF THIS GUARANTY.
          19. This Guaranty shall be construed and interpreted in accordance
with the internal laws of the State of Georgia applicable to agreements made and
to be performed wholly within the State of Georgia without reference to the
conflicts or choice of law principles thereof.

 



--------------------------------------------------------------------------------



 



          20. [Reserved.]
          21. Each reference herein to any right granted to, benefit conferred
upon or power exercisable by the “Administrative Agent” shall be a reference to
the Administrative Agent for the benefit of the Lender Parties, and each action
taken or right exercised hereunder shall be deemed to have been so taken or
exercised by the Administrative Agent for the benefit of the Lender Parties.
          22. Upon payment in full of all principal and interest on the
Obligations, termination of the Commitments and the LC Commitment and
satisfaction in full of all other Obligations outstanding (other than contingent
liabilities not yet due), this Guaranty shall terminate and the Administrative
Agent shall take all action reasonably requested by the Guarantors (at the
expense of the Borrowers or the Guarantors) to evidence the termination of this
Guaranty.
          23. This Guaranty may be executed in any number of counterparts, each
of which shall be deemed to be an original, but all such separate counterparts
shall together constitute but one and the same instrument. Delivery of a
counterpart hereof by facsimile transmission shall be as effective as delivery
of a manually executed counterpart hereof.
[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



          24. Each Guarantor hereby agrees that any notices to it may be made to
such Guarantor at its address set forth on Exhibit A hereto in the manner set
forth in Section 10.1 of the Credit Agreement.
          IN WITNESS WHEREOF, each Guarantor has executed this Guaranty as of
the date first above written.

            DELEK REFINING, INC.
        By:   /s/ Uzi Yemin         Uzi Yemin, President              By:   /s/
Edward Morgan         Edward Morgan, CFO and Treasurer              DELEK U.S.
REFINING GP, LLC
        By:   /s/ Uzi Yemin         Uzi Yemin, President              By:   /s/
Edward Morgan         Edward Morgan, CFO and Treasurer             

Parent Guaranty

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TO
PARENT GUARANTY
To all Guarantors:
c/o Delek US Holdings, Inc.
830 Crescent Centre Drive
Suite 300, Building Six
Franklin, Tennessee 37067

 



--------------------------------------------------------------------------------



 



EXHIBIT G
SUBSIDIARY GUARANTY
          This SUBSIDIARY GUARANTY (this “Guaranty”), made as of April 29, 2005,
by DELEK LAND TEXAS, INC., a Texas corporation (“Delek Land”), MPC PIPE LINE
ACQUISITION, INC., a Texas corporation (“Pipeline Newco”), MPC LAND ACQUISITION,
INC., a Texas corporation (“Land Newco”), and those additional entities that
hereafter become parties hereto by executing the form of Supplement attached
hereto as Annex 1 (collectively with Delek Land, Pipeline Newco and Land Newco,
the “Guarantors”, and individually, a “Guarantor”) in favor of SunTrust Bank, as
administrative agent (the “Administrative Agent”) for itself, the Issuing Banks
and the Lenders (each as defined below),
WITNESSETH:
          WHEREAS, Delek Refining, Ltd., a Texas limited partnership (“Delek
Refining”), Delek Pipeline Texas, Inc., a Texas corporation (“Delek Pipeline”;
Delek Pipeline and Delek Refining are referred to herein individually as a
“Borrower” and collectively as the “Borrowers”), the financial institutions
listed on the signature pages thereof (such financial institutions, together
with their respective successors and assigns, being hereinafter each referred to
as a “Lender” and collectively as the “Lenders”), SunTrust Bank, as issuing bank
(together with any other Lender that hereafter becomes an “Issuing Bank”
pursuant to the terms of the Credit Agreement, the “Issuing Banks”), The CIT
Group/Business Credit, Inc., as collateral agent for itself and the other
Lenders (“Collateral Agent”) and the Administrative Agent are parties to that
certain Revolving Credit Agreement dated as of April 29, 2005 (as the same may
hereafter be modified, amended, restated or supplemented from time to time, the
“Credit Agreement”), pursuant to which the Lenders and the Issuing Banks have
agreed to extend credit to the Borrowers from time to time and the Borrowers
have agreed to grant a security interest in all of their assets to the
Administrative Agent for the benefit of the Lenders (as defined in the Credit
Agreement); and
          WHEREAS, each Guarantor is an affiliate of the Borrowers and will
realize substantial direct and indirect benefits as a result of the extensions
of credit to the Borrowers pursuant to the Credit Agreement; and
          WHEREAS, the Lenders have required that the Guarantors execute and
deliver this Guaranty to the Administrative Agent (i) in order to secure the
prompt and complete payment, observance and performance of all of the
Obligations (as defined in the Credit Agreement) and (ii) as a condition
precedent to any extension of credit under the Credit Agreement; and
          WHEREAS, the obligations of each Guarantor hereunder are secured by
security interests granted to the Administrative Agent, for the benefit of
itself and Lenders, by each Guarantor pursuant to the Security Agreement and by
the other Loan Documents (as each such term is defined in the Credit Agreement)
to which any Guarantor is a party;
          NOW, THEREFORE, for and in consideration of the recitals made above,
Ten Dollars ($10.00) in hand paid and other good and valuable consideration, the
receipt, sufficiency and

 



--------------------------------------------------------------------------------



 



adequacy of which are hereby acknowledged, each Guarantor hereby agrees that
capitalized terms used herein and not otherwise defined herein are used as
defined in the Credit Agreement, and further agrees as follows:
          1. Each Guarantor hereby guarantees, subject to the limitations set
forth in Section 7 hereof, to the Administrative Agent for the benefit of
itself, the Issuing Banks and the Lenders (collectively, the “Lender Parties”),
the full and prompt payment of the Obligations pursuant to the Credit Agreement
and every other Loan Document, including any interest thereon, plus actual and
reasonable attorneys’ fees and expenses if the obligations represented by this
Guaranty are collected by law, through an attorney-at-law, or under advice
therefrom.
          2. Regardless of whether any proposed guarantor or any other Person
shall become in any other way responsible to the Lender Parties, or any of them,
for or in respect of the Obligations or any part thereof, and regardless of
whether or not any Person now or hereafter responsible to the Lender Parties, or
any of them, for the Obligations or any part thereof, whether under this
Guaranty or otherwise, shall cease to be so liable, each Guarantor hereby
declares and agrees that this Guaranty shall be a joint and several obligation,
shall be a continuing guaranty and shall be operative and binding until payment
in full of the Obligations (except for reimbursement or indemnification
obligations not then due and payable, and Letter of Credit Obligations that have
been cash collateralized in the manner provided for in Section 2.23(g) of the
Credit Agreement or backed up by a letter of credit acceptable to the
Administrative Agent in its reasonable discretion) and the expiration or
termination of the Commitments and the LC Commitment.
          3. Upon this Guaranty’s being executed and coming into the hands of
the Administrative Agent, this Guaranty shall be deemed to be finally executed
and delivered by the Guarantors and shall not be subject to or affected by any
promise or condition affecting or limiting any Guarantor’s liability, except as
stated in the Credit Agreement, and no statement, representation, agreement or
promise on the part of the Lender Parties, the Borrowers, or any of them, or any
officer, employee or agent thereof, unless contained herein, forms any part of
this Guaranty or has induced the making thereof or shall be deemed in any way to
affect any Guarantor’s liability hereunder. Each Guarantor absolutely,
unconditionally and irrevocably waives any and all rights to assert any defense,
set-off, counterclaim or cross-claim of any nature whatsoever with respect to
this Guaranty or the obligations of such Guarantor under this Guaranty or the
obligations of any other Person or party (including, without limitation, the
Borrowers) relating to this Guaranty or the obligations of such Guarantor under
this Guaranty or otherwise with respect to the Obligations in any action or
proceeding brought by the Administrative Agent hereof to collect the Obligations
or any portion thereof, or to enforce the obligations of any of the Guarantors
under this Guaranty.
          4. The Lender Parties or any of them, may from time to time, without
exonerating or releasing any Guarantor in any way under this Guaranty, (i) take
such further or other security or securities for the Obligations or any part
thereof as they may deem proper, or (ii) release, discharge, abandon or
otherwise deal with or fail to deal with any Guarantor of the Obligations or any
security or securities therefore or any part thereof now or hereafter held by
the Lender Parties, or (iii) amend, modify, extend, accelerate or waive in any
manner any of the provisions, terms, or conditions of the Loan Documents, all as
they may consider expedient or appropriate in their sole discretion.

2



--------------------------------------------------------------------------------



 



Without limiting the generality of the foregoing, or of Section 5 hereof, it is
understood that the Lender Parties, or any of them, may, without exonerating or
releasing any Guarantor, give up, or modify or abstain from perfecting or taking
advantage of any security for the Obligations and accept or make any
compositions or arrangements, and realize upon any security for the Obligations
when, and in such manner, and with or without notice, all as they may deem
expedient.
          5. Each Guarantor acknowledges and agrees that no change in the nature
or terms of the Obligations or any of the Loan Documents, or other agreements,
instruments or contracts evidencing, related to or attendant with the
Obligations (including any novation), shall discharge all or any part of the
liabilities and obligations of such Guarantor pursuant to this Guaranty; it
being the purpose and intent of such Guarantor and the Administrative Agent that
the covenants, agreements and all liabilities and obligations of such Guarantor
hereunder are absolute, unconditional and irrevocable under any and all
circumstances. Without limiting the generality of the foregoing, each Guarantor
agrees that until each and every one of the covenants and agreements of this
Guaranty is fully performed, and without possibility of recourse, whether by
operation of law or otherwise, such Guarantor’s undertakings hereunder shall not
be released, in whole or in part, by any action or thing which might, but for
this paragraph of this Guaranty, be deemed a legal or equitable discharge of a
surety or guarantor, or by reason of any waiver, omission of the Lender Parties,
or any of them, or its or their failure to proceed promptly or otherwise, or by
reason of any action taken or omitted by the Lender Parties, or any of them,
whether or not such action or failure to act varies or increases the risk of, or
affects the rights or remedies of, such Guarantor or by reason of any further
dealings between any Borrower on the one hand and any Lender Party, on the other
hand or any other guarantor or surety, and such Guarantor hereby expressly
waives and surrenders any defense to its liability hereunder, or any right of
counterclaim or offset of any nature or description which it may have or may
exist based upon, and shall be deemed to have consented to, any of the foregoing
acts, omissions, things, agreements or waivers.
          6. The Lender Parties may, without demand or notice of any kind upon
or to any Guarantor, at any time or from time to time when any amount shall be
due and payable hereunder by any Guarantor, if the Borrowers shall not have
timely paid any of the Obligations, set-off and appropriate and apply to any
portion of the Obligations hereby guaranteed, and in such order of application
as the Administrative Agent or the Lender Parties may from time to time elect in
accordance with the Credit Agreement, any deposits, property, balances, credit
accounts or moneys of any Guarantor in the possession of any Lender Party, or
under their respective control for any purpose.
          7. The creation or existence from time to time of Obligations in
excess of the amount committed to or outstanding on the date of this Guaranty is
hereby authorized, without notice to any Guarantor, and shall in no way impair
or affect this Guaranty or the rights of the Administrative Agent herein.
Anything herein to the contrary notwithstanding, the liability of each Guarantor
hereunder shall be, but not in excess of, the Maximum Guaranteed Amount. The
“Maximum Guaranteed Amount” with respect to any Guarantor, shall mean the
maximum amount which could be paid by the Guarantor without rendering this
Guaranty void or voidable as would otherwise be held or determined by a court of
competent jurisdiction in any action or proceeding involving any state or
Federal bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar laws relating to the insolvency of debtors.

3



--------------------------------------------------------------------------------



 



          8. Upon the bankruptcy or winding up or other distribution of assets
of any Borrower or of any surety or guarantor for any Obligations of the
Borrowers to the Lender Parties the rights of the Administrative Agent against
any Guarantor shall not be affected or impaired by the omission of any Lender
Party to prove its claim, or to prove the full claim, as appropriate, (except as
it relates to such Guarantor) and the Administrative Agent may prove such
claims, as it sees fit and may refrain from proving any claim and in its
discretion may value as it sees fit or refrain from valuing any security held by
it without in any way releasing, reducing; or otherwise affecting the liability
to the Administrative Agent of each of the Guarantors.
          9. Any amount received by the Administrative Agent from whatsoever
source and applied toward the payment of the Obligations shall be applied in
accordance with the terms of the Credit Agreement.
          10. Each Guarantor hereby absolutely, unconditionally and irrevocably
expressly waives, except to the extent such waiver would be expressly prohibited
by applicable law, the following: (a) notice of acceptance of this Guaranty,
(b) notice of the existence or creation of all or any of the Obligations,
(c) presentment, demand, notice of dishonor, protest and all other notices
whatsoever, (d) all diligence in collection or protection of or realization upon
the Obligations or any part thereor any obligation hereunder, or any security
for any of the foregoing, (e) all rights to enforce any remedy which the Lender
Parties, or any of them, may have against the Borrowers, and (f) until payment
in full of the Obligations and the expiration or termination of the Commitments
and the LC Commitment, all rights of subrogation, indemnification, contribution
and reimbursement from the Borrowers and any benefit of, or right to participate
in, any collateral or security now or hereinafter held by the Lender Parties, or
any of them, in respect of the Obligations. If a claim is ever made upon any
Lender Party for the repayment or recovery of any amount or amounts received by
such Person in payment of any of the Obligations and such Person repays all or
part of such amount by reason of (a) any judgment, decree or order of any court
or administrative body having jurisdiction over such Person or any of its
property, or (b) any settlement or compromise of any such claim effected by such
Person with any such claimant, including a Borrower, then in such event each
Guarantor agrees that any such judgment, decree,order, settlement or compromise
shall be binding upon such Guarantor, notwithstanding any revocation hereof or
the cancellation of any promissory note or other instrument evidencing any of
the Obligations, and such Guarantor shall be and remain obligated to such Person
hereunder for the amount so repaid or recovered to the same extent as if such
amount had never originally been received by such Person.
          11. The Lender Parties may, to the extent permitted under the Credit
Agreement, sell, assign or transfer all or any part of the Obligations, and in
such event each and every permitted assignee, transferee, or holder of all or
any of the Obligations, shall have the right to enforce this Guaranty, by suit
or otherwise, for the benefit of such permitted assignee, transferee or holder
as fully as if such assignee, transferee or holder were herein by name
specifically given such rights, powers and benefits.
          12. This Guaranty is a continuing guaranty of the Obligations and all
liabilities to which it applies or may apply under the terms hereof and shall be
conclusively presumed to

4



--------------------------------------------------------------------------------



 



have been created in reliance hereon. No failure or delay by the Administrative
Agent in the exercise of any right, power, privilege or remedy shall operate as
a waiver thereof, and no single or partial exercise by the Administrative Agent
of any right or remedy shall preclude other or further exercise thereof or the
exercise of any other right or remedy and no course of dealing between any
Guarantor and any Lender Party shall operate as a waiver thereof. No action by
the Administrative Agent permitted hereunder shall in any way impair or affect
this Guaranty. For the purpose of this Guaranty, the Obligations shall include,
without limitation, all Obligations of the Borrowers to the Lender Parties,
notwithstanding any right or power of any third party, individually or in the
name of any Borrower, the Lender Parties, or any of them, to assert any claim or
defense as to the invalidity or unenforceability of any such Obligation, and no
such claim or defense shall impair or affect the obligations of any Guarantor
hereunder.
          13. This Guaranty shall be binding upon each of the Guarantors, their
successors and permitted assigns and inure to the benefit of the successors and
assigns of the Lender Parties. No Guarantor may assign its rights or obligations
under this Guaranty without the prior written consent of the Administrative
Agent. No alteration or waiver of this Guaranty or of any of its terms,
provisions or conditions shall be binding upon the parties against whom
enforcement is sought unless made in writing and signed by an authorized officer
of such party.
          14. This is a guaranty of payment and not of collection. In the event
the Administrative Agent makes a demand upon any Guarantor under this Guaranty,
such Guarantor shall be held and bound to the Administrative Agent directly as
debtor in respect of the payment of the amounts hereby guaranteed. All costs and
expenses, including actual and reasonable attorneys’ fees and expenses, incurred
by the Administrative Agent in obtaining performance of or collecting payments
due under this Guaranty to the extent permitted by the Credit Agreement, shall
be deemed part of the Obligations guaranteed hereby. Any notice or demand which
the Administrative Agent may wish to give shall be served upon any Guarantor in
die fashion prescribed for notices in the Credit Agreement at the address for
such Guarantor given on Exhibit A attached hereto and the notice so sent shall
be deemed to be served as set forth in the Credit Agreement.
          15. Each Guarantor expressly represents and acknowledges that any
financial accommodations by the Lender Parties to the Borrowers, including,
without limitation, the extension of credit, are and will be of direct interest,
benefit and advantage to such Guarantor.
          16. Each Guarantor hereby covenants and agrees to comply with the
provisions of the Credit Agreement that are applicable to Subsidiaries of the
Borrowers as if such covenants and agreements were specifically set forth
herein.
          17. FOR PURPOSES OF ANY LEGAL ACTION OR PROCEEDING BROUGHT BY THE
ADMINISTRATIVE AGENT OR THE LENDERS WITH RESPECT TO THIS GUARANTY, EACH
GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE PERSONAL JURISDICTION OF THE FEDERAL
AND STATE COURTS SITTING IN THE STATE OF GEORGIA. THE CONSENT TO JURISDICTION
HEREIN SHALL NOT BE EXCLUSIVE. EACH GUARANTOR HEREBY IRREVOCABLY WAIVES ANY
OBJECTION IT WOULD MAKE NOW OR HEREAFTER FOR THE LAYING OF VENUE OF ANY SUIT,

5



--------------------------------------------------------------------------------



 



ACTION, OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY BROUGHT IN THE
FEDERAL COURTS OF THE UNITED STATES OF AMERICA SITTING IN ATLANTA, GEORGIA, AND
HEREBY IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH SUIT, ACTION, OR PROCEEDING
HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
          18. EACH GUARANTOR, TO THE EXTENT PERMITTED BY APPLICABLE LAW WAIVES,
AND OTHERWISE AGREES NOT TO REQUEST, A TRIAL BY JURY IN ANY COURT AND IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM OF ANY TYPE IN WHICH ANY GUARANTOR, ANY OF
THE LENDERS, THE ISSUING BANKS, THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT
OR ANY OF THEIR RESPECTIVE SUCCESSORS OR ASSIGNS IS A PARTY, AS TO ALL MATTERS
AND THINGS ARISING DIRECTLY OR INDIRECTLY OUT OF THIS GUARANTY.
          19. This Guaranty shall be construed and interpreted in accordance
with the internal laws of the State of Georgia applicable to agreements made and
to be performed wholly within the State of Georgia without reference to the
conflicts or choice of law principles thereof.
          20. The Guarantors hereby agree, among themselves, that if any
Guarantor shall become an Excess Funding Guarantor (as defined below) by reason
of the payment by such Guarantor of any Obligations, each other Guarantor shall,
on demand of such Excess Funding Guarantor (but subject to the next sentence),
pay to such Excess Funding Guarantor an amount sufficient to cause such Excess
Funding Guarantor’s payments to equal such Guarantor’s Pro Rata Share (as
defined below and determined, for this purpose, without reference to the
properties, debts and liabilities of such Excess Funding Guarantor) of the
Excess Payment (as defined below) in respect of such Obligations. The payment
obligation of a Guarantor to any Excess Funding Guarantor under this Section 20
shall be subordinate and subject in right of payment to the prior payment in
full of the obligations of such Guarantor under the other provisions of this
Guaranty, and such Excess Funding Guarantor shall not exercise any right or
remedy with respect to such excess until payment and satisfaction in full of all
such obligations. For purposes of this Section 20, (i) “Excess Funding
Guarantor” shall mean, in respect of any Obligations, a Guarantor that has paid
an amount in excess of its Pro Rata Share of such Obligations, (ii) “Excess
Payment” shall mean, in respect of any Obligations, the amount paid by an Excess
Funding Guarantor in excess of its Pro Rata Share of such Obligations and (iii)
“Pro Rata Share” shall mean, for any Guarantor, the ratio (expressed as a
percentage) of (x) the amount by which the aggregate present fair saleable value
of all properties of such Guarantor (excluding any shares of stock of any other
Guarantor) exceeds the amount of all the debts and liabilities of such Guarantor
(including contingent, subordinated, unmatured and unliquidated liabilities, but
excluding the obligations of such Guarantor hereunder and any obligations of any
other Guarantor that have been guaranteed by such Guarantor) to (y) the amount
by which the aggregate fair saleable value of all properties of the Borrowers
and all of the Guarantors exceeds the amount of all the debts and liabilities
(including contingent, subordinated, unmatured and unliquidated liabilities, but
excluding the obligations of the Borrowers and the Guarantors hereunder) of the
Borrowers and all of the Guarantors, all as of the Closing Date.
          21. Each reference herein to any right granted to, benefit conferred
upon or power exercisable by the “Administrative Agent” shall be a reference to
the Administrative Agent for the

6



--------------------------------------------------------------------------------



 



benefit of the Lender Parties, and each action taken or right exercised
hereunder shall be deemed to have been so taken or exercised by the
Administrative Agent for the benefit of the Lender Parties.
          22. This Guaranty may be executed in any number of counterparts, each
of which shall be deemed to be an original, but all such separate counterparts
shall together constitute but one and the same instrument. Delivery of a
counterpart hereof by facsimile transmission shall be as effective as delivery
of a manually executed counterpart hereof.
[Signatures appear on following page]

7



--------------------------------------------------------------------------------



 



          23. Each Guarantor hereby agrees that any notices to it may be made to
such Guarantor at its address set forth on Exhibit A hereto in the manner set
forth in Section 10.1 of the Credit Agreement.
          IN WITNESS WHEREOF, each Guarantor has executed this Guaranty as of
the date first above written.

                  GUARANTORS:    
 
                DELEK LAND TEXAS, INC.    
 
             
 
  By:   /s/ Uzi Yemin
 
Uzi Yemin, President    
 
             
 
  By:   /s/ Edward Morgan
 
Edward Morgan, CFO and Treasurer    
 
                MPC PIPELINE ACQUISITION, INC,    
 
             
 
  By:   /s/ Uzi Yemin
 
Uzi Yemin, President    
 
             
 
  By:   /s/ Edward Morgan
 
Edward Morgan, CFO and Treasurer    
 
                MPC LAND ACQUISITION, INC.    
 
             
 
  By:   /s/ Uzi Yemin
 
Uzi Yemin, President    
 
             
 
  By:   /s/ Edward Morgan
 
Edward Morgan, CFO and Treasurer    



Subisdiary Guaranty





--------------------------------------------------------------------------------



 



EXHIBIT A
TO
SUBSIDIARY GUARANTY
To all Guarantors:
c/o Delek US Holdings, Inc.
830 Crescent Centre Drive
Suite 300, Building Six
Franklin, Tennessee 37067





--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF BORROWING BASE CERTIFICATE
[Letterhead of Borrower]
                                        , 20                    
SunTrust Bank, as Administrative Agent
303 Peachtree Street, 2nd Floor
Atlanta, Georgia 30339
     Reference is made to that certain Second Amended and Restated Revolving
Credit Agreement dated October 13, 2006, among Delek Refining, Ltd. (“Refining”)
and Delek Pipeline Texas, Inc. (“Pipeline”; together with Refining,
“Borrowers”), SunTrust Bank (“Administrative” Agent”), the Issuing Bank and the
Lenders referenced therein (as at any time amended, the “Credit Agreement”).
Capitalized terms used in this Certificate, unless otherwise defined herein,
shall have the meanings ascribed to them in the Credit Agreement.
     Pursuant to Section 5.9 of the Credit Agreement, the undersigned
Responsible Officers of the Borrowers hereby certify that as of the close of
business on the date set forth above, the Borrowing Base of the Borrowers is
computed as set forth on Exhibit A attached hereto.

            Very truly yours,

DELEK REFINING, LTD.

By: Delek U.S. Refining GP, LLC,
      its General Partner               By:          Title:

            By:          Title:

              DELEK PIPELINE TEXAS, INC.
      By:          Title:

            By:          Title:

         

 



--------------------------------------------------------------------------------



 



         

EXHIBIT 2.3
FORM OF NOTICE OF REVOLVING BORROWING
     I,                                                                    
              , as                                          of DELEK REFINING,
LTD., a Texas limited partnership (“Delek Refining”) and DELEK PIPELINE TEXAS,
INC., a Texas corporation (“Delek Pipeline”; Delek Refining and Delek Pipeline
are hereinafter, sometimes referred to as a “Borrower” and collectively as
“Borrowers”), and as an authorized signatory, do hereby certify, pursuant to the
provisions of that certain Second Amended and Restated Revolving Credit
Agreement dated as of October 13, 2006 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrowers, the lenders signatory thereto (the “Lenders”),
SunTrust Bank, as issuing bank (together with any other Person who hereafter may
be designated as an Issuing Bank pursuant to the Credit Agreement, the “Issuing
Banks”), SunTrust Bank, as administrative agent for the Issuing Banks and the
Lenders (the “Administrative Agent”), SunTrust Bank, as collateral agent for the
Issuing Banks and the Lenders (the “Collateral Agent”) and the other parties
thereto, that:
     1. The Borrowers hereby request [a Eurodollar Borrowing in the amount of
$                                           with an Interest Period of
                     months / a Base Rate Borrowing in the amount of $          
                               ] to be made on                                
           ,                      , under the Revolving Commitment. The proceeds
of the Loans should be wired on behalf of the Borrowers as set forth on
Schedule 1 attached hereto. The foregoing instructions shall be irrevocable.
     2. Except as disclosed in writing to the Administrative Agent, all
representations and warranties of the Borrowers made in Article 4 of the Credit
Agreement, which, pursuant to Section 3.2 thereof, are made at and as of the
time of the Loan, are true and correct as of the date hereof, both before and
after giving effect to the application of the proceeds of the Loan in connection
with which this Notice of Borrowing is given, and all applicable conditions set
forth in Article 3 of the Credit Agreement have been satisfied or waived by the
Lenders.
     3. The incumbency of persons authorized by the Borrowers to sign documents
is as stated in the certificates of incumbency most recently delivered to the
Administrative Agent.
     4. No Default or Event of Default exists or will exist after giving effect
to this Notice of Borrowing.
Capitalized terms used in this Notice of Borrowing and not otherwise defined
herein are used as defined in the Credit Agreement.
[Remainder of page intentionally left blank]

-1 -



--------------------------------------------------------------------------------



 



Dated as of this                      day of                     ,
20                    .

           
DELEK REFINING, LTD.

By: DELEK U.S. REFINING GP, LLC, its General Partner                 By:        
  Name:

      Title:

            By:           Name:

      Title:

      DELEK PIPELINE TEXAS, INC.
      By:           Name:

      Title:

            By:           Name:

      Title:

 

-2 -



--------------------------------------------------------------------------------



 



         

SCHEDULE 1 — WIRING INSTRUCTIONS

-3 -



--------------------------------------------------------------------------------



 



EXHIBIT 2.4
FORM OF NOTICE OF SWINGLINE BORROWING
          I,                                            , as
                     of DELEK REFINING, LTD., a Texas limited partnership
(“Delek Refining”) and DELEK PIPELINE TEXAS, INC., a Texas corporation (“Delek
Pipeline”; Delek Refining and Delek Pipeline are hereinafter, sometimes referred
to as a “Borrower” and collectively as “Borrowers”), and as an authorized
signatory, do hereby certify, pursuant to the provisions of that certain Second
Amended and Restated Revolving Credit Agreement dated as of October 13, 2006 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), by and among the Borrowers, the lenders
signatory thereto (the “Lenders”), SunTrust Bank, as issuing bank (together with
any other Person who hereafter may be designated as an Issuing Bank pursuant to
the Credit Agreement, the “Issuing Banks”), SunTrust Bank, as administrative
agent for the Issuing Banks and the Lenders (the “Administrative Agent”),
SunTrust Bank, as collateral agent for the Issuing Banks and the Lenders (the
“Collateral Agent”) and the other parties thereto, that:
     1. The Borrowers hereby request [a Eurodollar Borrowing in the amount of $
                          with an Interest Period of             months / a Base
Rate Borrowing in the amount of $                       ] to be made on
_____________, under the Swingline Commitment. The proceeds of the Loans should
be wired on behalf of the Borrowers as set forth on Schedule 1 attached hereto.
The foregoing instructions shall be irrevocable.
     2. Except as disclosed in writing to the Administrative Agent, all
representations and warranties of the Borrowers made in Article 4 of the Credit
Agreement, which, pursuant to Section 3.2 thereof, are made at and as of the
time of the Loan, are true and correct as of the date hereof, both before and
after giving effect to the application of the proceeds of the Loan in connection
with which this Notice of Borrowing is given, and all applicable conditions set
forth in Article 3 of the Credit Agreement have been satisfied or waived by the
Lenders.
     3. The incumbency of persons authorized by the Borrowers to sign documents
is as stated in the certificates of incumbency most recently delivered to the
Administrative Agent.
     4. No Default or Event of Default exists or will exist after giving effect
to this Notice of Borrowing.
Capitalized terms used in this Notice of Borrowing and not otherwise defined
herein are used as defined in the Credit Agreement.
[Remainder of page intentionally left blank]

- 1 -



--------------------------------------------------------------------------------



 



          Dated as of this                      day of                     ,
20___.

            DELEK REFINING, LTD.               By: DELEK U.S. REFINING GP, LLC,
its
General Partner  

                  By:           Name:           Title:        

                  By:           Name:           Title:        

            DELEK PIPELINE TEXAS, INC.
      By:           Name:           Title:        

                  By:           Name:           Title:      

-2 -



--------------------------------------------------------------------------------



 



         

SCHEDULE 1 — WIRING INSTRUCTIONS

-3 -



--------------------------------------------------------------------------------



 



EXHIBIT 2.8
FORM OF NOTICE OF CONTINUATION/CONVERSION
     I,                                          , the
                                         and an authorized signatory of Delek
Refining, Ltd., a Texas limited partnership (“Delek Refining”), and Delek
Pipeline Texas, Inc., a Texas corporation (“Delek Pipeline”; Delek Refining and
Delek Pipeline hereinafter, sometimes referred to as a “Borrower” and
collectively as “Borrowers”), do hereby certify pursuant to the provisions of
that certain Second Amended and Restated Revolving Credit Agreement dated as of
October 13, 2006 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrowers, the lenders signatory thereto (the “Lenders”), SunTrust Bank, as
issuing bank (together with any other Person who hereafter may be designated as
an Issuing Bank pursuant to the Credit Agreement or otherwise, the “Issuing
Banks”) SunTrust Bank, as administrative agent for the Issuing Banks and the
Lenders (the “Administrative Agent”), and SunTrust Bank, as collateral agent for
the Lenders, that, with respect to the existing outstanding [Base
Rate/Eurodollar] Loans under the [Revolving/Swingline] Commitment in the
original principal amount of $                     ,

  (a)   that such Loan be converted or continued as follows:

  (i)   $                     of such amount shall be converted to a Base Rate
Loan, effective                      ,                     [DATE];     (ii)  
$                     of such amount shall be converted to a Eurodollar Loan
with an Interest Period of                      months, effective
                     ,                     [DATE]; and     (iii)  
$                     of such amount shall be repaid on              ,
             [DATE]; and

  (b)   after giving effect to the foregoing, the sum of the outstanding [Base
Rate/Eurodollar] Loans shall not exceed the [Revolving/Swingline] Commitment.

       The foregoing instructions shall be irrevocable. This Notice of
Continuation/Conversion shall be a Loan Document. Capitalized terms used herein
and not otherwise defined are used as defined in the Credit Agreement.

- 1 -



--------------------------------------------------------------------------------



 



     Dated as of this                     , day of                      ,
                    .

            DELEK REFINING, LTD.

By: Delek U.S. Refining GP, LLC,
       its General Partner

    By:           Title:                      By:           Title:             
  DELEK PIPELINE TEXAS, INC.

      By:           Title:                      By:           Title:           

-2 -



--------------------------------------------------------------------------------



 



         

Schedule 1 — Wire Instructions

-3 -



--------------------------------------------------------------------------------



 



Exhibit 3.1(b)(v)
CLOSING AND INCUMBENCY CERTIFICATE
(Delek Refining Ltd.)
     The undersigned, being the Vice President and Secretary of DELEK U.S.
REFINING GP, LLC (“GP”), a Texas limited liability company and the sole general
partner of DELEK REFINING, LTD., a Texas limited partnership (the “Borrower”),
hereby give this certificate to induce SUNTRUST BANK, a Georgia banking
corporation, as administrative agent (together with its successors and assigns
in such capacity, the “Administrative Agent”) for certain financial institutions
(the “Lenders”), and Lenders to consummate certain financial accommodations with
Borrower pursuant to the terms of the Second Amended and Restated Revolving
Credit Agreement (the “Credit Agreement”) by and among Borrower, Delek Pipeline
Texas, Inc., Lenders, Administrative Agent, CIT Group/Business Credit, Inc. and
National City Business Credit, Inc., in their capacities as co-documentation
agents, and Bank of America, N.A. and PNC Business Credit, Inc., in their
capacities as co-syndication agents.
     The undersigned hereby certify that, to the best of their knowledge,
information and belief:
     (1) They are, respectively, the Vice President and Secretary of GP;
     (2) GP is the sole general partner of Borrower;
     (3) Attached hereto as Exhibit A and Exhibit B, respectively, are true,
correct and complete copies of the Certificate of Limited Partnership and
Partnership Agreement of Borrower and all amendments thereto;
     (4) Attached hereto as Exhibit C is a full, true and correct copy of the
resolutions that were adopted by unanimous written consent of the all of the
managers of GP, that the same have not in any way been modified or rescinded and
are in full force and effect on the date hereof, that all of the managers of GP
have duly ratified and affirmed the same in the form hereinafter set forth, and
that said resolutions were duly adopted in accordance with the provisions of the
Articles of Organization and the Company Agreement of the GP and the laws Texas;
and
     (5) Attached hereto as Exhibit D are the names and signatures of the duly
elected, qualified and acting officers of GP, holding on the date hereof the
offices set forth opposite their names, each of whom is authorized to sign all
credit agreements, security agreements, instruments, assignments, pledges,
mortgages, security deeds, trust deeds and other documents on behalf of GP, as
the sole general partner of Borrower, to which the Borrower is to be a party in
accordance with the Loan Documents (as defined in the Credit Agreement).
     This Certificate may be executed in one or more counterparts, with the same
effect as if each of the undersigned had signed the same document. All
counterparts shall be construed together and shall constitute one and the same
Certificate.
* * *
Closing Certificate — Delek Refining Ltd.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have set their hands, this ___ day of
                                        , 2006.

                     
 
      , Vice President    
 
           
 
           
 
                 
 
  Kent Thomas, Secretary        

Closing Certificate— Delek Refining Ltd.

 



--------------------------------------------------------------------------------



 



Exhibit A
[See attached copy of Certificate of Limited Partnership)
Closing Certificate — Delek Refining Ltd.

 



--------------------------------------------------------------------------------



 



Exhibit B
[See attached copy of Partnership Agreement]
Closing Certificate — Delek Refining Ltd.

 



--------------------------------------------------------------------------------



 



Exhibit C
[See attached copy of Resolutions]
Closing Certificate— Delek Refining Ltd.

 



--------------------------------------------------------------------------------



 



Exhibit D
Officers and Signatures
of
Delek U.S. Refining GP, LLC

          Name   Title   Signature
Uzi Yemin
  President and Chief Executive Officer    
 
       
Edward Morgan
  Vice President and Chief Financial Officer    
 
       
Fred Green
  Vice President of Refining    
 
       
Assi Ginzburg
  Vice President of Strategic Planning    
 
       
Tony McLarty
  Vice President of Human Resources    
 
       
John Colling
  Treasurer    
 
       
Kent Thomas
  Secretary    

Closing Certificate— Delek Refining Ltd.

 



--------------------------------------------------------------------------------



 



EXHIBIT 5.1(d)
COMPLIANCE CERTIFICATE
[Letterhead of Borrower]
                                        , 20___
SunTrust Bank, as Administrative Agent
303 Peachtree Street, 2nd Floor
Atlanta, Georgia 30339
     The undersigned, the chief financial officer of Delek Refining, Ltd.
(“Refining”) and Delek Pipeline Texas, Inc. (“Pipeline”; together with Refining,
“Borrowers”), gives this certificate to SunTrust Bank (“Administrative Agent”)
in accordance with the requirements of Section 5.1 of that certain Second
Amended and Restate Revolving Credit Agreement dated October 3, 2006, among
Borrowers, Administrative Agent, the Issuing Bank and the Lenders referenced
therein (as at any time amended, the “Credit Agreement”). Capitalized terms used
in this Certificate, unless otherwise defined herein, shall have the meanings
ascribed to them in the Credit Agreement.
          1. Attached hereto are copies of the balance sheets and statements of
income of Borrowers and their Subsidiaries for the [Fiscal Quarter] [Month]
ending                                         20 ___, attached hereto, which
have been prepared in accordance with GAAP and fairly present the Consolidated
financial position and results of operations of the Borrowers and their
Subsidiaries for such [Fiscal Quarter] [Month] subject only to changes due to
audit and year-end adjustments and except that such statements do not contain
notes.
          2. I hereby certify based upon my review of the balance sheets and
statements of income of Borrowers and their Subsidiaries for the [Fiscal Year]
[Fiscal Quarter] [Month] ending                                         , 20___,
that:
          (a) Fixed Charge Coverage Ratio is
to                                         to 1.0;
          (b) Capital Expenditures during the period and for the Fiscal Year to
date total $                                         for Borrowers.
          3. No Default exists on the date hereof, other than:
                                                             [if none, so
state]; and
          4. No Event of Default exists on the date hereof, other than
                                                             [if none, so
state].
          5. As of the date hereof, each Borrower is current in its payment of
all accrued rent and other charges to Persons who own or lease any premises
where any of the Collateral is located, and there are no pending disputes or
claims regarding any Borrower’s failure to pay or delay in payment of any such
rent or other charges.

 



--------------------------------------------------------------------------------



 



          6. Attached hereto is a schedule showing the calculations that support
Borrowers’ compliance [non-compliance] with the financial covenants, as shown
above.

            Very truly yours,
            Chief Financial Officer             

 